Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 1 of 182 Page ID
                                 #:1722




                          EXHIBIT 11
     Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 2 of 182 Page ID
                                      #:1723
                          L LME



                                         RAPID FULFILLMENT AGREEMENT

This AGREEMENT is entered into as of June-19th         - - - - - - - - -, 20·15 by and between RAPID
FULFILLMENT,            LLC       ("RAPID       FULFILLMENT")        and       Apex Capital Group, LLC
("CLIENT,")(collectively the "PARTIES") with respect to certain receiving, warehousing, and fulfillment services to be
provided by RAPID FULFILLMENT to CLIENT as set forth in further detail below. The PARTIES do not intend there
to be any third-party beneficiaries of this AGREEMENT.

DEFINITIONS

As used in this AGREEMENT, the following terms shall have the following meanings:

a)    "AGREEMENT" means and refers to this Fulfillment Services Agreement, including Exhibits "A" - "C" attached
      thereto, and any updates and revisions of those Exhibits.

b)    "APPLICABLE LAW" means and refers to all federal, state, county and municipal laws, rules, regulations,
      standards and orders, including, without limitation, the laws of the United States, the laws of the State of California
      including applicable export/import laws, labor laws and the Federal Food, Drug and Cosmetic Act, 21 U.S.C.
      Section 301, ~. seq., as amended applicable to the activities and obligations contemplated by this AGREEMENT
      that are in effect during the TERM.

c)    "CAMPAIGN" means ai1d refers to CLIENT's marketing, production, sales, shipments, and returns of the
      PRODUCT.

d)    "CLIENT/CUSTOMER DATA" means and refers to confidential and proprietary consumer information and data
      relating to CUSTOMERS, including but not limited to lists of CUSTOMERS, names of CUSTOMERS, addresses of
      CUSTOMERS, credit card and/or bank account information for CUSTOMERS, PRODUCT purchase infonnation,
      e-mail addresses for CUSTOMERS, e-mail list size, unsubscribe/opt-out information, opt-in rate, open rate, click
      through rate, clicks, orders, revenues and conversion rates.

e)    "CUSTOMER" or "CUSTQMERS" means and refers to any purchasers of the PRODUCT for whom orders are
      processed by RAPID FULFILJ,.,MENT.

f)    "EFFECTIVE DATE" means and refers to the date set forth above, as of which this AGREEMENT was entered
      into.

g)    "CRM SYSTEM" means and.· refers to RAPID FULFILLMENT' proprietary warehousing, inventory management,
      order tracking, shipment tracking, and returns tracking computer software system described in Exhibit "C".

h)     "PRODUCT'" means and refers to the goods and/or services described in Exhibits "A" and "B" attached hereto.

i)    "SCHEDULE OF PRICES" means the list of charges and prices for various services to be provided, materials to be
      used, shipping charges to be incurred, and other third party charges to be paid, a copy of which is attached hereto as
      Exhibit "B", and which may be amended by RAP1D FULFfLLMENT from time to time, as defined in this
      Agreement.

j)    "TERM" means and refers the period of tv,elve (12) months commencing on the EFFECTIVE DATE and any
      renewals or extensions of the initial twelve month period.




                                                                                                                 EXHIBIT 11
                                                                                                                   Page 20
      Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 3 of 182 Page ID
                                       #:1724


k)    "WEIGHTS & MEASURES" as recorded or provided by CUENT as outlined in the Receiving Guide will only be
      validated upon the% of quality controlled as requested by CLIENT for inbound receipts of inventory. Ten (10) % is
      the standard quality assurance measure for inbound receipts of inventory. A buffer (additional weight for packaging)
      will be added to the SKU's at the sole discretion of RAPID FULFILLMENT to estimate the gross weight of a
      shipment (combined SKU's & packaging of a order) as tendered to the courier for accurate billing weights. The
      estimate is not a I 00% guarantee of accuracy.

1)     "MONTHLY FULFILLMENT MINIMUM means the minimum fulfillment revenue invoiced to the CLIENT in
      any calendar month. "See Exhibit B" for specific services that qualify to be applied against the monthly fulfillment
      minimum. Billed for the preceding month. No caiTyover allowances.

REPRESENTA TIO NS AND WARRANTIES

A. CLIENT represents and warrants that:

1.    The sale, shipping, and distribution of PRODUCT contemplated by this AGREEMENT shall comply at all times
      and in all respects with APPLICABLE LAW;
ii.    Prior to delivery to RAPID FULFILLMENT, the PRODUCT wi[] be manufactured, stored, packaged, handled and
       shipped by CLIENT and/or CLIENT's agents in accordance with standard operating procedures taking into account
       applicable CUSTOMER specifications, PRODUCT specifications, packaging specifications, and APPLICABLE
       LAW;
iii. The PRODUCT shall not be adulterated or misbranded within the meaning of the Federal Food, Drug and Cosmetic
       Act. The PRODUCT also shall not be a product which, under the provisions of Section 404, 505 or 5 I 2 of the
       Federal Food, Drug and Cosmetic Act, may not be introduced into interstate commerce;
iv. The PRODUCT does not violate, infringe upon or misappropriate the published patent rights, trademark rights,
       copyright rights and/or any other intellectual property rights under APPLICABLE LAW of any third party; and
v.     CLIENT will provide RAPfD FULFILLMENT with its best and timely projections for expected deliveries of
       inventory, orders, returns, and other material factors affecting the CAMPAIGN, in order to allow RAPID
       FULFILLMENT to allocate resources, space, and staff for the CAMPAIGN.

B.     CLIENT and RAPID FULFILLMENT represent and warrant to each other that:

1.     They are corporations or limited liability companies, duly incorporated or organized, validly existing, in good
       standing under the laws of their state of incorporation or organization, and qualified and authorized to do business in
       California;
ii. They have the requisite corporate power and authority to execute, deliver and perform their obligations under this
       AGREEMENT;
iii. They have obtained all licenses, authorizations, approvals, consents or permits required to perform their obligations
       under this AGREEMENT under all APPLICABLE LAWS, except where the failure of a PARTY to so obtain any
       such licenses, authorizations, approvals, consents or permits is not material to such PARTY's ability to perform its
       obligations hereunder;           ·

SERVICES TO BE PROVIDED BY RAPID FULFJLLMENT

Subject to the terms and conditions of this AGREEMENT including but not limited to CLIENT fulfilling its obligations
thereunder, RAPID FULFILLMENT hereby agrees to provide the following services as reasonably requested by
CLIENT:

a)     Subject to the limitations and conditions of the RAPID FULFILLMENT RECEIVING GUIDE, inspect inbound
       PRODUCT for kind, quantity and condition at the time of receipt; notify CLIENT and pe1tinent carrier of any


                                                                  2


                                                                                                                    EXHIBIT 11
                                                                                                                      Page 21
     Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 4 of 182 Page ID
                                      #:1725


      material damage or discrepancy in connection with the inbound PRODUCT; and, use RAPID FULFILLMENT's
      reasonable best efforts to protect CLIENT's interests by, when possible, placing an appropriate notation on the
      delivering caiTier's shipping document.

b)    Receive and warehouse PRODUCT and shipping materials.

c)    Record inventory transactions of PRODUCT.

d)    Process, package, ship, and record orders. All processed orders (fully authorized and in stock) will be shipped
      within forty-eight (48) hours of obtaining full authorization, unless the end of such forty-eight hour period falls upon
      a holiday or weekend, in which case such orders will be shipped on the next business day. RAPID FULFILLMENT
      will endeavor to ship PRODUCT through carriers and at rates approved by CLIENT. RAPID FULFILLMENT shall
      use reasonable efforts to furnish the requisite square footage, resources, supervision, equipment, processes,
      procedures, and information technology to provide invento1y storage, order fulfillment, and related services as
      required by this AGREEMENT with the goal of on-time shipments at a minimum level of 98% of all shipments.

e)    Receive, process, and record PRODUCT that has been returned to RAPID FULFILLMENT' facilities. CLIENT
      acknowledges that due to a variety of variables involved with processing returns, including some that are outside of
      RAPlD FULFILLMENT's control, RAPID FULFTLLMENT cannot commit to the processing or resolution of
      returns within any particular timeframe.

f)    Insure PRODUCT against risk of loss, theft, and/or damage while PRODUCT is in RAPID FULFILLMENT's
      possession, subject to the limitations set forth in Section 9 of this AGREEMENT.

g)    Furnish sufficient personnel, equipment, storage space, and other accessories necessary to perform its obligations
      under this Agreement, based on the estimates provided by CLIENT to RAPID FULFILLMENT. The storage
      facility shall at all times be equipped with operational alanns for security and fire, including a sprinkler system.

h)    If requested by CLIENT, arrange for the PRODUCT to be insured, at CLIENT's cost and expense, while PRODUCT
      is in the possession of a carrier.

i)    Process mail.

j)    Provide customer service to CUSTOMERS as set forth in CLIENT's written business mies, accepted in writing by
      RAPID FULFILLMENT.

k)    Provide CLIENT access to certain CAMPAIGN, CUSTOMER, and PRODUCT information via the CRM
      SYSTEM.

I)    Record certain: a) warehousing transactions, b) inventory transactions, c) order information, d) shipping
      info1mation, and e) returns information in the CRM system.

CLIENT'S OBLIGATIONS

a)    RAPID FULFILLMENT will generate invoices for, including but not limited to, all services rendered, labor
      provided, transactions processed, materials used, shipping and third-party charges, and fuel surcharges incurred in
      connection with providing services for CLIENT and/or the CAMPAIGN pursuant to the most recent SCHEDULE
      OF PRICES. CLIENT acknowledges that if the underlying third-party costs for materials, services, or shipping
      increase, RAPID FULFILLMENT may increase its prices by the same percentage as the underlying increase, with
      such increase to CLIENT going into effect at the same time as the price increase becomes effective for RAPID
      FULFILLMENT. RAPID FULFILLMENT shall provide notice of such price increases within ten (IO) days after
      receiving notice of such price increase and issue an amended SCHEDULE OF PRICES. If the SCHEDULE OF


                                                                 3


                                                                                                                   EXHIBIT 11
                                                                                                                     Page 22
     Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 5 of 182 Page ID
                                      #:1726


      PRICES provides for an automatic price increase, such price increase shall go into effect as provided in the
      SCHEDULE OF PRICES without the need for approval of the increased prices by the CLIENT. In the event
      RAPID FULFILLMENT intends to increase its prices in connection with any renewal or extension of this
      Agreement, RAPID FULFILLMENT shall provide notice of such intended price increase and an amended
      SCHEDULE OF PRICES to client not less than forty five (45) days before the expiration of the TERM. CLIENT
      shall have until thirty (30) days prior to expiration of the TERM to reject the proposed amended SCHEDULE OF
      PRICES. If CLIENT does not reject the proposed amended SCHEDULE OF PRICES, such proposed amended
      SCHEDULE OF PRICES shall go into effect for any renewal or extension period. ff CLIENT rejects the proposed
      amended SCHEDULE OF PRICES, the TERM shall be extended for ten days ( 10) days at the existing prices, except
      that any increases due to third party increases shall go into effect as provided above.

b)    CLIENT acknowledges that RAPID FULFILLMENT typically generates invoices weekly.                     In RAPID
      FULFILLMENT's sole discretion, invoices may be generated more frequently, depending on the level of activity,
      remaining security deposit, and other factors of the CAMPAIGN. Invoices will typically be submitted to CLIENT
      by e-mail. CLIENT agrees to pay all invoices immediately upon receipt of the invoice. All payments are to be
      made by ACH payment and credit card ONLY. Credit cards may be placed on file with RAPID FULFILLIMENT
      under this Agreement and by separate written authorization. ACH payment for RAPID FULFILLMENT's bank
      account is as follows:

      Bank Name:                                             City National Bank
      Bank Address:                                          1620 26 1h Street# 1030n, Santa Monica CA
      Account Name                                           RAPID FULFILLMENT, Inc.
      Account No.:                                           017301454
      ABA No.:                                               122016066
      Swift:                                                 CINAUS6L

c)    CLIENT agrees that invoices that are not disputed in writing within three (3) days of delivery are deemed accurate
      and are not subject to further dispute. If CLIENT disputes any invoice, or portion thereof, CLIENT agrees to pay
      the undisputed portion according to the terms set forth in Section 4b. Upon receiving a written dispute of any
      invoice or po1tion thereof, RAPID FULFILLMENT will provide CLIENT with available back-up information for
      such disputed charges within ten (l 0) days after receiving the written dispute from CLIENT. RAPID
      FULFJLLMENT shall not be obligated to keep or generate any suppmting information, abstracts, or compilations,
      other than the invoices or billing statements received from third parties or the reports used to generate the invoices.
      Any support by RAPID FULFILLMENT' employees required by CLIENT shall be paid for by CLIENT at the rates
      reasonably set by RAPID FULF!LLMENT. Nonetheless, CLIENT acknowledges that no employees, agents, or
      independent contractors of-.CUENT shall be permitted on RAPlD FULFILLMENT' prope1ty without the prior
      consent of RAPID FULFILLMENT. If the PARTIES thereafter fail to reach an agreement as to the disputed invoice
      or po1tion thereof, the matter shall be submitted to binding arbitration pursuant to the Arbitration Clause below, and
      RAPID FULFILLMENT shall have the option of terminating the AGREEMENT pursuant to this Agreement.

d)    CLIENT agrees to pay or reimburse RAPID FULFILLMENT for any charges or expenses pre-approved by client
      within three (3) days after such charges or expenses are actually incurred by RAPID FULFILLMENT.

e)    CLIENT agrees to pay for, be responsible for, and reimburse RAPID FULFILLMENT for, any and all costs
      resulting after an order is processed and shipped by RAPID FULFILLMENT, for any returns, chargeback's,
      misrouted shipments, re-routed shipments, unpaid third party shipping charges, additional delivery charges, taxes,
      fees, tariffs, customs' fees, brokerage fees, duties, and bulk or oversized item charges. CLIENT agrees to pay such
      charges within seven (7) days of being invoiced by RAPID FULFILLMENT of such charges.

t)    Any undisputed amounts past due for more than seven (7) days, will be charged interest at the rate of one and one-
      half (1.5%) percent per month or the legal maximum, whichever is more, on all amounts past due.

                                                                4


                                                                                                                  EXHIBIT 11
                                                                                                                    Page 23
     Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 6 of 182 Page ID
                                      #:1727


g)    lf CLIENT fails to pay all undisputed amounts within seven (7) days of the invoice date, in addition to any other
      remedies provided for herein, RAPID FULFILLMENT may at its sole discretion suspend providing any or all
      services required to be performed by RAPID FULFILLMENT under this AGREEMENT and suspend and/or
      terminate CLIENT'S access to the CRM SYSTEM. CLIENT acknowledges that suspension of services and/or
      suspension of CLIENT's access to the CRM SYSTEM will have a material adverse effect on CLIENT and the
      CAMPAIGN, including, but not limited to lost revenue, lost traffic, and increased customer service requirements, if
      and when services and access to the CRM SYSTEM are restored. CLIENT specifically agrees that RAPID
      FULFILLMENT will not be responsible for any damages of any kind stemming from the suspension or termination
      of such services or access to the CRM SYSTEM due to CLIENT's failure to make all required payments. In
      addition, CLIENT recognizes that there will be significant fees and costs to re-start services and restore access to the
      CRM SYSTEM and RAPID FULFILLMENT may require CLIENT to pre-pay such fees and costs before giving
      CLIENT access to CRM SYSTEM or before services will be re-started.

h)    In the event that there is a material adverse change in CLTENT's credit rating or ability to pay, or there is a product
      recall affecting the PRODUCT, RAPID FULFILLMENT has the unilateral right to change payment and shipping
      terms and require CLIENT to provide RAPID FULFILLMENT with assurance, reasonably acceptable to RAPID
      FULFILLMENT, that CLIENT is able to meet its obligations to RAPID FULFILLMENT under this AGREEMNT
      and that CLIENT generally has the ability to pay its debts and obligations as they become due. If CLIENT is unable
      to provide RAPID FULFILLMENT, with such assurances, RAPID FULFILLMENT, in its sole discretion, shall
      have the right terminate this AGREEMENT upon seven (7) days' notice.

i)    CLIENT agrees to be solely responsible for all accounting matters related to the CAMPAIGN and its business, and
      the payment of all federal, state and local taxes, including sales tax, and shall timely file all requisite tax returns.

j)    CLIENT agrees to remove all PRODUCT and shipping materials for the CAMPAIGN within thirty (30) days after
      receiving a request to remove such items from RAPID FULFILLMENT. If CLIENT fails to remove such items
      within such thilty (30) day period, RAPID FULFILLMENT shall have the right to destroy/sell all such remaining
      items.

k)    CLIENT agrees not to have any materials, goods or PRODUCT delivered to RAPID FULFILLMENT on a Cash On
      Delivery (COD) basis without prior written approval from RAPID FULFILLMENT.

1)    Tf CLIENT elects to have PRODUCT shipped via its own carrier and charges for such shipments billed against its
      own shipper account, CLIENT shall establish a "child meter account", which RAPID FULFILLMENT may use to
      ship PRODUCTS, and where RAPID FULFILLMENT will be notified and may track all such shipping charges, but
      which will provide that RAPID FULFILLMENT, under no circumstance, will be liable for any charges incurred for
      such shipments.

m) CLIENT may set up one or more merchant accounts to be used in connection with the CAMPAIGN. CLIENT
   agrees that CLIENT will be solely responsible for all settings and fees in connection with such merchant accounts.
   CLIENT also agrees to monitor such merchant accounts closely and to notify RAPID FULFILLMENT of any
   discrepancies between these merchant accounts and the information contained in the CRM SYSTEM.

RENEWALS & TERMINATION

A. RENEWAL

   Unless terminated earlier pursuant to the provisions of this AGREEMENT, upon the expiration of the initial twelve
   months period, or any subsequent renewal or extension period, this AGREEMENT shall automatically renew under
   the same terms .. INITIAL HERE:          .1 /)
                                        ·.: I
B. TERMINATION                       :/ ,I



                                                                 5


                                                                                                                   EXHIBIT 11
                                                                                                                     Page 24
      Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 7 of 182 Page ID
                                       #:1728


i)    RAPID FULFILLMENT shall have the right to terminate this AGREEMENT before or after the expiration of the
      initial TERM for convenience by giving CLIENT at least thirty (30) days prior written notice;

ii)   CLIENT shall have the right to terminate this AGREEMENT for convenience before or after the expiration of the
      initial TERM by giving RAPID FULFILLMENT at least thirty (30) days prior written notice.

iii) Tn the event that either PARTY breaches any of the material terms of this AGREEMENT, including but not limited
     to any of its representations and warranties contained herein, the other PARTY may terminate the AGREEMENT
     immediately if such breach or default is not capable of cure;

iv) In the event that either PARTY breaches any of the material terms of this AGREEMENT, including but not limited
    to any of its representations and warranties contained herein, the other PARTY may terminate the AGREEMENT if
    such breach is capable of being cured and the breaching/defaulting PARTY fails to cure the breach within five (5)
    days after being giving written notice of the breach; and

v)    Either PARTY shall have the right to terminate the AGREEMENT, once the other PARTY's performance has been
      suspended for more than thirty (30) days due to the occurrence of a Force Majeure Event, as defined herein.

C. EFFECT OF TERMJNA TION OF AGREEMENT

i)    Upon termination of this AGREEMENT for any reason, RAPID FULFILLMENT will cease to perform services for
      CLIENT and CLIENT will no longer be given access to the CRM SYSTEM.

ii)   CLIENT recognizes and agrees that charges for services provided, materials used, or costs advanced in connection
      with CLIENT's CAMPAIGN may be received by RAPID FULFILLMENT subsequent to the expiration/termination
      of the AGREEMENT and that RAPID FULFILLMENT will send invoices to CLIENT for any such charges for
      services provided, materials used, or costs incurred as soon as is reasonably practicable. CLIENT agrees to pay
      RAPID FULFILLMENT all undisputed amounts due set forth in such invoices pursuant to the terms set forth herein.

iii) The termination of this AGREEMENT does not release the PARTIES from any liabilities or obligations set forth
     herein ,vhich: (a) the PARTIES have expressly agreed will survive any such expiration or termination, or (b) remain
     to be performed or by their nature would be intended to be applicable following any such expiration or tennination;

ii)   Upon termination of this Agreement for any reason, CLIENT agrees to remove all inventory that has been in storage
      on RAPID FULFILLMENT' premises within thirty (30) business days at CLIENT's sole cost and expense, provided
      that no inventory shall be released to CLIENT unless and until CLIENT has paid all outstanding, undisputed
      invoices due to RAPID FULFILLMENT. Returns following the effective date of termination shall be CLIENT's
      responsibility and RAPID FULFILLMENT is not responsible for any postage dues pertaining to the CLIENT's
      account.    CLIENT is responsible for picking up any PRODUCT returned by CUSTOMERS to RAPID
      FULFILLMENT bi-weekly.

DEPOSITS

A. SECURITY DEPOSIT

      In connection with this AGREEMENT, RAPID FULFILLMENT is requmng CLIENT to pay to RAPID
      FULFILLMENT a security deposit in the amount of _ _ZERO $0.00_ _ _, to be used to secure CLIENT's
      payment and pe,formance under this AGREEMENT. RAPID FULFILLMENT may require an increase in deposit if
      the current deposit does not exceed the estimated weekly services. This security deposit may be used by RAPID
      FULFfLLMENT, in its discretion, to remedy any payment failure under this AGREEMENT, or to reimburse RAPID
      FULFILLMENT for out-of-pocket costs in connection with third party fees, postage charges and similar fees and/or
      charges incurred in accordance with this AGREEMENT. To the extent that any fonds are drawn from the security


                                                              6


                                                                                                               EXHIBIT 11
                                                                                                                 Page 25
   Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 8 of 182 Page ID
                                    #:1729


  deposit, CLIENT shall, within three (3) business days of written notice from RAPID FULFILLMENT, replenish the
  deficiency and restore the security deposit to its previously required amount. The amount of the security deposit is
  based on CUENT's expected order volume, inventory levels, number of transactions, and credit worthiness. To the
  extent that the actual order volume, inventory levels, number of transactions, and credit worthiness differ materially
  from CLIENT's projections or representations, RAPID FULFILLMENT has the unilateral right to request an
  increased security deposit.

B. MATERIALS & TRANSPORTATION DEPOSIT

  1n connection with this AGREEMENT, RAPID FULFILLMENT requests a materials and shipping deposit in the
  amount of _ZERO $0.00               prior to first shipping, providing for and dispatching on behalf of the CLIENT.
  Failure to provide such deposit(s) could result in failure to purchase, provide or dispatch at the sole discretion of
  RAPID FULFILLMENT. CLIENT is to pay to RAPID FULFILLMENT a materials & or transportation deposit
  which will be used to pre-purchase shipping material or transportation. Such shipping materials shall be the
  property of CLIENT. The amount of the materials and/or shipping deposit is based on CLIENT's expected order
  volume, inventory levels, number of transactions, and credit worthiness. To the extent that the actual order volume,
  inventory levels, number of transactions, and credit worthiness differ materially from CLIENT's projections or
  representations, RAPID FULFILLMENT has the unilateral right to request an increased materials and/or shipping
  deposit.

OWNERSHIP OF PRODUCT

  CLIENT and RAPID FULFILLMENT acknowledge that the PRODUCT delivered to RAPID FULFILLMENT
  pursuant to this AGREEMENT is and shall remain the sole and exclusive property of CLIENT. RAPID
  FULFILLMENT shall keep the PRODUCT segregated from any other property that may be stored at RAPID
  FULFILLMENT. RAPID FULFILLMENT shall not sell, transfer, or remove any PRODUCT except to
  CUSTOMERS in the ordinary course of business or upon instructions from CLIENT. RAPID FULFILLMENT
  shall not, voluntarily or involuntarily, pledge, mortgage, lease, assign, convey, or otherwise alienate any interest in
  the PRODUCT, or allow any liens to be placed upon the PRODUCT. Upon termination of this AGREEMENT,
  RAPID FULFILLMENT shall return any remaining PRODUCT to CLIENT at CLIENT's expense.

OWNERSHIP AND CONFIDENTIALITY OF CLIENT/CUSTOMER DATA

  CLIENT and RAPID FULFILLMENT acknowledge that during the term of the AGREEMENT, RAPID
  FULFJLLMENT may receive CLIENT/CUSTOMER DATA from CLIENT, CLIENT's customers, or CLIENT's
  affiliates or other vendors or that RAPID FULFILLMENT may develop CLIENT/CUSTOMER DATA in the course
  of providing services under this AGREEMENT. CLIENT and RAPID FULFILLMENT acknowledge and agree that
  CLIENT shall own all rights to the CLIENT/CUSTOMER DAT A and RAPID FULFILLMENT shall have no right
  to use any of the CLIENT/CUSTOMER DATA other than as expressly contemplated in this AGREEMENT.
  RAPID FULFILLMENT agrees to hold CLIENT/CUSTOMER DATA in strict confidence and to not disclose such
  CLIENT/CUSTOMER DA TA to any third party, or to use such CLIENT/CUSTOMER DAT A for any purpose not
  reasonably contemplated by this Agreement.           However, RAPID FULFILLMENT may disclose such
  CLIENT/CUSTOMER DATA to its attorneys, auditol's, insurers, affiliates, subcontractors, and employees, as
  necessary in the ordinary course of RAPID FULFILLMENT' operations. RAPID FULFILLMENT represents and
  warrants to CLIENT that it has implemented and will continue to maintain a comprehensive information security
  program reasonably designed to protect the security, confidentiality and integrity of such CLIENT/CUSTOMER
  DATA. The foregoing does not apply to information that: a) belongs to RAPID FULFILLMENT, b) is already
  known by RAPID FULFILLMENT, c) is publicly known or becomes publicly known through no unauthorized act
  of RAPID FULFILLMENT, d) is received by RAPID FULFILLMENT from a third party, ore) is independently
  developed without use of such CLIENT/CUSTOMER DATA.



                                                            7

                                                                                                                 EXHIBIT 11
                                                                                                                   Page 26
        Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 9 of 182 Page ID
                                         #:1730



INSURANCE

      During the TERM of this AGREEMENT, CLIENT shall maintain the following insurance coverage with a
      financially sound insurance company having an A.M. Best rating of A or better:

i)    Commercial general liability insurance, with a combined single limit of not less than One Million Dollars
      ($1,000,000) and Two Million Dollars ($2,000,000) in the aggregate for bodily injury (including death) and property
      damage; and

ii)   Product liability insurance coverage with a combined single limit of not less than One Million Dollars ($1,000,000)
      and Two Million Dollars ($2,000,000) in the aggregate. However, in lieu of obtaining its own Product liability
      insurance coverage, CLIENT may elect and cause CLIENT's supplier of the PRODUCT, to name RAPID
      FULFILLMENT as an additional insured on its policy.

      CLIENT shall have RAPID FULFILLMENT named as an additional named insured on such insurance policies.
      Proof of such insurance policies shall be delivered to RAPID FULFILLMENT prior to the EFFECTIVE DATE.
      Such insurance policies shall have an effective date no later than the EFFECTIVE DA TE. If there exists any
      claims-made coverage, CLIENT agrees to keep such insurance coverage in effect for a period of five (5) years after
      the expiration or termination of this AGREEMENT.

INDEMNIFICATION

      CLIENT agrees to indemnify RAPID FULFILLMENT and hold RAPID FULFILLMENT harmless in connection
      with any claims, demands, or suits brought against RAPID FULFILLMENT, in connection with RAPID
      FULFILLMENT' performance of any of its obligations or providing any services under this AGREEMENT. The
      indemnification provisions of this AGREEMENT shall survive its expiration or termination until all claims,
      demands, or suits contemplated by these provisions are fully, finally and absolutely baned by the applicable statute
      of limitations. CLIENT agrees to indemnify, hold harmless, and defend RAPID FULFILLMENT and its affiliates
      and each of their respective affiliates, assignees, directors, employees, members, managers, officers, parent
      companies, pa1tners, shareholders, subsidiaries, successors, and all other persons and entities now, heretofore, or
      hereafter having any involvement or interest in this AGREEMENT from and against any and all claims, demands, or
      suits as a result o( or in connection with, any: (a) breach by CLIENT of any of its representations, warranties,
      covenants or obligations under this Agreement; (b) negligent acts, omissions, or intentional misconduct of CLIENT
      or its employees or agents; or c) any third party's reliance on any of the information from the CRM SYSTEM.

DUTY TO DEFEND

      CLIENT agrees to defend and hold RAPID FULFILLMENT harmless for and from any claims, demands, or suits
      brought against RAPID FULFILLMENT, in connection with RAPID FULFILLMENT's performance of any of its
      obligations or providing any services under this AGREEMENT.                 CLIENT's duty to defend RAPID
      FULFILLMENT is separate and independent of CLIENT's duty to indemnify RAPID FULFlLLMENT. The duty
      to defend requires CUENT's engagement of counsel reasonably satisfactory to RAPID FULFILLMENT and
      includes claims for which RAPID FULFILLMENT may be liable without fault or strictly liable. CLIENT shall not
      enter into any settlement with any party without reasonable prior notice to RAPID FULFILLMENT. The duty to
      defend applies regardless ofwhetherthe issues of negligence, liability, fault, default, or other obligation on the part
      of CLIENT or RAPID FULFILLMENT have been determined. The duty to defend applies immediately, regardless
      of whether RAPID FULFILLMENT has paid any sums or incurred any detriment arising out of or relating (directly
      or indirectly) to any claims, demands, or suits made against it.

LIMITATION OF LIABILITY



                                                                8

                                                                                                                      EXHIBIT 11
                                                                                                                        Page 27
     Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 10 of 182 Page ID
                                       #:1731


     IN NO EVENT WILL RAPID FULFILLMENT BE LIABLE FOR ANY SPECIAL, INDIRECT, PUNITIVE,
     OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOST BUSINESS, LOST
     PROFITS, WHETHER FOR BREACH OF CONTRACT OR WARRANTY, NEGLIGENCE OR OTHER
     TORT, OR ON ANY STRICT LIABILITY THEORY, EVEN IF ADVISED OF THE POSSIBILITY OF
     SUCH LOSS OR DAMAGE, OR IF SUCH LOSS OR DAMAGE COULD HAVE BEEN REASONABLY
     FORESEEN. MOREOVER, RAPID FULFILLMENT WILL NOT BE LIABLE TO CUSTOMERS FOR
     ANY REASON, INCLUDING, BUT NOT LIMITED TO, DAMAGES SUFFERED BY CUSTOMERS DUE
     TO RECEIPT OF INCORRECT PRODUCT, DUE TO DELAYS IN RECEIPT OF PRODUCT, DUE TO
     NON-RECEIPT OF PRODUCT, OR DUE TO DAMAGE TO THE PRODUCT WHILE THE PRODUCT
     WAS IN RAPID FULFILLMENT' POSSESSION. RAPID FULFILLMENT ALSO WlLL NOT BE
     RESPONSIBLE FOR ANY MANUFACTURERS' DEFECTS AFFECTING THE PRODUCT.

     In addition to the foregoing limitation, in the following instances, RAPID FULFILLMENT's liability to CLIENT
     shall be limited as follows:

a)   For failure to timely or correctly send PRODUCT to CUSTOMERS - an amount equal to the fulfillment charges
     paid to RAPID FULFILLMENT by CLIENT for that order, plus the cost for any lost or unusable PRODUCT (lesser
     of replacement cost or wholesale price), plus the cost for correctly re-shipping the PRODUCT; or

b)   For damage to PRODUCT due to RAPID FULFILLMENT' negligence while in RAPID FULFILLMENT's
     possession - an amount equal to the cost of the PRODUCT (lesser of replacement cost or wholesale price) up to the
     amount of any insurance coverage carried by RAPID FULFILLMENT.

NO PARTNERSHIP/JOINT VENTURE

     The PARTIES specifically agree that this AGREEMENT shall not be construed as creating a partnership, joint
     venture or agency relationship between the CLIENT and RAPID FULFILLMENT.

NOTICES

     All notices required to be given under this AGREEMENT shall be given in writing. All invoices, accountings,
     payments, and regular communications shall be addressed as set forth below. Any such notice, served by either
     PARTY, may be served personally or by depositing the same addressed as herein provided, postage prepaid, in the
     official U.S. mails, or by delivering the same by fax, followed by a copy in the U.S. mail. Any notice mailed, or
     faxed, as aforesaid, shall be deemed to have been served on the date of mailing or on the date of delivery of the fax.
     Any notices with respect to a breach of this AGREEMENT, or changes in any terms of this AGREEMENT, or
     notifications of tennination of this AGREEMENT, or rate increases shall be given as follows:

     Ifto CLIENT, to the addressees indicated by CLIENT from time to time, with a copy to:

      Apex Capital Group, LLC

     31280 Oak Crest Drive, Suite

     Westlake Village, CA, 91361




     Ifto RAPID FULFILLMENT, to the addressees indicated by RAPID FULFILLMENT from time to time:

     RAPID FULFILLMENT, LLC
     2049 North Lincoln Street.
     Burbank, CA 91504


                                                               9

                                                                                                                   EXHIBIT 11
                                                                                                                     Page 28
 Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 11 of 182 Page ID
                                   #:1732


  Attn: Ash Nayerhabibi
  Direct: (818) 303-9331
  Fax: (818) 804-2007

  DISPUTE RESOLUTION

  Any controversy or claim arising out ofthis AGREEMENT, including any controversy or claim as to requirement of
  arbitration, shall be settled by binding arbitration in accordance with the rules of the American Arbitration
  Association ("AAA"). The arbitration shall be conducted in Los Angeles, California, with the Arbitrator's fee to be
  bome equally among the PARTIES. There shall be one arbitrator to be mutually selected by the PARTIES. If the
  PARTIES are unable to agree upon an arbitrator within thirty (30) days of the demand for arbitration having been
  filed, an arbitrator shall be appointed by AAA. Judgment on the arbitration award may be entered in any court
  having jurisdiction thereof. In any such arbitration proceeding, the PARTIES shall have the right to conduct all
  discovery allowed under the California Code of Civil Procedure. The arbitrator in any such arbitration proceeding
  shall make a determination in writing within forty-five (45) days of the hearing as to the prevailing party and award
  such prevailing party its reasonable attorneys' fees, expenses, and other litigation costs incurred in bringing or
  defending such arbitration, including but not limited to the Arbitrator's fee.

  In the event the dispute to be arbitrated is for a disputed invoice pursuant to Section 4(c), the arbitrator shall take
  into accountthe amount in dispute in determining how much discovery to allow and how extensive the briefing and
  hearings may be. In no event shall the awardable attorneys' fees and costs incurred in such dispute pursuant to
  Section 4(c) exceed more than fifty percent (50%) of the amount in dispute.

CHOICE OF LAW, JURISDICTION & VENUE

  This AGREEMENT shall be governed by and construed under the laws of the State of California, United States of
  America without regard to any conflict of law provisions. By signing hereto, the Parties do hereby irrevocably
  submit themselves to the personal and subject matter jurisdiction of the state and federal courts for the State of
  California and do further irrevocably submit themselves to venue in Los Angeles County.

FORCE MAJEURE

  Neither PARTY will be deemed to be in default under this AGREEMENT, or will be liable to the other, for failure
  to perform any of its obligations under this AGREEMENT for any period, to the extent that such failure results from
  events or circumstances beyond that PARTY's reasonable control, including, but not limited to: natural disasters,
  health crises such as epidemics and pandemics, riots, ,var, terroristic activities, civil disorder, court orders, acts or
  regulations of governmental bodies, labor disputes or failures in electrical power, heat, light, air conditioning or
  telecommunications equipment or lines. Such events are referred to individually and collectively as "Force
  Majeure Events." Upon the occurrence of a Force Majeure Event, the non-performing PARTY shall be excused
  from any further performance or observance of the affected obligation(s) for as long as such circumstances prevail,
  provided such party reasonably continues to attempt to re-commence performance or observance.

ASSIGNMENT

  CLIENT may not assign this AGREEMENT or any of its rights or obligations hereunder, to any third party or entity
  without the prior written consent of RAPID FULFILLMENT, which consent may be given or withheld in RAPID
  FULFILLMENT' sole and absolute discretion.

SEVERABILITY

  If any provision of this Agreement shall be held to be invalid or unenforceable for any reason, the remaining
  provisions shall continue to be valid and enforceable. lf a court finds that any provision of this Agreement is invalid


                                                             10

                                                                                                                 EXHIBIT 11
                                                                                                                   Page 29
 Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 12 of 182 Page ID
                                   #:1733


  or unenforceable, but that by limiting such provision it would become valid and enforceable, then such provision
  shall be deemed to be written, construed, and enforced as so limited.

INTEGRATED CONTRACT

  This AGREEMENT contains the entire understanding between the PARTIES hereto and supersedes any and all
  representations, agreements, discussions and negotiations either oral or written, by and or between the PARTIES
  with respect to the anticipated services to be provided or any other relating to the subject matter of this
  AGREEMENT. Neither this AGREEMENT, nor any portion thereof, can be modified except by a written
  instrument signed by both of the PARTIES hereto. The PARTIES agree to execute any document or documents,
  which are necessary for the perfonnance of all matters herein agreed upon or which are necessary to make the
  substance of this AGREEMENT fully effective and binding on all of the PARTIES hereto. Should any provision of
  this AGREEMENT be he.Id to be void, invalid or inoperative, such decision shall not affect any other provision of
  this AGREEMENT, and the remainder of this AGREEMENT shall be effective as though such void, invalid or
  inoperative provision had not been contained herein.

AGREEMENT BECOMES EFFECTIVE UPON EXECUTION

  This AGREEMENT shall not become effective unless and until fully executed and delivered by all the PARTIES
  hereto. This AGREEMENT may be executed in one or more counterparts, each of which shall be deemed to be an
  original, and all of which together shall constitute one and the same AGREEMENT. This AGREEMENT may be
  executed and delivered by electronic facsimile transmission or via an electronically delivered .pdf file with the same
  force and effect as if it were executed and delivered by the PARTIES simultaneously in the presence of one another,
  and signatures on a facsimile copy hereof shall be deemed authorized original signatures. By signing in the spaces
  provided below, RAPID FULFILLMENT and CLIENT accept and agree to all of the terms and conditions of this
  AGREEMENT.

  Dated: 06/19/2015                                     RAPlD FULFILLMENT, LLC



                                                        By: Ash Nayerhabibi



  Dated: Friday 19th June 2015                          CLIENT: Apex Capital Gro       ,
                                                                                     ,/



                                                              9              Signature


                                                         Phillip Peikos
                                                                           Print Name




                                                            11


                                                                                                              EXHIBIT 11
                                                                                                                Page 30
   Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 13 of 182 Page ID
                                     #:1734


                                                    EXHIBIT "A"


                                          4
                                              'DESCRIPTION OF PRODUCT"



     CLIENT

     ADDRESS

     PHONE NUMBER

     PRODUCT(S): Please list all actual products, inserts, components, devices, and any other materials that will be
     packed and shipped.




         Follicure Hair Support 60ct




          Virility X3 60ct




          EverMax 60ct




Scope: Based on CLIENT'S handling the credit card processing & customer service work and RAPID FULFILLMENT
       handling pick, pack and ship, storage and any relabeling work. Additional work can be quoted as needed.



                                                              12

                                                                                                                EXHIBIT 11
                                                                                                                  Page 31
       Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 14 of 182 Page ID
                                         #:1735




Individual order from B2C Source: Inclusive of Packing Slip and order generation plus printing of packing slip.        $0.80

Pick of each sku/product                                                                                               $0.05

Return Services: Inclusive of pick and pack and restocking of good product or quarantine of damaged or bad product     $0.45

Inserts (Per Insert)                                                                                                   $0.07

Rework/ Kit Fulfillment per item                                                                                       $0.09

Drop Order Fulfillment and Will Call Orders, per order                                                                 $12.00

Drop Order Labor hour Fulfillment/ wholesale orders /destruction labor/inventory counts of incoming inventories, per
                                                                                                                       $29.50
hour




 olor printing per page 1 side inclusive of labor                                                                      $0.85

Small Mailer Bag (inclusive of labor & assembly) (for glass items)                                                     $0.16

Large Mailer Bag (inclusive of labor & assembly) (for glass items)                                                     $0.19


 mall Mailer Bag inclusive of labor - (7.5*10.5")                                                                      $0.15

Large Mailer Bag inclusive of labor - (10*13")                                                                         $0.20

Medium box inclusive of labor - 18x12x12"                                                                              $1.23

Small box inclusive of labor- (6*4*4")                                                                                 $0.34


Newsprint, per roll(Drop Orders, Bulk Orders & Retail)                                                                 $51.80

Reinforced Tape per roll, {Drop Orders, Bulk Orders & Retail)                                                          $7.10

Pallet (40x48) 2 way for incoming containers and outgoing orders Grade C                                               $8.50

Pallet (40x48" ) 4 way for incoming containers and outgoing orders Grade A                                             $14.50




Per 48x48x50 pallet position billed weekly based on pallet count on the last week of the month (up to 50 pallets of
storage)


                                                                          13

                                                                                                                       EXHIBIT 11
                                                                                                                         Page 32
      Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 15 of 182 Page ID
                                        #:1736




*IT programming hours   if applicable on preapproved basis                                         $ 185.50

Data import/ Export (merging/ & or extraction} Up to 50 MB's                                       $ 95.00

Data, per addition 1 MB over 50 MB's                                                                $1.95


*Fed Ex Charge Backs - (at cost per occurrence)


Postage Dues (Returns) Charged by the USPS will be billed back to the client +6% (If Applicable)


Check Cutting fee for USPS Postage Dues over $500 (If Applicable)                                  $35.00


International/Canada paperwork each via XPO Consolidator                                           $32.50

Order cancellation - Optional Service if needed                                                     $5.75

Reprints (change of carrier, shipping method, invalid data etc.}                                    $3.25




Fulfillment Monthly Hosting - account maintenance:
          Dedicated Account Rep with Live Phone Support
          Full Inventory Management
          Reorder Alerts and Mfg. Management
          Fulfillment CRM Management and Troubleshooting
          24/7 Real-time Account Access via CRM Login
          Fulfillment CRM Sync between clients CRM or Batch file Maintenance                       $65.00




                                                                         14

                                                                                                    EXHIBIT 11
                                                                                                      Page 33
 Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 16 of 182 Page ID
                                   #:1737


                                                    Exhibit "C"
CRMSYSTEM

  RAPID FULFILLMENT will utilize CRM to record inventory transaction, order information, shipping information,
  payment infonnation, and return information for the CAMPAIGN. RAPID FULFILLMENT will maintain
  reasonable safeguards to protect against the destruction, Joss, theft, disclosure, or alteration of data stored in CRM.
  CLIENT acknowledges that RAPID FULFILLMENT is not responsible for orders not being processed as a result of
  order information not being provided according to the agreed-upon protocol, timeframe, or format. RAPID
  FULFILLMENT will grant CLIENT access to CRM in connection with the services to be provided by RAPID
  FULFILLMENT for the CAMPAIGN and to allow CLIENT to access ce1tain information for the CAMPAIGN,
  subject to the CRM License Agreement. CLIENT has examined and tested CRM and found that the standard
  features and reports of CRM are sufficient to meet CLIENT' s needs for the CAMPAT GN. CLIENT recognizes and
  agrees that CRM may have different features and reports from other CRM systems in use today, but that CRM meets
  all of CLIENT's needs. CLIENT acknowledges that CRM is still in its initial development stage. CLIENT is
  provided with access to CRM on an "As Is" basis and that RAPID FULFILLMENT hereby disclaims any and all
  warranties, express or implied. CLIENT expressly acknowledges that CRM may have limitations as to what further
  programming may be available. Nonetheless, CLIENT agrees that any requests for special or non-standard
  programming or reports will be subject to a charge of $185.50/hour. Furthermore, RAPID FULFILLMENT does
  not guarantee or warrant the accuracy of the data contained in CRM or the reporting that is being made available.
  CLIENT agrees that its use of CRM TM is at its sole risk and that CLIENT expressly and generally releases RAPID
  FULFILLMENT for and in connection with any claims relating to CLTENT's use of or data contained in CRM.
  During the TERM of this AGREEMENT, RAPID FULFILLMENT will make certain information available to
  CLIENT in connection with the services being provided by RAPID FULFILLMENT for the CAMPAIGN.
  CLIENT acknowledges that absent other arrangements being made with RAPID FULFILLMENT in writing,
  information for any pa1ticular order will only be made available CLIENT for a period of sixty (60) days from the
  date of the order. CLIENT agrees that upon the termination or expiration of this AGREEMENT, RAPID
  FULFILLMENT shall not be obligated to retain any data or records for the CAMPAIGN for more than six (6)
  months. In any case, CLIENT agrees that upon termination or expiration of this AGREEMENT, or after the
  application of the time frames mentioned above CLIENT is responsible for payment of all costs and expenses,
  including costs for required 1T personnel at the rate of $185 .50/hour, required to restore and/or retrieve CAMPAIGN
  information and RAPID FULFILLMENT shall only be obligated to retrieve and make available such CAMPAIGN
  information upon CLIENT's depositing the amount reasonably anticipated by RAPID FULFILLMENT to be
  incurred in connection with retrieving such CAMPAIGN infonnation. CLIENT acknowledges that the data in CRM
  is updated constantly, i.e. it is not static, as a result, identical queries and reports run for the same periods, but at
  different times, may yield different results. CLIENT also acknowledges that CLIENT, CLTENT's agents, and
  certain third parties as authorized by CLIENT may be given access to view and modify information related to
  CLIENT, CUSTOMERS, and the CAMPAIGN. As a result, RAPID FULFILLMENT will not be responsible for
  the information and data in CRM relating to CLIENT, CUSTOMERS, and the CAMPAIGN.




                                                             15

                                                                                                                 EXHIBIT 11
                                                                                                                   Page 34
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 17 of 182 Page ID
                                  #:1738




                           EXHIBIT 12
0012312403Case 2:18-cv-09573-JFW-JPR                56789ÿÿ31-3
                                                Document    8ÿFiled
                                                                    98 11/28/18
                                                                            ÿÿÿPage
                                                                                            18 of 182 Page ID
                                                          #:1739

                                                                                        1234ÿ6ÿ7289:;28<=24>?@AB2<4C;DBE

 FGDHIJ<K=ÿFD43=<DGLÿM=IÿNOPÿJ9Q39L=ÿ
 1234ÿP2B2;RDÿS7T!787940U 6789!6V                                                            W8Xÿ, ÿ'Xÿ2403ÿ7ÿ%.&ÿYZ
 [ÿ\8]8ÿ^#98_`ÿS\8]87#98U7 7!9*V
    abcdbef
    ÿ
    hijkejÿljkcÿmjinop
    ÿ
    qjrklcef
    stuvÿxtytz{|ÿ
    x{}~ÿ}tz}tvÿ}z~



    ÿ
     jÿkbkiÿlnfÿÿ
    ÿbnlÿnijklcfÿbjÿ
    nncikcÿbiiefÿkibnlbkfÿÿ
    jÿ¡ÿ¢¢ppÿjÿÿ
    jiiÿÿÿÿ¡ÿppÿÿ
    £¤kbiÿne¥kjkbkirlpn¤ÿ
    jmÿÿÿooopkjkbkirlpn¤
    ÿ
    ÿ
     ¦§¨©ªÿabcdbeÿ«¬l­ib®¯ÿ°¤kbin\8]87#98U7 7!9*±ÿÿ
     ²³´µªÿ¶·leckfÿreÿfÿ¢ÿ¸ÿ¹ÿ
     º¨ªÿ7T!787940U 6789!6ÿ
     »¼ªÿjikkÿnk½kÿ¾*97 79787U7 7!9*¿ÿ
     ²ÀÁÂ³¼µªÿnoclbÃÿni½neÿcÿ«ÄÿljÅje
     ÿ
     Æ99ÿÇ79Xÿÿ
     ÿ
     ,!!8 ÿÿ ÿÿ6ÿ98!ÈXÿÿ!6987 !ÿ7#ÿT7ÿ8 ÿÿÿ6!7 ÿ[Xÿ97
     *8ÿÿ7 ÿÿÿ8 ÿ 78 ÿ! 68!ÿ7!8*8Èÿÿÿ!67 Èÿ 8ÿ98 ÿÿÿ
     ÿ
     0ÿY97ÿ8*ÿ!66 ÿ7 ÿ8ÿ8(9ÿ*8ÿ!6 ÿ 78 ÿÿÿÿÿ
     ÿ
      ÿÿÿÿÿÿÿÿ,*88 Xÿ67#8 ÿ*8!Xÿ!7 9ÿÿ88(8 ÿÉ(8Xÿ!ÊËÿÌ76ÿÿÿ!67 ÈXÿEXHIBIT
                                                                                                            ! ÈX12
     (8Íÿ7 6 ÿÉ8ÿ!ÿ7*7897(9ÊË                                                                Page 35
116789 9!616789114"8#$%7&'0((442)*8$)7!$799)668$6 +',0-4&32%0&%2./.'/4-4)869$6 +',0-4&32%0&%20 01%
0012312403Case 2:18-cv-09573-JFW-JPR                56789ÿÿ31-3
                                                Document    8ÿFiled
                                                                    98 11/28/18
                                                                            ÿÿÿPage
                                                                                            19 of 182 Page ID
     12345ÿ1789ÿ:;<=                                      #:1740

     >?ÿ@ABC;DE;ÿ1F5=ÿ@38DÿGHCD5ÿIJ?
     KE4E;DE9ÿLMÿNIOÿP1O
     Q3;373
     ÿ
     QE;F54Dÿ>ÿN57C39ÿRRQ
     >SP?ÿN3AHC45ÿT7=ÿGHCD5ÿ>?P?
     L<E559ÿURÿVIWXP
     YG1
     ÿ
     ÿÿÿÿÿÿ
      ÿÿÿÿÿÿÿÿZ678 ÿ7(ÿ7ÿ[ ÿÿÿ7\ÿ8ÿ8!ÿ! ]^_ÿ̀ÿ7 6 [8ÿ!ÿ7*7897(9^_
     YG1
     T3aC7ÿUHBbBBc5;D9ÿRRQ
     02/2%ÿd8!ÿ
     d7!867\ÿ,ÿ/0''0
     ÿ
     e
     f78ÿg98996 ÿ*8!ÿhi
     e 8ÿ%4\ÿh7 ÿi8*
     j97#97 \ÿk89 ÿ]ÿk0%ÿ.jl
     ÿ
     ÿÿÿÿÿÿ
      ÿÿÿÿÿÿÿÿZ678 ÿ7(ÿ67 7!ÿ1ÿ!ÿ979_ÿm76ÿÿÿ!67 ]\ÿ! ]\ÿ(8ÿ̀ÿ7 6 ÿÿ[8
     !ÿ7*7897(9^_
     YG1
     :E;ÿR3n89ÿ:;<=
     J?VPÿPPIDoÿ1F5=ÿpI???
     R34AE9ÿURÿVVWWV
     ÿ
     Yq
     59(79ÿm779ÿhi
                                                                                                            EXHIBIT 12
                                                                                                              Page 36
116789 9!616789114"8#$%7&'0((442)*8$)7!$799)668$6 +',0-4&32%0&%2./.'/4-4)869$6 +',0-4&32%0&%20 21%
0012312403Case 2:18-cv-09573-JFW-JPR                56789ÿÿ31-3
                                                Document    8ÿFiled
                                                                    98 11/28/18
                                                                            ÿÿÿPage
                                                                                            20 of 182 Page ID
       *8 ÿ                                      #:1741

     2'4ÿ1ÿ28ÿ
      79ÿ389 ÿ45ÿ3/ÿ267
     ÿ
     ÿÿÿÿÿÿ
      ÿÿÿÿÿÿÿÿ8678 ÿ7(ÿÿ*8!ÿ*8ÿ9!799ÿ! 5ÿ8 5ÿ!:;ÿ<ÿ7 6 ÿÿ98ÿ!ÿ7*7897(9:;
     ÿ
     >?ÿ@ABÿ>CD
     EFGH@AIJ
     KLLÿCMNJOÿP@QAÿCJRIIJ
     C@HJÿS@TIÿUQJVWÿ>XDYÿZ[\\\
     >CD
     ÿ
     ÿÿÿÿÿÿ
      ÿÿÿÿÿÿÿÿ]98*4ÿÿÿ!ÿÿÿ6!7 17ÿ9ÿ*8!5ÿ88 5ÿ!:;ÿ^76ÿÿÿ!67 45ÿ! 45
     (8ÿ<ÿ7 6 ÿÿ7 ÿ8*8!17 78 ÿ!;ÿÿ
     ÿ
     >CD
     _@`QBÿaNHbHHcIAJWÿSSU
     02/2%ÿd8!ÿ
     d7!8675ÿ,ÿ/0''0
     ÿ
     1
     778ÿ298996 ÿ*8!ÿe]
     1 8ÿ%45ÿe7 ÿ]8*
     f97#97 5ÿ389 ÿ4ÿ30%ÿ.fg
     ÿ
     ÿ
     d97ÿ79ÿ*8ÿ(7 #ÿ76 ÿÿh6 8ÿ5ÿ1,iÿ7879ÿ5ÿ997ÿ2'ÿ6 :ÿ8ÿ8 ÿ746 
     ÿÿ* ÿ9ÿÿÿ7!5ÿ7ÿ799ÿ6 4ÿ7 ÿ6ÿ 8ÿ98 ÿÿ7!! ÿ8ÿÿÿÿÿ
     h6 8ÿ5ÿ1,iÿ7879ÿ5ÿ7 ÿ4ÿ jÿ67#ÿ7 4ÿ7 ÿÿ4ÿ* ÿ6ÿÿ7!! ÿ8ÿ5ÿ
     76ÿ7ÿ799ÿ746 ÿÿ4ÿ* ÿÿ6ÿh6 8ÿ5ÿ1,iÿ7879ÿ5ÿ!67 4ÿ7!! :
     7ÿ6ÿf7 #
     ÿ
     ÿ
     2ÿeÿ!6 1ÿ9ÿ7!! ÿ76 5ÿ!9778 :ÿ7ÿfhÿd8998ÿd8#ÿ( 8ÿ6ÿÿ!67 4ÿ7!8*84;ÿÿ
     7
                                   klmnloÿqrstulvoÿÿ                                                         EXHIBIT 12
                                                                                                               Page 37
116789 9!616789114"8#$%7&'0((442)*8$)7!$799)668$6 +',0-4&32%0&%2./.'/4-4)869$6 +',0-4&32%0&%20 '1%
0012312403Case 2:18-cv-09573-JFW-JPR                56789ÿÿ31-3
                                                Document    8ÿFiled
                                                                    98 11/28/18
                                                                            ÿÿÿPage
                                                                                            21 of 182 Page ID
                                   ,!! ÿ17 7 ÿÿ      #:1742
                                                                                      ÿ
                                   23'&04ÿ-&ÿ22-ÿ&0&ÿÿ
                                   858#7#9867 7!9*ÿÿ
                                   7 7!9*


     ÿ
     ÿÿÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     89:;<=9>;,;>ÿ98>;=ÿ
     >8ÿ6789ÿ67 ÿ7 ÿ7 ?ÿ77!6 ÿ7ÿ 9?ÿÿÿÿÿÿ8 ÿ!88 ÿ7 ÿ67?ÿ! 78ÿ8678
     7ÿ8ÿ8*89 @ÿ! 8 879ÿÿA6ÿ6ÿ8!9ÿ ÿ798!7(9ÿ97ÿ;ÿ?ÿ7ÿÿÿ8 ÿ!88 @
     7 ?ÿ8!9@ÿ88(8 ÿÿÿÿÿ8ÿ6789ÿ67 ÿÿ77!6 ÿ8ÿ8(8ÿ;ÿ?ÿ7*ÿ!8*ÿ8
     6789ÿ67 ÿ8ÿ@ÿ97ÿ9ÿ7 ÿ8?ÿÿ ÿ866879?ÿ>7 #ÿ?ÿ
     ÿ
     ÿ




                                                                                                            EXHIBIT 12
                                                                                                              Page 38
116789 9!616789114"8#$%7&'0((442)*8$)7!$799)668$6 +',0-4&32%0&%2./.'/4-4)869$6 +',0-4&32%0&%20 %1%
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 22 of 182 Page ID
                                  #:1743




                           EXHIBIT 13
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 23 of 182 Page ID
                                  #:1744

  From:              Kaleigh Scott
  To:                contact@tryneuroxr.com
  Subject:           Cancel Subscription
  Date:              Tuesday, January 16, 2018 3:56:10 PM




  Hello,

  Somehow I got auto-subscribed to Neuro XR. I can’t seem to locate any evidence that I actually subscribed aside
  from the monthly bottles with my name on them. I would like to cancel this subscription. Please direct me to the
  proper channels to do so, or if you are able to cancel off of this email, that would be great.

  Thank you!

  Kaleigh “Jojo” Scott
           -8499

  San Diego CA, 92101




                                                                                                            EXHIBIT 13
                                                                                                              Page 39
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 24 of 182 Page ID
                                  #:1745

  From:           Tiffany Brantley-Lovelace
  To:             contact@tryneuroxr.com
  Subject:        Neuro XR and the sleep Xr
  Date:           Sunday, December 10, 2017 6:02:18 PM


  When I ordered the trial I was under the impression that I was ordering one bottle of neuro XR
  yet I've been charged not only the shipping costs but also over $170 in November and
  December in the guise of 4 different transactions under different names and I want my money
  back in my account! I will be sending the two bottles that I just received in the mail back as I
  do NOT WANT THEM. I WILL EXPECT A FULL REFUND WITHIN THE WEEK!




                                                                                          EXHIBIT 13
                                                                                            Page 40
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 25 of 182 Page ID
                                  #:1746

  From:            Margie T. Garcia
  To:              contact@tryneuroxr.com
  Subject:         Fw: RE: PLEASE CANCEL Conf #5598040
  Date:            Tuesday, December 19, 2017 6:40:40 PM


  $44.89 was deducted from my credit without my authorization. Please check your records &
  you will find I sent several emails to cancel any further shipments on Nov 15, 2017 & again
  on Nov 16,2017. I also called to cancel.

  Do you want the trial bottle back which I paid $4.95 for? Please advise as why am I getting
  charged $44.89 for? I didn't receive nor do I want any other products.

  Please refund.

  ----- Forwarded Message -----
  From: Margie Garcia           @yahoo.com>
  To: contact@tryneuroxr.com <contact@tryneuroxr.com>
  Sent: Wednesday, November 15, 2017, 1:44:44 PM CST
  Subject: RE: PLEASE CANCEL


  PLEASE CANCEL ANY FURTHER ORDRS FOR NEURO XR.



  My confirmation #5598040



  Thank You

  Margarita T Garcia




  Sent from Mail for Windows 10




                                                                                        EXHIBIT 13
                                                                                          Page 41
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 26 of 182 Page ID
                                  #:1747

  From:            comcast
  To:              contact@tryneuroxr.com
  Subject:         Trial and return
  Date:            Monday, November 27, 2017 6:18:42 PM


  I ordered a free trail on 11/11/17 and on 11/25/17 you charged my account for $89.78.
  That is much less then 30 days from time received.
  My Order I.D. # 5643148, and last 4 #’s on my card is    . Please STOP any shipment to my Address
  and
  RETURN $89.78 to my account ASAP.
  My address and name on account is;
  Paul Clouiter

  Lowell, MA 01852
  P.S. the pills are not showing any sign’s of improving.
  Thank you
  Paul Clloutier

  Sent from Mail for Windows 10




                                                                                           EXHIBIT 13
                                                                                             Page 42
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 27 of 182 Page ID
                                  #:1748




                           EXHIBIT 14
                                Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 28 of 182 Page ID
                                                                  #:1749

Call Recording                Order ID             Customer Name   Comments                                                                 Internal Feedback
                                                                   The customer called in wanting to cancel out their order. The agent
                                                                   explained their offer outline and tried to save the sale with a
                                                                   discounted rate. The customer decided they just wanted to cancel out
                                                                   the account, the agent advised that they can return it for the
                               6959191 & 6959190                   cancellation ( as customer was still within their trial period) or they can
                                                                   keep the product for a discounted rate of around $30 dollars. The
http://54.86.5.213/2018‐06‐                                        customer agreed to have a 1 more time charge discount price and             Agent placed the call on hold for amount a min or
27/20180627‐                                                       keep the bottle and no further charges would occurr. The agent              more.. The line was becoming disorted around 6:15
134619_8648849290‐all.mp3                          Jeff Lyle       handled accordingly and the customer agreed to this                         min.. Lets ensure that we avoid unneccesary holds.

                                                                                                                                            Overall the agent hanlded the scenario well. I think
                                                                                                                                            that we could have improved on letting the customer
                                                                                                                                            speak on his concerns and then we could have again
                                                                                                                                            confirmed the trial structure on how this program is
                                                                   The customer called in wanting to cancel and was unhappy that they
                                                                   have been charged the full price of the botttles, as he wasn’t aware
                                                                                                                                            set up. The agent kept saying let me finsih and
                                                                   that the trial period was only 14 days. The agent explained the offer    seemed a little stressed but after that was resulted
                                                                   and the charges. The customer was upset however agent handled by         and customer agreed to the RMA. The agent handled
http://54.86.5.213/2018‐06‐                                        advising that we can assist with providing an RMA to return the          the call accordingly and had a low key tone. I think
27/20180627‐                                                       products for the full refund. The customer agreed to the RMA outline     that we coudl use a little improvement on explaining
051836_2625271126‐all.mp3     6899027 & 6899026    Mike Monroe     and advised he will return the products.                                 hte offer.
                                                                   The customer callled as they received a notification from their bank on
                                                                   the full rebill charges. The located the account and explained the trial
                                                                   offer and when they placed the orders for the products. The customer
                                                                   advised that they only wanted the trial and where not aware of the
                                                                   offer. The agent attempted to save the sale, however customer didnt
                                                                   want to proceed. The agent assisted with teh cancellation and then the
                                                                   customer requested a refund. The agent assited with offering that they
http://54.86.5.213/2018‐06‐                                        ahve cancelled the subscription and customer agreed to 50% refund on
27/20180627‐                                                       this resolution. Customer left happy with the cancellation and 50%       agent handled the call very well and kept her cool.
105553_5853640185‐all.mp3     6958135 & 6958134    James Vaughn    refund.                                                                  Great job on handling this call.
                                                                   The customer called in to cancel their offer as they no longer wanted
                                                                   to keep the product; as the product is no longer working for him. The
                                                                   agent located the account and explained the charges on the customers
                                                                   account and attempted to save the sale; explaining the benefits and
                                                                   discounted rates. The customer didnt agree to this month. The agent
                                                                   assisted with cancelling the account per the request of the customer.
                                                                   The agent offered reship outline but customer didnt agree. So then the   agent handled the call very well.. I liked the attempt
http://54.86.5.213/2018‐06‐                                        agent proceed with offering 50% refund, the customer agreed to this      to save the sales. I think that he could have slowed
27/20180627‐                                                       as a resolution and was satified. Agent handled the call well and        down on speaking for the recap of the call resolution
125604_8622225994‐all.mp3                  6944516 John Vlazny     recapped the call for the customer.                                      for the customer, as it was fast speaking.




                                                                                                                                                                          EXHIBIT 14
                                                                                                                                                                            Page 43
11/25/2018Case   2:18-cv-09573-JFW-JPR Document      31-3 US/UK
                                        Gmail - Apex Capital- Filedcustomer
                                                                     11/28/18        Page 29 of 182 Page ID
                                                                            service policies
                                                   #:1750

                                                                                              Raul A <apexcapital01@gmail.com>



  Apex Capital- US/UK customer service policies
  1 message

  Samantha Hodapp Sands <ssands@eplanetcom.com>                                                        Wed, Nov 8, 2017 at 1:04 PM
  To: Ty Cody <ty@apexcapitalgrp.com>, Raul Camacho <apexcapital01@gmail.com>
  Cc: Client services team <csd@eplanetcom.com>


    Hello Ty/Raul,

    I have a very brief outline of customer service protocols that are currently implemented on the US and UK campaign
    offers. I have the protocols broken down by customer type so that you can easily reference. Now in the event that the
    customer is simply calling about product details, program offers, shipping questions and etc. Then, we will simply assist
    with handling those questions and dispose the call as IG00 (information given). The below outline is mainly broken down
    by numeric form starting with the 1st portion is what we offer and try to save the sale/explain the T&C that the customer
    agreed upon and etc. Then, per the customers response on the call we move down the list to ensure we have the first call
    resolution.



    Type A-24 Hour call scenario: (Trial Period; only charged S&H fee):

    1.   Extension
    2.   Discount product price (50%)

    3.   Fraud, Cancel and Void if no Tracking number (Refund to be processed if Void fails; if the customer request for this)

    Type A -48 Hours Scenario: (Trial Period; only charged S&H fee):

    1.   Extension
    2.   Discount (50%)
    3.   Fraud, Cancel and Void if no Tracking number (Refund to be processed on Request)
    4. If product is shipped then follow RMA procedure. (extend the account by 30 days from calling date and toggle the
    account in LL to ensure it cancels after first rebill if not returned)

    Type A-After 24-48 Hours Scenario: (Trial Period; only charged S&H fee):

    1.   Extension
    2.   Discount (50%)
    3.   Easy Cancellation
    4. RMA procedure (extend the account by 30 days from calling date and toggle the account in LL to ensure it cancels
    after first rebill if not returned)

    Type B: ( First Rebill Transaction)

    1.   Discount (50%)- attempt to save the sale
    2.   Simple Cancellation
    3.   Free shipment

    4.   50% Refund
    5.   70% Refund
    6. RMA for full refund on return (account is already cancelled; customer must return within 30 days from calling date to
    receive the refund)
                                                                                                                      EXHIBIT 14
                                                                                                                        Page 44
https://mail.google.com/mail/u/0?ik=4a731bb002&view=pt&search=all&permthid=thread-f%3A1583533317936977957&simpl=msg-f%3A15835333179…   1/2
11/25/2018Case 2:18-cv-09573-JFW-JPR Document              31-3 US/UK
                                              Gmail - Apex Capital- Filedcustomer
                                                                           11/28/18        Page 30 of 182 Page ID
                                                                                  service policies

    Type C: ( Second Rebill Transaction and higher)      #:1751
    1.    Discount (50%)
    2.    Simple Cancellation
    3.    Free shipment
    4.    50% Refund
    5.    70% Refund
    6.    Full Refund
    (NO RMA is issued on billing cycle 2 or higher customers; since the customers generally will try to return all previous
    shipments as well and you may be liable to refund past transaction).

    In case of any threat of actions we can go ahead and cancel any type A account and can process full refunds on
    the latest charges of type B & C.



    Please reach out if you have any questions. Again, this is just a brief outline. As you are aware every call is unique and
    our staff is trained to handle the cases accordingly to meet requirements.



    Thank you,

    Sam




                                                                                                                      EXHIBIT 14
                                                                                                                        Page 45
https://mail.google.com/mail/u/0?ik=4a731bb002&view=pt&search=all&permthid=thread-f%3A1583533317936977957&simpl=msg-f%3A15835333179…   2/2
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 31 of 182 Page ID
                                  #:1752



 CALL FLOW
 STEP #1: CALL INTRODUCTION

 Thank you for calling Customer Support. My name is (CRS NAME). Let's start with your
 order ID so I can quickly access your account? (IF NO ORDER ID ASK WHAT IS
 THE LAST NAME ON ACCOUNT)


 Verify Account: Confirm the Name on the account. Review any previous notes inside
 the account.

   OK, I have your account up

   OK, I see you in our system


 **CONFIRM ANOTHER PIECE OF INFORMATION IF YOU ARE UNSURE
 YOU HAVE THE PROPER ACCOUNT**


 DO NOT:

       Review Billing History

       Discuss Sign Up Date

       Skip Steps

 _______________________________________________________

 STEP#2: TAKE OWNERSHIP OF THE CALL

 (Understand, Empathize and Take Control)


 How can I help you today? (LISTEN TO THE CUSTOMER CAREFULLY. MAKE
 SURE YOU UNDERSTAND WHAT THE CUSTOMER NEEDS BEFORE YOU
 ATTEMPT TO ASSIST THEM)

 MAKE THE CALL ABOUT THE CUSTOMER (UNDERSTAND THE SITUATION
 AND EMPATHIZE)

 Listen. Express Empathy:

       I’m sorry to hear that. I can certainly relate



                                                                             EXHIBIT 14
                                                                               Page 46
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 32 of 182 Page ID
                                  #:1753



           I understand your concern, let me look into this.


 Convey a willingness to help:

            Don’t worry, I will rectify the situation today

 _______________________________________________________

 STEP #3: ASK PROBING QUESTIONS

 (FIND THE HOT BUTTONS, BUILD RAPPORT. USE THE PROPER
 SCENARIO TO HANDLE THE CALL)


 (CUSTOMER NAME) Let me ask you this, when you placed your order what were you
 expecting to get out of the product? What were the goals?


 (CUSTOMER NAME) How are you using the product?


 (CUSTOMER NAME) How long have you used the product?




 IDENTIFY PROPER SCENARIO:


 Cancellation
 Refund Request
 Contacted My Bank
 Bank on The Line
 RMA Process
 Product Not Received
 Unclear on Billing
 _______________________________________________________

 STEP #4: BUILD PRODUCT VALUE

 (SET UP FOR THE SAVE OFFERS)




                                                                         EXHIBIT 14
                                                                           Page 47
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 33 of 182 Page ID
                                  #:1754



       Educate the customer on how the product works.

       Use facts and Buzzwords to highlight product benefits

       Set realistic expectations using the information gained from your probing
        questions

       "You have only been using the product for a few days"

       "The best results come from consistent usage"

 STEP #5: OFFER SAVES

 Do:

       Deliver with CONFIDENCE, CONVICTION, ENTHUSIASM and PERSUASION.

       Make the customer feel special/Personalize the save

       It sounds like you might need some more time to use the product…

       Lets make this work for you...

       Tell the customer what you need them to do and what you are doing for them.
        I’ve gone ahead and already made those changes for you. Okay?

       “Here is what we’re going to do.”

       End each sentence with OK (CUSTOMER NAME) - With an Uptone!

       Make sure customer verbally agrees and understands.

       Always use proper voice inflection when presenting the save offer


 STEP #6: WRAP UP CALL

       Make sure actions were performed properly

       Notate the account inside the CRM/Every call must be notated regardless of what
        occurred on the call.

       Dispose the call properly.




                                                                                    EXHIBIT 14
                                                                                      Page 48
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 34 of 182 Page ID
                                  #:1755



 Once the resolution is agreed to - DO NOT ASK THE CUSTOMER AGAIN,
 DO NOT RECAP THE SITUATION. LET THEM KNOW THE CALL WAS
 HANDLED AND END THE CALL.


 CANCELLATION OVERVIEW
 We need to ask the customer the reason for their cancellation so that we can adequately
 address their concerns. We must fact find and build value. The majority of in trial
 cancellations are due to pricing concerns, not feeling that they have enough time to try
 the product and no results. Follow the general policy outlined below and use the
 scripting to guide you through the call:



 IMPORTANT THINGS TO TAKE NOTE OF:



 ** Has the customer been billed for the product already? Multiple months?

 ** Is the account active or inactive?

 ** Has the customer called support already? What was the outcome of that call?

 ** Are there any refunds/RMAs/Chargebacks on the account?




 - PROD COST
 REMEMBER YOU MUST BUILD VALUE AND ASK FACT FINDING
 QUESTIONS FIRST. CUSTOMER’S ORDER PRODUCTS FOR A
 REASON. YOU MUST MATCH THE PRODUCTS TO THEIR GOALS AND
 EXPECTATIONS.

 CUSTOMER: “IT’S TOO EXPENSIVE” (FIND OUT WHAT CUSTOMER IS
 PAYING AND GO FROM THERE)

 CRS: I completely understand what you’re saying (CUSTOMER FIRST NAME),▼
 and I guarantee we’ll resolve this for you.▼

 STEP #3:

 Now let me ask you this, (Customer First Name)▼ how many times a day are you using
 your BIOFIT supplement?▲ Oooo, OK I see, what goals did you have in mind when



                                                                                  EXHIBIT 14
                                                                                    Page 49
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 35 of 182 Page ID
                                  #:1756



 you first ordered the product, what part of your body are you targeting?▲(LISTEN
 INTENTLY)

 STEP #4:

  U-huh, well (CUSTOMER FIRST NAME) that is a very attainable goal and you
 definitely have come to the right place.▼ (SOUND EXCITED) This product will help
 trim your belly fat, curb those pesky cravings and increase your mood overall! I
 GUARANTEE this is the right product for you.▼ I don't want price to stand in your
 way of (A LOSS OF WASTE POUNDS AND GREATER OVERALL ENERGY).▼

 STEP #5: Save Attempt #1

  (CUSTOMER FIRST NAME)▲ here’s what I’m going to do for you.▼ I’ll go ahead &
 process an immediate discount bringing the price down to just seventy four twenty
 five ($74.25). I guarantee you will (A LOSS OF WASTE POUNDS AND GREATER
 OVERALL ENERGY). I’ll go ahead and make those changes for you now, OK
 (CUSTOMER FIRST NAME)?▲(USE UPTONES TO GET CLEAR YES OR OK)

 CUSTOMER: NO IT’S STILL TOO EXPENSIVE

 CRS: (CUSTOMER FIRST NAME) I completely understand what you are saying.▼

 STEP#3

 You see Biofit uses a unique combination of the best weight loss and body nourishing
 ingredients on the market. By consistently following your daily Biofit regimen you
 provide your body with the nutrients and health-preserving agents it needs to stay
 looking fit. You will be on your way to a more healthy appearance before you know it
 (CUSTOMER FIRST NAME),▼ this I GUARANTEE.▼ How long have you used
 the product?



 STEP #4 (Save Attempt #2)

 BIOFIT is a premium weight loss formula that has proven to work when used
 consistently.

 STEP #5 (Save Attempt #2)

  I’ll go ahead and drop your price to sixty four thirty one ($64.31) I’ll go ahead and
 make this change right now, OK (CUSTOMER FIRST NAME)?▲(USE UPTONES
 TO GET CLEAR YES OR OK)

 CUSTOMER: NO THAT IS STILL TOO EXPENSIVE




                                                                                EXHIBIT 14
                                                                                  Page 50
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 36 of 182 Page ID
                                  #:1757



 CRS: (CUSTOMER FIRST NAME) I honestly get what you are saying▼ (SOUND
 EMPATHETIC HAVE SORROW IN YOUR VOICE).

 STEP #4 (Save Attempt #3)

  I don’t want you to miss out on this amazing opportunity and truly want you to see the
 reduction of waste pounds and just overall better health for yourself, I
 GUARANTEE▲ you will love it.▼

 STEP #5 (Save Attempt #3)

 (CUSTOMER FIRST NAME) I am going to upgrade you to our Preferred
 Membership status at no additional cost.▼ This will automatically drop your price
 to just fifty four fourty two ($54.42) (CUSTOMER FIRST NAME), That price will
 be locked in for as long as you remain in the program (CUSTOMER FIRST
 NAME).▼I’ll go ahead and make these changes for you right now, OK (CUSTOMER
 FIRST NAME)?▲(USE UPTONES TO GET CLEAR YES OR OK)

 CUSTOMER: NO THAT IS STILL TOO EXPENSIVE

 CRS: Ok since pricing is your main concern and I want you to REALLY BENEFIT
 FROM OUR product, I can extend a 50% discount that will remain for the life of
 your subscription to us. Your price would be reduced to just forty nine fifty.

 CUSTOMER: NO THAT IS STILL TOO EXPENSIVE

 CRS: (CUSTOMER FIRST NAME) I am going to upgrade you to our VIP
 Membership status at no additional cost.

 The absolute best I can do is 65% off that will remain for as long as you are subscribed to
 us. Your pricing would come down to 35.00 and you would receive the same great 45
 day supply.

 CUSTOMER: NO THAT IS STILL TOO EXPENSIVE

  CRS: OK. I understand.▼ I will go ahead and cancel your account today.▼ Your
 cancellation code is (PROVIDE CODE or just use customers order ID and
 explain to them that it is their cancellation code). You will receive no further
 billings or shipments.(POLITELY END CALL)



 _______________________________________________________




                                                                                   EXHIBIT 14
                                                                                     Page 51
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 37 of 182 Page ID
                                  #:1758



 - NOT ENOUGH TIME
 CUSTOMER: I HAVE NOT HAD ENOUGH TIME TO TRY THE PRODUCT

 OK (CUSTOMER FIRST NAME) I am sorry and can take care of this for you right
 away, so don’t worry.▼

 STEP #3

  Now let me ask you this, (Customer First Name)▼ how many times a day are you using
 BIOFIT?▲ Oooo, OK I see, what goals did you have in mind when you first ordered
 the product, what part of your body are you targeting?▲(LISTEN INTENTLY)

 U-huh, well (CUSTOMER FIRST NAME) that is a very attainable goal and you
 definitely have come to the right place.▼ (SOUND EXCITED)

 STEP #4

 I GUARANTEE this is the right product for you.▼ Now, keep in mind (CUSTOMER
 FIRST NAME) Biofits powerful ingredients work over time and with consistent use.
 With the right regimen and proper water intake you should be able to meet your goals. I
 don't want price to stand in your way of seeing that new body that you’ve been
 working so hard for.


 STEP #5 Save Attempt #1

  (CUSTOMER FIRST NAME)▲ here’s what I’m going to do for you.▼ I’ll go ahead &
 process an immediate discount bringing the price down to just seventy four twenty
 five ($74.25) This product does so well in meeting expectations. I guarantee you will
 (see greater loss of weight, you will also feel healthier as well). I’ll go ahead
 and make those changes for you now, OK (CUSTOMER FIRST NAME)?▲(USE
 UPTONES TO GET CLEAR YES OR OK)

  Now, keep in mind (CUSTOMER FIRST NAME) that natural products tend to take
 longer to work compared to pharmaceutical grade products▼ this is not a miracle drug
 but the results are greater and longer lasting.▼ (CUSTOMER FIRST
 NAME) Here’s what I’m going to do for you.▼(SOUND EXCITED) I’m extending
 your trial for seven more days.▼ That way you can continue to try the product to see for
 yourself how well it works.▼ Your next billing date will be (BILLING DATE).▼ It is
 important to take the product consistently and I guarantee you will see and feel a
 healther body). I’ll make these changes now. OK, (CUSTOMER FIRST
 NAME)?▲(USE UPTONES TO GET CLEAR YES OR OK)

 CUSTOMER: NO I JUST WANT TO CANCEL




                                                                                 EXHIBIT 14
                                                                                   Page 52
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 38 of 182 Page ID
                                  #:1759



 CRS: I understand (CUSTOMER FIRST NAME)▼, This is what I’m going to do for
 you, (CUSTOMER FIRST NAME).

 STEP 5: (Save attempt 2)

  I will go ahead and process an immediate discount bringing the price down to
 just sixty four thirty one ($64.31) This product does so well in meeting expectations. I
 will also extend your trial by seven more days. and I guarantee you will see see and
 feel a healther body)▼ I’ll go ahead and make these changes now. OK
 (CUSTOMER FIRST NAME)?▲(USE UPTONES TO GET CLEAR YES OR OK?

 CUSTOMER: NO I JUST WANT TO CANCEL

 STEP #3

  CRS: I understand what you mean (CUSTOMER FIRST NAME) but most see
 results within the first few weeks.▼

 STEP #4 (Save attempt 3)

 Biofit▼ uses a unique combination of the best weight loss and body nourishing
 ingredients on the market. By consistently following your daily Biofit regimen you
 provide your body with the nutrients and health preserving agents it needs to stay
 looking and being fit. You will be on your way to a more healthy appearance before you
 know it (CUSTOMER FIRST NAME), this I guarantee.▼

 STEP #5 (Save attempt 3)

 I’ll go ahead and drop your price to fifty four forty two ($54.42).▼ I’ll go ahead and
 make this change right now, OK (CUSTOMER FIRST NAME)▲(USE UPTONES
 TO GET CLEAR YES OR OK)

 CUSTOMER: NO THAT IS STILL TOO EXPENSIVE

 CRS: (CUSTOMER FIRST NAME) I honestly get what you are saying▼ (SOUND
 EMPATHETIC HAVE SORROW IN YOUR VOICE).

 STEP #4: (Save attempt 4)

 I don’t want you to miss out on this amazing opportunity and truly want you to see the
 reduction of (waste pounds, and greater energy) for yourself, I KNOW▲ you will
 love it.▼

 STEP #5: (Save attempt 4)




                                                                                 EXHIBIT 14
                                                                                   Page 53
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 39 of 182 Page ID
                                  #:1760



 (CUSTOMER FIRST NAME) I am going to upgrade you to our Preferred
 Membership status at no additional cost.▼ This will automatically drop your cost to
 just forty nine fifty ($49.50) and ▼

 That price will be locked in for as long as you remain in the program (CUSTOMER
 FIRST NAME).▼ And I KNOW you can handle that (SOUND MATTER OF
 FACT). I’ll go ahead and make these changes for you right now, OK (CUSTOMER
 FIRST NAME)?▲(USE UPTONES TO GET CLEAR YES OR OK)

 CUSTOMER: NO I STILL WANT TO CANCEL

 The absolute best I can do is 65% off that will remain for as long as you are subscribed to
 us. Your pricing would come down to 35.00 and you would receive the same great 45
 day supply.




 CUSTOMER: NO I STILL WANT TO CANCEL

 CRS: OK I understand.▼ I can go ahead and cancel your account today. Your
 cancellation code is (PROVIDE CODE). You will receive no further billings or
 shipments.(POLITELY END CALL)


 - NO RESULTS
 CUSTOMER: I AM NOT SEEING ANY RESULTS

 CRS: I'm sorry to hear that, we want you to have the opportunity to try the product so
 you can see the amazing results for yourself.▼

 STEP #3:

 (CUSTOMER FIRST NAME) tell me about your daily regimen, how many times a
 day do you apply BIOFIT? ▲(LISTEN INTENTLY) What part of your body are you
 targeting?▲

 STEP #4: (Save attempt 1)

  Well, you definitely have come to the right place and I guarantee you will see greater
 energy and a reduction of waste pounds.▼ Now, keep in mind (CUSTOMER FIRST
 NAME) Biofit uses a unique combination of the best weight loss and body nourishing
 ingredients on the market. By consistently following your daily BIOFIT regimen you




                                                                                   EXHIBIT 14
                                                                                     Page 54
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 40 of 182 Page ID
                                  #:1761



 provide your body with the nutrients and health preserving agents it needs to stay
 looking and being fit. STEP #5: (Save attempt 1)

 Here’s what I’m going to do for you.▼ I’m extending your trial for seven more days.▼
 (SOUND EXCITED) That way you can continue to try the product to see for yourself
 how well it works.▼ Your next billing date will be (BILLING DATE).▼ It is
 important to take the product consistently and I guarantee you will see (A LOSS OF
 WASTE POUNDS AND GREATER OVERALL ENERGY). I’ll go ahead and make
 these changes for you now. OK (CUSTOMER FIRST NAME)?▲(USE UPTONES
 TO GET CLEAR YES OR OK)

 CUSTOMER: NO I JUST WANT TO CANCEL

 STEP #4: (Save attempt 2)

  CSR: (CUSTOMER FIRST NAME) I see you still have (Number of days) left on
 your trial.

 STEP #5: (Save attempt 2)

 CRS: Here is what I’m going to do for you, I will go ahead and process an immediate
 discount bringing the price down to just sixty four thirty one ($64.31) ▼ This
 product does so well in meeting expectations. I will also extend your trial for seven more
 days and I guarantee you will see (a better body and greater energy). I’ll go
 ahead and make these changes now, OK (CUSTOMER FIRST NAME)?▲(USE
 UPTONES TO GET CLEAR YES OR OK)

 CUSTOMER: NO I JUST WANT TO CANCEL

 STEP #4: (Save attempt 3)

 CRS I understand (CUSTOMER FIRST NAME)▼ You see BIOFIT works best when
 used consistently.▼ You will be on your way to a more healthy appearance before you
 know it (CUSTOMER FIRST NAME) , this I guarantee.▼

 STEP #5: (Save attempt 3)

  I will go ahead and drop your price to forty nine fifty ($49.50) . I’ll go ahead and make
 this change right now, OK (CUSTOMER FIRST NAME)?▲(USE UPTONES TO
 GET CLEAR YES OR OK)

 CUSTOMER: NO THAT IS STILL TOO EXPENSIVE

 STEP #4: (Save attempt 4)

 CRS: (CUSTOMER FIRST NAME) I honestly get what you are saying▼ (SOUND
 EMPATHETIC HAVE SORROW IN YOUR VOICE). I don’t want you to miss out


                                                                                   EXHIBIT 14
                                                                                     Page 55
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 41 of 182 Page ID
                                  #:1762



 on this amazing opportunity and truly want you to see the reduction of (waste pounds
 and just overall greater energy for yourself, I GUARANTEE▲ you will love it.▼

 STEP #5: (Save attempt 2)

  (CUSTOMER FIRST NAME) I am going to upgrade you to our VIP Membership
 status at no additional cost.▼ This will automatically drop your cost to just thirty five
 dollars ($35.00)

 That price will be locked in for as long as you remain in the program (CUSTOMER
 FIRST NAME).▼ And I KNOW you can handle that (SOUND MATTER OF
 FACT). I’ll go ahead and make these changes for you right now, OK (CUSTOMER
 FIRST NAME)?▲(USE UPTONES TO GET CLEAR YES OR OK)

 CUSTOMER: NO I STILL WANT TO CANCEL

  CRS: OK I understand.▼ I can go ahead and cancel your account today. Your
 cancellation code is (PROVIDE CODE). You will receive no further billings or
 shipments.(POLITELY END CALL)


 - SIDE EFFECTS
 CUSTOMER: YOUR PRODUCT CAUSED SIDE EFFECTS

 STEP #3:

 CRS: Oh no (SOUND EMPATHETIC HAVE SORROW IN YOUR VOICE) I’m
 very sorry to hear that, (CUSTOMER FIRST NAME).▼ Have you been using the
 product recommended dosage?▲ (WAIT FOR ANSWER) A correct
 amount?▲(WAIT FOR ANSWER)

 STEP #4: (Save Attempt #1)

 (CUSTOMER FIRST NAME) Are you applying any other weight loss products
 outside of Biofit? (WAIT FOR ANSWER) (CUSTOMER FIRST NAME) what part
 of your body are you targeting?▲ Well, you definitely have come to the right place and
 I guarantee this will help you see (A LOSS OF WASTE POUNDS AND
 GREATER OVERALL ENERGY). Now, keep in mind (CUSTOMER FIRST
 NAME) unlike other products out there that target only one or two problem areas,
 Biofit takes a whole-body targeted approach to weight loss and your overall health.
 Biofits clinically-tested ingredients are uniquely combined and specially concentrated to
 work together to combat problem areas like the fat around the belly area, the body, and
 even the arms. ▼




                                                                                  EXHIBIT 14
                                                                                    Page 56
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 42 of 182 Page ID
                                  #:1763



 STEP #5:(Save Attempt #1)

 Here is what I want you to do immediately (CUSTOMER FIRST NAME) .▼ I want
 you to cut down your dosage and only use it once a day. Do this for 3 days and then
 gradually increase to the recommended dosage.▼ This will clear up the irritation and I
 guarantee you will see (A LOSS OF WASTE POUNDS AND GREATER
 OVERALL ENERGY). OK (CUSTOMER FIRST NAME)?▲(USE UPTONES TO
 GET CLEAR YES OR OK)

 CUSTOMER: NO I JUST WANT TO CANCEL

 STEP #5: (Save Attempt #2)

  CRS: OK I understand your concern.▼ (CUSTOMER FIRST NAME) that’s why
 I’m extending your trial for seven more days.▼ That way you cut back on the dosage as I
 advised and I guarantee that you will see the results you’re looking for.▼I will make
 these changes now for you. OK (CUSTOMER FIRST NAME)?▲(USE UPTONES
 TO GET CLEAR YES OR OK)

 CUSTOMER: NO I JUST WANT TO CANCEL

 STEP #4: (Save Attempt #3)

 CRS: OK I understand (CUSTOMER FIRST NAME) , but I don’t want you to miss
 out on this amazing opportunity.▼

 STEP #5: (Save Attempt #3)

  I am going to upgrade you to our Preferred membership status at no additional cost
 to you.▼ In fact, this will automatically drop your price to just forty nine fifty
 ($49.50).

 (CUSTOMER FIRST NAME).▼ I KNOW you can handle that.▼ I will go ahead and
 make these changes for you now, OK (CUSTOMER FIRST NAME)?▲(USE
 UPTONES TO GET CLEAR YES OR OK)

 CUSTOMER: NO THAT IS STILL TOO EXPENSIVE

 STEP #4: (Save Attempt #4)

 CRS: OK, I understand. These products are proven to work. (CUSTOMER FIRST
 NAME) I don’t want you to miss out on this amazing opportunity.

 STEP #5: (Save Attempt #4)




                                                                                EXHIBIT 14
                                                                                  Page 57
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 43 of 182 Page ID
                                  #:1764



 I am going to upgrade you to our VIP Membership status at no additional cost.▼
 This will automatically drop your cost to just thirty five dollars ($35.00) and ▼

 That price will be locked in for as long as you remain in the program (CUSTOMER
 FIRST NAME).▼ And I KNOW you can handle that (SOUND MATTER OF
 FACT). I’ll go ahead and make these changes for you right now, OK (CUSTOMER
 FIRST NAME)?▲(USE UPTONES TO GET CLEAR YES OR OK)

 CUSTOMER: NO I STILL WANT TO CANCEL

  CRS: OK I understand.▼ I can go ahead and cancel your account today. Your
 cancellation code is (PROVIDE CODE). You will receive no further billings or
 shipments.(POLITELY END CALL)


 REFUND REQUEST
 NON-ESCALATED REFUND REQUEST
 CUSTOMER: IT’S TOO EXPENSIVE

 STEP #3: Save 1

 CRS: I completely understand (CUSTOMER FIRST NAME) , that bottle is actually
 yours to keep but let me ask you something. ▼Tell me about your daily regimen, how do
 you take the product?▲ (WAIT FOR ANSWER) What part of your body are you
 targeting?▲

 STEP #4: Save 1

 That is a very attainable goal and you definitely have come to the right place
 (CUSTOMER FIRST NAME) . I guarantee this is the right product for you.▼ I
 don't want price to stand in your way of you seeing (A LOSS OF WASTE POUNDS
 AND GREATER OVERALL ENERGY). ▼

 STEP #5: Save 1

 (CUSTOMER FIRST NAME) , here is what I’m going to do for you.▼ I am
 automatically upgrading your account status to a VIP member at no cost to you, and
 immediately dropping your price on all future shipments by 50% which brings the
 monthly cost to just forty nine fifty ($49.50).▼ So, continue to use the product at least
 another s at an affordable price because I guarantee you will get the results you are
 looking for.▼ I will make these changes now for you now, OK (CUSTOMER FIRST
 NAME)?▲(USE UPTONES TO GET CLEAR YES OR OK)

 CUSTOMER: NO THAT IS STILL TOO EXPENSIVE



                                                                                  EXHIBIT 14
                                                                                    Page 58
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 44 of 182 Page ID
                                  #:1765



 STEP #4: Save 2

 CRS: I understand (CUSTOMER FIRST NAME).▼

 STEP #5: Save 2

 As a VIP member and to thank you for being a loyal customer I am going to drop the
 price to just thirty five dollars ($35.00) That price will be locked in for as long as you
 remain in the program (CUSTOMER FIRST NAME).▼ And I KNOW you can
 handle that (SOUND MATTER OF FACT). I’ll go ahead and make these changes for
 you right now, OK (CUSTOMER FIRST NAME)?▲(USE UPTONES TO GET
 CLEAR YES OR OK)

 CUSTOMER: NO I STILL WANT TO CANCEL

 STEP #4: Save 3

 CRS: OK I understand (CUSTOMER FIRST NAME).▼

 STEP #5: Save 3

 I can go ahead and cancel your account today.▼ Your cancellation code is (PROVIDE
 CODE). You will receive no further billings or shipments.▼ (POLITELY END
 CALL)

 I WILL STAY ACTIVE IF YOU ISSUE ME A
 REFUND ON THIS CHARGE
 You are NOT allowed to offer this to a customer unless they SPECIFICALLY
 state that they will stay active on the program if you are able to refund a
 portion of their billing AND they request that you do so. THEY MUST
 REMAIN ACTIVE IN THE PROGRAM TO RECEIVE THIS REFUND. You
 should have already offered savings tools prior to this situation arising.
 30% MAX Refund. Anything greater must be approved by a manager and
 notated.

 CUSTOMER: I WILL STAY ACTIVE IF YOU ISSUE ME A REFUND

 STEP #4: Save 1

 CRS: I completely understand what you are saying (CUSTOMER FIRST NAME)
 and I don't want to see you go as a customer because you weren't expecting that
 billing.▼

 STEP #5: Save 1




                                                                                    EXHIBIT 14
                                                                                      Page 59
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 45 of 182 Page ID
                                  #:1766



 Now, I am not normally authorized to do anything about billings that have already
 taken place but because I guarantee you will see the results you are looking for and I
 want you to stay on as a valued customer I can process a 15% refund for you today.▼ I
 will go ahead and make those changes for you now,OK (CUSTOMER FIRST
 NAME)?▲(USE UPTONES TO GET CLEAR YES OR OK)

 CUSTOMER: NO I WANT A REFUND

 STEP #4: Save 2

 CRS: I can appreciate that (CUSTOMER FIRST NAME) and again, I don't want the
 cost to deter you from getting the results you are looking for.

 STEP #5: Save 2

 My supervisor authorized me to provide you a 30% refund for you today granted you
 stay active with us on the program.▼ I've already gone ahead and updated you to our
 VIP membership status.▼ You will be a VIP member as long as you remain in the
 program.▼ I will go ahead and make those changes for you now, OK (CUSTOMER
 FIRST NAME)?▲(USE UPTONES TO GET CLEAR YES OR OK)

 CUSTOMER: NO I WANT A REFUND

 CRS: Alright. I will go ahead and cancel your account today. You will receive no further
 billings or shipments.▼ (POLITELY END CALL)

 ESCALATED REFUND REQUEST (BBB/BANK)
 1. 25% REFUND AND CANCEL:

 STEP #3: Save 1

 Alright, (CUSTOMER FIRST NAME) when you signed up for our program you
 checked a box where you agreed to our terms of sale.▼ If you contact your bank they
 are going to contact us.▼ We will provide the written documentation that includes the
 IP address where you signed up, shipping confirmation to the address we have on file
 and copies of the terms of sale.▼ It is a long process and we would like to resolve this
 issue with you today.▼



 STEP #4: Save 1

 You did order the product because you wanted to reduce the wrinkles.

 STEP #5: Save 1



                                                                                  EXHIBIT 14
                                                                                    Page 60
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 46 of 182 Page ID
                                  #:1767



 As a company courtesy and to avoid any hassle I can offer you a refund of $22.49 today
 and the product is yours to keep. I'll process this refund now and it will reflect back to
 your account within 2-3 business days, OK (CUSTOMER FIRST NAME)?▲(USE
 UPTONES TO GET CLEAR YES OR OK)

 IF RESOLVED: POLITELY END CALL

 IF THE CLIENT CONTINUES TO BE IRATE AND CONTINUES WITH THE
 SAME OR NEW THREATS INDICATING ESCALATED OR HIGHLY
 ESCALATED, GO TO STEP 2

 Step #5: Save 2

  50% REFUND AND CANCEL: Alright, (CUSTOMER FIRST NAME) even
 though our records show the terms were agreed to we want all of our customers to be
 satisfied.▼ So, as a courtesy we will refund you 50% on your last charge.▼ We'll also let
 you keep the product. I'll process this refund now and it will reflect back to your
 account within 2-3 business days.▼ OK (CUSTOMER FIRST NAME)?▲(USE
 UPTONES TO GET CLEAR YES OR OK)

 Step #5: Save 3

  75% REFUND AND CANCEL Alright,(CUSTOMER FIRST NAME), we would
 like to come to a mutual resolution instead of you having to go through the lengthy
 process disputing the charge.▼ I will refund you 75% on your last charge and you keep
 the product.▼ I'll process this refund now and it will reflect back to your account within
 2-3 business days.▼ OK (CUSTOMER FIRST NAME)?▲(USE UPTONES TO
 GET CLEAR YES OR OK)

 Step #5: : Last Resort

 100% refund and Cancel: Alright, (CUSTOMER FIRST NAME), we will refund
 you in full on your last charge. I'll process this refund now and it will reflect back to
 your account within 2-3 business days. OK (CUSTOMER FIRST NAME)?▲(USE
 UPTONES TO GET CLEAR YES OR OK)

 ONCE RESOLVED,POLITELY END CALL

 IF STILL A CHARGEBACK THREAT DEMANDING MORE THAN MOST
 RECENT CHARGE TO BE REFUNDED – GO TO CONTINUED
 CHARGEBACK THREAT

 MOST CHARGEBACKS OCCUR BECAUSE CUSTOMERS BELIEVE THEY
 CANCELLED THEIR BILLING WHICH TO THEM MEANS REFUND SO YOU
 MUST USE RE-CAP TO DISCLOSE CHARGES THAT WILL REMAIN OR
 "OUTSTANDING CHARGES" Most refund situations arise from customers not
 reading the terms of sale and not expecting a charge and/or the customer support rep



                                                                                   EXHIBIT 14
                                                                                     Page 61
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 47 of 182 Page ID
                                  #:1768



 not persuading the customer to accept responsibility. It is important to get the
 customer to agree that they did order the product online, agreed to the terms (knowingly
 or unknowingly) and have received the product OR at least our tracking shows received.

 If customer is a chargeback threat and demanding for more than most
 recent charge to be refunded:

  (CUSTOMER FIRST NAME) I understand but you did have the opportunity to
 contact us and cancel this after your first charge.▼ Was there a reason you were unable
 to do so?▲ (WAIT FOR ANSWER) We are willing to refund your most recent
 charge as a courtesy to you and stop all future billing, OK (CUSTOMER FIRST
 NAME)?▲(USE UPTONES TO GET CLEAR YES OR OK)

 IF CLIENT ACCEPTS – POLITELY END CALL

 IF CLIENT PERSISTS IN CHARGEBACK THREAT OF OLDER MONTHLY
 CHARGES – OFFER 25% REFUND ON 2ND MOST RECENT CHARGE –

 -     IF CLIENT ACCEPTS – GO TO RECAP

 -   IF CLIENT CONTINUES TO PERSIST IN CHARGEBACK THREAT, OFFER 50%
 REFUND OF 2nd MOST RECENT CHARGE.



       IF CLIENT ACCEPTS – GO TO RECAP

 -   IF CLIENT CONTINUES TO PERSIST IN CHARGEBACK THREAT, OFFER 75%
 REFUND OF 2nd MOST RECENT CHARGE.




       IF CLIENT ACCEPTS – GO TO RECAP

 -    IF CLIENT CONTINUES TO PERSIST IN CHARGEBACK THREAT, OFFER
 100% REFUND OF 2nd MOST RECENT CHARGE.



 ● IF CLIENT ACCEPTS – POLITELY END CALL

 ● IF CLIENT CONTINUES TO THREATEN CHARGEBACK, INFORM THEM
 THAT ANYTHING FURTHER MUST BE CLEARED BY MANAGEMENT, you
 need to request (send to CS Manager) approval to refund past this charge and call
 customer back with result. DO NOT just deny customer or threaten customer if they


                                                                                 EXHIBIT 14
                                                                                   Page 62
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 48 of 182 Page ID
                                  #:1769



 chargeback. Explain it needs to be sent to supervisor and you will call back shortly with
 result.




 HIGHLY ESCALATED REFUND REQUEST
 (FTC/IC3/AG)
 50% REFUND AND CANCEL: Alright, (CUSTOMER FIRST NAME) even
 though our records show the terms were agreed to we want all of our customers to be
 satisfied.▼ So, as a courtesy we will refund you 50% on your last charge.▼ We'll also
 let you keep the product. I'll process this refund now and it will reflect back to your
 account within 2-3 business days.▼ OK (CUSTOMER FIRST NAME)?▲(USE
 UPTONES TO GET CLEAR YES OR OK)

 CUSTOMER: NO, I want a full refund

 Step #5: : Last Resort

 100% refund and Cancel: Alright, (CUSTOMER FIRST NAME), we will refund
 you in full on your last charge. I'll process this refund now and it will reflect back to
 your account within 2-3 business days. OK (CUSTOMER FIRST NAME)?▲(USE
 UPTONES TO GET CLEAR YES OR OK)

 ONCE RESOLVED, POLITELY END CALL



 ***IF STILL A HIGHLY ESCALATED THREAT DEMANDING MORE THAN
 MOST RECENT CHARGE TO BE REFUNDED***

 CUSTOMER: I HAVE BEEN BILLED (2 or more times), I WANT ALL MY
 MONEY BACK.

  (CUSTOMER FIRST NAME) I understand but you did have the opportunity to
 contact us and cancel this after your first charge.▼ Was there a reason you were unable
 to do so?▲ (WAIT FOR ANSWER) We are willing to refund your most recent
 charge as a courtesy to you and stop all future billing, OK (CUSTOMER FIRST
 NAME)?▲(USE UPTONES TO GET CLEAR YES OR OK)

 IF CLIENT ACCEPTS – POLITELY END CALL




                                                                                    EXHIBIT 14
                                                                                      Page 63
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 49 of 182 Page ID
                                  #:1770



 IF CLIENT PERSISTS IN CHARGEBACK THREAT OF OLDER MONTHLY
 CHARGES CONTINUE TO OFFER 50%, THEN 100%, FOR THE SECOND
 MONTH CHARGE.




 PRODUCT NOT RECEIVED
 Notes: Please follow the general process below:

 1. Confirm address on file

 2. Is there a tracking number in the CRM? If yes- Track in USPS.

 3. Always assure customer the product was shipped.

 STEP #3: Save 1

 CRS: OK, go ahead and confirm the shipping address we have on file.▼ (WAIT FOR
 ANSWER)

  IF CORRECT ADDRESS: OK we have the right address, one moment while I track
 the package. (PUT TRACKING INFO INTO USPS). It looks like the product was
 shipped out (SHIPPING DATE). Please call us if you do not see the package in the
 next couple of days. (GIVE THE CUSTOMER THE TRACKING NUMBER IF
 THEY REQUEST IT)



 IF INCORRECT ADDRESS OR NO TRACKING EVIDENCE: If looks like we had
 the wrong address entered when the product was ordered.▼ I have updated the address
 and reshipped a product out to you.▼ If you do not get the product in 3-5 days please
 call us back.▼ Feel free to contact us anytime with any questions or concerns.▼
 (POLITELY END CALL)



 Cancel Out of Trial Period: Product Not Received

 CUSTOMER: "I DID NOT RECEIVE MY PRODUCT AND YOU BILLED ME"




                                                                              EXHIBIT 14
                                                                                Page 64
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 50 of 182 Page ID
                                  #:1771



 CRS: (CUSTOMER FIRST NAME),▼ I understand we’ll resolve this for you.▼ I
 have just processed a rushed shipment of Biofit. I have also extended your next billing
 date 7 days so you have time to receive the product. You should see it on about 3 days or
 so. Feel free to follow up on the shipment, we want to make sure it gets
 there. OK, (CUSTOMER FIRST NAME)▲. (POLITELY END CALL)

 CUSTOMER: I WANT A REFUND

 STEP #3:
 Now let me ask you this,▼ what goals did you have in mind when you first ordered the
 product, what part of your body are you targeting?▲ (LISTEN INTENTLY)

 STEP #4:
 U-huh, well (CUSTOMER FIRST NAME) that is a very attainable goal and you
 definitely have come to the right place.▼ (SOUND EXCITED) I GUARANTEE this
 is the right product for you.▼ We want to make sure you are working toward (A LOSS
 OF WASTE POUNDS AND GREATER OVERALL ENERGY).▼

 STEP #5: Save Attempt #1
 (CUSTOMER FIRST NAME)▲ here’s what I’m going to do for you.▼ I’ll go ahead &
 process an immediate discount bringing the price down to just sixty four thirty one
 ($64.31). (CUSTOMER FIRST NAME)this product does so well in meeting
 expectations. I guarantee you will (A LOSS OF WASTE POUNDS AND GREATER
 OVERALL ENERGY). I’ll go ahead and make those changes for you now,
 OK (CUSTOMER FIRST NAME)?▲(USE UPTONES TO GET CLEAR YES OR
 OK)

 IF YES - POLITELY END CALL

 CUSTOMER: NO IT’S STILL TOO EXPENSIVE


 STEP#3
 (CUSTOMER FIRST NAME) I completely understand what you are saying.

 STEP #4 (Save Attempt #2)
 ▼You see Biofit uses a unique combination of the best weight loss and body nourishing
 ingredients on the market. By consistently following your daily Biofit regimen you
 provide your body with the nutrients and health preserving agents it needs to stay
 looking and being fit. You will start to notice the firm, supple, and radiant body you are
 looking for (CUSTOMER FIRST NAME),▼ this I GUARANTEE.▼

 STEP #5: Save Attempt #2
 (CUSTOMER FIRST NAME) I am going to upgrade you to our Preferred
 Membership status at no additional cost.▼ This will automatically drop your cost to
 just forty nine fifty ($49.50). Continue to use the product for another s. The product
 is all natural and it takes some people longer than others to see the results. I’ll go ahead



                                                                                    EXHIBIT 14
                                                                                      Page 65
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 51 of 182 Page ID
                                  #:1772



 and make these changes for you right now, OK (CUSTOMER FIRST
 NAME)?▲(USE UPTONES TO GET CLEAR YES OR OK)

 IF YES - POLITELY END CALL

 CUSTOMER: NO IT’S STILL TOO EXPENSIVE

 STEP #4
 I GUARANTEE this is the right product for you.▼ Now, keep in mind (CUSTOMER
 FIRST NAME) that Biofit’s powerful ingredients work over time, meaning it could take
 up to three months to see on the surbody the changes happening deep in your body
 Faithfully using Biofit as directed will produce the real results you’re looking for. ▼

 STEP #5: Save Attempt #3
 I’ll go ahead immediately upgrade you to our VIP MEMBERSHIP. This brings
 the price down to just Thirty Five Dollars ($35.00). Remember, that is 1 application in
 the morning and 1 in the evening. By increasing your applications I GUARANTEE you
 will expedite and maximize your results. I am also going to extend your next billing date
 7 days so you can continue trying the product. Your next billing date will be (DATE). I’ll
 go ahead and make those changes for you now, OK (CUSTOMER FIRST
 NAME)?▲(USE UPTONES TO GET CLEAR YES OR OK)

 CUSTOMER: NO THAT IS STILL TOO EXPENSIVE

 CRS: OK. I understand.▼ I will go ahead and cancel your account today.▼ Your
 cancellation code is (PROVIDE CODE).

 Cancel In Trial Period (No Billing): Product Not
 Received

 CUSTOMER: "I HAVE NOT RECEIVED MY PRODUCT"

 CRS: CRS: (CUSTOMER FIRST NAME),▼ I understand we’ll resolve this for
 you.▼ I have just processed a rushed shipment of Biofit. I have also extended your trial
 period 14 days. You package should arrive in about 3 days or so. Feel free to follow up
 on the shipment, we want to make sure it gets there, OK (CUSTOMER FIRST
 NAME)▲. (POLITELY END CALL)

 CUSTOMER: “IT’S TOO EXPENSIVE”

 CRS: I completely understand what you’re saying (CUSTOMER FIRST
 NAME),▼ and I have a couple of options to help out with that.▼

 STEP #3: Ask Probing Questions




                                                                                   EXHIBIT 14
                                                                                     Page 66
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 52 of 182 Page ID
                                  #:1773



 Now let me ask you this,▼ what goals did you have in mind when you first ordered the
 product, what part of your body are you targeting?▲(LISTEN INTENTLY)

 STEP #4: Build Value
 U-huh, well (CUSTOMER FIRST NAME) that is a very attainable goal and you
 definitely have come to the right place.▼ (SOUND EXCITED) I GUARANTEE this
 is the right product for you.▼ I don't want price to stand in your way of (A LOSS OF
 WASTE POUNDS AND GREATER OVERALL ENERGY).▼

 STEP #5: Save Attempt #1
 (CUSTOMER FIRST NAME)▲ here’s what I’m going to do for you.▼ I’ll go ahead &
 process an immediate discount bringing the price down to just sixty four thirty
 one ($64.31). This product does so well in meeting expectations. You will spend much
 more in a department store. I guarantee you will (A LOSS OF WASTE POUNDS
 AND GREATER OVERALL ENERGY). I’ll go ahead and make those changes for
 you now, OK (CUSTOMER FIRST NAME)?▲(USE UPTONES TO GET CLEAR
 YES OR OK)


 CUSTOMER: NO IT’S STILL TOO EXPENSIVE

 CRS: (CUSTOMER FIRST NAME) I completely understand what you are saying.▼

 STEP#3
 You see Biofit’s powerful ingredients work over time, meaning it could take up to three
 months to see on the surbody the changes happening deep in your body. Faithfully
 using Biofit as directed will produce the real results you’re looking for. You will be on
 your way to a more healthy appearance before you know it (CUSTOMER FIRST
 NAME),▼ this I GUARANTEE.▼ How long have you used the product?

 STEP #4 (Save Attempt #2)
 Biofit is a premium weight loss product and when used consistently will result in a fit,
 energetic and healthy body. I want you to have the opportunity to experience these
 results (CUSTOMER FIRST NAME)▼.

 STEP #5 (Save Attempt #2)
 I’ll go ahead and drop your price to fifty four forty two($54.42). I’ll go ahead and make
 this change right now, OK (CUSTOMER FIRST NAME)?▲(USE UPTONES TO
 GET CLEAR YES OR OK)


 CRS: (CUSTOMER FIRST NAME) I honestly get what you are saying▼ (SOUND
 EMPATHETIC HAVE SORROW IN YOUR VOICE).

 STEP #4 (Save Attempt #3)
 I don’t want you to miss out on this amazing opportunity and truly want you to see the
 reduction of waste pounds yourself, I KNOW▲ you will love it.▼



                                                                                   EXHIBIT 14
                                                                                     Page 67
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 53 of 182 Page ID
                                  #:1774




 STEP #5 (Save Attempt #3)
 (CUSTOMER FIRST NAME) I am going to upgrade you to our Preferred
 Membership status at no additional cost.▼ This will automatically drop your cost to
 just forty nine fifty ($49.50) .▼ And I KNOW you can handle that.That price will be
 locked in for as long as you remain in the program (CUSTOMER FIRST
 NAME).▼I’ll go ahead and make these changes for you right now, OK (CUSTOMER
 FIRST NAME)?▲(USE UPTONES TO GET CLEAR YES OR OK)


 CUSTOMER: NO THAT IS STILL TOO EXPENSIVE

 CRS: OK. I understand.▼ I will go ahead and cancel your account today.▼ Your
 cancellation code is (PROVIDE CODE). You will receive no further billings or
 shipments.

 (POLITELY END CALL)


 RMA PROCESS
 RMA REQUEST ON UNOPENED/OPENED BOTTLE (WITHIN S FROM
 ORDER DATE):

 CRS: Alright, (CUSTOMER FIRST NAME) once the bottle has been paid for and
 shipped it is yours to keep.▼ So, no need to have to return the bottle, but, rest assured
 your account has been cancelled and there will be no future shipments or charges. Take
 down this cancellation number.▼ (PROVIDE CANCELLATION NUMBER AND
 POLITELY END CALL)

 CUSTOMER: NO, I want to return the product and get my money back

 CRS: "I understand but based on the terms and conditions of this legal agreement the
 product is outside of the return policy. Again, rest assured the account has been
 cancelled and no future shipments or charges will occur. Please take down this
 cancellation number (Provide Cancel#)


 CUSTOMER: NO, I am going to return the product.

 STEP #3: Ask Probing Questions Now let me ask you this,▼ what goals did you
 have in mind when you first ordered (PRODUCT), what part of your body are you
 targeting?▲(LISTEN INTENTLY) Oh, OK I see, how many days in a row have you
 used the product?▲ (LISTEN INTENTLY)

 STEP #4:




                                                                                   EXHIBIT 14
                                                                                     Page 68
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 54 of 182 Page ID
                                  #:1775



 That is a very attainable goal and you definitely have come to the right
 place (CUSTOMER FIRST NAME) . I guarantee this is the right product for
 you.▼ I don't want price to stand in your way of you seeing (A LOSS OF WASTE
 POUNDS AND GREATER OVERALL ENERGY). ▼

 STEP #5 (Save Attempt 1)
 CRS: “OK, we do need the product returned. However, I can issue you an immediate
 refund of $13.49 back to your card right now AND you can keep the bottle. Your
 account is cancelled. I guarantee if you use the product consistently, the results will
 follow. I have also issued you a coupon code for 50% should you decide to order any
 products in the future. Go ahead and grab a pen and some paper to take down the
 cancelation confirmation code, let me know when you are ready”

 CUSTOMER: NO, I dont want 12.50 I want to return my product.

 STEP #4:
 I guarantee this is the right product for you.▼ I don't want price to stand in your way
 of you seeing (A LOSS OF WASTE POUNDS AND GREATER OVERALL
 ENERGY). ▼

 STEP #5 (Save Attempt 3)
 CRS: “OK, the product does need to make it back in our warehouse within 14 days from
 when we issue the RMA number. To avoid the time sensitive process. I am going to
 process an immediate refund of $26.98 back to your card right now AND you can keep
 the bottle so you can finish it. I have also cancelled your account. Also keep in mind
 future products are JUST Forty Nine Fifty ($49.50). Go ahead and grab a pen and
 some paper to take down the cancellation confirmation code, let me know when you are
 ready”

 CUSTOMER: NO, I want to return the product

 STEP #5 (Save Attempt 4)
 CRS: “OK, the product does need to make it back in our warehouse within 14 days from
 when we issue the RMA number. To avoid the time sensitive process. I can issue you an
 immediate refund of $44.98 back to your card right now AND you can keep the
 bottle. Also keep in mind future products are JUST Forty Nine Fifty ($44.50). Go
 ahead and grab a pen and some paper to take down the cancellation confirmation code,
 let me know when you are ready”

 CUSTOMER: NO, I want all my money back

 CRS: "Okay great. Your RMA number is (PROVIDE NUMBER). Please address the
 package to:

 Biofit – Returns (Give return address)




                                                                                   EXHIBIT 14
                                                                                     Page 69
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 55 of 182 Page ID
                                  #:1776



 Please put that number on the outside of the package to ensure prompt processing of
 your refund. We recommend all of our customers return their packages WITH tracking
 information so that you can verify when it is received by our warehouse. Your refund
 will post back to your account 7 business days AFTER we have processed the return.


  ALREADY CONTACTED BANK
 (CUSTOMER FIRST NAME) let me make sure I understand the situation fully.▼
 Have you formally initiated a dispute with your bank already?▲ (FIND OUT IF THEY
 FILLED OUT AND SUBMITTED FORM TO THE BANK)

 IF NO: OK, I hear your frustration and can assure you that we are not in the business
 of making unhappy customers.▼ (PROCEED TO ESCALATED REFUND
 REQUEST SEQUENCE)

  IF YES: I can initiate a refund immediately today, but only if we can make sure that
 the bank has not already gone forward with the dispute.▼ This is the fastest way to get
 your money back with the least amount of hassle.▼ If we receive a dispute our company
 automatically replies and you may not receive your money back from your bank long-
 term.▼ The only way we can guarantee you receive and keep this refund is if you can
 call your bank now and then call us back on 3-way to stop the dispute and we’ll issue you
 a full refund right away.▼ (POLITELY END CALL AND NOTATE ACCOUNT)




 BANK REP ON THE LINE
 These calls are really like any other call. It is important to give the facts to the Bank
 Representative. Detail the date of order, confirmed shipment/tracking # and if we have
 talked to the customer in the past. Often times when explained, the bank rep will work
 with the customer directly. Make it clear that we can issue refunds if they send back the
 product. Feel free to give out the order URL if there is a dispute of the terms of
 sale. Always make it clear that we want the customer to be satisfied. Bottom line,
 refund customers to avoid any “disputes” or chargeback’s. Ask bank rep if that will
 resolve the issue.



 Note: Our experience is that Chase Bank calls end up in chargeback’s more than any
 other bank. It is best to just issue refunds if that is what is being requested. Other
 banks are not so hard to deal with and just going through the terms of sale and offering
 our standard refund procedures are more than sufficient.




                                                                                  EXHIBIT 14
                                                                                    Page 70
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 56 of 182 Page ID
                                  #:1777



 CLIENT DOESN'T UNDERSTAND
 CHARGES
 First isolate the primary issue(s) being that the customer did not read the
 terms and needs to understand their actions and accept
 responsibility. Prior to offering any refunds you must follow the script
 below.

  CSR: OK (CUSTOMER FIRST NAME), allow me to provide excellent customer
 service today and review this account for you.▼ I see here you signed up for a trial of
 Biofit our weight loss product.▼

 STEP #3: Save 1

 I understand your concern.▼ We require every online order to agree to be billed in
 30days from the order date if the trial order is not cancelled and to be enrolled in our
 auto ship program which means you get a fresh supply every month for the length of the
 subscription you chose.▼ Did you read the purchase terms when you ordered the
 product from our website?▲ (WAIT FOR ANSWER)

  YES I understand this was an oversight and we would like to keep you a satisfied
 customer. (GO TO CANCEL SEQUENCE)

 NO: I Don't Recall/There were none:

 I do apologize for the mis understanding (CUSTOMER FIRST NAME).▼ When you
 signed up we were under the impression you read the terms and conditions before
 placing the order.▼ The terms of the offer are clearly listed on the checkout page right
 below where you put your credit card information and where you check the box to agree
 to the terms of the contract.▼ Once the trial period is over you are enrolled in our
 recurring program unless you call to cancel within the first s from the original order
 date.▼ Again (CUSTOMER FIRST NAME) , I do apologize for the
 misunderstanding.▼.



 STEP #3: Save 2

 Now (CUSTOMER FIRST NAME) let me ask you this, what specific part of your
 body are you targeting?▲ (WAIT FOR ANSWER) How do you take the product?▲
 (WAIT FOR ANSWER) Tell me about your daily regimen.▼(WAIT FOR
 ANSWER) Are you taking it consistently every day (CUSTOMER FIRST NAME)
 ?▲ When you first ordered the product what were your personal goals?▲ (WAIT FOR
 ANSWER) Well, you definitely have come to the right place and I guarantee this is
 the right product for you.▼ Now, keep in mind (CUSTOMER FIRST NAME) that



                                                                                  EXHIBIT 14
                                                                                    Page 71
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 57 of 182 Page ID
                                  #:1778



 natural products tend to take longer to work compared to pharmaceutical grade
 products but they have a greater and longer lasting effect.▼ (CUSTOMER FIRST
 NAME)

 STEP #5: Save 2

 Here’s what I’m going to do for you.▼ (GO RIGHT INTO APPROPRIATE SAVE
 OPTION USING THE SCRIPT)

 I understand it's easy to skip through the terms when ordering online...”

 (You can use the examples below IF needed)

 1. Website clearly states the trial order can result in charges if not cancelled by day 30.

 2. Order terms clearly disclose that the trial bottle is non-refundable.

 3. Website states it is a "" trial in several locations.

  Although the trial purchase is non-refundable you will be able to keep the product and
 experience the wonderful benefits. If for some reason you decide it’s not working simply
 call us to cancel before (NEXT BILLING DATE), OK (CUSTOMER FIRST
 NAME)?▲(USE UPTONES TO GET CLEAR YES OR OK)




                                                                                      EXHIBIT 14
                                                                                        Page 72
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 58 of 182 Page ID
                                  #:1779




                           EXHIBIT 15
11/28/2018Case          2:18-cv-09573-JFW-JPR DocumentGmail
                                                       31-3- VisaFiled  11/28/18 Page 59 of 182 Page ID
                                                                  card processing
                                                     #:1780
                                                                                                           Raul A <apexcapital01@gmail.com>



 Visa card processing
 9 messages

 gwsupport_ticket@transactpro.lv <gwsupport_ticket@transactpro.lv>                                               Sat, Apr 28, 2018 at 12:47 AM
 Reply-To: gwsupport_ticket@transactpro.lv
 To: apexcapital01@gmail.com
 Cc: Svetlana Lopatina <svetlana.lopatina@transactpro.lv>


   Hello,

   There is a list of MID's that will be affected by VISA.



   Ace Media Group Limited


     Terminal name                Terminal URL                          Terminal ID


     amgelitepro                  https://amgelitepro.com               5212626


     biogenicxra                  https://biogenicxra.com               5212618


     acebiogenic                  https://acebiogenic.com               5212600


     biogenicxrace                https://biogenicxrace.com             5212592


     neurosleepamg                https://neurosleepamg.com             5212584


     neurosleepace                https://neurosleepace.com             5212576


     aceneuroxr                   https://aceneuroxr.com                5212568


     neuroxrace                   https://neuroxrace.com                5212550


   Empire Partners Limited


     Terminal name                Terminal URL                            Terminal ID


     biogenicxremppltd            https://biogenicxremppltd.co.uk         5219670


     empirepartltdelitepro        https://empirepartltdelitepro.co.uk     5219662


     empltdbioxr                  https://empltdbioxr.co.uk               5219654


     eliteproepartltd             https://eliteproepartltd.co.uk          5219647


     eplbiogenicxr                https://eplbiogenicxr.com               5219639


     empirebiogenicxrltd          https://empirebiogenicxrltd.com         5219621


     bioxrempirepltd              https://bioxrempirepltd.com             5219613


     epltdelitepro                https://epltdelitepro.com               5219605


   Interzoom Capital Limited


     Terminal name                Terminal URL                            Terminal ID


     izmcpltdestro                https://izmcpltdtestrot3.com            7000053


     intervirility                https://intercltdvirilityt3x.com        7000052
                                                                                                                   EXHIBIT 15
                                                                                                                     Page 73
https://mail.google.com/mail/u/0?ik=4a731bb002&view=pt&search=all&permthid=thread-f%3A1598975280390063078&simpl=msg-f%3A15989752803…        1/9
11/28/2018Case             2:18-cv-09573-JFW-JPR DocumentGmail        31-3- VisaFiled  11/28/18 Page 60 of 182 Page ID
                                                                                 card processing
     ictltestrot3x               https://ictlltdtestrot3.com 7000051 #:1781

     izcapvirility               https://izcapltdvirilityt3x.com          7000050


     incapltdbiogenicx           https://incapltdbiogenicx.co.uk          5219514


     eliteprointerzoomltd        https://eliteprointerzoomltd.co.uk       5219506


     bioxrincapltd               https://bioxrincapltd.co.uk              5219498


     icapltdelitepro             https://icapltdelitepro.co.uk            5219480


     biogenicxicltd              https://biogenicxicltd.com               5219472


     interzoomltdbioxr           https://interzoomltdbioxr.com            5219464


     eliteproicltd               https://eliteproicltd.com                5219456


     intercapelitepro            https://intercapelitepro.com             5219449


   Maverick Pro Limited


     Terminal name               Terminal URL                             Terminal ID


     sleepezempro                https://sleepezemprolimited.com          5261276


     mpldsleepeze                https://mpltdsleepeze.com                5261268


     focuszx1mpro                https://focuszx1mplimited.com            5261250


     mprofocuszx1                https://mproltdfocuszx1.com              5261243


     mavpfocuszx1                https://mavpltdfocuszx1.com              5261235


     focuszx1mpl                 https://focuszx1mpltd.com                5261227


     testrot3mpl                 https://testrot3mpltd.co.uk              5261219


     mpltestrot3                 https://mpltdtestrot3.co.uk              5261201




   -- Best regards,
   Gateway Support Team
   IT department
   SIA Transact Pro
   Card Issuing & Acquiring
   Phone.: +371 6722 6717
   Fax: +371 6722 6741
   Internet: www.transactpro.lv
   CONFIDENTIALITY NOTICE
   This e-mail message and any attachments are only for the use of the intended recipient and may contain information that is privileged, confidential or exempt from disclosure under
   applicable law. If you are not the intended recipient, any disclosure, distribution or other use of this e-mail message or attachments is prohibited. If you have received this e-mail
   message in error, please delete and notify the sender immediately. Thank you.



 Svetlana Lopatina <svetlana.lopatina@transactpro.lv>                                                                                                             Sat, Apr 28, 2018 at 2:07 AM
 To: accounts@apexcapitalgrp.com, apexcapital01@gmail.com

   Raul,
   These mids are Transact pro direct acquiring mids and they will work without any changes:

           Terminal name               Terminal URL                            Terminal ID
           izmcpltdestro               https://izmcpltdtestrot3.com            7000053
           intervirility               https://intercltdvirilityt3x.com        7000052
           ictltestrot3x               https://ictlltdtestrot3.com             7000051
           izcapvirility               https://izcapltdvirilityt3x.com         7000050                                                                             EXHIBIT 15
                                                                                                                                                                     Page 74
https://mail.google.com/mail/u/0?ik=4a731bb002&view=pt&search=all&permthid=thread-f%3A1598975280390063078&simpl=msg-f%3A15989752803…                                                        2/9
11/28/2018Case            2:18-cv-09573-JFW-JPR DocumentGmail
                                                         31-3- VisaFiled  11/28/18 Page 61 of 182 Page ID
                                                                    card processing
                                                       #:1782
   Best regards,
   Svetlana Lopatina
   Corporate Customer Manager
   Phone: (+371) 67226717
   www.transactpro.lv


   28 апр. 2018 г., в 10:47, gwsupport_ticket@transactpro.lv написал(а):

   [Quoted text hidden]



 Svetlana Lopatina <svetlana.lopatina@transactpro.lv>                                                                                                                          Thu, May 3, 2018 at 6:35 AM
 To: Raul Camacho <apexcapital01@gmail.com>, Phillip Peikos <phillip@apexcapitalgrp.com>
 Cc: Didzis Kārkliņš <Didzis.Karklins@transactpro.lv>, Mark Moskvin <mark.moskvin@transactpro.lv>, gwsupport_ticket@transactpro.lv

   Hi all,
   I want to remind you that today at 18.00 Riga time, we will disable VISA card transactions on mids from the list below.
   Please note that MasterCard processing will work without any changes. Also Interzoom Capital mids which are direct with us don't fall under this restriction.
    Ace Media Group Limited           USD      5499        https://neuroxrace.com                       neuroxrace                                8554998267                         5212550
    Ace Media Group Limited           USD      5499        https://aceneuroxr.com                       aceneuroxr                                8446212329                         5212568
    Ace Media Group Limited           USD      5499        https://neurosleepace.com                    neurosleepace                             8665107163                         5212576
    Ace Media Group Limited           USD      5499        https://neurosleepamg.com                    neurosleepamg                             8887651831                         5212584
    Ace Media Group Limited           USD      5499        https://biogenicxrace.com                    biogenicxrace                             8554997645                         5212592
    Ace Media Group Limited           USD      5499        https://acebiogenic.com                      acebiogenic                               8554995333                         5212600
    Ace Media Group Limited           USD      5499        https://biogenicxra.com                      biogenicxra                               8446212327                         5212618
    Ace Media Group Limited           USD      5499        https://amgelitepro.com                      amgelitepro                               8665108735                         5212626
    Empire Partners Limited           USD      5499        https://epltdelitepro.com                    epltdelitepro                             8552000660                         5219605
    Empire Partners Limited           USD      5499        https://bioxrempirepltd.com                  bioxrempirepltd                           8552000950                         5219613
    Empire Partners Limited           USD      5499        https://empirebiogenicxrltd.com              empirebiogenicxrltd                       8552004442                         5219621
    Empire Partners Limited           USD      5499        https://eplbiogenicxr.com                    eplbiogenicxr                             8552991434                         5219639
    Empire Partners Limited           GBP      5499        https://eliteproepartltd.co.uk               eliteproepartltd                         08081491654                         5219647
    Empire Partners Limited           GBP      5499        https://empltdbioxr.co.uk                    empltdbioxr                              08000903343                         5219654
    Empire Partners Limited           GBP      5499        https://empirepartltdelitepro.co.uk          empirepartltdelitepro                    08081491657                         5219662
    Empire Partners Limited           GBP      5499        https://biogenicxremppltd.co.uk              biogenicxremppltd                        08000903348                         5219670
    Interzoom Capital Limited         USD      5499        https://intercapelitepro.com                 intercapelitepro                          8442427944                         5219449
    Interzoom Capital Limited         USD      5499        https://eliteproicltd.com                    eliteproicltd                             8446886219                         5219456
    Interzoom Capital Limited         USD      5499        https://interzoomltdbioxr.com                interzoomltdbioxr                         8446506780                         5219464
    Interzoom Capital Limited         USD      5499        https://biogenicxicltd.com                   biogenicxicltd                            8446886216                         5219472
    Interzoom Capital Limited         GBP      5499        https://icapltdelitepro.co.uk                icapltdelitepro                          08081491664                         5219480
    Interzoom Capital Limited         GBP      5499        https://bioxrincapltd.co.uk                  bioxrincapltd                            08000903375                         5219498
    Interzoom Capital Limited         GBP      5499        https://eliteprointerzoomltd.co.uk           eliteprointerzoomltd                     08081491684                         5219506
    Interzoom Capital Limited         GBP      5499        https://incapltdbiogenicx.co.uk              incapltdbiogenicx                        08000903376                         5219514
    Maverick Pro Limited          GBP           5499       https://mpltdtestrot3.co.uk                  mpltestrot3                                     8082711017                     5261201
    Maverick Pro Limited          GBP           5499       https://testrot3mpltd.co.uk                  testrot3mpl                                     8000418174                     5261219
    Maverick Pro Limited          USD           5499       https://focuszx1mpltd.com                    focuszx1mpl                                     8334768763                     5261227
    Maverick Pro Limited          USD           5499       https://mavpltdfocuszx1.com                  mavpfocuszx1                                    8339246479                     5261235
    Maverick Pro Limited          USD           5499       https://mproltdfocuszx1.com                  mprofocuszx1                                    8339246481                     5261243
    Maverick Pro Limited          USD           5499       https://focuszx1mplimited.com                focuszx1mpro                                    8443042071                     5261250
    Maverick Pro Limited          USD           5499       https://mpltdsleepeze.com                    mpldsleepeze                                    8443042021                     5261268
    Maverick Pro Limited          USD           5499       https://sleepezemprolimited.com              sleepezempro                                    8443041701                     5261276



                                   Svetlana Lopatina
                                   Corporate Customer Manager

                                   (+371) 67 226 717
                                   svetlana.lopatina@transactpro.lv
                                   www.transactpro.lv




   Meet us at stand F130 or schedule a meeting:https://www.transactpro.eu/en/contacts




   From:     Svetlana Lopatina/TRANSACTPRO
   To:     "Raul Camacho" <apexcapital01@gmail.com>, "Phillip Peikos" <phillip@apexcapitalgrp.com>
   Cc:      Mark Moskvin/TRANSACTPRO@TRANSACTPRO, Didzis Kārkliņš/TRANSACTPRO@TRANSACTPRO
   Date:     04/27/2018 05:33 PM
   Subject:     Visa card processing




   Hi all,
   I want to inform you that due to the high fraud amount, count and % of fraud amount in March/April on Visa cards, the bank will disable accepting of Visa card transactions on May 03 for
   companies from the list below.
   Please note that MasterCard processing will work without any changes.

   March:
   merch_name                                                           term_id       trn_amt_vs              trn_cnt_vs          fa_amt_vs        fa_cnt_vs         fa_amt_%_vs      fa_cnt_%_vs
   Ace Media Group Limited                                                                        63,815.73                3051           3,867.54              96               6.06               3.15
   Empire Partners Limited                                                                       105,396.70                8201           7,165.77             202             EXHIBIT
                                                                                                                                                                                  6.8     15        2.46
   Interzoom Capital Limited                                                                      94,132.19                7782           7,601.20             198               8.08
                                                                                                                                                                                 Page 75            2.54

https://mail.google.com/mail/u/0?ik=4a731bb002&view=pt&search=all&permthid=thread-f%3A1598975280390063078&simpl=msg-f%3A15989752803…                                                                   3/9
11/28/2018Case            2:18-cv-09573-JFW-JPR DocumentGmail
                                                         31-3- VisaFiled  11/28/18 Page 62 of 182 Page ID
                                                                    card processing
   Maverick Pro Limited                                #:1783
                                                         36,174.11       2430       3,841.17 67   10.62                                                                                                        2.76


   April:
   merch_name                                                                 term_id      trn_amt_vs               trn_cnt_vs          fa_amt_vs        fa_cnt_vs         fa_amt_%_vs           fa_cnt_%_vs
   Ace Media Group Limited                                                                              49,716.06                 729           4,554.13             111                  9.16                 15.23
   Empire Partners Limited                                                                              71,703.15                1287           7,390.79             150                 10.31                 11.66
   Interzoom Capital Limited                                                                            73,722.19                1233           6,525.91             136                  8.85                 11.03
   Maverick Pro Limited                                                                                 23,691.43                 977           2,304.13              32                  9.73                  3.28



                                           Svetlana Lopatina
                                           Corporate Customer Manager

                                           (+371) 67 226 717
                                           svetlana.lopatina@transactpro.lv
                                           www.transactpro.lv
   [Quoted text hidden]



 Phillip Peikos <phillip@apexcapitalgrp.com>                                                                                                                                       Thu, May 3, 2018 at 6:38 AM
 To:         @gmail.com
 Cc: accounts@apexcapitalgrp.com

   Stephen see below and please confirm receipt


   Regards,
   Phillip Peikos
   Chief Executive Officer

   Sent from IPhone

   Begin forwarded message:


           From: Svetlana Lopatina <svetlana.lopatina@transactpro.lv>
           Date: May 3, 2018 at 9:35:56 AM AST
           To: "Raul Camacho" <apexcapital01@gmail.com>, "Phillip Peikos" <phillip@apexcapitalgrp.com>
           Cc: Didzis Kārkliņš <Didzis.Karklins@transactpro.lv>, Mark Moskvin <mark.moskvin@transactpro.lv>, gwsupport_ticket@transactpro.lv
           Subject: Re: Visa card processing


   [Quoted text hidden]



 Stephen Blazick <           @gmail.com>                                                                                                                                           Thu, May 3, 2018 at 7:38 AM
 To: Phillip Peikos <phillip@apexcapitalgrp.com>
 Cc: accounts@apexcapitalgrp.com

   Confirmed. Got them all on hold.

   —
   Stephen Blazick
           .5488
   Sent from my iPhone X
   [Quoted text hidden]

           [Quoted text hidden]

                    [Quoted text hidden]

                                                        Svetlana Lopatina
                                                        Corporate Customer Manager
                    <mime-attachment.png>               <mime-attachment.png>
                                                        (+371) 67 226 717
                                                        svetlana.lopatina@transactpro.lv
                                                        www.transactpro.lv


                    <mime-attachment.gif>
                    [Quoted text hidden]

                                                        Svetlana Lopatina
                                                        Corporate Customer Manager
                    <mime-attachment.png>               <mime-attachment.png>
                                                        (+371) 67 226 717
                                                        svetlana.lopatina@transactpro.lv
                                                        www.transactpro.lv




                    CONFIDENTIALITY NOTICE
                    This e-mail message and any attachments are only for the use of the intended recipient and may contain information that is privileged, confidential or
                    exempt from disclosure under applicable law. If you are not the intended recipient, any disclosure, distribution or other use of this e-mail message or
                    attachments is prohibited. If you have received this e-mail message in error, please delete and notify the sender immediately. Thank you.


                                                                                                                                                                                    EXHIBIT 15
                                                                                                                                                                                      Page 76
https://mail.google.com/mail/u/0?ik=4a731bb002&view=pt&search=all&permthid=thread-f%3A1598975280390063078&simpl=msg-f%3A15989752803…                                                                              4/9
11/28/2018Case         2:18-cv-09573-JFW-JPR DocumentGmail
                                                      31-3- VisaFiled  11/28/18 Page 63 of 182 Page ID
                                                                 card processing
                                                    #:1784



                  CONFIDENTIALITY NOTICE
                  This e-mail message and any attachments are only for the use of the intended recipient and may contain information that is privileged, confidential or
                  exempt from disclosure under applicable law. If you are not the intended recipient, any disclosure, distribution or other use of this e-mail message or
                  attachments is prohibited. If you have received this e-mail message in error, please delete and notify the sender immediately. Thank you.




 Svetlana Lopatina <svetlana.lopatina@transactpro.lv>                                                                                                                            Thu, May 24, 2018 at 3:24 AM
 To: Raul Camacho <apexcapital01@gmail.com>, Phillip Peikos <phillip@apexcapitalgrp.com>
 Cc: Didzis Kārkliņš <Didzis.Karklins@transactpro.lv>

   Raul, Phillip!
   Rietumu just informed us that also MasterCard processing will be disabled (on May 31) on companies from the list below. It means that 4 companies/mids which are in Rietumu bank will
   be closed on refunds at the end of this month.
   These are:

   Ace Media Group Limited

   Empire Partners Limited

   Interzoom Capital Limited

   Maverick Pro Limited


   Please remember that mids which are directly with us (under Interzoom Capital) will work without any changes:

   Terminal name                Terminal URL                             Terminal ID
   izmcpltdestro                https://izmcpltdtestrot3.com             7000053
   intervirility                https://intercltdvirilityt3x.com         7000052
   ictltestrot3x                https://ictlltdtestrot3.com              7000051
   izcapvirility                https://izcapltdvirilityt3x.com          7000050



                                   Svetlana Lopatina
                                   Corporate Customer Manager

                                   (+371) 67 226 717
                                   svetlana.lopatina@transactpro.lv
                                   www.transactpro.lv




   From:     Svetlana Lopatina/TRANSACTPRO
   To:     "Raul Camacho" <apexcapital01@gmail.com>, "Phillip Peikos" <phillip@apexcapitalgrp.com>
   Cc:      Mark Moskvin/TRANSACTPRO@TRANSACTPRO, Didzis Kārkliņš/TRANSACTPRO@TRANSACTPRO
   Date:     04/27/2018 05:33 PM
   Subject:     Visa card processing




   Hi all,
   I want to inform you that due to the high fraud amount, count and % of fraud amount in March/April on Visa cards, the bank will disable accepting of Visa card transactions on May 03 for
   companies from the list below.
   Please note that MasterCard processing will work without any changes.

   March:
   merch_name                                                           term_id        trn_amt_vs             trn_cnt_vs             fa_amt_vs        fa_cnt_vs         fa_amt_%_vs            fa_cnt_%_vs
   Ace Media Group Limited                                                                        63,815.73                   3051           3,867.54              96                   6.06                 3.15
   Empire Partners Limited                                                                       105,396.70                   8201           7,165.77             202                    6.8                 2.46
   Interzoom Capital Limited                                                                      94,132.19                   7782           7,601.20             198                   8.08                 2.54
   Maverick Pro Limited                                                                           36,174.11                   2430           3,841.17              67                  10.62                 2.76


   April:
   merch_name                                                           term_id        trn_amt_vs                trn_cnt_vs          fa_amt_vs        fa_cnt_vs          fa_amt_%_vs           fa_cnt_%_vs
   Ace Media Group Limited                                                                           49,716.06                 729           4,554.13              111                  9.16                 15.23
   Empire Partners Limited                                                                           71,703.15                1287           7,390.79              150                 10.31                 11.66
   Interzoom Capital Limited                                                                         73,722.19                1233           6,525.91              136                  8.85                 11.03
   Maverick Pro Limited                                                                              23,691.43                 977           2,304.13               32                  9.73                  3.28



                                   Svetlana Lopatina
                                   Corporate Customer Manager

                                   (+371) 67 226 717
                                   svetlana.lopatina@transactpro.lv
                                   www.transactpro.lv
                                                                                                                                                                                  EXHIBIT 15
                                                                                                                                                                                    Page 77
https://mail.google.com/mail/u/0?ik=4a731bb002&view=pt&search=all&permthid=thread-f%3A1598975280390063078&simpl=msg-f%3A15989752803…                                                                            5/9
11/28/2018Case             2:18-cv-09573-JFW-JPR DocumentGmail
                                                          31-3- VisaFiled  11/28/18 Page 64 of 182 Page ID
                                                                     card processing
                                                        #:1785

   CONFIDENTIALITY NOTICE
   This e-mail message and any attachments are only for the use of the intended recipient and may contain information that is privileged, confidential or exempt from disclosure under
   applicable law. If you are not the intended recipient, any disclosure, distribution or other use of this e-mail message or attachments is prohibited. If you have received this e-mail
   message in error, please delete and notify the sender immediately. Thank you.




   CONFIDENTIALITY NOTICE
   This e-mail message and any attachments are only for the use of the intended recipient and may contain information that is privileged, confidential or exempt from disclosure under
   applicable law. If you are not the intended recipient, any disclosure, distribution or other use of this e-mail message or attachments is prohibited. If you have received this e-mail
   message in error, please delete and notify the sender immediately. Thank you.




 Raul Camacho <apexcapital01@gmail.com>                                                                                                                        Thu, May 24, 2018 at 10:08 AM
 To: Svetlana Lopatina <svetlana.lopatina@transactpro.lv>


   Svetlana



   Are the below corp/mids closing indeﬁnitely or temporarily? And we will NOT be able to process refunds, correct?



   Regards,
   Raul Camacho
   Chief Financial Officer




   Apex Capital Group, LLC
   21300 Victory Boulevard, Suite 740

   Woodland Hills, California, 91367
   Oﬃce: +1 818.706.1920 ext 1040
   Cell: +1 323.420.9314
   Email: Accounts@apexcapitalgrp.com
   Web: www.apexcapitalgrp.com




    From: Svetlana Lopa na [mailto:svetlana.lopatina@transactpro.lv]
    Sent: Thursday, May 24, 2018 3:25 AM
    To: Raul Camacho <apexcapital01@gmail.com>; Phillip Peikos <phillip@apexcapitalgrp.com>
    Cc: Didzis Kārkliņš <Didzis.Karklins@transactpro.lv>
    Subject: Re: Visa card processing


    Raul, Phillip!

    [Quoted text hidden]

    [Quoted text hidden]



 Raul Camacho <apexcapital01@gmail.com>                                                                                                                        Thu, May 24, 2018 at 10:08 AM
 To: Svetlana Lopatina <svetlana.lopatina@transactpro.lv>


   Svetlana



   Are the below corp/mids closing indeﬁnitely or temporarily? And we will NOT be able to process refunds, correct?
                                                                                                                                                                   EXHIBIT 15
                                                                                                                                                                     Page 78
https://mail.google.com/mail/u/0?ik=4a731bb002&view=pt&search=all&permthid=thread-f%3A1598975280390063078&simpl=msg-f%3A15989752803…                                                        6/9
11/28/2018Case             2:18-cv-09573-JFW-JPR DocumentGmail
                                                          31-3- VisaFiled  11/28/18 Page 65 of 182 Page ID
                                                                     card processing
   Regards,                                             #:1786
   Raul Camacho
   Chief Financial Officer




   Apex Capital Group, LLC
   21300 Victory Boulevard, Suite 740

   Woodland Hills, California, 91367
   Oﬃce: +1 818.706.1920 ext 1040
   Cell: +1 323.420.9314
   Email: Accounts@apexcapitalgrp.com
   Web: www.apexcapitalgrp.com




    From: Svetlana Lopa na [mailto:svetlana.lopatina@transactpro.lv]
    Sent: Thursday, May 24, 2018 3:25 AM
    To: Raul Camacho <apexcapital01@gmail.com>; Phillip Peikos <phillip@apexcapitalgrp.com>
    Cc: Didzis Kārkliņš <Didzis.Karklins@transactpro.lv>
    Subject: Re: Visa card processing


    Raul, Phillip!

    [Quoted text hidden]

    [Quoted text hidden]



 Svetlana Lopatina <svetlana.lopatina@transactpro.lv>                                                                 Fri, May 25, 2018 at 12:38 AM
 To: Raul Camacho <apexcapital01@gmail.com>

   Raul,

   The below corp/mids will be closed forever for processing but will be open for refunds.

                                          Svetlana Lopatina
                                          Corporate Customer Manager

                                          (+371) 67 226 717
                                          svetlana.lopatina@transactpro.lv
                                          www.transactpro.lv




   From:    "Raul Camacho" <apexcapital01@gmail.com>
   To:   "'Svetlana Lopatina'" <svetlana.lopatina@transactpro.lv>
   Date:    05/24/2018 08:08 PM
   Subject:    RE: Visa card processing




   Svetlana

   Are the below corp/mids closing indeﬁnitely or temporarily? And we will NOT be able to process refunds, correct?

   Regards,
   Raul Camacho
   Chief Financial Officer




   Apex Capital Group, LLC
   21300 Victory Boulevard, Suite 740
   Woodland Hills, California, 91367
   Oﬃce: +1 818.706.1920 ext 1040
   Cell: +1 323.420.9314
   Email: Accounts@apexcapitalgrp.com
   Web: www.apexcapitalgrp.com


   From: Svetlana Lopa na [mailto:svetlana.lopa na@transactpro.lv]
   Sent: Thursday, May 24, 2018 3:25 AM
   To: Raul Camacho <apexcapital01@gmail.com>; Phillip Peikos <phillip@apexcapitalgrp.com>                            EXHIBIT 15
   Cc: Didzis Kārkliņš <Didzis.Karklins@transactpro.lv>                                                                 Page 79
https://mail.google.com/mail/u/0?ik=4a731bb002&view=pt&search=all&permthid=thread-f%3A1598975280390063078&simpl=msg-f%3A15989752803…           7/9
11/28/2018Case             2:18-cv-09573-JFW-JPR DocumentGmail
                                                          31-3- VisaFiled  11/28/18 Page 66 of 182 Page ID
                                                                     card processing
   Subject: Re: Visa card processing                    #:1787
   Raul, Phillip!
   Rietumu just informed us that also MasterCard processing will be disabled (on May 31) on companies from the list below. It means that 4 companies/mids which are in Rietumu bank will
   be closed on refunds at the end of this month.
   These are:

   Ace Media Group Limited

   Empire Partners Limited

   Interzoom Capital Limited

   Maverick Pro Limited


   Please remember that mids which are directly with us (under Interzoom Capital) will work without any changes:

   Terminal name                        Terminal URL                               Terminal ID
   izmcpltdestro                        https://izmcpltdtestrot3.com               7000053
   intervirility                        https://intercltdvirilityt3x.com           7000052
   ictltestrot3x                        https://ictlltdtestrot3.com                7000051
   izcapvirility                        https://izcapltdvirilityt3x.com            7000050




                                          Svetlana Lopatina
                                          Corporate Customer Manager

                                          (+371) 67 226 717
                                          svetlana.lopatina@transactpro.lv
                                          www.transactpro.lv




   From:       Svetlana Lopatina/TRANSACTPRO
   To:      "Raul Camacho" <apexcapital01@gmail.com>, "Phillip Peikos" <phillip@apexcapitalgrp.com>
   Cc:        Mark Moskvin/TRANSACTPRO@TRANSACTPRO, Didzis Kārkliņš/TRANSACTPRO@TRANSACTPRO
   Date:       04/27/2018 05:33 PM
   Subject:      Visa card processing




   Hi all,
   I want to inform you that due to the high fraud amount, count and % of fraud amount in March/April on Visa cards, the bank will disable accepting of Visa card transactions on May 03 for
   companies from the list below.
   Please note that MasterCard processing will work without any changes.

   March:

   merch_name                                                                   term_id          trn_amt_vs          trn_cnt_vs               fa_amt_vs        fa_cnt_vs         fa_amt_%_vs            fa_cnt_%_vs
   Ace Media Group Limited                                                                                 63,815.73                   3051           3,867.54              96                   6.06                 3.15
   Empire Partners Limited                                                                                105,396.70                   8201           7,165.77             202                    6.8                 2.46
   Interzoom Capital Limited                                                                               94,132.19                   7782           7,601.20             198                   8.08                 2.54
   Maverick Pro Limited                                                                                    36,174.11                   2430           3,841.17              67                  10.62                 2.76




   April:

   merch_name                                                                   term_id          trn_amt_vs               trn_cnt_vs          fa_amt_vs        fa_cnt_vs          fa_amt_%_vs           fa_cnt_%_vs
   Ace Media Group Limited                                                                                    49,716.06                 729           4,554.13              111                  9.16                 15.23
   Empire Partners Limited                                                                                    71,703.15                1287           7,390.79              150                 10.31                 11.66
   Interzoom Capital Limited                                                                                  73,722.19                1233           6,525.91              136                  8.85                 11.03
   Maverick Pro Limited                                                                                       23,691.43                 977           2,304.13               32                  9.73                  3.28




                                          Svetlana Lopatina
                                          Corporate Customer Manager

                                          (+371) 67 226 717
                                          svetlana.lopatina@transactpro.lv
                                          www.transactpro.lv
                                                                                                                                                                                           EXHIBIT 15
                                                                                                                                                                                             Page 80
https://mail.google.com/mail/u/0?ik=4a731bb002&view=pt&search=all&permthid=thread-f%3A1598975280390063078&simpl=msg-f%3A15989752803…                                                                                     8/9
11/28/2018Case        2:18-cv-09573-JFW-JPR DocumentGmail
                                                     31-3- VisaFiled  11/28/18 Page 67 of 182 Page ID
                                                                card processing
                                                   #:1788


   CONFIDENTIALITY NOTICE
   This e-mail message and any attachments are only for the use of the intended recipient and may contain information that is privileged, confidential or exempt from disclosure under
   applicable law. If you are not the intended recipient, any disclosure, distribution or other use of this e-mail message or attachments is prohibited. If you have received this e-mail
   message in error, please delete and notify the sender immediately. Thank you.




   CONFIDENTIALITY NOTICE
   This e-mail message and any attachments are only for the use of the intended recipient and may contain information that is privileged, confidential or exempt from disclosure under
   applicable law. If you are not the intended recipient, any disclosure, distribution or other use of this e-mail message or attachments is prohibited. If you have received this e-mail
   message in error, please delete and notify the sender immediately. Thank you.




   CONFIDENTIALITY NOTICE
   This e-mail message and any attachments are only for the use of the intended recipient and may contain information that is privileged, confidential or exempt from disclosure under
   applicable law. If you are not the intended recipient, any disclosure, distribution or other use of this e-mail message or attachments is prohibited. If you have received this e-mail
   message in error, please delete and notify the sender immediately. Thank you.




                                                                                                                                                                   EXHIBIT 15
                                                                                                                                                                     Page 81
https://mail.google.com/mail/u/0?ik=4a731bb002&view=pt&search=all&permthid=thread-f%3A1598975280390063078&simpl=msg-f%3A15989752803…                                                        9/9
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 68 of 182 Page ID
                                  #:1789

  From:           Phillip Peikos
  To:             Olga Aleksandrova
  Cc:             apexcapital01@gmail.com; Svetlana Lopatina
  Subject:        Re: new business model
  Date:           Monday, October 22, 2018 1:36:59 PM


  Raul see below and let’s get that going please


  Regards,
  Phillip Peikos
  Chief Executive Officer

  Sent from IPhone

  On Oct 22, 2018, at 4:30 PM, Olga Aleksandrova <Olga.Aleksandrova@transactpro.lv>
  wrote:


         Phillip, I’m resending you my email sent to Raul on Saturday

         Kind regards,
         Olga

         Отправлено с iPhone

         Начало переадресованного сообщения:


               От: "Olga Aleksandrova" <Olga.Aleksandrova@transactpro.lv>
               Дата: 20 октября 2018 г., 20:14:32 GMT+3
               Кому: "Raul Camacho" <apexcapital01@gmail.com>
               Копия: "Aleksejs Manuks" <Aleksejs.Manuks@transactpro.lv>,
               "Svetlana Lopatina" <svetlana.lopatina@transactpro.lv>
               Тема: Ответ: new business model


               Hello Raul,

               We’ve double-checked with Mark and he advised to
               use http://paxum.com for account opening.
               We also have the agreement with Paxum, and the tariffs on
               remittance will be made the same as in Transact Pro (your user ID in
               Paxum system has to be sent to us).
               Thank you,

               Kind regards,
               Olga

               Отправлено с iPhone

                                                                                      EXHIBIT 15
                                                                                        Page 82
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 69 of 182 Page ID
                                  #:1790

            20 окт. 2018 г., в 3:23, Raul Camacho <apexcapital01@gmail.com>
            написал(а):


                 Olga,

                 We will be moving forward with paydek, I tried several times
                 to start the process of opening a bank account but came
                 across the same error. Attached is a screen shot of that
                 error, can you please advise ASAP. Thank You!

                 Regards,
                 Raul Camacho
                 Chief Financial Officer
                 <image001.jpg>

                 Apex Capital Group, LLC
                 21300 Victory Boulevard, Suite 740
                 Woodland Hills, California, 91367
                 Office: +1 818.706.1920 ext 1040
                 Cell: +1 323.420.9314
                 Email: Accounts@apexcapitalgrp.com
                 Web: www.apexcapitalgrp.com



                  From: Olga Aleksandrova
                  [mailto:Olga.Aleksandrova@transactpro.lv]
                  Sent: Tuesday, October 16, 2018 11:24 PM
                  To: Phillip Peikos <phillip@apexcapitalgrp.com>
                  Cc: Raul Camacho <apexcapital01@gmail.com>; Svetlana
                  Lopatina <svetlana.lopatina@transactpro.lv>
                  Subject: Re: new business model

                  Phillip, if there was any way to keep your accounts - we would never
                  wrote you about necessity to open accounts somewhere else.
                  Unfortunately due to a tightening of requirements of Latvian
                  regulator we will be forced to close your accounts. But we still can
                  keep your processing through us.

                  As an option, since Omni Group already has account in Barclays, we
                  can issue MIDs to Omni Group name, to any current websites of G
                  Force, Rendezvous, Lead Blast, Nutra Global or to any new
                  websites. With a total monthly limit of 150 K (if statistics will be
                  acceptable this limit can be increased). Payouts of processed funds
                  will be made by Decta to Omni Group account in Barclays. Please
                  let us know if this option is acceptable.

                  Kind regards,
                  Olga

                                                                                         EXHIBIT 15
                                                                                           Page 83
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 70 of 182 Page ID
                                  #:1791

                                                         Olga Aleksandrova
                                                         Corporate Customer Manager
                 <image002.png>                          <image003.png>
                                                         (+371) 67 226 717
                                                         oa@tpro.lv
                                                         www.transactpro.eu




                 From:        "Phillip Peikos" <phillip@apexcapitalgrp.com>
                 To:        "Olga Aleksandrova" <Olga.Aleksandrova@transactpro.lv>
                 Cc:        "Raul Camacho" <apexcapital01@gmail.com>, "Svetlana Lopatina"
                 <svetlana.lopatina@transactpro.lv>
                 Date:       10/16/2018 11:18 PM
                 Subject:      Re: new business model




                 Is that the ONLY option? We 100% can’t keep transact
                 pro as the bank?


                 Regards,
                 Phillip Peikos
                 Chief Executive Officer

                 Sent from IPhone

                 On Oct 16, 2018, at 10:20 AM, Olga Aleksandrova
                 <Olga.Aleksandrova@transactpro.lv> wrote:

                 Hello Phillip,

                 Please let us know if you are ready to move forward with account
                 opening at another bank / financial institution, for being able to keep
                 processing through us and to complete migration to Decta. Accounts
                 of G Force Max Limited, Rendezvous IT Limited, Lead Blast
                 Limited and Nutra Global Limited opened with us must be closed at
                 the nearest time (time frames will be provided us by our compliance
                 team shortly).

                 As an option, we have found one of the solutions for accounts
                 opening for your companies: Lithuanian company, Paysera,
                 providing payment services for private individuals and for the
                 corporate clients:
                 https://bank.paysera.com/en/registration#/registration
                 According to the website of Paysera, fee for account opening is
                 10.00 EUR and in order to get the corporate account, a private
                 account has to be opened by the beneficiary first, which is free of
                 charge. Identification is made remotely, with a use of camera. Below

                                                                                            EXHIBIT 15
                                                                                              Page 84
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 71 of 182 Page ID
                                  #:1792

                 is a detailed instruction of how to complete the verification
                 procedure and get the company account.

                 Kind regards,
                 Olga


                                                       Olga Aleksandrova
                                                       Corporate Customer Manager
                 <mime-attachment.png> <mime-attachment.png>
                                                       (+371) 67 226 717
                                                       oa@tpro.lv
                                                       www.transactpro.eu




                 From:      Olga.Aleksandrova@transactpro.lv
                 To:     "phillip@apexcapitalgrp.com" <phillip@apexcapitalgrp.com>
                 Cc:     "Raul Camacho" <apexcapital01@gmail.com>, "Didzis Kārkliņš"
                 <Didzis.Karklins@transactpro.lv>, "Svetlana Lopatina"
                 <svetlana.lopatina@transactpro.lv>, Aleksejs.Manuks@transactpro.lv
                 Date:      10/12/2018 04:39 PM
                 Subject:     Re: new business model




                 Hello Phillip,

                 As Svetlana already explained, due to a recent changes in
                 requirements of Latvian regulator, unfortunately we can't continue
                 servicing of accounts of merchants engaged in trial business model.
                 All accounts of that category of merchants opened with us must be
                 closed. Therefore the only way to continue our cooperation, is if
                 your EU companies will open accounts in any other bank / financial
                 institution in any country. We can also try to find any channels for
                 you for opening of bank accounts for your companies.

                 Kind regards,
                 Olga
                                                       Olga Aleksandrova
                                                       Corporate Customer Manager
                 <mime-attachment.png> <mime-attachment.png>
                                                       (+371) 67 226 717
                                                       oa@tpro.lv
                                                       www.transactpro.eu




                                                                                        EXHIBIT 15
                                                                                          Page 85
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 72 of 182 Page ID
                                  #:1793

                 From:      "phillip@apexcapitalgrp.com" <phillip@apexcapitalgrp.com>
                 To:     "Svetlana Lopatina" <svetlana.lopatina@transactpro.lv>
                 Cc:     "Raul Camacho" <apexcapital01@gmail.com>, "Didzis Kārkliņš"
                 <Didzis.Karklins@transactpro.lv>, "Olga Aleksandrova"
                 <Olga.Aleksandrova@transactpro.lv>
                 Date:      10/11/2018 09:48 PM
                 Subject:     Re: new business model




                 It is way too difficult for us to get bank accounts set up
                 in EU.

                 The ONLY 1 company we have that is with Barclays is
                 Omni group BUT how can we have all 3 corps funding
                 to same bank account that has a different company
                 name as well.

                 Why cant we simply keep the Tpro bank accounts?




                 Regards,
                 Phillip Peikos
                 Chief Executive Officer


                 <mime-attachment.jpg>
                 Apex Capital Group, LLC
                 21300 Victory Boulevard, Suite 740
                 Woodland Hills, California, 91367
                 Office: +1 818.706.1920 ext 101
                 Cell: +1 310.913.7978
                 Email: Phillip@apexcapitalgrp.com
                 Web: www.apexcapitalgrp.com




                 On Oct 9, 2018, at 5:50 AM, Svetlana Lopatina
                 <svetlana.lopatina@transactpro.lv> wrote:

                 Hello Raul and Phillip,

                 Due to recent Latvian financial sector news the regulatory
                 activities have become more strict on all financial institutions.
                 It has also affected Transact Pro policies and procedures,
                 therefore we are making certain changes in servicing
                 merchants engaged in Trial business model.
                 We will migrate a few merchants from your vertical to Decta
                 Limited, who will be acquirer while Transact Pro will be a
                 service provider for LTD companies (G Force Max Limited,
                 Rendezvous IT Limited, Lead Blast Limited and Nutra Global
                 Limited).
                 You will need to have a bank account for LTD companies in
                                                                                        EXHIBIT 15
                                                                                          Page 86
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 73 of 182 Page ID
                                  #:1794

                 other financial institution other than Transact Pro as the
                 payout to your account will be effected by Decta Limited.
                 Please let me know if you are ready to move on and may be
                 you already have an account on existing LTD entities in other
                 financial institution.

                 Looking forward to hearing back from you.
                                               Svetlana Lopatina
                                               Corporate Customer Manager
                 <Mail Attachment.png>         <Mail Attachment.png>
                                               (+371) 67 226 717
                                               svetlana.lopatina@transactpro.lv
                                               www.transactpro.lv




                 CONFIDENTIALITY NOTICE
                 This e-mail message and any attachments are only for the use
                 of the intended recipient and may contain information that is
                 privileged, confidential or exempt from disclosure under
                 applicable law. If you are not the intended recipient, any
                 disclosure, distribution or other use of this e-mail message or
                 attachments is prohibited. If you have received this e-mail
                 message in error, please delete and notify the sender
                 immediately. Thank you.




                 CONFIDENTIALITY NOTICE
                 This e-mail message and any attachments are only for the use
                 of the intended recipient and may contain information that is
                 privileged, confidential or exempt from disclosure under
                 applicable law. If you are not the intended recipient, any
                 disclosure, distribution or other use of this e-mail message or
                 attachments is prohibited. If you have received this e-mail
                 message in error, please delete and notify the sender
                 immediately. Thank you.




                                                                                   EXHIBIT 15
                                                                                     Page 87
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 74 of 182 Page ID
                                  #:1795




                 CONFIDENTIALITY NOTICE
                 This e-mail message and any attachments are only for the use
                 of the intended recipient and may contain information that is
                 privileged, confidential or exempt from disclosure under
                 applicable law. If you are not the intended recipient, any
                 disclosure, distribution or other use of this e-mail message or
                 attachments is prohibited. If you have received this e-mail
                 message in error, please delete and notify the sender
                 immediately. Thank you.




                 <How to open business account.pdf>




                 CONFIDENTIALITY NOTICE
                 This e-mail message and any attachments are only for the use
                 of the intended recipient and may contain information that is
                 privileged, confidential or exempt from disclosure under
                 applicable law. If you are not the intended recipient, any
                 disclosure, distribution or other use of this e-mail message or
                 attachments is prohibited. If you have received this e-mail
                 message in error, please delete and notify the sender
                 immediately. Thank you.


                <Paydek - Error.pdf>




                                                                                   EXHIBIT 15
                                                                                     Page 88
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 75 of 182 Page ID
                                  #:1796




                           EXHIBIT 16
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 76 of 182 Page ID
                                  #:1797




                                                                                 EXHIBIT 16
                                                                                   Page 89
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 77 of 182 Page ID
                                  #:1798




                           EXHIBIT 17
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 78 of 182 Page ID
                                  #:1799




                                                                                 EXHIBIT 17
                                                                                   Page 90
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 79 of 182 Page ID
                                  #:1800




                                                                                 EXHIBIT 17
                                                                                   Page 91
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 80 of 182 Page ID
                                  #:1801




                           EXHIBIT 18
                                       Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 81 of 182 Page ID
                                                                         #:1802

                                                                                                                           Disk
                                                                                                      Disk                 Space                                                                    Disk Space
Domain                          IP              User Name         Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                     server1.apxserv
590grow.co.uk                   162.255.116.78 growco                                  3/21/2016 16:55 home    unlimited           15 default   paper_lanternroot    er.com             1458579328         15644
                                                                                                                                                                     server1.apxserv
9000megaxr.com                  162.255.116.78 m74512egaxr                             6/26/2018 18:32 home    unlimited           12 default   paper_lanternroot    er.com             1530037924         12944
                                                                                                                                                                     server1.apxserv
abiogxr.com                     162.255.116.78 abiogxr                                  1/4/2017 23:58 home    unlimited           15 default   paper_lanternroot    er.com             1483574330         16140
                                                                                                                                                                     server1.apxserv
acebgxr.com                     162.255.116.78 acebgxr                                  1/4/2017 23:58 home    unlimited           15 default   paper_lanternroot    er.com             1483574305         16088
                                                                                                                                                                     server1.apxserv
acebiogenic.com                 162.255.116.78 acebiogenic                            12/23/2016 23:54 home    unlimited           21 default   paper_lanternroot    er.com             1482537298         21968
                                                                                                                                                                     server1.apxserv
acebxr.com                      162.255.116.78 acebxr                                 12/23/2016 23:57 home    unlimited           18 default   paper_lanternroot    er.com             1482537431         18500
                                                                                                                                                                     server1.apxserv
acemgltdtestrot3.com            162.255.116.78 acemgltdtestrot3                         2/16/2018 0:30 home    unlimited           11 default   paper_lanternroot    er.com             1518741014         11820
                                                                                                                                                                     server1.apxserv
aceneuroxr.com                  162.255.116.78 a2ceneuroxr                             1/10/2017 19:02 home    unlimited           24 default   paper_lanternroot    er.com             1484074928         25516
                                                                                                                                                                     server1.apxserv
advisorbrainul.com              162.255.116.78 a8dvisorbrainul                         2/14/2017 21:10 home    unlimited           15 default   paper_lanternroot    er.com             1487106653         15884
                                                                                                                                                                     server1.apxserv
advisorbrainunlimited.com       162.255.116.78 advisorbrainunli                         2/11/2017 0:17 home    unlimited            1 default   paper_lanternroot    er.com             1486772248          1252
                                                                                                                                                                     server1.apxserv
ahamaxsolltdvirilityt3x.co.uk   162.255.116.78 ahamaxsolltdviri                        2/13/2018 21:32 home    unlimited            4 default   paper_lanternroot    er.com             1518557557          4676
                                                                                                                                                                     server1.apxserv
alhmsollimittestrot3.co.uk      162.255.116.78 alhmsollimittest                        2/13/2018 21:31 home    unlimited            4 default   paper_lanternroot    er.com             1518557480          4732
                                                                                                                                                                     server1.apxserv
allfocusbooster.com             162.255.116.78 allfocusbooster                          2/6/2017 20:15 home    unlimited           16 default   paper_lanternroot    er.com             1486412113         16932
                                                                                                                                                                     server1.apxserv
almaxsltltdtestrot3.co.uk       162.255.116.78 almaxsltltdtestr                        2/13/2018 21:31 home    unlimited            4 default   paper_lanternroot    er.com             1518557462          4780
                                                                  chris@apexcapital                                                                                  server1.apxserv
alphaguygroup.com               162.255.116.78 alphaguygroup      grp.com              4/21/2015 23:36 home    unlimited           33 default   paper_lanternroot    er.com             1429659404         33960
                                                                                                                                                                     server1.apxserv
alphamsltltdvirilityt3x.co.uk   162.255.116.78 alphamsltltdviri                        2/13/2018 21:32 home    unlimited            4 default   paper_lanternroot    er.com             1518557539          4608
                                                                                                                                                                     server1.apxserv
alpmsltltdtestrot3.co.uk        162.255.116.78 alpmsltltdtestro                        2/13/2018 21:30 home    unlimited            4 default   paper_lanternroot    er.com             1518557443          4700
                                                                                                                                                                     server1.apxserv
amaxsltdtestrot3.co.uk          162.255.116.78 amaxsltdtestrot3                        2/13/2018 21:31 home    unlimited            4 default   paper_lanternroot    er.com             1518557497          4680
                                                                                                                                                                     server1.apxserv
amdgrpltdvirilityt3x.com        162.255.116.78 amdgrpltdvirilit                         2/16/2018 0:30 home    unlimited           12 default   paper_lanternroot    er.com             1518741048         12448
                                                                                                                                                                     server1.apxserv
amediagrltdtestrot3.com         162.255.116.78 amediagrltdtestr                         2/16/2018 0:30 home    unlimited           11 default   paper_lanternroot    er.com             1518741032         11796
                                                                                                                                                                     server1.apxserv
amgbiogenicxr.com               162.255.116.78 amgbiogenicxr                          12/23/2016 23:56 home    unlimited           17 default   paper_lanternroot    er.com             1482537383         17612
                                                                                                                                                                     server1.apxserv
amgbxr.com                      162.255.116.78 amgbxr                                 12/23/2016 23:56 home    unlimited           18 default   paper_lanternroot    er.com             1482537411         19324


                                                                                                                                                                                          EXHIBIT 18
                                                                                                                                                                                            Page 92
                                      Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 82 of 182 Page ID
                                                                        #:1803

                                                                                                                          Disk
                                                                                                     Disk                 Space                                                                    Disk Space
Domain                         IP              User Name         Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                    server1.apxserv
amgbxr100.com                  162.255.116.78 a5mgbxr100                              2/21/2017 19:33 home    unlimited           17 default   paper_lanternroot    er.com             1487705593         17928
                                                                                                                                                                    server1.apxserv
amgelitepro.com                162.255.116.78 amgelitepro                            12/23/2016 23:56 home    unlimited           19 default   paper_lanternroot    er.com             1482537363         20472
                                                                                                                                                                    server1.apxserv
amgeltp.com                    162.255.116.78 a8mgeltp                                2/21/2017 19:33 home    unlimited           17 default   paper_lanternroot    er.com             1487705639         17812
                                                                                                                                                                    server1.apxserv
amglbxr.com                    162.255.116.78 am4glbxr                                2/21/2017 19:32 home    unlimited           17 default   paper_lanternroot    er.com             1487705570         17988
                                                                                                                                                                    server1.apxserv
amglimitedbiogenicx.com        162.255.116.78 amglimitedbiogen                         8/9/2017 21:14 home    unlimited           16 default   paper_lanternroot    er.com             1502313260         17056
                                                                                                                                                                    server1.apxserv
amglimitedelitepro.com         162.255.116.78 zamglimitedelite                         8/9/2017 22:00 home    unlimited           16 default   paper_lanternroot    er.com             1502316059         17320
                                                                                                                                                                    server1.apxserv
amglneurosleep.com             162.255.116.78 a3mglneurosleep                         2/21/2017 19:25 home    unlimited           16 default   paper_lanternroot    er.com             1487705120         16624
                                                                                                                                                                    server1.apxserv
amglneuroxr.com                162.255.116.78 amglneuroxr                             2/21/2017 19:24 home    unlimited           15 default   paper_lanternroot    er.com             1487705078         15468
                                                                                                                                                                    server1.apxserv
amgltdneuroxr.com              162.255.116.78 amgltdneuroxr                            8/9/2017 21:13 home    unlimited            7 default   paper_lanternroot    er.com             1502313190          7564
                                                                                                                                                                    server1.apxserv
amgnxs100.com                  162.255.116.78 a4mgnxs100                              2/21/2017 19:25 home    unlimited           16 default   paper_lanternroot    er.com             1487705134         16756
                                                                                                                                                                    server1.apxserv
amgrpltdtestrot3.com           162.255.116.78 amgrpltdtestrot3                         2/16/2018 0:29 home    unlimited           11 default   paper_lanternroot    er.com             1518740994         11800
                                                                                                                                                                    server1.apxserv
amsltdtestrot3.co.uk           162.255.116.78 amsltdtestrot3co                        2/13/2018 21:30 home    unlimited            4 default   paper_lanternroot    er.com             1518557424          4712
                                                                 derrick@apexcapit                                                                                  server1.apxserv
apexcapitalgrp.com             162.255.117.157 apex              algrp.com            4/15/2015 23:34 home    unlimited    31084 default       paper_lanternroot    er.com             1429140893     31830242
                                                                                                                                                                    server1.apxserv
apmaxsltltdvirilityt3x.co.uk   162.255.116.78 apmaxsltltdviril                        2/13/2018 21:32 home    unlimited            4 default   paper_lanternroot    er.com             1518557524          4612
                                                                 chris@swellcom.c                                                                                   server1.apxserv
apresworkout.com               162.255.116.78 apresworkout       om                   1/20/2016 22:46 home    unlimited           88 default   paper_lanternroot    er.com             1453330019         91104
                                                                                                                                                                    server1.apxserv
armtexultra.com                162.255.116.78 ar3mtexultra                            2/17/2017 18:07 home    unlimited           21 default   paper_lanternroot    er.com             1487354857         21508
                                                                                                                                                                    server1.apxserv
asbrainbotxr.com               162.255.116.78 x76asbrainbotxr                           6/8/2018 1:15 home    unlimited           10 default   paper_lanternroot    er.com             1528420503         10864
                                                                                                                                                                    server1.apxserv
asflexspkplus.com              162.255.116.78 q1asflexspkplus                          6/4/2018 22:25 home    unlimited           11 default   paper_lanternroot    er.com             1528151136         11340
                                                                                                                                                                    server1.apxserv
athlex.co.uk                   162.255.116.78 athlexco                                3/21/2016 16:57 home    unlimited           44 default   paper_lanternroot    er.com             1458579421         45640
                                                                                                                                                                    server1.apxserv
avmbrainclearxravm.com         162.255.116.78 avmbrainclearxra                        5/10/2017 23:30 home    unlimited           13 default   paper_lanternroot    er.com             1494459033         14132
                                                                 chris@swellcom.c                                                                                   server1.apxserv
axishealthstore.com            162.255.116.78 axishealthstore    om                   2/19/2016 21:14 home    unlimited           87 default   paper_lanternroot    er.com             1455916475         89460
                                                                                                                                                                    server1.apxserv
benchmarkpro.co.uk             162.255.116.78 zbenchmarkproco                         3/28/2016 22:22 home    unlimited           60 default   paper_lanternroot    er.com             1459203746         62116


                                                                                                                                                                                         EXHIBIT 18
                                                                                                                                                                                           Page 93
                                   Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 83 of 182 Page ID
                                                                     #:1804

                                                                                                           Disk
                                                                                      Disk                 Space                                                                    Disk Space
Domain                      IP              User Name         Email   Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                     server1.apxserv
bestmindplus.com            162.255.116.78 bestmindplus                 2/6/2017 20:19 home    unlimited           15 default   paper_lanternroot    er.com             1486412376         15668
                                                                                                                                                     server1.apxserv
bgxrtsl.com                 162.255.116.78 b3gxrtsl                      1/5/2017 0:01 home    unlimited           20 default   paper_lanternroot    er.com             1483574480         21376
                                                                                                                                                     server1.apxserv
bigenicxrhorizon.com        162.255.116.78 b5igen                       2/2/2017 18:37 home    unlimited            5 default   paper_lanternroot    er.com             1486060675          5428
                                                                                                                                                     server1.apxserv
biogenicace.com             162.255.116.78 b2biogenicace                1/4/2017 23:59 home    unlimited           15 default   paper_lanternroot    er.com             1483574383         15888
                                                                                                                                                     server1.apxserv
biogenicfpl.com             162.255.116.78 b9iogenicfpl                1/31/2017 21:25 home    unlimited           17 default   paper_lanternroot    er.com             1485897951         17988
                                                                                                                                                     server1.apxserv
biogenicmrv.com             162.255.116.78 b13iogenicmrv               1/19/2017 23:16 home    unlimited           18 default   paper_lanternroot    er.com             1484867809         19012
                                                                                                                                                     server1.apxserv
biogenicplus.com            162.255.116.78 xbiogenicplus               12/23/2016 4:09 home    unlimited           15 default   paper_lanternroot    er.com             1482466173         15956
                                                                                                                                                     server1.apxserv
biogenicpro.com             162.255.116.78 xxbiogenicpro               12/23/2016 4:10 home    unlimited           15 default   paper_lanternroot    er.com             1482466245         15768
                                                                                                                                                     server1.apxserv
biogenicrenitlimited.com    162.255.116.78 kbiogenicrenitli             8/9/2017 20:23 home    unlimited           16 default   paper_lanternroot    er.com             1502310196         17088
                                                                                                                                                     server1.apxserv
biogenicrenitltd.com        162.255.116.78 bi412nicrenitltd            4/12/2017 18:08 home    unlimited           19 default   paper_lanternroot    er.com             1492020536         19812
                                                                                                                                                     server1.apxserv
biogenicselect.com          162.255.116.78 kkbiogenicselect            12/23/2016 4:12 home    unlimited           15 default   paper_lanternroot    er.com             1482466346         15704
                                                                                                                                                     server1.apxserv
biogenicspire.uk            162.255.116.78 b77genicspire               2/21/2017 19:46 home    unlimited           17 default   paper_lanternroot    er.com             1487706363         17996
                                                                                                                                                     server1.apxserv
biogenicssl.uk              162.255.116.78 b87genicssl                 2/21/2017 19:48 home    unlimited           18 default   paper_lanternroot    er.com             1487706492         18588
                                                                                                                                                     server1.apxserv
biogenictrixlimited.co.uk   162.255.116.78 rbiogenictrixlim             8/9/2017 19:19 home    unlimited           16 default   paper_lanternroot    er.com             1502306358         16532
                                                                                                                                                     server1.apxserv
biogenicwfg.com             162.255.116.78 b11iogenicwfg               1/19/2017 23:16 home    unlimited           19 default   paper_lanternroot    er.com             1484867766         19624
                                                                                                                                                     server1.apxserv
biogenicxiclimited.com      162.255.116.78 ibiogenicxiclimi             8/9/2017 20:49 home    unlimited           16 default   paper_lanternroot    er.com             1502311798         16968
                                                                                                                                                     server1.apxserv
biogenicxiclimitedltd.com   162.255.116.78 gbiogenicxiclimi            8/16/2017 17:54 home    unlimited            8 default   paper_lanternroot    er.com             1502906085          8676
                                                                                                                                                     server1.apxserv
biogenicxicltd.com          162.255.116.78 wbiogenicxicltd             4/12/2017 21:03 home    unlimited           19 default   paper_lanternroot    er.com             1492030997         19488
                                                                                                                                                     server1.apxserv
biogenicxr‐support.com      162.255.116.78 biogen1support              4/10/2017 20:08 home    unlimited           74 default   paper_lanternroot    er.com             1491854908         76180
                                                                                                                                                     server1.apxserv
biogenicxr.com              162.255.116.78 zbiogenicxr                 2/24/2017 18:32 home    unlimited     3306 default       paper_lanternroot    er.com             1487961162       3385704
                                                                                                                                                     server1.apxserv
biogenicxra.com             162.255.116.78 bbiogenicxra               12/23/2016 23:55 home    unlimited           21 default   paper_lanternroot    er.com             1482537328         22196
                                                                                                                                                     server1.apxserv
biogenicxrace.com           162.255.116.78 abiogenicxrace             12/23/2016 23:54 home    unlimited           21 default   paper_lanternroot    er.com             1482537250         22280


                                                                                                                                                                          EXHIBIT 18
                                                                                                                                                                            Page 94
                                    Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 84 of 182 Page ID
                                                                      #:1805

                                                                                                            Disk
                                                                                       Disk                 Space                                                                    Disk Space
Domain                       IP               User Name        Email   Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                      server1.apxserv
biogenicxrcap.com            162.255.116.78 biogenicxrcap               12/23/2016 0:48 home    unlimited           15 default   paper_lanternroot    er.com             1482454129         16164
                                                                                                                                                      server1.apxserv
biogenicxrccslimited.com     162.255.116.78 nbiogenicxrccsli             8/9/2017 19:58 home    unlimited           16 default   paper_lanternroot    er.com             1502308732         17068
                                                                                                                                                      server1.apxserv
biogenicxrcs.com             162.255.116.78 bgnx889                     12/23/2016 0:50 home    unlimited           14 default   paper_lanternroot    er.com             1482454210         15336
                                                                                                                                                      server1.apxserv
biogenicxremppltd.co.uk      162.255.116.78 ybiogenicxremppl            4/12/2017 21:00 home    unlimited           20 default   paper_lanternroot    er.com             1492030818         21380
                                                                                                                                                      server1.apxserv
biogenicxreplimited.com      162.255.116.78 jbiogenicxreplim             8/9/2017 20:25 home    unlimited           16 default   paper_lanternroot    er.com             1502310353         16988
                                                                                                                                                      server1.apxserv
biogenicxrfuture.com         162.255.116.78 b09iogeni                   1/31/2017 21:27 home    unlimited           17 default   paper_lanternroot    er.com             1485898049         17916
                                                                                                                                                      server1.apxserv
biogenicxrglobalpsl.co.uk    162.255.116.78 tbiogenicxrgloba            6/15/2017 22:19 home    unlimited           15 default   paper_lanternroot    er.com             1497565151         16144
                                                                                                                                                      server1.apxserv
biogenicxricltd.co.uk        162.255.116.78 hbiogenicxricltd             8/9/2017 20:55 home    unlimited           16 default   paper_lanternroot    er.com             1502312104         16440
                                                                                                                                                      server1.apxserv
biogenicxrleadblast.co.uk    162.255.116.78 qbiogenicxrleadb             8/9/2017 19:22 home    unlimited           16 default   paper_lanternroot    er.com             1502306569         16560
                                                                                                                                                      server1.apxserv
biogenicxrltdmvs.com         162.255.116.78 b1ogenicxr1tdmvs            4/12/2017 18:03 home    unlimited           19 default   paper_lanternroot    er.com             1492020225         20100
                                                                                                                                                      server1.apxserv
biogenicxrmpl.co.uk          162.255.116.78 ubiogenicxrmplco             6/8/2017 20:50 home    unlimited           15 default   paper_lanternroot    er.com             1496955045         16056
                                                                                                                                                      server1.apxserv
biogenicxrmpl.com            162.255.116.78 biogen31xrmpl                4/3/2017 20:11 home    unlimited           16 default   paper_lanternroot    er.com             1491250266         17244
                                                                                                                                                      server1.apxserv
biogenicxrmvslimited.com     162.255.116.78 mbiogenicxrmvsli             8/9/2017 20:11 home    unlimited           16 default   paper_lanternroot    er.com             1502309478         16976
                                                                                                                                                      server1.apxserv
biogenicxrngloball.co.uk     162.255.116.78 obiogenicxrnglob             8/9/2017 19:56 home    unlimited           16 default   paper_lanternroot    er.com             1502308600         16504
                                                                                                                                                      server1.apxserv
biogenicxrnuglob.co.uk       162.255.116.78 bi1icxrnuglob               4/11/2017 20:47 home    unlimited           20 default   paper_lanternroot    er.com             1491943658         21068
                                                                                                                                                      server1.apxserv
biogenicxrnuglobal.co.uk     162.255.116.78 pbiogenicxrnuglo             8/9/2017 19:43 home    unlimited           16 default   paper_lanternroot    er.com             1502307784         16552
                                                                                                                                                      server1.apxserv
biogenicxrplus.com           162.255.116.78 oobiogenicxrplus            12/23/2016 4:13 home    unlimited           18 default   paper_lanternroot    er.com             1482466380         18820
                                                                                                                                                      server1.apxserv
biogenicxrprecision.com      162.255.116.78 b11rprecis                  1/31/2017 21:28 home    unlimited           17 default   paper_lanternroot    er.com             1485898094         17576
                                                                                                                                                      server1.apxserv
biogenicxrritlimited.co.uk   162.255.116.78 lbiogenicxrritli             8/9/2017 20:20 home    unlimited           16 default   paper_lanternroot    er.com             1502310044         16412
                                                                                                                                                      server1.apxserv
biogenicxrsbmltd.co.uk       162.255.116.78 vbiogenicxrsbmlt            4/12/2017 21:05 home    unlimited           20 default   paper_lanternroot    er.com             1492031156         21332
                                                                                                                                                      server1.apxserv
biogenicxrtopqgl.co.uk       162.255.116.78 sbiogenicxrtopqg            6/15/2017 22:34 home    unlimited           15 default   paper_lanternroot    er.com             1497566056         16068
                                                                                                                                                      server1.apxserv
biogenixramgl.com            162.255.116.78 biogenixramgl                8/9/2017 21:14 home    unlimited           16 default   paper_lanternroot    er.com             1502313278         17112


                                                                                                                                                                           EXHIBIT 18
                                                                                                                                                                             Page 95
                                Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 85 of 182 Page ID
                                                                  #:1806

                                                                                                        Disk
                                                                                   Disk                 Space                                                                    Disk Space
Domain                   IP              User Name         Email   Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                  server1.apxserv
biogenixrshadow.com      162.255.116.78 b1iogenixrshadow            1/19/2017 23:17 home    unlimited           18 default   paper_lanternroot    er.com             1484867851         19204
                                                                                                                                                  server1.apxserv
biogentonight.uk         162.255.116.78 b23gentonight               2/21/2017 19:50 home    unlimited           16 default   paper_lanternroot    er.com             1487706642         16412
                                                                                                                                                  server1.apxserv
biogenxeplimited.co.uk   162.255.116.78 biogenxeplimited             8/9/2017 20:27 home    unlimited           16 default   paper_lanternroot    er.com             1502310456         16464
                                                                                                                                                  server1.apxserv
biogenxramg.com          162.255.116.78 xbiogenxramg                 8/9/2017 21:14 home    unlimited           16 default   paper_lanternroot    er.com             1502313242         17000
                                                                                                                                                  server1.apxserv
biogenxrmtn.com          162.255.116.78 biogenxrmtn                 12/23/2016 0:50 home    unlimited           15 default   paper_lanternroot    er.com             1482454253         15572
                                                                                                                                                  server1.apxserv
biogenxrmvslimited.com   162.255.116.78 ybiogenxrmvslimi             8/9/2017 20:12 home    unlimited           16 default   paper_lanternroot    er.com             1502309575         17272
                                                                                                                                                  server1.apxserv
biogenxrnigl.co.uk       162.255.116.78 zbiogenxrniglco             6/15/2017 21:55 home    unlimited           15 default   paper_lanternroot    er.com             1497563720         16160
                                                                                                                                                  server1.apxserv
biogenxtslimited.com     162.255.116.78 biogenxtslimited             8/9/2017 22:04 home    unlimited           16 default   paper_lanternroot    er.com             1502316284         16988
                                                                                                                                                  server1.apxserv
biomanxpro.com           162.255.116.78 b5412iomanxpro              6/26/2018 18:30 home    unlimited           11 default   paper_lanternroot    er.com             1530037803         11616
                                                                                                                                                  server1.apxserv
biosleephorizon.com      162.255.116.78 b6iosleephor                 2/2/2017 18:38 home    unlimited            7 default   paper_lanternroot    er.com             1486060696          7716
                                                                                                                                                  server1.apxserv
biotrixlimited.co.uk     162.255.116.78 biotri6limitedco            4/11/2017 18:39 home    unlimited           20 default   paper_lanternroot    er.com             1491935996         20868
                                                                                                                                                  server1.apxserv
biovitmax.com            162.255.116.78 x46biovitmax                6/21/2018 23:40 home    unlimited           11 default   paper_lanternroot    er.com             1529624439         12196
                                                                                                                                                  server1.apxserv
bioxrcapstone.com        162.255.116.78 b1oxrcapstone               4/11/2017 22:24 home    unlimited           19 default   paper_lanternroot    er.com             1491949454         20008
                                                                                                                                                  server1.apxserv
bioxrchl.co.uk           162.255.116.78 bioxrchlco                  7/12/2017 22:58 home    unlimited            6 default   paper_lanternroot    er.com             1499900306          6480
                                                                                                                                                  server1.apxserv
bioxrchlimited.co.uk     162.255.116.78 zbioxrchlimitedc            7/12/2017 23:03 home    unlimited            6 default   paper_lanternroot    er.com             1499900581          6476
                                                                                                                                                  server1.apxserv
bioxrempirepltd.com      162.255.116.78 bioxrempirepltd             4/12/2017 20:59 home    unlimited           18 default   paper_lanternroot    er.com             1492030792         19372
                                                                                                                                                  server1.apxserv
bioxrincapltd.co.uk      162.255.116.78 bioxrincapltdco             4/12/2017 21:03 home    unlimited           19 default   paper_lanternroot    er.com             1492031008         20324
                                                                                                                                                  server1.apxserv
bioxrleadblast.co.uk     162.255.116.78 bioxr1eadblastco            4/11/2017 20:10 home    unlimited           21 default   paper_lanternroot    er.com             1491941404         21820
                                                                                                                                                  server1.apxserv
bioxrmvsltd.com          162.255.116.78 bioxr1mvsltd                4/12/2017 17:59 home    unlimited           19 default   paper_lanternroot    er.com             1492019991         19940
                                                                                                                                                  server1.apxserv
bioxrnuglobal.co.uk      162.255.116.78 bioxrnu1globalco            4/11/2017 20:46 home    unlimited           21 default   paper_lanternroot    er.com             1491943587         22284
                                                                                                                                                  server1.apxserv
bioxrritltd.co.uk        162.255.116.78 b1oxrr1tltdco               4/12/2017 18:07 home    unlimited           20 default   paper_lanternroot    er.com             1492020421         20724
                                                                                                                                                  server1.apxserv
bioxrskymltd.com         162.255.116.78 bioxrskymltd                4/12/2017 21:05 home    unlimited           18 default   paper_lanternroot    er.com             1492031131         19176


                                                                                                                                                                       EXHIBIT 18
                                                                                                                                                                         Page 96
                                 Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 86 of 182 Page ID
                                                                   #:1807

                                                                                                                     Disk
                                                                                                Disk                 Space                                                                    Disk Space
Domain                    IP              User Name         Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                               server1.apxserv
bioxrtacticslimited.com   162.255.116.78 bioxrtacticslimi                         8/9/2017 22:04 home    unlimited           16 default   paper_lanternroot    er.com             1502316260         16976
                                                                                                                                                               server1.apxserv
bioxrtoplimited.co.uk     162.255.116.78 bioxrtoplimitedc                        6/15/2017 22:35 home    unlimited           15 default   paper_lanternroot    er.com             1497566139         16004
                                                                                                                                                               server1.apxserv
bisolstackfit.com         162.255.116.78 op3bisolstackfit                         6/4/2018 22:26 home    unlimited           11 default   paper_lanternroot    er.com             1528151189         11408
                                                                                                                                                               server1.apxserv
bmasssuperas.com          162.255.116.78 zx3bmasssuperas                          6/4/2018 22:26 home    unlimited           11 default   paper_lanternroot    er.com             1528151160         11264
                                                                                                                                                               server1.apxserv
boostsleepsmg.com         162.255.116.78 v44boostsleepsmg                          6/8/2018 1:19 home    unlimited           10 default   paper_lanternroot    er.com             1528420748         11096
                                                                                                                                                               server1.apxserv
brainalertpro.com         162.255.116.78 brainalertpro                           5/10/2017 23:33 home    unlimited           14 default   paper_lanternroot    er.com             1494459229         14724
                                                                                                                                                               server1.apxserv
brainboticxr.com          162.255.116.78 br2ainboticxr                           2/16/2017 21:18 home    unlimited           17 default   paper_lanternroot    er.com             1487279896         17700
                                                                                                                                                               server1.apxserv
brainlyultimate.com       162.255.116.78 b4rainlyultimate                        2/17/2017 18:05 home    unlimited           25 default   paper_lanternroot    er.com             1487354708         25780
                                                                                                                                                               server1.apxserv
brainvueplus.com          162.255.116.78 brainvueplus                             2/6/2017 20:21 home    unlimited           18 default   paper_lanternroot    er.com             1486412463         18580
                                                            chris@apexcapital                                                                                  server1.apxserv
brightguard.com           162.255.116.78 brightguard        grp.com              5/11/2015 18:04 home    unlimited           41 default   paper_lanternroot    er.com             1431367495         42936
                                                            chris@apxcapitalg                                                                                  server1.apxserv
brightguards.com          162.255.116.78 bguards            rp.com                6/8/2015 20:09 home    unlimited            4 default   paper_lanternroot    er.com             1433794176          4440
                                                                                                                                                               server1.apxserv
brilliantskin.co.uk       162.255.116.78 brilliantskinco                          5/3/2017 17:59 home    unlimited           32 default   paper_lanternroot    er.com             1493834344         33008
                                                            chris@apexcapital                                                                                  server1.apxserv
browsez.co                162.255.116.78 browsez            grp.com              4/21/2015 23:37 home    unlimited           26 default   paper_lanternroot    er.com             1429659462         27576
                                                                                                                                                               server1.apxserv
bsolneurogen.com          162.255.116.78 b8bsolneurogen                            6/8/2018 1:16 home    unlimited           10 default   paper_lanternroot    er.com             1528420566         11072
                                                                                                                                                               server1.apxserv
btbuild6x.com             162.255.116.78 b5478tbuild6x                            7/3/2018 23:55 home    unlimited           19 default   paper_lanternroot    er.com             1530662104         20364
                                                                                                                                                               server1.apxserv
bulkmax90.com             162.255.116.78 b5412ulkmax90                           6/26/2018 18:30 home    unlimited           10 default   paper_lanternroot    er.com             1530037832         10644
                                                                                                                                                               server1.apxserv
bulkxbizsol.com           162.255.116.78 we4bulkxbizsol                           6/4/2018 22:26 home    unlimited           10 default   paper_lanternroot    er.com             1528151212         11004
                                                                                                                                                               server1.apxserv
buybxrnow.uk              162.255.116.78 bu12bxrnow                              2/21/2017 19:42 home    unlimited           18 default   paper_lanternroot    er.com             1487706150         18960
                                                            chris@apexcapital                                                                                  server1.apxserv
buydermac.com             162.255.116.78 buydc              grp.com               7/1/2015 19:50 home    unlimited           45 default   paper_lanternroot    er.com             1435780214         46160
                                                                                                                                                               server1.apxserv
buyelitemaxload.com       162.255.116.78 j6yelitemaxload                         2/19/2018 21:27 home    unlimited           12 default   paper_lanternroot    er.com             1519075655         13016
                                                                                                                                                               server1.apxserv
buyelitepronow.uk         162.255.116.78 b009litepronow                          2/21/2017 19:44 home    unlimited           18 default   paper_lanternroot    er.com             1487706252         19304
                                                            chris@apexcapital                                                                                  server1.apxserv
buyevermax.com            162.255.116.78 buyem              grp.com              9/17/2015 21:06 home    unlimited           47 default   paper_lanternroot    er.com             1442523970         49108


                                                                                                                                                                                    EXHIBIT 18
                                                                                                                                                                                      Page 97
                                Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 87 of 182 Page ID
                                                                  #:1808

                                                                                                                    Disk
                                                                                               Disk                 Space                                                                    Disk Space
Domain                   IP             User Name          Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                              server1.apxserv
buygflemx.uk             162.255.116.78 b34uygflemx                             2/21/2017 19:40 home    unlimited           17 default   paper_lanternroot    er.com             1487706007         17712
                                                                                                                                                              server1.apxserv
buynaturalpowerzen.com   162.255.116.78 s3ynaturalpowerz                        2/19/2018 21:28 home    unlimited           13 default   paper_lanternroot    er.com             1519075700         13764
                                                           chris@apexcapital                                                                                  server1.apxserv
buyneuroxr.com           162.255.116.78 buyneuroxr         grp.com               9/8/2015 21:47 home    unlimited           19 default   paper_lanternroot    er.com             1441748871         19648
                                                           chris@apexcapital                                                                                  server1.apxserv
buyoptimalpet.com        162.255.116.78 buyoptimalpet      grp.com              8/18/2015 21:31 home    unlimited           19 default   paper_lanternroot    er.com             1439933493         19852
                                                                                                                                                              server1.apxserv
buyoptimaxsize.com       162.255.116.78 x5buyoptimaxsi                          2/19/2018 21:25 home    unlimited           13 default   paper_lanternroot    er.com             1519075555         14244
                                                                                                                                                              server1.apxserv
buypowerenhancerxl.com   162.255.116.78 s4ypowerenhancer                        2/19/2018 21:27 home    unlimited           13 default   paper_lanternroot    er.com             1519075678         13636
                                                                                                                                                              server1.apxserv
buyprofivemaxt.com       162.255.116.78 h9yprofivemaxt                          2/19/2018 21:29 home    unlimited           12 default   paper_lanternroot    er.com             1519075746         12880
                                                                                                                                                              server1.apxserv
buyproxtendedplus.com    162.255.116.78 q7yproxtendedplu                        2/19/2018 21:27 home    unlimited           12 default   paper_lanternroot    er.com             1519075631         13272
                                                                                                                                                              server1.apxserv
buystarxrgoldplus.com    162.255.116.78 b5ystarxrgoldplu                        2/19/2018 21:28 home    unlimited           13 default   paper_lanternroot    er.com             1519075720         13416
                                                                                                                                                              server1.apxserv
buytslbxr.com            162.255.116.78 bu2ytslbxr                              2/21/2017 19:36 home    unlimited           17 default   paper_lanternroot    er.com             1487705796         17672
                                                                                                                                                              server1.apxserv
buytsleltpro.com         162.255.116.78 b334tsleltpro                           2/21/2017 19:36 home    unlimited           17 default   paper_lanternroot    er.com             1487705814         17528
                                                                                                                                                              server1.apxserv
buytslnxr.com            162.255.116.78 bu33ytslnxr                             2/21/2017 19:35 home    unlimited           14 default   paper_lanternroot    er.com             1487705727         14940
                                                                                                                                                              server1.apxserv
buyvigxr9.com            162.255.116.78 r9buyvigxr9                             2/19/2018 21:26 home    unlimited           13 default   paper_lanternroot    er.com             1519075577         14268
                                                                                                                                                              server1.apxserv
buyxrxtend9.com          162.255.116.78 f8buyxrxtend9                           2/19/2018 21:26 home    unlimited           13 default   paper_lanternroot    er.com             1519075598         13804
                                                                                                                                                              server1.apxserv
bxramgl.com              162.255.116.78 bx3ramgl                                2/21/2017 19:33 home    unlimited           17 default   paper_lanternroot    er.com             1487705623         17728
                                                                                                                                                              server1.apxserv
bxrfpl.com               162.255.116.78 b10xrfpl                                1/31/2017 21:26 home    unlimited           17 default   paper_lanternroot    er.com             1485897967         17960
                                                                                                                                                              server1.apxserv
bxrfuture.com            162.255.116.78 b10xrfuture                             1/31/2017 21:27 home    unlimited           17 default   paper_lanternroot    er.com             1485898066         18048
                                                                                                                                                              server1.apxserv
bxrmavprolimited.co.uk   162.255.116.78 bxrmavprolimited                         6/8/2017 20:50 home    unlimited           15 default   paper_lanternroot    er.com             1496955049         16028
                                                                                                                                                              server1.apxserv
bxrmavprolimited.com     162.255.116.78 bxr55mavprolim                           4/3/2017 20:11 home    unlimited           16 default   paper_lanternroot    er.com             1491250300         17148
                                                                                                                                                              server1.apxserv
bxrpure.uk               162.255.116.78 bxr23pure                               2/21/2017 19:52 home    unlimited           15 default   paper_lanternroot    er.com             1487706756         16316
                                                                                                                                                              server1.apxserv
bxrpwr.uk                162.255.116.78 bx332rpwr                               2/21/2017 19:51 home    unlimited           15 default   paper_lanternroot    er.com             1487706675         16320
                                                                                                                                                              server1.apxserv
bxrsmsl.uk               162.255.116.78 b45xrsmsl                               2/21/2017 19:44 home    unlimited           15 default   paper_lanternroot    er.com             1487706293         16324


                                                                                                                                                                                   EXHIBIT 18
                                                                                                                                                                                     Page 98
                                      Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 88 of 182 Page ID
                                                                        #:1809

                                                                                                                          Disk
                                                                                                     Disk                 Space                                                                    Disk Space
Domain                         IP               User Name        Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                    server1.apxserv
bxrsourcenow.uk                162.255.116.78 b98sourcenow                            2/21/2017 19:43 home    unlimited           16 default   paper_lanternroot    er.com             1487706218         17212
                                                                                                                                                                    server1.apxserv
bxrspire.uk                    162.255.116.78 b85xrspire                              2/21/2017 19:45 home    unlimited           15 default   paper_lanternroot    er.com             1487706342         16124
                                                                                                                                                                    server1.apxserv
bxrss.uk                       162.255.116.78 bx23rss                                 2/21/2017 19:47 home    unlimited           18 default   paper_lanternroot    er.com             1487706476         19096
                                                                                                                                                                    server1.apxserv
bxrtactic.com                  162.255.116.78 b2xrtactic                                1/5/2017 0:00 home    unlimited           21 default   paper_lanternroot    er.com             1483574455         21548
                                                                                                                                                                    server1.apxserv
bxrtonight.uk                  162.255.116.78 bxr2tonight                             2/21/2017 19:50 home    unlimited           15 default   paper_lanternroot    er.com             1487706619         16036
                                                                                                                                                                    server1.apxserv
capcsltdtestrot3.com           162.255.116.78 capcsltdtestrot3                         2/16/2018 0:15 home    unlimited           11 default   paper_lanternroot    er.com             1518740139         11784
                                                                                                                                                                    server1.apxserv
capsolflawless.co.uk           162.255.116.78 capso4flawlessco                        4/11/2017 22:26 home    unlimited           13 default   paper_lanternroot    er.com             1491949578         13872
                                                                 chris@swellcom.c                                                                                   server1.apxserv
capstonecapitalsolutions.com   162.255.116.78 capstonecapitals   om                   4/11/2016 20:40 home    unlimited      125 default       paper_lanternroot    er.com             1460407236        128709
                                                                                                                                                                    server1.apxserv
capstoneelitepro.com           162.255.116.78 celitepro                               12/23/2016 2:38 home    unlimited           16 default   paper_lanternroot    er.com             1482460727         17264
                                                                                                                                                                    server1.apxserv
capstonetestrot3.com           162.255.116.78 sd5capstonetestr                         2/16/2018 0:14 home    unlimited           11 default   paper_lanternroot    er.com             1518740083         11848
                                                                                                                                                                    server1.apxserv
cascadebiogenicxr.com          162.255.116.78 cascadebiogenicx                        1/19/2017 23:12 home    unlimited           18 default   paper_lanternroot    er.com             1484867560         18492
                                                                 chris@apexcaptial                                                                                  server1.apxserv
cascadecanyonsupplements.com162.255.116.78 cascansup             grp.com              5/21/2015 16:49 home    unlimited           35 default   paper_lanternroot    er.com             1432226975         36428
                                                                 chris@swellcom.c                                                                                   server1.apxserv
cascadeflex.com                162.255.116.78 cascadeflex        om                    3/3/2016 22:52 home    unlimited           31 default   paper_lanternroot    er.com             1457045577         32368
                                                                                                                                                                    server1.apxserv
cascadenerosleep.com           162.255.116.78 cascadenerosleep                         2/2/2017 18:35 home    unlimited            7 default   paper_lanternroot    er.com             1486060543          7548
                                                                                                                                                                    server1.apxserv
cascadeneuroxr.com             162.255.116.78 c1ascadeneuroxr                          2/2/2017 18:35 home    unlimited            7 default   paper_lanternroot    er.com             1486060511          7616
                                                                 chris@apexcaptial                                                                                  server1.apxserv
cascadesuppliments.com         162.255.116.78 cascade            grp.com              5/20/2015 22:54 home    unlimited           20 default   paper_lanternroot    er.com             1432162490         20544
                                                                                                                                                                    server1.apxserv
ccapdermac.co.uk               162.255.116.78 ccap411dermacco                         4/11/2017 22:25 home    unlimited           15 default   paper_lanternroot    er.com             1491949553         15744
                                                                                                                                                                    server1.apxserv
ccapslltdvirilityt3x.com       162.255.116.78 ccap4lltdvirilit                         2/16/2018 0:16 home    unlimited           12 default   paper_lanternroot    er.com             1518740170         12304
                                                                                                                                                                    server1.apxserv
ccelitepro.com                 162.255.116.78 c2celitepro                             1/19/2017 23:12 home    unlimited           17 default   paper_lanternroot    er.com             1484867577         18116
                                                                                                                                                                    server1.apxserv
ccpneuroxr.com                 162.255.116.78 ccp1neuroxr                             4/11/2017 22:23 home    unlimited           16 default   paper_lanternroot    er.com             1491949429         17252
                                                                                                                                                                    server1.apxserv
ccslbiogenicxr.com             162.255.116.78 ccslb11ogenicxr                         4/11/2017 22:25 home    unlimited           19 default   paper_lanternroot    er.com             1491949503         19844
                                                                                                                                                                    server1.apxserv
ccslelitepro.com               162.255.116.78 ccsl411elitepro                         4/11/2017 22:27 home    unlimited           19 default   paper_lanternroot    er.com             1491949635         20080


                                                                                                                                                                                         EXHIBIT 18
                                                                                                                                                                                           Page 99
                                    Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 89 of 182 Page ID
                                                                      #:1810

                                                                                                            Disk
                                                                                       Disk                 Space                                                                    Disk Space
Domain                       IP               User Name        Email   Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                      server1.apxserv
ccslimitccselitepro.com      162.255.116.78 vccslimitccselit             8/15/2017 0:07 home    unlimited            8 default   paper_lanternroot    er.com             1502755653          8532
                                                                                                                                                      server1.apxserv
ccslimitedbiogenicxr.com     162.255.116.78 zccslimitedbioge             8/9/2017 20:03 home    unlimited           16 default   paper_lanternroot    er.com             1502309011         17016
                                                                                                                                                      server1.apxserv
ccslimiteddermac.co.uk       162.255.116.78 yccslimitedderma             8/9/2017 20:05 home    unlimited            6 default   paper_lanternroot    er.com             1502309104          6428
                                                                                                                                                      server1.apxserv
ccslimitedelitepro.com       162.255.116.78 wccslimitedelite             8/9/2017 20:09 home    unlimited           16 default   paper_lanternroot    er.com             1502309365         17356
                                                                                                                                                      server1.apxserv
ccslimitedflawless.co.uk     162.255.116.78 xccslimitedflawl             8/9/2017 20:08 home    unlimited            6 default   paper_lanternroot    er.com             1502309298          6412
                                                                                                                                                      server1.apxserv
ccslimitedneuroxr.com        162.255.116.78 ccslimitedneurox             8/9/2017 19:58 home    unlimited            7 default   paper_lanternroot    er.com             1502308711          7512
                                                                                                                                                      server1.apxserv
ccsltestrot3.co.uk           162.255.116.78 ccsltestrot3co              12/13/2017 2:15 home    unlimited           18 default   paper_lanternroot    er.com             1513131359         19040
                                                                                                                                                      server1.apxserv
ccslvirilityt3x.com          162.255.116.78 c1cslvirilityt3x             2/16/2018 0:15 home    unlimited           12 default   paper_lanternroot    er.com             1518740121         12416
                                                                                                                                                      server1.apxserv
ccslvirilitytx3.co.uk        162.255.116.78 ccslvirilitytx3c            12/13/2017 2:15 home    unlimited           17 default   paper_lanternroot    er.com             1513131344         17576
                                                                                                                                                      server1.apxserv
cdlhdgltdtestrot3.com        162.255.116.78 cdlhdgltdtestrot              2/2/2018 0:40 home    unlimited            4 default   paper_lanternroot    er.com             1517532008          5060
                                                                                                                                                      server1.apxserv
celexas.com                  162.255.116.78 celexas                     3/28/2017 20:49 home    unlimited      425 default       paper_lanternroot    er.com             1490734192        436072
                                                                                                                                                      server1.apxserv
centralsitemanager.com       162.255.116.78 centralsitemanag             3/30/2017 0:50 home    unlimited    10995 default       paper_lanternroot    er.com             1490835018     11258922
                                                                                                                                                      server1.apxserv
cfdhldltdvirilityt3x.com     162.255.116.78 cfdhldltdvirilit              2/2/2018 0:41 home    unlimited            4 default   paper_lanternroot    er.com             1517532117          4996
                                                                                                                                                      server1.apxserv
cflhdlimittestrot3.com       162.255.116.78 cflhdlimittestro              2/2/2018 0:39 home    unlimited            4 default   paper_lanternroot    er.com             1517531984          5068
                                                                                                                                                      server1.apxserv
chdlbiogenxr.co.uk           162.255.116.78 chdlbiogenxrco              7/12/2017 22:58 home    unlimited            6 default   paper_lanternroot    er.com             1499900287          6344
                                                                                                                                                      server1.apxserv
chldltdtestrot3.com          162.255.116.78 chldltdtestrot3               2/2/2018 0:41 home    unlimited            4 default   paper_lanternroot    er.com             1517532093          5024
                                                                                                                                                      server1.apxserv
chlelitepro.co.uk            162.255.116.78 chleliteproco               7/12/2017 22:59 home    unlimited            6 default   paper_lanternroot    er.com             1499900392          6412
                                                                                                                                                      server1.apxserv
chlimitedbiogenxr.co.uk      162.255.116.78 chlimitedbiogenx            7/12/2017 22:59 home    unlimited            6 default   paper_lanternroot    er.com             1499900342          6360
                                                                                                                                                      server1.apxserv
chltdtestrot3.com            162.255.116.78 chltdtestrot3                 2/2/2018 0:39 home    unlimited            4 default   paper_lanternroot    er.com             1517531963          5024
                                                                                                                                                      server1.apxserv
cktrixltdvirilityt3x.co.uk   162.255.116.78 cktrixltdvirilit             2/16/2018 0:19 home    unlimited           11 default   paper_lanternroot    er.com             1518740374         11644
                                                                                                                                                      server1.apxserv
claritysleepeze.com          162.255.116.78 rclaritysleepeze             5/8/2018 18:46 home    unlimited            4 default   paper_lanternroot    er.com             1525805166          4240
                                                                                                                                                      server1.apxserv
clikbiogenic.co.uk           162.255.116.78 clikbio8genicco             4/11/2017 18:40 home    unlimited           18 default   paper_lanternroot    er.com             1491936049         19336


                                                                                                                                                                           EXHIBIT 18
                                                                                                                                                                            Page 100
                                     Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 90 of 182 Page ID
                                                                       #:1811

                                                                                                                        Disk
                                                                                                   Disk                 Space                                                                    Disk Space
Domain                       IP                User Name       Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                  server1.apxserv
cliklimitedbiogenic.co.uk    162.255.116.78 cliklimitedbioge                         8/9/2017 19:19 home    unlimited           15 default   paper_lanternroot    er.com             1502306394         16192
                                                                                                                                                                  server1.apxserv
cliktlimitedtestrot3.co.uk   162.255.116.78 cliktlimitedtest                         2/16/2018 0:20 home    unlimited           10 default   paper_lanternroot    er.com             1518740429         11208
                                                                                                                                                                  server1.apxserv
cliktltdtestrot3.com         162.255.116.78 cli32ltdtestrot3                        3/15/2018 22:55 home    unlimited            4 default   paper_lanternroot    er.com             1521154513          4760
                                                                                                                                                                  server1.apxserv
cliktltdvirilityt3x.com      162.255.116.78 c9iktltdvirility                        3/15/2018 22:54 home    unlimited            4 default   paper_lanternroot    er.com             1521154467          4764
                                                                                                                                                                  server1.apxserv
cliktrix.de                  162.255.116.78 cliktrix                                12/7/2016 19:59 home    unlimited            5 default   paper_lanternroot    er.com             1481140771          5960
                                                                                                                                                                  server1.apxserv
clktxltdtestrot3.co.uk       162.255.116.78 clktxltdtestrot3                         2/16/2018 0:19 home    unlimited           11 default   paper_lanternroot    er.com             1518740393         11360
                                                                                                                                                                  server1.apxserv
cltrixltdvirilityt3x.co.uk   162.255.116.78 cltrixltdvirilit                         2/16/2018 0:20 home    unlimited           11 default   paper_lanternroot    er.com             1518740413         11680
                                                               chris@apexcapital                                                                                  server1.apxserv
contactsearch.net            162.255.116.78 contactsearch      grp.com               6/3/2015 17:58 home    unlimited           12 default   paper_lanternroot    er.com             1433354332         12552
                                                                                                                                                                  server1.apxserv
convergencenutrition.com     162.255.116.79 convergencenutri                        1/12/2017 18:52 home    unlimited           44 default   paper_lanternroot    er.com             1484247132         45716
                                                                                                                                                                  server1.apxserv
cornicebiogenicxr.com        162.255.116.78 cic17ebiogenicx                         1/19/2017 23:18 home    unlimited           17 default   paper_lanternroot    er.com             1484867930         18136
                                                               chris@swellcom.c                                                                                   server1.apxserv
corniceworkout.com           162.255.116.78 crniceworkout      om                   1/20/2016 22:48 home    unlimited           26 default   paper_lanternroot    er.com             1453330082         27476
                                                                                                                                                                  server1.apxserv
csbiogenic.com               162.255.116.78 csbiogenic                              12/23/2016 0:49 home    unlimited           14 default   paper_lanternroot    er.com             1482454145         14676
                                                                                                                                                                  server1.apxserv
cscmax.com                   162.255.116.78 cscmax                                  5/16/2017 20:44 home    unlimited      130 default       paper_lanternroot    er.com             1494967485        134048
                                                                                                                                                                  server1.apxserv
ctalholdltdvirilityt3x.com   162.255.116.78 ctalholdltdviril                          2/2/2018 0:42 home    unlimited            4 default   paper_lanternroot    er.com             1517532172          5028
                                                                                                                                                                  server1.apxserv
ctdlhdltdvirilityt3x.com     162.255.116.78 ctdlhdltdvirilit                          2/2/2018 0:44 home    unlimited            4 default   paper_lanternroot    er.com             1517532248          5036
                                                                                                                                                                  server1.apxserv
ctlbioxr.com                 162.255.116.78 ctl1bioxr                               4/11/2017 18:41 home    unlimited           21 default   paper_lanternroot    er.com             1491936075         22180
                                                                                                                                                                  server1.apxserv
ctlhldlimittestrot3.com      162.255.116.78 ctlhldlimittestr                          2/2/2018 0:40 home    unlimited            4 default   paper_lanternroot    er.com             1517532058          5052
                                                                                                                                                                  server1.apxserv
ctlimitedbioxr.com           162.255.116.78 ctlimitedbioxr                           8/9/2017 19:20 home    unlimited           16 default   paper_lanternroot    er.com             1502306412         16964
                                                                                                                                                                  server1.apxserv
ctxltdtestrot3.com           162.255.116.78 ctxltdtestrot3                           2/16/2018 0:20 home    unlimited           11 default   paper_lanternroot    er.com             1518740447         11756
                                                               chris@apexcaptial                                                                                  server1.apxserv
dermac‐support.com           162.255.116.78 dermacsupport      grp.com               5/1/2015 17:40 home    unlimited           24 default   paper_lanternroot    er.com             1430502020         25328
                                                                                                                                                                  server1.apxserv
dermaccapslimited.co.uk      162.255.116.78 dermaccapslimite                         8/9/2017 20:00 home    unlimited            6 default   paper_lanternroot    er.com             1502308825          6396
                                                                                                                                                                  server1.apxserv
dermaccapsolutions.co.uk     162.255.116.78 dermac4apsolutio                        4/11/2017 22:26 home    unlimited           18 default   paper_lanternroot    er.com             1491949610         18684


                                                                                                                                                                                       EXHIBIT 18
                                                                                                                                                                                        Page 101
                                Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 91 of 182 Page ID
                                                                  #:1812

                                                                                                                   Disk
                                                                                              Disk                 Space                                                                    Disk Space
Domain                   IP              User Name         Email             Start Date       Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                           chris@apexcapital                                                                                 server1.apxserv
dermacdaily.com          162.255.116.78 dermacdaily        grp.com              7/1/2015 21:35 home    unlimited           17 default   paper_lanternroot    er.com             1435786533         18308
                                                           chris@apexcapital                                                                                 server1.apxserv
dermacdiamond.com        162.255.116.78 dcdiamond          grp.com            5/25/2015 18:41 home     unlimited           27 default   paper_lanternroot    er.com             1432579292         28208
                                                           chris@apexcaptial                                                                                 server1.apxserv
dermacelite.com          162.255.116.78 dermacelite        grp.com              5/14/2015 0:19 home    unlimited           51 default   paper_lanternroot    er.com             1431562744         52328
                                                           chris@apexcapital                                                                                 server1.apxserv
dermacenriched.com       162.255.116.78 dcenriched         grp.com            5/25/2015 18:40 home     unlimited           26 default   paper_lanternroot    er.com             1432579200         27120
                                                                                                                                                             server1.apxserv
dermacentral.co.uk       162.255.116.78 dermacentralco                         3/15/2016 16:38 home    unlimited      137 default       paper_lanternroot    er.com             1458059891        140860
                                                           chris@apexcapital                                                                                 server1.apxserv
dermacformula.com        162.255.116.78 dcformula          grp.com             5/25/2015 18:38 home    unlimited           26 default   paper_lanternroot    er.com             1432579129         27548
                                                           chris@swellcom.c                                                                                  server1.apxserv
dermachaut.de            162.255.116.78 dermachaut         om                  8/29/2016 19:23 home    unlimited      105 default       paper_lanternroot    er.com             1472498616        108104
                                                                                                                                                             server1.apxserv
dermacmventsltd.co.uk    162.255.116.78 derma1mventsltdc                       4/12/2017 18:01 home    unlimited           16 default   paper_lanternroot    er.com             1492020066         17360
                                                                                                                                                             server1.apxserv
dermacmvslimited.co.uk   162.255.116.78 dermacmvslimited                        8/9/2017 20:12 home    unlimited            6 default   paper_lanternroot    er.com             1502309524          6432
                                                           chris@apexcapital                                                                                 server1.apxserv
dermacnatural.com        162.255.116.78 dcnatural          grp.com              7/1/2015 19:51 home    unlimited           17 default   paper_lanternroot    er.com             1435780303         18396
                                                           chris@apexcapital                                                                                 server1.apxserv
dermacpure.com           162.255.116.78 dcpure             grp.com              7/1/2015 19:48 home    unlimited           24 default   paper_lanternroot    er.com             1435780131         24800
                                                           chris@apexcapital                                                                                 server1.apxserv
dermacsilk.com           162.255.116.78 dcsilk             grp.com             8/18/2015 21:42 home    unlimited           18 default   paper_lanternroot    er.com             1439934175         19384
                                                           chris@apexcaptial                                                                                 server1.apxserv
dermacsummer.com         162.255.116.78 dcsummer           grp.com             5/15/2015 23:03 home    unlimited           12 default   paper_lanternroot    er.com             1431731001         12388
                                                           chris@apexcaptial                                                                                 server1.apxserv
dermactoday.com          162.255.116.78 dctoday            grp.com             5/20/2015 17:17 home    unlimited           28 default   paper_lanternroot    er.com             1432142237         29024
                                                           chris@apexcapital                                                                                 server1.apxserv
dermactreatment.com      162.255.116.78 dctreatment        grp.com             5/25/2015 18:44 home    unlimited           26 default   paper_lanternroot    er.com             1432579464         27232
                                                           chris@apexcapital                                                                                 server1.apxserv
dermacworks.com          162.255.116.78 dcworks            grp.com             8/18/2015 21:35 home    unlimited           18 default   paper_lanternroot    er.com             1439933746         19384
                                                           chris@apexcapital                                                                                 server1.apxserv
edgedog.co               162.255.116.78 edgedog            grp.com             4/21/2015 23:39 home    unlimited            1 default   paper_lanternroot    er.com             1429659557          1828
                                                                                                                                                             server1.apxserv
edsolution.co.uk         162.255.116.78 edsolutionco                            3/29/2016 0:11 home    unlimited           37 default   paper_lanternroot    er.com             1459210267         38504
                                                                                                                                                             server1.apxserv
eliprotslimited.com      162.255.116.78 eliprotslimited                         8/9/2017 22:05 home    unlimited           16 default   paper_lanternroot    er.com             1502316300         17288
                                                                                                                                                             server1.apxserv
elitemaxload.com         162.255.116.78 elitemaxload                            6/8/2017 21:54 home    unlimited           13 default   paper_lanternroot    er.com             1496958843         13336
                                                                                                                                                             server1.apxserv
elitepopgl.com           162.255.116.78 elite858pop                             4/3/2017 20:08 home    unlimited           16 default   paper_lanternroot    er.com             1491250102         17240
                                                                                                                                                             server1.apxserv
elitepro‐support.com     162.255.116.78 elitep1support                         4/10/2017 20:05 home    unlimited            9 default   paper_lanternroot    er.com             1491854744         10044


                                                                                                                                                                                  EXHIBIT 18
                                                                                                                                                                                   Page 102
                                    Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 92 of 182 Page ID
                                                                      #:1813

                                                                                                            Disk
                                                                                       Disk                 Space                                                                    Disk Space
Domain                       IP               User Name        Email   Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                      server1.apxserv
eliteproace.com              162.255.116.78 e3liteproace                  1/5/2017 0:00 home    unlimited           17 default   paper_lanternroot    er.com             1483574410         18276
                                                                                                                                                      server1.apxserv
eliteproamg.com              162.255.116.78 aeliteproamg               12/23/2016 23:58 home    unlimited           18 default   paper_lanternroot    er.com             1482537498         19356
                                                                                                                                                      server1.apxserv
eliteproccsl.com             162.255.116.78 elite36proccsl              4/11/2017 22:24 home    unlimited           28 default   paper_lanternroot    er.com             1491949480         29664
                                                                                                                                                      server1.apxserv
eliteproccslimited.com       162.255.116.78 leliteproccslimi             8/9/2017 19:59 home    unlimited           16 default   paper_lanternroot    er.com             1502308749         17120
                                                                                                                                                      server1.apxserv
eliteprochdl.co.uk           162.255.116.78 peliteprochdlco             7/12/2017 22:59 home    unlimited            6 default   paper_lanternroot    er.com             1499900374          6352
                                                                                                                                                      server1.apxserv
eliteproclik.co.uk           162.255.116.78 elite4proclikco             4/11/2017 18:38 home    unlimited           22 default   paper_lanternroot    er.com             1491935933         22940
                                                                                                                                                      server1.apxserv
eliteprocliklimited.co.uk    162.255.116.78 oeliteprocliklim             8/9/2017 19:19 home    unlimited           16 default   paper_lanternroot    er.com             1502306340         16840
                                                                                                                                                      server1.apxserv
eliteprocornice.com          162.255.116.78 e1liteprocornice            1/19/2017 23:19 home    unlimited           17 default   paper_lanternroot    er.com             1484867951         18188
                                                                                                                                                      server1.apxserv
eliteprodirect.com           162.255.116.78 eweliteprodirect            12/23/2016 4:14 home    unlimited           46 default   paper_lanternroot    er.com             1482466486         47288
                                                                                                                                                      server1.apxserv
eliteproepartltd.co.uk       162.255.116.78 zeliteproepartlt            4/12/2017 21:00 home    unlimited           23 default   paper_lanternroot    er.com             1492030807         23716
                                                                                                                                                      server1.apxserv
eliteproeplimited.co.uk      162.255.116.78 jeliteproeplimit             8/9/2017 20:26 home    unlimited           16 default   paper_lanternroot    er.com             1502310410         16640
                                                                                                                                                      server1.apxserv
eliteprofpl.com              162.255.116.78 eli12teprofpl               1/31/2017 21:28 home    unlimited           17 default   paper_lanternroot    er.com             1485898138         17820
                                                                                                                                                      server1.apxserv
eliteprofuture.com           162.255.116.78 el14teprofuture             1/31/2017 21:29 home    unlimited           17 default   paper_lanternroot    er.com             1485898176         17444
                                                                                                                                                      server1.apxserv
eliteproglobalpro.co.uk      162.255.116.78 seliteproglobalp            6/15/2017 22:29 home    unlimited           15 default   paper_lanternroot    er.com             1497565766         16180
                                                                                                                                                      server1.apxserv
eliteprogpsl.co.uk           162.255.116.78 teliteprogpslco             6/15/2017 22:18 home    unlimited           15 default   paper_lanternroot    er.com             1497565133         16152
                                                                                                                                                      server1.apxserv
eliteproiclimited.com        162.255.116.78 ieliteproiclimit             8/9/2017 20:49 home    unlimited           16 default   paper_lanternroot    er.com             1502311757         17268
                                                                                                                                                      server1.apxserv
eliteproicltd.com            162.255.116.78 yeliteproicltd              4/12/2017 21:03 home    unlimited           19 default   paper_lanternroot    er.com             1492030990         20068
                                                                                                                                                      server1.apxserv
eliteprointerzoomltd.co.uk   162.255.116.78 weliteprointerzo            4/12/2017 22:57 home    unlimited           21 default   paper_lanternroot    er.com             1492037835         21920
                                                                                                                                                      server1.apxserv
eliteproizoomcltd.co.uk      162.255.116.78 heliteproizoomcl             8/9/2017 20:55 home    unlimited           16 default   paper_lanternroot    er.com             1502312122         16548
                                                                                                                                                      server1.apxserv
eliteprolbl.co.uk            162.255.116.78 elite8prolblco              4/11/2017 20:05 home    unlimited           23 default   paper_lanternroot    er.com             1491941146         24120
                                                                                                                                                      server1.apxserv
eliteprolblimited.co.uk      162.255.116.78 neliteprolblimit             8/9/2017 19:22 home    unlimited           16 default   paper_lanternroot    er.com             1502306550         16664
                                                                                                                                                      server1.apxserv
elitepromavpro.co.uk         162.255.116.78 velitepromavproc             6/8/2017 20:51 home    unlimited           15 default   paper_lanternroot    er.com             1496955064         16036


                                                                                                                                                                           EXHIBIT 18
                                                                                                                                                                            Page 103
                                      Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 93 of 182 Page ID
                                                                        #:1814

                                                                                                              Disk
                                                                                         Disk                 Space                                                                    Disk Space
Domain                         IP              User Name         Email   Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                        server1.apxserv
elitepromavpro.com             162.255.116.78 elitep36mavpro               4/3/2017 20:12 home    unlimited           16 default   paper_lanternroot    er.com             1491250372         17192
                                                                                                                                                        server1.apxserv
elitepromrv.com                162.255.116.78 e16litepromrv               1/19/2017 23:17 home    unlimited           17 default   paper_lanternroot    er.com             1484867829         18132
                                                                                                                                                        server1.apxserv
elitepromtn.com                162.255.116.78 elitepromtn                 12/23/2016 0:52 home    unlimited           17 default   paper_lanternroot    er.com             1482454331         17544
                                                                                                                                                        server1.apxserv
elitepronewidealimited.co.uk   162.255.116.78 uelitepronewidea            6/15/2017 21:56 home    unlimited           15 default   paper_lanternroot    er.com             1497563772         16308
                                                                                                                                                        server1.apxserv
eliteprongl.co.uk              162.255.116.78 elite1pronglco              4/11/2017 20:46 home    unlimited           20 default   paper_lanternroot    er.com             1491943565         20984
                                                                                                                                                        server1.apxserv
elitepronglimited.co.uk        162.255.116.78 melitepronglimit             8/9/2017 19:42 home    unlimited           16 default   paper_lanternroot    er.com             1502307768         16780
                                                                                                                                                        server1.apxserv
eliteproplus.com               162.255.116.78 ggeliteproplus              12/23/2016 4:11 home    unlimited           18 default   paper_lanternroot    er.com             1482466312         19296
                                                                                                                                                        server1.apxserv
elitepropure.uk                162.255.116.78 el12propure                 2/21/2017 20:02 home    unlimited           18 default   paper_lanternroot    er.com             1487707341         19336
                                                                                                                                                        server1.apxserv
elitepropwr.uk                 162.255.116.78 el21itepropwr               2/21/2017 19:52 home    unlimited           19 default   paper_lanternroot    er.com             1487706723         19596
                                                                                                                                                        server1.apxserv
eliteprorenitl.co.uk           162.255.116.78 eli1eprorenitlco            4/12/2017 18:07 home    unlimited           21 default   paper_lanternroot    er.com             1492020449         22292
                                                                                                                                                        server1.apxserv
eliteprorenitlimited.co.uk     162.255.116.78 keliteprorenitli             8/9/2017 20:21 home    unlimited           15 default   paper_lanternroot    er.com             1502310066         16308
                                                                                                                                                        server1.apxserv
eliteprosbmltd.co.uk           162.255.116.78 xeliteprosbmltdc            4/12/2017 21:05 home    unlimited           19 default   paper_lanternroot    er.com             1492031150         20024
                                                                                                                                                        server1.apxserv
eliteproshadow.com             162.255.116.78 e16teproshadow              1/19/2017 23:18 home    unlimited           18 default   paper_lanternroot    er.com             1484867896         18616
                                                                                                                                                        server1.apxserv
eliteprosnow.uk                162.255.116.78 e98liteprosnow              2/21/2017 19:49 home    unlimited           16 default   paper_lanternroot    er.com             1487706560         16668
                                                                                                                                                        server1.apxserv
eliteprosup.com                162.255.116.78 llleliteprosup              12/23/2016 4:13 home    unlimited           19 default   paper_lanternroot    er.com             1482466428         19676
                                                                                                                                                        server1.apxserv
eliteprotoplimited.co.uk       162.255.116.78 qeliteprotoplimi            6/15/2017 22:39 home    unlimited           15 default   paper_lanternroot    er.com             1497566341         16136
                                                                                                                                                        server1.apxserv
eliteprotopqgl.co.uk           162.255.116.78 reliteprotopqglc            6/15/2017 22:34 home    unlimited           15 default   paper_lanternroot    er.com             1497566082         16200
                                                                                                                                                        server1.apxserv
eliteprowft.com                162.255.116.78 e12liteprowft               1/19/2017 23:16 home    unlimited           18 default   paper_lanternroot    er.com             1484867787         18728
                                                                                                                                                        server1.apxserv
elitprospire.uk                162.255.116.78 u22tprospire                2/21/2017 19:46 home    unlimited           14 default   paper_lanternroot    er.com             1487706384         15248
                                                                                                                                                        server1.apxserv
eltprosnow.uk                  162.255.116.78 el34rosnow                  2/21/2017 19:49 home    unlimited           18 default   paper_lanternroot    er.com             1487706577         19448
                                                                                                                                                        server1.apxserv
empirebiogenicxrltd.com        162.255.116.78 empirebiogenicxr            4/12/2017 20:59 home    unlimited           19 default   paper_lanternroot    er.com             1492030796         19512
                                                                                                                                                        server1.apxserv
empirepartltdelitepro.co.uk    162.255.116.78 empirepartltdeli            4/12/2017 21:00 home    unlimited           20 default   paper_lanternroot    er.com             1492030814         20772


                                                                                                                                                                             EXHIBIT 18
                                                                                                                                                                              Page 104
                                       Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 94 of 182 Page ID
                                                                         #:1815

                                                                                                                           Disk
                                                                                                      Disk                 Space                                                                    Disk Space
Domain                          IP               User Name        Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                     server1.apxserv
empirepltdvirilityt3x.com       162.255.116.78 emt5repltdvirili                        3/15/2018 22:57 home    unlimited            4 default   paper_lanternroot    er.com             1521154641          4724
                                                                                                                                                                     server1.apxserv
empltdbioxr.co.uk               162.255.116.78 empltdbioxrco                           4/12/2017 21:00 home    unlimited           20 default   paper_lanternroot    er.com             1492030811         20500
                                                                                                                                                                     server1.apxserv
emprptrltdvirilityt3x.co.uk     162.255.116.78 emprptrltdvirili                       2/16/2018 0:25 home      unlimited           11 default   paper_lanternroot    er.com             1518740729         11672
                                                                  chris@apexcapital                                                                                  server1.apxserv
emxempire.com                   162.255.116.78 emxempire          grp.com            12/21/2015 1:10 home      unlimited           25 default   paper_lanternroot    er.com             1450660246         25888
                                                                  chris@apexcapital                                                                                  server1.apxserv
emxendurance.com                162.255.116.78 emxendurance       grp.com           11/20/2015 18:25 home      unlimited           31 default   paper_lanternroot    er.com             1448043940         32524
                                                                                                                                                                     server1.apxserv
emxgf.uk                        162.255.116.78 em2xgf                                   2/9/2017 19:06 home    unlimited           25 default   paper_lanternroot    er.com             1486667210         25656
                                                                                                                                                                     server1.apxserv
emxgfm.uk                       162.255.116.78 e4mxgfm                                  2/9/2017 19:07 home    unlimited           25 default   paper_lanternroot    er.com             1486667245         26228
                                                                                                                                                                     server1.apxserv
emxgfmlimited.co.uk             162.255.116.78 emxgfmlimitedco                          8/9/2017 22:10 home    unlimited            6 default   paper_lanternroot    er.com             1502316655          6444
                                                                                                                                                                     server1.apxserv
emxgforce.uk                    162.255.116.78 e3mxgforce                               2/9/2017 19:07 home    unlimited           31 default   paper_lanternroot    er.com             1486667227         31764
                                                                                                                                                                     server1.apxserv
emxiz.co.uk                     162.255.116.78 emxizco                                 7/14/2017 22:18 home    unlimited           20 default   paper_lanternroot    er.com             1500070704         20820
                                                                  chris@apexcapital                                                                                  server1.apxserv
emxizoom.com                    162.255.116.78 emxizoom           grp.com              12/21/2015 1:11 home    unlimited           22 default   paper_lanternroot    er.com             1450660276         22952
                                                                  chris@swellcom.c                                                                                   server1.apxserv
emxrit.com                      162.255.116.78 emxrit             om                    2/3/2016 18:18 home    unlimited           41 default   paper_lanternroot    er.com             1454523493         42480
                                                                  chris@apexcapital                                                                                  server1.apxserv
emxsupplements.com              162.255.116.78 emxsupplements     grp.com               6/25/2015 0:30 home    unlimited           21 default   paper_lanternroot    er.com             1435192224         22232
                                                                                                                                                                     server1.apxserv
emxwerke.de                     162.255.116.78 emxwerke                                2/24/2017 18:28 home    unlimited           83 default   paper_lanternroot    er.com             1487960891         85716
                                                                  chris@apexcapital                                                                                  server1.apxserv
emzace.com                      162.255.116.78 emzace             grp.com              12/21/2015 1:13 home    unlimited           20 default   paper_lanternroot    er.com             1450660389         20892
                                                                                                                                                                     server1.apxserv
enhancedmaleformulaxt.com       162.255.116.78 zenhancedmalefor                        6/14/2017 20:31 home    unlimited           13 default   paper_lanternroot    er.com             1497472280         14120
                                                                                                                                                                     server1.apxserv
epartltdvirilityt3x.com         162.255.116.78 epartltdvirility                         2/16/2018 0:24 home    unlimited           12 default   paper_lanternroot    er.com             1518740649         12312
                                                                                                                                                                     server1.apxserv
epartnltdtestrot3.co.uk         162.255.116.78 epartnltdtestrot                         2/16/2018 0:26 home    unlimited           10 default   paper_lanternroot    er.com             1518740816         11148
                                                                                                                                                                     server1.apxserv
epbiogenicxrlimited.com         162.255.116.78 epbiogenicxrlimi                         8/9/2017 20:26 home    unlimited           16 default   paper_lanternroot    er.com             1502310371         17036
                                                                                                                                                                     server1.apxserv
epeptltdtestrot3.com            162.255.116.78 epeptltdtestrot3                         2/16/2018 0:25 home    unlimited           11 default   paper_lanternroot    er.com             1518740711         11804
                                                                                                                                                                     server1.apxserv
epireptnsltdvirilityt3x.co.uk   162.255.116.78 epireptnsltdviri                         2/16/2018 0:26 home    unlimited           11 default   paper_lanternroot    er.com             1518740781         11624
                                                                                                                                                                     server1.apxserv
eplbiogenicxr.com               162.255.116.78 eplbiogenicxr                           4/12/2017 21:00 home    unlimited           18 default   paper_lanternroot    er.com             1492030803         19312


                                                                                                                                                                                          EXHIBIT 18
                                                                                                                                                                                           Page 105
                                   Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 95 of 182 Page ID
                                                                     #:1816

                                                                                                                     Disk
                                                                                                Disk                 Space                                                                    Disk Space
Domain                      IP              User Name         Email            Start Date       Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                               server1.apxserv
eplimitedbiogenixr.co.uk    162.255.116.78 yeplimitedbiogen                       8/9/2017 20:33 home    unlimited           15 default   paper_lanternroot    er.com             1502310825         16380
                                                                                                                                                               server1.apxserv
eplimitedbiogenxr.com       162.255.116.78 zeplimitedbiogen                       8/9/2017 20:32 home    unlimited           16 default   paper_lanternroot    er.com             1502310749         17376
                                                                                                                                                               server1.apxserv
eplimitedelitepro.com       162.255.116.78 eplimitedelitepr                       8/9/2017 20:25 home    unlimited           16 default   paper_lanternroot    er.com             1502310335         17284
                                                                                                                                                               server1.apxserv
eplimitedtestrot3.co.uk     162.255.116.78 epli5itedtestrot                       2/16/2018 0:26 home    unlimited           11 default   paper_lanternroot    er.com             1518740764         11288
                                                                                                                                                               server1.apxserv
eplimitelitepro.co.uk       162.255.116.78 xeplimitelitepro                       8/9/2017 20:35 home    unlimited           16 default   paper_lanternroot    er.com             1502310911         16628
                                                                                                                                                               server1.apxserv
epltdelitepro.com           162.255.116.78 epltdelitepro                         4/12/2017 18:55 home    unlimited           18 default   paper_lanternroot    er.com             1492023340         18560
                                                                                                                                                               server1.apxserv
epltdtestrot3.com           162.255.116.78 epltdtestrot3                          2/16/2018 0:24 home    unlimited           11 default   paper_lanternroot    er.com             1518740688         11728
                                                                                                                                                               server1.apxserv
eppower.uk                  162.255.116.78 e23power                              2/21/2017 19:51 home    unlimited           16 default   paper_lanternroot    er.com             1487706704         16436
                                                                                                                                                               server1.apxserv
eprofpl.com                 162.255.116.78 e13rofpl                              1/31/2017 21:29 home    unlimited           16 default   paper_lanternroot    er.com             1485898155         17048
                                                                                                                                                               server1.apxserv
eprptltdtestrot3.com        162.255.116.78 eprptltdtestrot3                       2/16/2018 0:24 home    unlimited           11 default   paper_lanternroot    er.com             1518740668         11804
                                                                                                                                                               server1.apxserv
eptactic.com                162.255.116.78 e2ptactic                                1/5/2017 0:01 home   unlimited           19 default   paper_lanternroot    er.com             1483574502         20040
                                                              chris@apexcapital.                                                                               server1.apxserv
evermax‐support.com         162.255.116.78 evermaxsupport     com                  4/18/2015 0:34 home   unlimited      139 default       paper_lanternroot    er.com             1429317281        142412
                                                              chris@apexcapital                                                                                server1.apxserv
evermax3000.com             162.255.116.78 emx3k              grp.com             10/7/2015 20:48 home   unlimited           18 default   paper_lanternroot    er.com             1444250920         19036
                                                              chris@apexcaptial                                                                                server1.apxserv
evermaxbcg.com              162.255.116.78 everbcg            grp.com             5/27/2015 16:52 home   unlimited           27 default   paper_lanternroot    er.com             1432745541         27668
                                                              chris@apexcapital                                                                                server1.apxserv
evermaxcornice.com          162.255.116.78 emxcornice         grp.com            11/20/2015 18:26 home   unlimited           39 default   paper_lanternroot    er.com             1448043975         40496
                                                              tom@apexcapitalg                                                                                 server1.apxserv
evermaxdaily.com            162.255.116.78 evermaxdaily       rp.com               6/9/2015 23:40 home   unlimited           59 default   paper_lanternroot    er.com             1433893224         60960
                                                              chris@apexcapital                                                                                server1.apxserv
evermaxed.com               162.255.116.78 emaxed             grp.com              8/20/2015 0:45 home   unlimited      282 default       paper_lanternroot    er.com             1440031504        289600
                                                              chris@apexcapital                                                                                server1.apxserv
evermaxenhanced.com         162.255.116.78 emaxenhanced       grp.com             8/20/2015 18:29 home   unlimited           19 default   paper_lanternroot    er.com             1440095371         19576
                                                                                                                                                               server1.apxserv
evermaxgf.uk                162.255.116.78 ev1ermaxgf                             2/9/2017 19:06 home    unlimited           26 default   paper_lanternroot    er.com             1486667181         27212
                                                                                                                                                               server1.apxserv
evermaxgfm.uk               162.255.116.78 e5vermaxgfm                            2/9/2017 19:07 home    unlimited           23 default   paper_lanternroot    er.com             1486667264         23716
                                                                                                                                                               server1.apxserv
evermaxgfmaxlimited.co.uk   162.255.116.78 yevermaxgfmaxlim                       8/9/2017 22:16 home    unlimited            6 default   paper_lanternroot    er.com             1502317012          6416
                                                                                                                                                               server1.apxserv
evermaxgfmlimited.co.uk     162.255.116.78 zevermaxgfmlimit                       8/9/2017 22:10 home    unlimited            6 default   paper_lanternroot    er.com             1502316637          6760


                                                                                                                                                                                    EXHIBIT 18
                                                                                                                                                                                     Page 106
                                   Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 96 of 182 Page ID
                                                                     #:1817

                                                                                                                       Disk
                                                                                                  Disk                 Space                                                                    Disk Space
Domain                      IP               User Name        Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                 server1.apxserv
evermaxgfmltd.co.uk         162.255.116.78 evermaxgfmltdco                         4/20/2017 19:16 home    unlimited           17 default   paper_lanternroot    er.com             1492715800         18228
                                                              chris@apexcapital                                                                                  server1.apxserv
evermaxhorizon.com          162.255.116.78 emhorizon          grp.com               9/9/2015 17:18 home    unlimited           55 default   paper_lanternroot    er.com             1441819123         56376
                                                                                                                                                                 server1.apxserv
evermaxiz.co.uk             162.255.116.78 evermaxizco                             7/11/2017 19:14 home    unlimited           20 default   paper_lanternroot    er.com             1499800487         20908
                                                              chris@apexcapital                                                                                  server1.apxserv
evermaxoffer.com            162.255.116.78 emoffer            grp.com               8/6/2015 22:19 home    unlimited           33 default   paper_lanternroot    er.com             1438899562         34664
                                                              chris@apexcapital                                                                                  server1.apxserv
evermaxplus.com             162.255.116.78 emplus             grp.com              8/18/2015 22:11 home    unlimited           41 default   paper_lanternroot    er.com             1439935876         42016
                                                              chris@apexcaptial                                                                                  server1.apxserv
evermaxprime.com            162.255.116.78 evermaxprime       grp.com              4/24/2015 20:38 home    unlimited      143 default       paper_lanternroot    er.com             1429907939        147148
                                                              chris@swellcom.c                                                                                   server1.apxserv
evermaxshadow.com           162.255.116.78 emxshadow          om                    12/2/2015 1:44 home    unlimited           35 default   paper_lanternroot    er.com             1449020643         36720
                                                              chris@apexcaptial                                                                                  server1.apxserv
evermaxsource.com           162.255.116.78 eversource         grp.com              4/29/2015 16:58 home    unlimited           61 default   paper_lanternroot    er.com             1430326721         62900
                                                              chris@apexcaptial                                                                                  server1.apxserv
evermaxspecial.com          162.255.116.78 emspecial          grp.com              5/15/2015 22:57 home    unlimited           45 default   paper_lanternroot    er.com             1431730641         46392
                                                              tom@apexcapitalg                                                                                   server1.apxserv
evermaxtoday.com            162.255.116.78 evermaxtoday       rp.com                6/9/2015 23:39 home    unlimited           58 default   paper_lanternroot    er.com             1433893164         59640
                                                              chris@apexcapital                                                                                  server1.apxserv
evermaxworks.com            162.255.116.78 evermaxworks       grp.com              4/21/2015 23:26 home    unlimited      138 default       paper_lanternroot    er.com             1429658799        141640
                                                                                                                                                                 server1.apxserv
evermxgforceltd.co.uk       162.255.116.78 evermxgforceltdc                         8/9/2017 22:11 home    unlimited            6 default   paper_lanternroot    er.com             1502316680          6412
                                                                                                                                                                 server1.apxserv
evmxgfmlimited.co.uk        162.255.116.78 evmxgfmlimitedco                         8/9/2017 22:11 home    unlimited            6 default   paper_lanternroot    er.com             1502316698          6404
                                                              chris@swellcom.c                                                                                   server1.apxserv
exclusivefacial.co.uk       162.255.116.78 exclusivefacialc   om                    2/13/2016 1:23 home    unlimited           31 default   paper_lanternroot    er.com             1455326636         31988
                                                                                                                                                                 server1.apxserv
eyesleepeze.com             162.255.116.78 e4eyesleepeze                            5/3/2018 22:00 home    unlimited            9 default   paper_lanternroot    er.com             1525384838          9996
                                                                                                                                                                 server1.apxserv
facefocuszx1.com            162.255.116.78 y6facefocuszx1                           5/3/2018 22:01 home    unlimited            9 default   paper_lanternroot    er.com             1525384864         10012
                                                                                                                                                                 server1.apxserv
findsleepultra.com          162.255.116.78 fi2ndsleepultra                         2/17/2017 18:01 home    unlimited           20 default   paper_lanternroot    er.com             1487354505         21384
                                                                                                                                                                 server1.apxserv
firstinvltdtestrot3.co.uk   162.255.116.78 firstinvltdtestr                          2/2/2018 0:37 home    unlimited            4 default   paper_lanternroot    er.com             1517531849          4796
                                                                                                                                                                 server1.apxserv
firstsiltdtestrot3.co.uk    162.255.116.78 firstsiltdtestro                          2/2/2018 0:37 home    unlimited            4 default   paper_lanternroot    er.com             1517531828          4788
                                                                                                                                                                 server1.apxserv
fitshapeunlimited.com       162.255.116.78 fit4peunlimite                          2/15/2017 23:52 home    unlimited           22 default   paper_lanternroot    er.com             1487202755         23348
                                                                                                                                                                 server1.apxserv
fitstakplus.com             162.255.116.78 fi34tstakplus                           2/17/2017 18:08 home    unlimited      414 default       paper_lanternroot    er.com             1487354935        424024
                                                              chris@apexcapital                                                                                  server1.apxserv
flashbird.co                162.255.116.78 flashbird          grp.com              4/21/2015 23:38 home    unlimited            9 default   paper_lanternroot    er.com             1429659528          9612


                                                                                                                                                                                      EXHIBIT 18
                                                                                                                                                                                       Page 107
                                   Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 97 of 182 Page ID
                                                                     #:1818

                                                                                                                      Disk
                                                                                                 Disk                 Space                                                                    Disk Space
Domain                      IP              User Name         Email             Start Date       Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                              chris@apexcaptial                                                                                 server1.apxserv
flawless‐support.com        162.255.116.78 flawlesssupport    grp.com              5/1/2015 17:41 home    unlimited           17 default   paper_lanternroot    er.com             1430502102         18424
                                                                                                                                                                server1.apxserv
flawlessapex.com            162.255.116.78 q5flawlssapex                           2/27/2018 1:23 home    unlimited           12 default   paper_lanternroot    er.com             1519694606         12704
                                                              chris@swellcom.c                                                                                  server1.apxserv
flawlessaugen.de            162.255.116.78 flwlssaugen        om                  8/29/2016 19:24 home    unlimited           24 default   paper_lanternroot    er.com             1472498662         25288
                                                                                                                                                                server1.apxserv
flawlessccsl.co.uk          162.255.116.78 flaw41lessccslco                       4/11/2017 22:25 home    unlimited           14 default   paper_lanternroot    er.com             1491949526         14484
                                                                                                                                                                server1.apxserv
flawlessccslimited.co.uk    162.255.116.78 zflawlessccslimi                        8/9/2017 19:59 home    unlimited            6 default   paper_lanternroot    er.com             1502308781          6400
                                                              chris@apexcapital                                                                                 server1.apxserv
flawlesseyesdiamond.com     162.255.116.78 fediamond          grp.com             5/25/2015 18:50 home    unlimited           19 default   paper_lanternroot    er.com             1432579859         20192
                                                              chris@apexcapital                                                                                 server1.apxserv
flawlesseyesdirect.com      162.255.116.78 feyesdirect        grp.com             8/18/2015 21:12 home    unlimited           18 default   paper_lanternroot    er.com             1439932323         19336
                                                              chris@apexcapital                                                                                 server1.apxserv
flawlesseyesenriched.com    162.255.116.78 feenriched         grp.com             5/25/2015 18:49 home    unlimited           25 default   paper_lanternroot    er.com             1432579761         26500
                                                              chris@apexcaptial                                                                                 server1.apxserv
flawlesseyeserum.com        162.255.116.78 flawlserum         grp.com              5/6/2015 19:34 home    unlimited           36 default   paper_lanternroot    er.com             1430940862         37460
                                                              chris@apexcapital                                                                                 server1.apxserv
flawlesseyesformula.com     162.255.116.78 feformula          grp.com             5/25/2015 18:47 home    unlimited           26 default   paper_lanternroot    er.com             1432579654         26848
                                                              chris@apexcapital                                                                                 server1.apxserv
flawlesseyesnaturally.com   162.255.116.78 fenaturally        grp.com              7/1/2015 20:01 home    unlimited           24 default   paper_lanternroot    er.com             1435780870         24840
                                                              chris@apexcaptial                                                                                 server1.apxserv
flawlesseyesnow.com         162.255.116.78 fleyesnow          grp.com             5/13/2015 23:59 home    unlimited           27 default   paper_lanternroot    er.com             1431561559         28336
                                                              chris@apexcaptial                                                                                 server1.apxserv
flawlesseyespecial.com      162.255.116.78 fespecial          grp.com             5/15/2015 23:01 home    unlimited           12 default   paper_lanternroot    er.com             1431730865         12416
                                                              chris@apexcapital                                                                                 server1.apxserv
flawlesseyessale.com        162.255.116.78 feyessale          grp.com              7/1/2015 20:04 home    unlimited           17 default   paper_lanternroot    er.com             1435781078         18056
                                                              chris@apexcapital                                                                                 server1.apxserv
flawlesseyestreatment.com   162.255.116.78 fetreatment        grp.com             5/25/2015 18:52 home    unlimited           27 default   paper_lanternroot    er.com             1432579958         27756
                                                              chris@apexcapital                                                                                 server1.apxserv
flawlesseyesworks.com       162.255.116.78 feyeswork          grp.com             8/18/2015 21:19 home    unlimited           18 default   paper_lanternroot    er.com             1439932746         19352
                                                                                                                                                                server1.apxserv
flawlessmountltd.co.uk      162.255.116.78 flawles1mountltd                       4/12/2017 18:01 home    unlimited           14 default   paper_lanternroot    er.com             1492020119         14496
                                                                                                                                                                server1.apxserv
flawlessmvslimited.co.uk    162.255.116.78 yflawlessmvslimi                        8/9/2017 20:12 home    unlimited            6 default   paper_lanternroot    er.com             1502309543          6396
                                                                                                                                                                server1.apxserv
flexsparkultra.com          162.255.116.78 fl4exsparkultra                        2/15/2017 23:49 home    unlimited           19 default   paper_lanternroot    er.com             1487202569         19816
                                                                                                                                                                server1.apxserv
flexstyleunlimited.com      162.255.116.78 fl3exstyleu                            2/15/2017 23:48 home    unlimited      313 default       paper_lanternroot    er.com             1487202533        321168
                                                                                                                                                                server1.apxserv
focuseyezx1.com             162.255.116.78 z7focuseyezx1                           5/8/2018 18:45 home    unlimited            4 default   paper_lanternroot    er.com             1525805137          4208
                                                                                                                                                                server1.apxserv
focusmass8.com              162.255.116.78 f5128ocusmass8                         6/26/2018 18:32 home    unlimited           11 default   paper_lanternroot    er.com             1530037953         12120


                                                                                                                                                                                     EXHIBIT 18
                                                                                                                                                                                      Page 108
                                      Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 98 of 182 Page ID
                                                                        #:1819

                                                                                                                           Disk
                                                                                                      Disk                 Space                                                                    Disk Space
Domain                         IP               User Name        Email            Start Date          Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                 chris@swellcom.c                                                                                    server1.apxserv
focusvitashop.com              162.255.116.78 focusvitashop      om                  12/6/2016 1:03 home       unlimited           85 default   paper_lanternroot    er.com             1480986184         87364
                                                                                                                                                                     server1.apxserv
focuszx1.com                   162.255.116.78 focuszx1                                11/13/2017 21:51 home    unlimited      367 default       paper_lanternroot    er.com             1510609904        376580
                                                                                                                                                                     server1.apxserv
focuszx1mplimited.com          162.255.116.78 yfocuszx1mplimit                         11/21/2017 0:14 home    unlimited           12 default   paper_lanternroot    er.com             1511223274         13160
                                                                                                                                                                     server1.apxserv
focuszx1mpltd.com              162.255.116.78 zfocuszx1mpltd                           11/21/2017 0:14 home    unlimited           12 default   paper_lanternroot    er.com             1511223241         13212
                                                                 chris@apexcapital.                                                                                  server1.apxserv
follicure‐support.com          162.255.116.78 follicuresupport   com                    4/18/2015 0:27 home    unlimited           14 default   paper_lanternroot    er.com             1429316831         15288
                                                                 chris@apexcapital                                                                                   server1.apxserv
follicureaz.com                162.255.116.78 follaz             grp.com               6/10/2015 20:42 home    unlimited           26 default   paper_lanternroot    er.com             1433968939         27528
                                                                 chris@apexcapital.                                                                                  server1.apxserv
follicurebcg.com               162.255.116.78 fcbcg              com                   5/27/2015 16:49 home    unlimited           27 default   paper_lanternroot    er.com             1432745346         27856
                                                                 chris@apexcaptial                                                                                   server1.apxserv
follicuregrow.com              162.255.116.78 follgrow           grp.com               4/20/2015 19:50 home    unlimited      475 default       paper_lanternroot    er.com             1429559405        486948
                                                                 tom@apexcapitalg                                                                                    server1.apxserv
follicurehair.com              162.255.116.78 follyhair          rp.com                 6/9/2015 23:42 home    unlimited           38 default   paper_lanternroot    er.com             1433893341         39724
                                                                 chris@apexcapital                                                                                   server1.apxserv
follicurehorizon.com           162.255.116.78 fcurehorizon       grp.com                9/9/2015 16:02 home    unlimited           27 default   paper_lanternroot    er.com             1441814550         28332
                                                                 chris@apexcapital                                                                                   server1.apxserv
follicurelite.com              162.255.116.78 folelite           grp.com                8/4/2015 17:55 home    unlimited           31 default   paper_lanternroot    er.com             1438710946         32468
                                                                 chris@apexcaptial                                                                                   server1.apxserv
follicureplus.com              162.255.116.78 follplus           grp.com               4/22/2015 23:26 home    unlimited           53 default   paper_lanternroot    er.com             1429745192         54764
                                                                 chris@apexcapital.                                                                                  server1.apxserv
follicureprime.com             162.255.116.78 follprime          com                   4/24/2015 20:41 home    unlimited           90 default   paper_lanternroot    er.com             1429908113         92516
                                                                 chris@apexcapital                                                                                   server1.apxserv
follicureroot.com              162.255.116.78 follroot           grp.com                8/6/2015 21:36 home    unlimited      163 default       paper_lanternroot    er.com             1438896987        167320
                                                                 chris@apexcaptial                                                                                   server1.apxserv
follicuresource.com            162.255.116.78 follsource         grp.com               4/29/2015 16:57 home    unlimited      141 default       paper_lanternroot    er.com             1430326647        144840
                                                                 chris@apexcaptial                                                                                   server1.apxserv
follicurespecial.com           162.255.116.78 follspecial        grp.com               5/15/2015 22:59 home    unlimited           58 default   paper_lanternroot    er.com             1431730789         60248
                                                                 chris@apexcapital                                                                                   server1.apxserv
follicuretrack.com             162.255.116.78 foltrack           grp.com                8/4/2015 18:01 home    unlimited           14 default   paper_lanternroot    er.com             1438711294         15040
                                                                 chris@apexcapital                                                                                   server1.apxserv
follicuretrial.com             162.255.116.78 folltrial          grp.com               9/17/2015 21:27 home    unlimited           17 default   paper_lanternroot    er.com             1442525261         17668
                                                                 chris@apexcapital                                                                                   server1.apxserv
follicureworks.com             162.255.116.78 follworks          grp.com               4/21/2015 23:27 home    unlimited           60 default   paper_lanternroot    er.com             1429658878         61652
                                                                                                                                                                     server1.apxserv
freedomworkout.com             162.255.116.78 freedomworkout                           1/20/2016 22:44 home    unlimited           38 default   paper_lanternroot    er.com             1453329842         39268
                                                                                                                                                                     server1.apxserv
fsiltdtestrot3.co.uk           162.255.116.78 fsiltdtestrot3co                           2/2/2018 0:36 home    unlimited            4 default   paper_lanternroot    er.com             1517531777          4772
                                                                                                                                                                     server1.apxserv
fsinvestltdvirilityt3x.co.uk   162.255.116.78 fsinvestltdviril                           2/2/2018 0:39 home    unlimited            4 default   paper_lanternroot    er.com             1517531940          4740


                                                                                                                                                                                          EXHIBIT 18
                                                                                                                                                                                           Page 109
                                         Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 99 of 182 Page ID
                                                                           #:1820

                                                                                                                            Disk
                                                                                                       Disk                 Space                                                                    Disk Space
Domain                           IP                User Name       Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                      server1.apxserv
fstartinlimittestrot3.co.uk      162.255.116.78 fstartinlimittes                          2/2/2018 0:36 home    unlimited            4 default   paper_lanternroot    er.com             1517531807          4876
                                                                                                                                                                      server1.apxserv
fststinvtlimittestrot3.co.uk     162.255.116.78 fststinvtlimitte                          2/2/2018 0:37 home    unlimited            4 default   paper_lanternroot    er.com             1517531871          4788
                                                                                                                                                                      server1.apxserv
ftspinvtlimitvirilityt3x.co.uk   162.255.116.78 ftspinvtlimitvir                          2/2/2018 0:38 home    unlimited            4 default   paper_lanternroot    er.com             1517531917          4752
                                                                                                                                                                      server1.apxserv
ftstitltdvirilityt3x.co.uk       162.255.116.78 ftstitltdvirilit                          2/2/2018 0:38 home    unlimited            4 default   paper_lanternroot    er.com             1517531895          4756
                                                                                                                                                                      server1.apxserv
getarmtexultra.com               162.255.116.78 getarmtexultra                          7/14/2017 23:07 home    unlimited           13 default   paper_lanternroot    er.com             1500073674         13596
                                                                                                                                                                      server1.apxserv
getbettermanxr.com               162.255.116.78 z4getbttermanxr                           2/9/2018 0:42 home    unlimited           13 default   paper_lanternroot    er.com             1518136923         14132
                                                                                                                                                                      server1.apxserv
getbiogenicmp.co.uk              162.255.116.78 getbiogenicmpco                          6/8/2017 20:50 home    unlimited           15 default   paper_lanternroot    er.com             1496955027         15924
                                                                                                                                                                      server1.apxserv
getbiogenicmp.com                162.255.116.78 getbio17genmp                            4/3/2017 20:08 home    unlimited           16 default   paper_lanternroot    er.com             1491250138         16960
                                                                                                                                                                      server1.apxserv
getbiogenicopgl.com              162.255.116.78 getbio2genicopg                          4/3/2017 20:05 home    unlimited           16 default   paper_lanternroot    er.com             1491249912         16968
                                                                                                                                                                      server1.apxserv
getbrainalertpro.com             162.255.116.78 ygetbrainalertpr                        7/14/2017 23:53 home    unlimited           14 default   paper_lanternroot    er.com             1500076417         14400
                                                                                                                                                                      server1.apxserv
getbrainboticxr.com              162.255.116.78 zgetbrainboticxr                        7/14/2017 23:42 home    unlimited           13 default   paper_lanternroot    er.com             1500075776         13372
                                                                                                                                                                      server1.apxserv
getbrainlyultimate.com           162.255.116.78 getbrainlyultima                        7/14/2017 23:11 home    unlimited           12 default   paper_lanternroot    er.com             1500073914         12972
                                                                                                                                                                      server1.apxserv
getbxrnow.uk                     162.255.116.78 ge56tbxrnow                             2/21/2017 19:41 home    unlimited           18 default   paper_lanternroot    er.com             1487706116         19180
                                                                                                                                                                      server1.apxserv
getbxronline.com                 162.255.116.78 getbxronline                             4/3/2017 19:55 home    unlimited           16 default   paper_lanternroot    er.com             1491249326         17008
                                                                                                                                                                      server1.apxserv
getbxrpwr.uk                     162.255.116.78 getbxrpwr                               2/21/2017 19:51 home    unlimited           15 default   paper_lanternroot    er.com             1487706660         16216
                                                                   chris@apexcaptial                                                                                  server1.apxserv
getdermac.com                    162.255.116.78 getdermac          grp.com               5/6/2015 18:42 home    unlimited           49 default   paper_lanternroot    er.com             1430937749         50488
                                                                                                                                                                      server1.apxserv
getelitemaxload.com              162.255.116.78 ygetelitemaxload                        7/14/2017 23:14 home    unlimited           13 default   paper_lanternroot    er.com             1500074094         13356
                                                                                                                                                                      server1.apxserv
getelitemaxloadpro.com           162.255.116.78 xgetelitemaxload                        7/14/2017 23:43 home    unlimited            7 default   paper_lanternroot    er.com             1500075793          7876
                                                                                                                                                                      server1.apxserv
getelitepro.com                  162.255.116.78 getelitepro                             2/24/2017 18:33 home    unlimited      216 default       paper_lanternroot    er.com             1487961204        222080
                                                                                                                                                                      server1.apxserv
geteliteprompl.co.uk             162.255.116.78 zgetelitepromplc                         6/8/2017 20:51 home    unlimited           15 default   paper_lanternroot    er.com             1496955076         16372
                                                                                                                                                                      server1.apxserv
geteliteprompl.com               162.255.116.78 getelit77ppl                             4/3/2017 20:13 home    unlimited           16 default   paper_lanternroot    er.com             1491250433         17296
                                                                                                                                                                      server1.apxserv
getelitepronow.uk                162.255.116.78 gxxetelitepronow                        2/21/2017 19:43 home    unlimited           19 default   paper_lanternroot    er.com             1487706235         19800


                                                                                                                                                                                           EXHIBIT 18
                                                                                                                                                                                            Page 110
                                  Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 100 of 182 Page ID
                                                                     #:1821

                                                                                                                       Disk
                                                                                                  Disk                 Space                                                                    Disk Space
Domain                      IP              User Name         Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                 server1.apxserv
geteliteproopgl.com         162.255.116.78 get2elitepro1                            4/3/2017 20:07 home    unlimited           17 default   paper_lanternroot    er.com             1491250070         17520
                                                                                                                                                                 server1.apxserv
geteliteprospire.uk         162.255.116.78 g61eliteprospire                        2/21/2017 19:47 home    unlimited           15 default   paper_lanternroot    er.com             1487706458         16324
                                                                                                                                                                 server1.apxserv
geteltpropure.uk            162.255.116.78 ge12eltpropure                          2/21/2017 20:01 home    unlimited           18 default   paper_lanternroot    er.com             1487707310         19308
                                                                                                                                                                 server1.apxserv
getemxendure.com            162.255.116.78 getemxendure                            7/27/2017 22:10 home    unlimited           12 default   paper_lanternroot    er.com             1501193433         12900
                                                              chris@apexcapital                                                                                  server1.apxserv
getevermax.com              162.255.116.78 getevermax         grp.com              10/7/2015 19:16 home    unlimited           26 default   paper_lanternroot    er.com             1444245408         27000
                                                                                                                                                                 server1.apxserv
getfindsleepultra.com       162.255.116.78 getfindsleepultr                        7/14/2017 23:15 home    unlimited           12 default   paper_lanternroot    er.com             1500074126         13216
                                                                                                                                                                 server1.apxserv
getfitshapeunlimited.com    162.255.116.78 getfitshapeunlim                        7/14/2017 23:12 home    unlimited           13 default   paper_lanternroot    er.com             1500073945         14264
                                                                                                                                                                 server1.apxserv
getfitstakplus.com          162.255.116.78 getfitstakplus                          7/14/2017 23:09 home    unlimited           15 default   paper_lanternroot    er.com             1500073747         16232
                                                              chris@apexcapital                                                                                  server1.apxserv
getflawlesseyes.com         162.255.116.78 getflawlesseyes    grp.com              5/22/2015 23:50 home    unlimited      117 default       paper_lanternroot    er.com             1432338616        120304
                                                                                                                                                                 server1.apxserv
getflexsparkultra.com       162.255.116.78 getflexsparkultr                        7/14/2017 23:10 home    unlimited           13 default   paper_lanternroot    er.com             1500073809         13328
                                                                                                                                                                 server1.apxserv
getflexstyleunlimited.com   162.255.116.78 zgetflexstyleunl                        7/14/2017 23:42 home    unlimited           12 default   paper_lanternroot    er.com             1500075746         13032
                                                                                                                                                                 server1.apxserv
getgflemx.uk                162.255.116.78 ge32tgflemx                             2/21/2017 19:37 home    unlimited           15 default   paper_lanternroot    er.com             1487705874         16236
                                                                                                                                                                 server1.apxserv
getgflvx3.uk                162.255.116.78 ge12gflvx3                              2/21/2017 19:41 home    unlimited           15 default   paper_lanternroot    er.com             1487706085         16368
                                                                                                                                                                 server1.apxserv
getgoldlogic.com            162.255.116.78 g3etgoldlogic                           2/16/2017 21:19 home    unlimited           21 default   paper_lanternroot    er.com             1487279956         22384
                                                              chris@apexcaptial                                                                                  server1.apxserv
getjuveliere.com            162.255.116.78 getjuveliere       grp.com              5/27/2015 20:41 home    unlimited           19 default   paper_lanternroot    er.com             1432759273         19608
                                                                                                                                                                 server1.apxserv
getmalenitroplus.com        162.255.116.78 getmalenitroplus                        7/14/2017 23:13 home    unlimited           13 default   paper_lanternroot    er.com             1500074027         13684
                                                                                                                                                                 server1.apxserv
getmegamanmaxxl.com         162.255.116.78 getmegamanmaxxl                         7/14/2017 23:08 home    unlimited           12 default   paper_lanternroot    er.com             1500073692         13116
                                                                                                                                                                 server1.apxserv
getmoderngeniusultra.com    162.255.116.78 getmoderngeniusu                        7/14/2017 23:07 home    unlimited           14 default   paper_lanternroot    er.com             1500073639         15176
                                                                                                                                                                 server1.apxserv
getmplusulta.com            162.255.116.78 getmplusulta                            7/14/2017 23:11 home    unlimited           13 default   paper_lanternroot    er.com             1500073880         13400
                                                                                                                                                                 server1.apxserv
getnaturalpowerzen.com      162.255.116.78 getnaturalpowerz                        7/14/2017 23:11 home    unlimited           13 default   paper_lanternroot    er.com             1500073898         13964
                                                                                                                                                                 server1.apxserv
getneurogenis.com           162.255.116.78 ygetneurogenis                          7/14/2017 23:41 home    unlimited           13 default   paper_lanternroot    er.com             1500075696         13676
                                                                                                                                                                 server1.apxserv
getneuroslp.com             162.255.116.78 ge33tneuroslp                           2/21/2017 19:35 home    unlimited           15 default   paper_lanternroot    er.com             1487705743         15572


                                                                                                                                                                                      EXHIBIT 18
                                                                                                                                                                                       Page 111
                                   Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 101 of 182 Page ID
                                                                      #:1822

                                                                                                                        Disk
                                                                                                   Disk                 Space                                                                    Disk Space
Domain                       IP              User Name         Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                  server1.apxserv
getneurosmart.com            162.255.116.78 zgetneurosmart                          7/14/2017 23:08 home    unlimited           13 default   paper_lanternroot    er.com             1500073711         13840
                                                               chris@apexcapital                                                                                  server1.apxserv
getneuroxr.com               162.255.116.78 getneuroxr         grp.com               9/8/2015 21:44 home    unlimited           44 default   paper_lanternroot    er.com             1441748665         45532
                                                                                                                                                                  server1.apxserv
getnitrasleep.com            162.255.116.78 getnitrasleep                           7/14/2017 23:08 home    unlimited           12 default   paper_lanternroot    er.com             1500073729         12672
                                                                                                                                                                  server1.apxserv
getpowerenhancerxl.com       162.255.116.78 getpowerenhancer                        7/14/2017 23:12 home    unlimited           13 default   paper_lanternroot    er.com             1500073963         13520
                                                                                                                                                                  server1.apxserv
getprofivemaxt.com           162.255.116.78 getprofivemaxt                          7/14/2017 23:09 home    unlimited           12 default   paper_lanternroot    er.com             1500073763         12864
                                                                                                                                                                  server1.apxserv
getproxtendedplus.com        162.255.116.78 getproxtendedplu                        7/14/2017 23:15 home    unlimited           13 default   paper_lanternroot    er.com             1500074144         13668
                                                                                                                                                                  server1.apxserv
getpurebxr.uk                162.255.116.78 ge87urebxr                              2/21/2017 20:01 home    unlimited           18 default   paper_lanternroot    er.com             1487707295         19124
                                                               chris@apexcaptial                                                                                  server1.apxserv
getrejuvius.com              162.255.116.78 getrejuvius        grp.com              5/27/2015 20:49 home    unlimited           15 default   paper_lanternroot    er.com             1432759783         16244
                                                                                                                                                                  server1.apxserv
getrestgioultra.com          162.255.116.78 getrestgioultra                         7/14/2017 23:09 home    unlimited           13 default   paper_lanternroot    er.com             1500073793         13484
                                                                                                                                                                  server1.apxserv
getrocketflexplus.com        162.255.116.78 getrocketflexplu                        7/14/2017 23:14 home    unlimited           12 default   paper_lanternroot    er.com             1500074076         12836
                                                                                                                                                                  server1.apxserv
getsleepboostunlimited.com   162.255.116.78 zgetsleepboostun                        7/14/2017 23:41 home    unlimited           12 default   paper_lanternroot    er.com             1500075714         12744
                                                                                                                                                                  server1.apxserv
getsleepcompleteultra.com    162.255.116.78 wgetsleepcomplet                        7/27/2017 21:59 home    unlimited            7 default   paper_lanternroot    er.com             1501192789          7524
                                                                                                                                                                  server1.apxserv
getsleepgr.com               162.255.116.78 ygetsleepgr                             7/14/2017 23:53 home    unlimited           14 default   paper_lanternroot    er.com             1500076387         15284
                                                                                                                                                                  server1.apxserv
getsleepisyunlimited.com     162.255.116.78 getsleepisyunlim                        7/14/2017 23:11 home    unlimited           13 default   paper_lanternroot    er.com             1500073862         13532
                                                                                                                                                                  server1.apxserv
getsleepyultimate.com        162.255.116.78 xgetsleepyultima                        7/14/2017 23:57 home    unlimited           13 default   paper_lanternroot    er.com             1500076630         13316
                                                                                                                                                                  server1.apxserv
getsmartflexsleep.com        162.255.116.78 getsmartflexslee                        7/14/2017 23:07 home    unlimited           14 default   paper_lanternroot    er.com             1500073657         14748
                                                                                                                                                                  server1.apxserv
getstarxrgoldplus.com        162.255.116.78 getstarxrgoldplu                        7/14/2017 23:10 home    unlimited           13 default   paper_lanternroot    er.com             1500073827         13420
                                                                                                                                                                  server1.apxserv
gettslbxr.com                162.255.116.78 g44ettslbxr                             2/21/2017 19:36 home    unlimited           18 default   paper_lanternroot    er.com             1487705763         18684
                                                                                                                                                                  server1.apxserv
gettslnxr.com                162.255.116.78 gettslnxr                               2/21/2017 19:34 home    unlimited           16 default   paper_lanternroot    er.com             1487705665         16500
                                                                                                                                                                  server1.apxserv
getupsmarty.com              162.255.116.78 getupsmarty                             7/14/2017 23:10 home    unlimited           13 default   paper_lanternroot    er.com             1500073846         13316
                                                                                                                                                                  server1.apxserv
getusleepmax.com             162.255.116.78 getusleepmax                            7/27/2017 22:10 home    unlimited           12 default   paper_lanternroot    er.com             1501193417         12460
                                                                                                                                                                  server1.apxserv
getxtremefocus9.com          162.255.116.78 getxtremefocus9                         7/14/2017 23:14 home    unlimited           14 default   paper_lanternroot    er.com             1500074045         14420


                                                                                                                                                                                       EXHIBIT 18
                                                                                                                                                                                        Page 112
                                      Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 102 of 182 Page ID
                                                                         #:1823

                                                                                                               Disk
                                                                                          Disk                 Space                                                                    Disk Space
Domain                          IP               User Name        Email   Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                         server1.apxserv
gfcemaxltdvirilityt3x.co.uk     162.255.116.78 gfcemaxltdvirili             2/16/2018 0:32 home    unlimited           11 default   paper_lanternroot    er.com             1518741175         11784
                                                                                                                                                         server1.apxserv
gflemxsource.uk                 162.255.116.78 gflemxsource                2/21/2017 19:40 home    unlimited           17 default   paper_lanternroot    er.com             1487706045         17820
                                                                                                                                                         server1.apxserv
gflvx3.uk                       162.255.116.78 gfl23vx3                    2/21/2017 19:41 home    unlimited            7 default   paper_lanternroot    er.com             1487706067          8104
                                                                                                                                                         server1.apxserv
gfmaltdvirilityt3x.com          162.255.116.78 g6maltdvirilityt            3/15/2018 22:53 home    unlimited           11 default   paper_lanternroot    er.com             1521154394         11876
                                                                                                                                                         server1.apxserv
gfmaxlimitedvirilityt3x.co.uk   162.255.116.78 gfmaxlimitedviri             2/16/2018 0:33 home    unlimited           11 default   paper_lanternroot    er.com             1518741209         11704
                                                                                                                                                         server1.apxserv
gfmaxlimitedvirilityt3x.com     162.255.116.78 gf3axlimitedviri            3/15/2018 22:53 home    unlimited           11 default   paper_lanternroot    er.com             1521154419         11864
                                                                                                                                                         server1.apxserv
gfmaxltdtestrot3.com            162.255.116.78 gfmaxltdtestrot3            3/15/2018 22:50 home    unlimited           11 default   paper_lanternroot    er.com             1521154257         11496
                                                                                                                                                         server1.apxserv
gfmlimitedtestrot3.com          162.255.116.78 gfm3imitedtestro             8/7/2018 23:42 home    unlimited            9 default   paper_lanternroot    er.com             1533685342          9816
                                                                                                                                                         server1.apxserv
gfmltdtestrot3.co.uk            162.255.116.78 gfmltdtestrot3co             2/16/2018 0:31 home    unlimited           10 default   paper_lanternroot    er.com             1518741072         11188
                                                                                                                                                         server1.apxserv
gfmvirilityt3xltd.com           162.255.116.78 gf49irilityt3xlt             8/7/2018 23:45 home    unlimited           10 default   paper_lanternroot    er.com             1533685515         10352
                                                                                                                                                         server1.apxserv
gforcemaxltdtestrot3.com        162.255.116.78 gfor6emaxltdtest             8/7/2018 23:41 home    unlimited            9 default   paper_lanternroot    er.com             1533685281          9788
                                                                                                                                                         server1.apxserv
gforcemtestrot3ltd.com          162.255.116.78 gfo47emtestrot3l             8/7/2018 23:42 home    unlimited            9 default   paper_lanternroot    er.com             1533685371          9724
                                                                                                                                                         server1.apxserv
gforcetestrot3ltd.com           162.255.116.78 g84fcetestrot3lt            3/15/2018 22:52 home    unlimited           11 default   paper_lanternroot    er.com             1521154370         11288
                                                                                                                                                         server1.apxserv
gformaxltdtestrot3.co.uk        162.255.116.78 gformaxltdtestro             2/16/2018 0:31 home    unlimited           10 default   paper_lanternroot    er.com             1518741090         11200
                                                                                                                                                         server1.apxserv
gformltdvirilityt3x.com         162.255.116.78 gfo2mltdvirility             8/7/2018 23:43 home    unlimited           10 default   paper_lanternroot    er.com             1533685401         10312
                                                                                                                                                         server1.apxserv
gformxltdtestrot3.co.uk         162.255.116.78 gformxltdtestrot             2/16/2018 0:32 home    unlimited           11 default   paper_lanternroot    er.com             1518741154         11264
                                                                                                                                                         server1.apxserv
gfrmlimitedvirilityt3x.co.uk    162.255.116.78 gfrmlimitedviril             2/16/2018 0:33 home    unlimited           11 default   paper_lanternroot    er.com             1518741191         11716
                                                                                                                                                         server1.apxserv
gftestrot3ltd.com               162.255.116.78 g7ftestrot3ltd              3/15/2018 22:52 home    unlimited           11 default   paper_lanternroot    er.com             1521154342         11428
                                                                                                                                                         server1.apxserv
globallimitedbioxr.co.uk        162.255.116.78 globallimitedbio            6/15/2017 22:20 home    unlimited           15 default   paper_lanternroot    er.com             1497565228         15920
                                                                                                                                                         server1.apxserv
globallimitedelitepro.co.uk     162.255.116.78 zgloballimitedel            6/15/2017 22:29 home    unlimited           15 default   paper_lanternroot    er.com             1497565783         16240
                                                                                                                                                         server1.apxserv
globalprobiogenixr.co.uk        162.255.116.78 globalprobiogeni            6/15/2017 22:19 home    unlimited           15 default   paper_lanternroot    er.com             1497565194         16104
                                                                                                                                                         server1.apxserv
globalpslelite.co.uk            162.255.116.78 globalpsleliteco            6/15/2017 22:19 home    unlimited           15 default   paper_lanternroot    er.com             1497565169         16028


                                                                                                                                                                              EXHIBIT 18
                                                                                                                                                                               Page 113
                                 Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 103 of 182 Page ID
                                                                    #:1824

                                                                                                                      Disk
                                                                                                 Disk                 Space                                                                    Disk Space
Domain                     IP               User Name        Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                server1.apxserv
gnsleeppemed.com           162.255.116.78 z3gnsleeppemed                            6/8/2018 1:17 home    unlimited           10 default   paper_lanternroot    er.com             1528420671         10952
                                                                                                                                                                server1.apxserv
goldlift.co.uk             162.255.116.78 goldliftco                              3/28/2016 22:16 home    unlimited           34 default   paper_lanternroot    er.com             1459203362         35428
                                                                                                                                                                server1.apxserv
goldlogicpro.com           162.255.116.78 goldlogicpro                            7/14/2017 23:13 home    unlimited           15 default   paper_lanternroot    er.com             1500073981         16356
                                                                                                                                                                server1.apxserv
gpslbiogenicxr.co.uk       162.255.116.78 gpslbiogenicxrco                        6/15/2017 22:18 home    unlimited           15 default   paper_lanternroot    er.com             1497565115         15944
                                                             chris@apexcapital                                                                                  server1.apxserv
gtsupplements.com          162.255.116.78 gtsupplements      grp.com               6/9/2015 17:32 home    unlimited           17 default   paper_lanternroot    er.com             1433871123         18388
                                                             chris@apexcapital                                                                                  server1.apxserv
haveflawlesseyes.com       162.255.116.78 haveflawlesseyes   grp.com               7/1/2015 19:59 home    unlimited           17 default   paper_lanternroot    er.com             1435780787         17992
                                                             chris@swellcom.c                                                                                   server1.apxserv
healthshop1.de             162.255.116.78 healthshop1        om                    6/7/2016 19:13 home    unlimited      108 default       paper_lanternroot    er.com             1465326838        110620
                                                             chris@apexcapital                                                                                  server1.apxserv
horizonburn.com            162.255.116.78 horizonburn        grp.com              1/20/2016 22:45 home    unlimited           51 default   paper_lanternroot    er.com             1453329933         52596
                                                                                                                                                                server1.apxserv
horizonbxr.com             162.255.116.78 h8orizonbxr                             1/19/2017 23:14 home    unlimited           18 default   paper_lanternroot    er.com             1484867679         19184
                                                                                                                                                                server1.apxserv
horizonelitepro.com        162.255.116.78 h9orizonelitepro                        1/19/2017 23:14 home    unlimited           18 default   paper_lanternroot    er.com             1484867698         19032
                                                                                                                                                                server1.apxserv
icapltdbiogenxr.co.uk      162.255.116.78 icapltdbiogenxrc                         8/9/2017 20:51 home    unlimited           15 default   paper_lanternroot    er.com             1502311861         16352
                                                                                                                                                                server1.apxserv
icapltdelitepro.co.uk      162.255.116.78 icapltdeliteproc                        4/12/2017 21:03 home    unlimited           20 default   paper_lanternroot    er.com             1492031000         20516
                                                                                                                                                                server1.apxserv
iclimitedelitepro.com      162.255.116.78 iclimitedelitepr                         8/9/2017 20:48 home    unlimited           16 default   paper_lanternroot    er.com             1502311739         17196
                                                                                                                                                                server1.apxserv
ictlltdtestrot3.com        162.255.116.78 ictlltdtestrot3                          2/16/2018 0:21 home    unlimited           11 default   paper_lanternroot    er.com             1518740508         11976
                                                                                                                                                                server1.apxserv
inbulkultsmg.com           162.255.116.78 w2inbulkultsmg                           6/6/2018 23:09 home    unlimited           10 default   paper_lanternroot    er.com             1528326575         10580
                                                                                                                                                                server1.apxserv
incapltdbiogenicx.co.uk    162.255.116.78 incapltdbiogenic                        4/12/2017 21:03 home    unlimited           20 default   paper_lanternroot    er.com             1492031013         20756
                                                                                                                                                                server1.apxserv
instabulk900.com           162.255.116.78 ins4tabulk900                           2/17/2017 18:06 home    unlimited           15 default   paper_lanternroot    er.com             1487354796         16256
                                                                                                                                                                server1.apxserv
intelogicunlimited.com     162.255.116.78 intelogicunlimit                         2/6/2017 20:20 home    unlimited           15 default   paper_lanternroot    er.com             1486412436         15608
                                                                                                                                                                server1.apxserv
intercapelitepro.com       162.255.116.78 intercapelitepro                        4/12/2017 21:03 home    unlimited           19 default   paper_lanternroot    er.com             1492030986         19488
                                                                                                                                                                server1.apxserv
intercltdvirilityt3x.com   162.255.116.78 intercltdvirilit                         2/16/2018 0:21 home    unlimited           12 default   paper_lanternroot    er.com             1518740488         12508
                                                                                                                                                                server1.apxserv
interneuroxr.com           162.255.116.78 interneuroxr                             2/2/2017 18:36 home    unlimited            7 default   paper_lanternroot    er.com             1486060604          7520
                                                                                                                                                                server1.apxserv
internxrsleep.com          162.255.116.78 internxrsleep                            2/2/2017 18:37 home    unlimited            7 default   paper_lanternroot    er.com             1486060630          7208


                                                                                                                                                                                     EXHIBIT 18
                                                                                                                                                                                      Page 114
                                     Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 104 of 182 Page ID
                                                                        #:1825

                                                                                                                           Disk
                                                                                                      Disk                 Space                                                                    Disk Space
Domain                         IP               User Name        Email                Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                     server1.apxserv
interzoombxr.com               162.255.116.78 in5terzoombxr                            1/19/2017 23:13 home    unlimited           17 default   paper_lanternroot    er.com             1484867639         18236
                                                                                                                                                                     server1.apxserv
interzoomelitepro.com          162.255.116.78 interzoomelitepr                         1/19/2017 23:14 home    unlimited           17 default   paper_lanternroot    er.com             1484867659         18280
                                                                                                                                                                     server1.apxserv
interzoomltdbioxr.com          162.255.116.78 zinterzoomltdbio                         4/12/2017 21:03 home    unlimited           18 default   paper_lanternroot    er.com             1492030993         18680
                                                                                                                                                                     server1.apxserv
inzmcapltdtestrot3.co.uk       162.255.116.78 inzmcapltdtestro                          2/16/2018 0:23 home    unlimited           11 default   paper_lanternroot    er.com             1518740589         11316
                                                                                                                                                                     server1.apxserv
inzmcptlltdvirilityt3x.co.uk   162.255.116.78 inzmcptlltdviril                          2/16/2018 0:23 home    unlimited           11 default   paper_lanternroot    er.com             1518740607         11680
                                                                 ismailiich@gmail.c                                                                                  server1.apxserv
ismailtest.com                 162.255.116.78 ismailtest         om                    12/1/2017 13:06 home    unlimited            1 default   paper_lanternroot    er.com             1512133584          1816
                                                                 chris@apexcapital                                                                                   server1.apxserv
itzburn.com                    162.255.116.78 itzburn            grp.com               1/20/2016 22:44 home    unlimited      302 default       paper_lanternroot    er.com             1453329878        309520
                                                                                                                                                                     server1.apxserv
itzocaplettestrot3.co.uk       162.255.116.78 itzocaplettestro                          2/16/2018 0:23 home    unlimited           10 default   paper_lanternroot    er.com             1518740624         11180
                                                                                                                                                                     server1.apxserv
izcapltdvirilityt3x.com        162.255.116.78 izcapltdvirility                          2/16/2018 0:21 home    unlimited           12 default   paper_lanternroot    er.com             1518740471         12560
                                                                                                                                                                     server1.apxserv
izmcpltdtestrot3.com           162.255.116.78 izmcpltdtestrot3                          2/16/2018 0:22 home    unlimited           11 default   paper_lanternroot    er.com             1518740527         11904
                                                                                                                                                                     server1.apxserv
izoomclimitedelitepro.co.uk    162.255.116.78 izoomclimitedeli                          8/9/2017 20:50 home    unlimited           16 default   paper_lanternroot    er.com             1502311817         16880
                                                                                                                                                                     server1.apxserv
izoomcptltdvirilityt3x.co.uk   162.255.116.78 izoomcptltdviril                          2/16/2018 0:22 home    unlimited           11 default   paper_lanternroot    er.com             1518740566         11648
                                                                                                                                                                     server1.apxserv
izoomltdbiogenxr.com           162.255.116.78 izoomltdbiogenxr                          8/9/2017 20:49 home    unlimited           16 default   paper_lanternroot    er.com             1502311781         17160
                                                                 jaci@apexcapitalgr                                                                                  server1.apxserv
jaci.com                       162.255.116.78 jaci               p.com                 10/17/2017 0:22 home    unlimited     1216 default       paper_lanternroot    er.com             1508199755       1245732
                                                                 chris@apexcapital                                                                                   server1.apxserv
juveliereoffer.com             162.255.116.78 juveliereoffer     grp.com               5/29/2015 21:43 home    unlimited           53 default   paper_lanternroot    er.com             1432935821         54700
                                                                                                                                                                     server1.apxserv
lblastlimitedelitepro.co.uk    162.255.116.78 lblastlimitedeli                          8/9/2017 19:23 home    unlimited           16 default   paper_lanternroot    er.com             1502306587         16752
                                                                                                                                                                     server1.apxserv
lblastltestrot3.co.uk          162.255.116.78 lblastltestrot3c                          2/16/2018 0:11 home    unlimited           10 default   paper_lanternroot    er.com             1518739860         11148
                                                                                                                                                                     server1.apxserv
lblbiogenicxr.co.uk            162.255.116.78 lblbiogen1cxrco                          4/11/2017 20:10 home    unlimited           21 default   paper_lanternroot    er.com             1491941425         22420
                                                                                                                                                                     server1.apxserv
lblimitedbiogenicxr.co.uk      162.255.116.78 zlblimitedbiogen                          8/9/2017 19:23 home    unlimited           15 default   paper_lanternroot    er.com             1502306605         16320
                                                                                                                                                                     server1.apxserv
lblimitedelitepro.co.uk        162.255.116.78 lblimite5elitepr                         4/11/2017 20:09 home    unlimited           20 default   paper_lanternroot    er.com             1491941357         20864
                                                                                                                                                                     server1.apxserv
lblimitedeliteprox3.com        162.255.116.78 ylblimitedelitep                         8/14/2017 23:43 home    unlimited            5 default   paper_lanternroot    er.com             1502754206          5512
                                                                                                                                                                     server1.apxserv
lblimitvirilityt3x.co.uk       162.255.116.78 lblimitvirilityt                          2/16/2018 0:10 home    unlimited           11 default   paper_lanternroot    er.com             1518739843         11884


                                                                                                                                                                                          EXHIBIT 18
                                                                                                                                                                                           Page 115
                                     Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 105 of 182 Page ID
                                                                        #:1826

                                                                                                                          Disk
                                                                                                     Disk                 Space                                                                    Disk Space
Domain                         IP               User Name        Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                    server1.apxserv
lblvirilityt3x.co.uk           162.255.116.78 lblvirilityt3xco                         2/16/2018 0:05 home    unlimited           11 default   paper_lanternroot    er.com             1518739514         11908
                                                                                                                                                                    server1.apxserv
ldbllimvirilityt3x.com         162.255.116.78 ldbllimvirilityt                         2/16/2018 0:11 home    unlimited           12 default   paper_lanternroot    er.com             1518739883         12448
                                                                                                                                                                    server1.apxserv
leadblastelitepro.com          162.255.116.78 leadblas1elitepr                        4/11/2017 20:09 home    unlimited           19 default   paper_lanternroot    er.com             1491941381         19848
                                                                                                                                                                    server1.apxserv
leadblastlimitedelitepro.com   162.255.116.78 zleadblastlimite                         8/9/2017 19:23 home    unlimited           16 default   paper_lanternroot    er.com             1502306623         17120
                                                                                                                                                                    server1.apxserv
leadblasttestrot3.co.uk        162.255.116.78 w4leadblasttestr                         2/16/2018 0:10 home    unlimited           11 default   paper_lanternroot    er.com             1518739826         11596
                                                                                                                                                                    server1.apxserv
leadbltdtestrot3.com           162.255.116.78 lz0dbltdtestrot3                        3/15/2018 22:55 home    unlimited            4 default   paper_lanternroot    er.com             1521154538          4776
                                                                                                                                                                    server1.apxserv
leadingformulas.com            162.255.116.78 leadingformulas                         12/7/2016 20:00 home    unlimited            7 default   paper_lanternroot    er.com             1481140803          7796
                                                                                                                                                                    server1.apxserv
limitedctbiogenxr.com          162.255.116.78 limitedctbiogenx                        8/14/2017 23:43 home    unlimited            5 default   paper_lanternroot    er.com             1502754198          5412
                                                                                                                                                                    server1.apxserv
lionmax.co.uk                  162.255.116.78 lionmaxco                               3/28/2016 22:16 home    unlimited           36 default   paper_lanternroot    er.com             1459203398         37420
                                                                 chris@apexcapital                                                                                  server1.apxserv
lookinspired.co                162.255.116.78 lookinspired       grp.com              4/21/2015 23:40 home    unlimited      236 default       paper_lanternroot    er.com             1429659618        241917
                                                                                                                                                                    server1.apxserv
malenitroplus.com              162.255.116.78 malenitroplus                            6/9/2017 20:18 home    unlimited           14 default   paper_lanternroot    er.com             1497039493         14572
                                                                                                                                                                    server1.apxserv
maprltdtestrot3.co.uk          162.255.116.78 maprltdtestrot3c                        1/23/2018 20:55 home    unlimited           12 default   paper_lanternroot    er.com             1516740921         13060
                                                                                                                                                                    server1.apxserv
massxsupa.com                  162.255.116.78 m8785assxsupa                           6/26/2018 18:31 home    unlimited           10 default   paper_lanternroot    er.com             1530037893         10496
                                                                                                                                                                    server1.apxserv
mavltdtestrot3pro.co.uk        162.255.116.78 mavltdtestrot3pr                        1/23/2018 20:54 home    unlimited           12 default   paper_lanternroot    er.com             1516740857         12520
                                                                                                                                                                    server1.apxserv
mavpltdfocuszx1.com            162.255.116.78 mavpltdfocuszx                          11/21/2017 0:14 home    unlimited           13 default   paper_lanternroot    er.com             1511223257         13336
                                                                                                                                                                    server1.apxserv
mavprolimittestrot3.co.uk      162.255.116.78 mavprolimittestr                        1/23/2018 20:54 home    unlimited           12 default   paper_lanternroot    er.com             1516740896         12576
                                                                                                                                                                    server1.apxserv
max99ultra.com                 162.255.116.78 er21max99ultra                          6/21/2018 23:42 home    unlimited           11 default   paper_lanternroot    er.com             1529624559         11792
                                                                                                                                                                    server1.apxserv
maxperformxl.com               162.255.116.78 maxperformxl                            6/14/2017 20:28 home    unlimited           13 default   paper_lanternroot    er.com             1497472135         13852
                                                                                                                                                                    server1.apxserv
maxskin.co.uk                  162.255.116.78 maxskinco                               3/29/2016 18:37 home    unlimited           29 default   paper_lanternroot    er.com             1459276651         30380
                                                                                                                                                                    server1.apxserv
mdplanadmin.com                162.255.116.78 mdplanadmin                              6/9/2017 21:53 home    unlimited              default   paper_lanternroot    er.com             1497045236           656
                                                                                                                                                                    server1.apxserv
mega5000xr.com                 162.255.116.78 mega5000xr                              6/14/2017 20:27 home    unlimited           15 default   paper_lanternroot    er.com             1497472027         15968
                                                                                                                                                                    server1.apxserv
megamanmaxxl.com               162.255.116.78 megamanmaxxl                            6/12/2017 22:55 home    unlimited           12 default   paper_lanternroot    er.com             1497308127         12908


                                                                                                                                                                                         EXHIBIT 18
                                                                                                                                                                                          Page 116
                                      Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 106 of 182 Page ID
                                                                         #:1827

                                                                                                                           Disk
                                                                                                      Disk                 Space                                                                    Disk Space
Domain                          IP              User Name         Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                     server1.apxserv
megastackxl.com                 162.255.116.78 megastackxl                               4/4/2017 0:40 home    unlimited           22 default   paper_lanternroot    er.com             1491266429         22672
                                                                                                                                                                     server1.apxserv
mkprolimitedvirilityt3x.co.uk   162.255.116.78 mkprolimitedviri                        1/23/2018 20:56 home    unlimited           13 default   paper_lanternroot    er.com             1516740994         13712
                                                                                                                                                                     server1.apxserv
mnventsolultdvirilityt3x.com    162.255.116.78 mnj6ntsolultdvir                        3/15/2018 22:58 home    unlimited            4 default   paper_lanternroot    er.com             1521154712          4756
                                                                                                                                                                     server1.apxserv
moderngeniusultra.com           162.255.116.78 moderngeniusultr                         2/6/2017 20:18 home    unlimited           15 default   paper_lanternroot    er.com             1486412332         16020
                                                                  chris@apexcapital                                                                                  server1.apxserv
modernmaxman.com                162.255.116.78 modernmaxman       grp.com              4/21/2015 23:36 home    unlimited           79 default   paper_lanternroot    er.com             1429659378         81668
                                                                                                                                                                     server1.apxserv
mountvtsolltdtestrot3.com       162.255.116.78 mountvtsolltdtes                         2/16/2018 0:17 home    unlimited           11 default   paper_lanternroot    er.com             1518740241         11768
                                                                                                                                                                     server1.apxserv
movslltdvirilityt3x.com         162.255.116.78 movslltdvirility                         2/16/2018 0:16 home    unlimited           11 default   paper_lanternroot    er.com             1518740187         12268
                                                                                                                                                                     server1.apxserv
mpltdsleepeze.com               162.255.116.78 mpltdsleepeze                           11/21/2017 0:14 home    unlimited           16 default   paper_lanternroot    er.com             1511223290         16560
                                                                                                                                                                     server1.apxserv
mpltdtestrot3.co.uk             162.255.116.78 mpltdtestrot3co                         11/21/2017 0:09 home    unlimited           13 default   paper_lanternroot    er.com             1511222972         13372
                                                                                                                                                                     server1.apxserv
mplusulta.com                   162.255.116.78 m5plusulta                              2/17/2017 18:06 home    unlimited           16 default   paper_lanternroot    er.com             1487354780         16632
                                                                                                                                                                     server1.apxserv
mproltdfocuszx1.com             162.255.116.78 mproltdfocuszx                          11/21/2017 0:14 home    unlimited           12 default   paper_lanternroot    er.com             1511223264         13184
                                                                                                                                                                     server1.apxserv
mrkpltdvirilityt3x.co.uk        162.255.116.78 mrkpltdvirilityt                        1/23/2018 20:56 home    unlimited           14 default   paper_lanternroot    er.com             1516740972         14664
                                                                  chris@swellcom.c                                                                                   server1.apxserv
mrvworkout.com                  162.255.116.78 mrvworkout         om                   1/20/2016 22:45 home    unlimited           31 default   paper_lanternroot    er.com             1453329907         32448
                                                                                                                                                                     server1.apxserv
mtnbiogen.com                   162.255.116.78 mtnbiogen                               12/23/2016 0:51 home    unlimited           15 default   paper_lanternroot    er.com             1482454283         15616
                                                                                                                                                                     server1.apxserv
mtnvslltdtestrot3.com           162.255.116.78 mtnvslltdtestrot                         2/16/2018 0:17 home    unlimited           11 default   paper_lanternroot    er.com             1518740223         11792
                                                                                                                                                                     server1.apxserv
mtvenstlimtedtestrot3.com       162.255.116.78 mtvenstlimtedtes                         2/16/2018 0:16 home    unlimited           11 default   paper_lanternroot    er.com             1518740204         11840
                                                                  chris@swellcom.c                                                                                   server1.apxserv
muscleavm.com                   162.255.116.78 mscavm             om                   1/20/2016 22:46 home    unlimited           56 default   paper_lanternroot    er.com             1453329994         58240
                                                                  chris@swellcom.c                                                                                   server1.apxserv
musclecornice.com               162.255.116.78 mscornice          om                   1/20/2016 22:47 home    unlimited           37 default   paper_lanternroot    er.com             1453330052         38860
                                                                  chris@apexcapital                                                                                  server1.apxserv
musclehorizon.com               162.255.116.78 musclehorizon      grp.com              1/20/2016 22:45 home    unlimited           58 default   paper_lanternroot    er.com             1453329908         59436
                                                                  chris@apexcapital                                                                                  server1.apxserv
muscleitz.com                   162.255.116.78 muscleitz          grp.com              1/20/2016 22:43 home    unlimited           79 default   paper_lanternroot    er.com             1453329805         80964
                                                                  chris@swellcom.c                                                                                   server1.apxserv
musclemrv.com                   162.255.116.78 mscmusclemrv       om                   1/20/2016 22:44 home    unlimited           30 default   paper_lanternroot    er.com             1453329873         31440
                                                                  chris@apexcapital                                                                                  server1.apxserv
muscleowe.com                   162.255.116.78 muscleowe          grp.com              1/20/2016 22:42 home    unlimited           61 default   paper_lanternroot    er.com             1453329725         63148


                                                                                                                                                                                          EXHIBIT 18
                                                                                                                                                                                           Page 117
                                  Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 107 of 182 Page ID
                                                                     #:1828

                                                                                                                      Disk
                                                                                                 Disk                 Space                                                                    Disk Space
Domain                      IP              User Name         Email             Start Date       Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                              chris@apexcapital                                                                                 server1.apxserv
musclesmg.com               162.255.116.78 musclesmg          grp.com            1/20/2016 22:45 home     unlimited           44 default   paper_lanternroot    er.com             1453329956         45504
                                                                                                                                                                server1.apxserv
musclespk.com               162.255.116.78 mscspkcom                              1/20/2016 22:45 home    unlimited           41 default   paper_lanternroot    er.com             1453329929         42428
                                                              chris@apexcapital                                                                                 server1.apxserv
musclests.com               162.255.116.78 musclests          grp.com             1/20/2016 23:01 home    unlimited           44 default   paper_lanternroot    er.com             1453330864         46068
                                                                                                                                                                server1.apxserv
muscletapultra.com          162.255.116.78 mu2scletapultra                        2/23/2017 18:54 home    unlimited           16 default   paper_lanternroot    er.com             1487876049         16556
                                                                                                                                                                server1.apxserv
musclewfg.com               162.255.116.78 mscwft                                 1/20/2016 22:43 home    unlimited           34 default   paper_lanternroot    er.com             1453329819         34904
                                                              chris@swellcom.c                                                                                  server1.apxserv
musclewy.com                162.255.116.78 musclewy           om                  1/20/2016 22:36 home    unlimited           13 default   paper_lanternroot    er.com             1453329393         13632
                                                                                                                                                                server1.apxserv
mventsltdvirilityt3x.com    162.255.116.78 mvb3tsltdvirilit                       3/15/2018 22:57 home    unlimited            4 default   paper_lanternroot    er.com             1521154666          4736
                                                                                                                                                                server1.apxserv
mventureflawless.co.uk      162.255.116.78 mventur1flawless                       4/12/2017 18:00 home    unlimited           15 default   paper_lanternroot    er.com             1492020040         16236
                                                                                                                                                                server1.apxserv
mvproltdvirilityt3x.co.uk   162.255.116.78 mvproltdvirility                       1/23/2018 20:55 home    unlimited           12 default   paper_lanternroot    er.com             1516740944         12364
                                                                                                                                                                server1.apxserv
mvslimitedbiogenicxr.com    162.255.116.78 zmvslimitedbioge                        8/9/2017 20:15 home    unlimited           16 default   paper_lanternroot    er.com             1502309711         17104
                                                                                                                                                                server1.apxserv
mvslimiteddermac.co.uk      162.255.116.78 xmvslimitedderma                        8/9/2017 20:17 home    unlimited            6 default   paper_lanternroot    er.com             1502309859          6376
                                                                                                                                                                server1.apxserv
mvslimitedelitepro.com      162.255.116.78 mvslimitedelitep                        8/9/2017 20:11 home    unlimited           17 default   paper_lanternroot    er.com             1502309460         17444
                                                                                                                                                                server1.apxserv
mvslimitedflawless.co.uk    162.255.116.78 ymvslimitedflawl                        8/9/2017 20:16 home    unlimited            6 default   paper_lanternroot    er.com             1502309801          6404
                                                                                                                                                                server1.apxserv
mvsltdbiogenicxr.com        162.255.116.78 mvslt1biogenicxr                       4/12/2017 18:00 home    unlimited           18 default   paper_lanternroot    er.com             1492020017         19368
                                                                                                                                                                server1.apxserv
mvsltdelitepro.com          162.255.116.78 mvsltd1elitepro                        4/12/2017 17:59 home    unlimited           18 default   paper_lanternroot    er.com             1492019965         19436
                                                                                                                                                                server1.apxserv
mvsltestrot3.co.uk          162.255.116.78 mvsltestrot3co                         12/13/2017 2:16 home    unlimited           16 default   paper_lanternroot    er.com             1513131388         16612
                                                                                                                                                                server1.apxserv
mvslvirilitytx3.co.uk       162.255.116.78 mvslvirilitytx3c                       12/13/2017 2:16 home    unlimited           16 default   paper_lanternroot    er.com             1513131373         16744
                                                                                                                                                                server1.apxserv
mvsolutdermac.co.uk         162.255.116.78 mvsolut1dermacco                       4/12/2017 18:02 home    unlimited           15 default   paper_lanternroot    er.com             1492020142         16008
                                                              chris@apexcaptial                                                                                 server1.apxserv
myjuveliere.com             162.255.116.78 myjuveliere        grp.com               5/9/2015 1:41 home    unlimited           14 default   paper_lanternroot    er.com             1431135680         15320
                                                              chris@apexcapital                                                                                 server1.apxserv
myrejuvius.com              162.255.116.78 myrejuvius         grp.com              5/7/2015 23:06 home    unlimited           14 default   paper_lanternroot    er.com             1431040014         14636
                                                              chris@apexcapital                                                                                 server1.apxserv
myvx3.com                   162.255.116.78 myvx3              grp.com             8/28/2015 23:14 home    unlimited           54 default   paper_lanternroot    er.com             1440803689         55436
                                                                                                                                                                server1.apxserv
n4xrinteli.com              162.255.116.78 n4xrinteli                             1/31/2017 21:23 home    unlimited              default   paper_lanternroot    er.com             1485897821           656


                                                                                                                                                                                     EXHIBIT 18
                                                                                                                                                                                      Page 118
                                  Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 108 of 182 Page ID
                                                                     #:1829

                                                                                                           Disk
                                                                                      Disk                 Space                                                                    Disk Space
Domain                      IP               User Name        Email   Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                     server1.apxserv
nativewise.com              162.255.116.78 nativewise                  2/23/2017 18:26 home    unlimited           10 default   paper_lanternroot    er.com             1487874374         10732
                                                                                                                                                     server1.apxserv
naturalpowerzen.com         162.255.116.78 naturalpowerzen              6/8/2017 23:35 home    unlimited           14 default   paper_lanternroot    er.com             1496964951         14432
                                                                                                                                                     server1.apxserv
negltditestrot3.co.uk       162.255.116.78 negltditestrot3c            1/26/2018 21:40 home    unlimited           14 default   paper_lanternroot    er.com             1517002801         14880
                                                                                                                                                     server1.apxserv
neigltedvirilityt3x.co.uk   162.255.116.78 neigltedvirility            1/26/2018 21:38 home    unlimited           12 default   paper_lanternroot    er.com             1517002699         13008
                                                                                                                                                     server1.apxserv
neruoxrshadow.com           162.255.116.78 ne8ruoxrshadow              2/10/2017 23:39 home    unlimited           14 default   paper_lanternroot    er.com             1486769945         14704
                                                                                                                                                     server1.apxserv
nerurointeli.com            162.255.116.78 n3erurointeli               1/31/2017 21:23 home    unlimited           15 default   paper_lanternroot    er.com             1485897798         16372
                                                                                                                                                     server1.apxserv
neurogenis.com              162.255.116.78 ne6urogenis                 2/17/2017 18:05 home    unlimited           17 default   paper_lanternroot    er.com             1487354758         17980
                                                                                                                                                     server1.apxserv
neuroigl.com                162.255.116.78 ne5uroigl                   1/31/2017 21:24 home    unlimited           14 default   paper_lanternroot    er.com             1485897854         14516
                                                                                                                                                     server1.apxserv
neuropowerplus.com          162.255.116.78 neuropowerplus              5/10/2017 23:31 home    unlimited           12 default   paper_lanternroot    er.com             1494459091         13056
                                                                                                                                                     server1.apxserv
neuroptg.com                162.255.116.78 n14europtg                   2/9/2017 19:10 home    unlimited           17 default   paper_lanternroot    er.com             1486667448         18100
                                                                                                                                                     server1.apxserv
neurosinteli.com            162.255.116.78 ne6urosinteli               1/31/2017 21:24 home    unlimited           15 default   paper_lanternroot    er.com             1485897892         15724
                                                                                                                                                     server1.apxserv
neurosleepace.com           162.255.116.78 ne3urosleepace              1/10/2017 19:02 home    unlimited           19 default   paper_lanternroot    er.com             1484074962         20056
                                                                                                                                                     server1.apxserv
neurosleepamg.com           162.255.116.78 ne4urosleepamg              1/10/2017 19:03 home    unlimited           17 default   paper_lanternroot    er.com             1484074981         17552
                                                                                                                                                     server1.apxserv
neurosleepamglimited.com    162.255.116.78 xneurosleepamgli             8/9/2017 21:13 home    unlimited            7 default   paper_lanternroot    er.com             1502313208          7612
                                                                                                                                                     server1.apxserv
neurosleepapresvm.com       162.255.116.78 neurosleepapresv              5/9/2017 0:03 home    unlimited            8 default   paper_lanternroot    er.com             1494288187          8304
                                                                                                                                                     server1.apxserv
neurosleepcornice.com       162.255.116.78 n14rosleepcornic             2/2/2017 18:42 home    unlimited            7 default   paper_lanternroot    er.com             1486060956          7480
                                                                                                                                                     server1.apxserv
neurosleepigr.com           162.255.116.78 n6eurosleepigr              1/31/2017 21:24 home    unlimited           16 default   paper_lanternroot    er.com             1485897872         16596
                                                                                                                                                     server1.apxserv
neurosleepowe.com           162.255.116.78 yneurosleepowe                5/9/2017 0:04 home    unlimited            8 default   paper_lanternroot    er.com             1494288276          8208
                                                                                                                                                     server1.apxserv
neurosleepptg.com           162.255.116.78 n16eurosleepptg              2/9/2017 19:11 home    unlimited           18 default   paper_lanternroot    er.com             1486667496         19240
                                                                                                                                                     server1.apxserv
neurosleepshadow.com        162.255.116.78 n12urosleepshado             2/2/2017 18:40 home    unlimited           15 default   paper_lanternroot    er.com             1486060839         15432
                                                                                                                                                     server1.apxserv
neurosleepsky.com           162.255.116.78 n9eurosleepsky               2/2/2017 18:39 home    unlimited            7 default   paper_lanternroot    er.com             1486060758          7484
                                                                                                                                                     server1.apxserv
neurosleepsts.com           162.255.116.78 zneurosleepsts                5/9/2017 0:03 home    unlimited            7 default   paper_lanternroot    er.com             1494288238          8148


                                                                                                                                                                          EXHIBIT 18
                                                                                                                                                                           Page 119
                              Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 109 of 182 Page ID
                                                                 #:1830

                                                                                                                   Disk
                                                                                              Disk                 Space                                                                    Disk Space
Domain                  IP              User Name         Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                             server1.apxserv
neurosleeptsl.com       162.255.116.78 ne8urosleeptsl                          1/10/2017 19:04 home    unlimited           20 default   paper_lanternroot    er.com             1484075063         20580
                                                                                                                                                             server1.apxserv
neurosmartapex.com      162.255.116.78 b2neurosrtapex                           2/27/2018 1:24 home    unlimited           12 default   paper_lanternroot    er.com             1519694642         13276
                                                                                                                                                             server1.apxserv
neurotsl.com            162.255.116.78 n7eurotsl                               1/10/2017 19:04 home    unlimited           19 default   paper_lanternroot    er.com             1484075044         19856
                                                          chris@apexcapital                                                                                  server1.apxserv
neuroxr‐support.com     162.255.116.78 nxrsupport         grp.com              9/16/2015 17:47 home    unlimited           13 default   paper_lanternroot    er.com             1442425662         14160
                                                                                                                                                             server1.apxserv
neuroxrace.com          162.255.116.78 ne1uroxrace                             1/10/2017 19:01 home    unlimited           18 default   paper_lanternroot    er.com             1484074907         19268
                                                                                                                                                             server1.apxserv
neuroxramglimited.com   162.255.116.78 yneuroxramglimit                         8/9/2017 21:12 home    unlimited            7 default   paper_lanternroot    er.com             1502313172          7424
                                                                                                                                                             server1.apxserv
neuroxrapresvm.com      162.255.116.78 neuroxrapresvm                            5/9/2017 0:03 home    unlimited            7 default   paper_lanternroot    er.com             1494288183          8088
                                                          chris@apexcapital                                                                                  server1.apxserv
neuroxrbrain.com        162.255.116.78 nxrbrain           grp.com               9/9/2015 21:00 home    unlimited           18 default   paper_lanternroot    er.com             1441832439         19196
                                                                                                                                                             server1.apxserv
neuroxrcap.com          162.255.116.78 neuroxrcap                            12/23/2016 0:50 home      unlimited           20 default   paper_lanternroot    er.com             1482454227         21020
                                                          chris@swellcom.c                                                                                   server1.apxserv
neuroxrclarity.com      162.255.116.78 nxrclarity         om                11/23/2015 19:32 home      unlimited           29 default   paper_lanternroot    er.com             1448307158         30180
                                                          chris@swellcom.c                                                                                   server1.apxserv
neuroxrcornice.com      162.255.116.78 nxrcornice         om                11/23/2015 19:31 home      unlimited           28 default   paper_lanternroot    er.com             1448307106         28940
                                                          chris@apexcapital                                                                                  server1.apxserv
neuroxrdirect.com       162.255.116.78 nxrdirect          grp.com             9/9/2015 21:34 home      unlimited           18 default   paper_lanternroot    er.com             1441834471         19276
                                                          chris@apexcapital                                                                                  server1.apxserv
neuroxrformula.com      162.255.116.78 nxrformula         grp.com             9/8/2015 21:43 home      unlimited           19 default   paper_lanternroot    er.com             1441748630         19608
                                                                                                                                                             server1.apxserv
neuroxrigl.com          162.255.116.78 n1euroxrigl                             1/31/2017 21:22 home    unlimited           14 default   paper_lanternroot    er.com             1485897763         14912
                                                                                                                                                             server1.apxserv
neuroxrmtn.com          162.255.116.78 neuroxrmtn                              12/23/2016 0:52 home    unlimited           22 default   paper_lanternroot    er.com             1482454350         23536
                                                          chris@apexcapital                                                                                  server1.apxserv
neuroxrnow.com          162.255.116.78 nxrnow             grp.com               9/8/2015 21:43 home    unlimited           30 default   paper_lanternroot    er.com             1441748594         30792
                                                          chris@apexcapital                                                                                  server1.apxserv
neuroxroffer.com        162.255.116.78 neuroxroffer       grp.com               9/8/2015 21:42 home    unlimited           30 default   paper_lanternroot    er.com             1441748564         30800
                                                                                                                                                             server1.apxserv
neuroxroldwest.com      162.255.116.78 zneuroxroldwest                           5/9/2017 0:04 home    unlimited            7 default   paper_lanternroot    er.com             1494288273          8088
                                                          chris@apexcapital                                                                                  server1.apxserv
neuroxrpeak.com         162.255.116.78 neuroxrpeak        grp.com              11/11/2015 1:53 home    unlimited           28 default   paper_lanternroot    er.com             1447206816         28872
                                                                                                                                                             server1.apxserv
neuroxrprecision.com    162.255.116.78 n10euroxrp                               2/9/2017 19:09 home    unlimited           17 default   paper_lanternroot    er.com             1486667370         18360
                                                                                                                                                             server1.apxserv
neuroxrptg.com          162.255.116.78 n13euroxrptg                             2/9/2017 19:10 home    unlimited           17 default   paper_lanternroot    er.com             1486667432         18172
                                                                                                                                                             server1.apxserv
neuroxrshadow.com       162.255.116.78 n10roxrshadow                            2/2/2017 18:40 home    unlimited            7 default   paper_lanternroot    er.com             1486060801          7280


                                                                                                                                                                                  EXHIBIT 18
                                                                                                                                                                                   Page 120
                                   Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 110 of 182 Page ID
                                                                      #:1831

                                                                                                                        Disk
                                                                                                   Disk                 Space                                                                    Disk Space
Domain                       IP               User Name        Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                  server1.apxserv
neuroxrsky.com               162.255.116.78 n8euroxrsky                              2/2/2017 18:38 home    unlimited            7 default   paper_lanternroot    er.com             1486060729          7500
                                                                                                                                                                  server1.apxserv
neuroxrsleep.com             162.255.116.78 neuroxrsleep                             2/2/2017 18:36 home    unlimited            7 default   paper_lanternroot    er.com             1486060586          7508
                                                               chris@apexcapital                                                                                  server1.apxserv
neuroxrsupplement.com        162.255.116.78 nxrsupplement      grp.com               9/9/2015 22:22 home    unlimited           27 default   paper_lanternroot    er.com             1441837326         28612
                                                                                                                                                                  server1.apxserv
neuroxrtactic.com            162.255.116.78 n5euroxrtactic                          1/10/2017 19:03 home    unlimited           18 default   paper_lanternroot    er.com             1484075004         19428
                                                                                                                                                                  server1.apxserv
neuroxrteton.com             162.255.116.78 ne3uroxrteton                            2/2/2017 18:36 home    unlimited            7 default   paper_lanternroot    er.com             1486060569          7472
                                                               chris@apexcapital                                                                                  server1.apxserv
neuroxrtoday.com             162.255.116.78 nxrtoday           grp.com               9/9/2015 21:00 home    unlimited           28 default   paper_lanternroot    er.com             1441832409         28704
                                                                                                                                                                  server1.apxserv
neuroxrtslimited.com         162.255.116.78 neuroxrtslimited                         8/9/2017 22:02 home    unlimited            7 default   paper_lanternroot    er.com             1502316163          7424
                                                                                                                                                                  server1.apxserv
neusleepamglimited.com       162.255.116.78 neusleepamglimit                         8/9/2017 21:13 home    unlimited            7 default   paper_lanternroot    er.com             1502313226          7592
                                                                                                                                                                  server1.apxserv
neusleeptslimited.com        162.255.116.78 zneusleeptslimit                         8/9/2017 22:03 home    unlimited            7 default   paper_lanternroot    er.com             1502316221          7544
                                                                                                                                                                  server1.apxserv
neuxrtslimited.com           162.255.116.78 neuxrtslimited                           8/9/2017 22:03 home    unlimited            7 default   paper_lanternroot    er.com             1502316203          7636
                                                               chris@swellcom.c                                                                                   server1.apxserv
newfithealth.com             162.255.116.78 newfithealth       om                    12/6/2016 1:02 home    unlimited           84 default   paper_lanternroot    er.com             1480986161         86120
                                                               chris@apexcapital                                                                                  server1.apxserv
newfollicure.com             162.255.116.78 newfollicure       grp.com              8/18/2015 21:13 home    unlimited           36 default   paper_lanternroot    er.com             1439932397         37612
                                                                                                                                                                  server1.apxserv
newiglimitedtestrot3.co.uk   162.255.116.78 newiglimitedtest                        1/26/2018 21:38 home    unlimited           12 default   paper_lanternroot    er.com             1517002718         13080
                                                                                                                                                                  server1.apxserv
newtheoryskin.co.uk          162.255.116.78 newtheoryskinco                         3/14/2016 23:20 home    unlimited           31 default   paper_lanternroot    er.com             1457997656         32556
                                                                                                                                                                  server1.apxserv
nglbiogenicxr.com            162.255.116.78 nglb1ogenicxr                           4/11/2017 20:48 home    unlimited           19 default   paper_lanternroot    er.com             1491943684         20044
                                                                                                                                                                  server1.apxserv
nglelitepro.co.uk            162.255.116.78 nglelite1proco                          4/11/2017 20:46 home    unlimited           20 default   paper_lanternroot    er.com             1491943607         21028
                                                                                                                                                                  server1.apxserv
nglimitedbiogenicxr.com      162.255.116.78 znglimitedbiogen                         8/9/2017 19:56 home    unlimited           16 default   paper_lanternroot    er.com             1502308618         17084
                                                                                                                                                                  server1.apxserv
nglimitedelitepro.co.uk      162.255.116.78 nglimitedelitepr                         8/9/2017 19:43 home    unlimited           16 default   paper_lanternroot    er.com             1502307802         16520
                                                                                                                                                                  server1.apxserv
nglvirilityt3x.co.uk         162.255.116.78 nglvirilityt3xco                         2/16/2018 0:11 home    unlimited           11 default   paper_lanternroot    er.com             1518739910         11720
                                                                                                                                                                  server1.apxserv
nidegrlivirilityt3x.co.uk    162.255.116.78 nidegrlivirility                        1/26/2018 21:39 home    unlimited           13 default   paper_lanternroot    er.com             1517002781         13620
                                                                                                                                                                  server1.apxserv
niglbiogenixrlimited.co.uk   162.255.116.78 niglbiogenixrlim                        6/15/2017 21:55 home    unlimited           15 default   paper_lanternroot    er.com             1497563754         16064
                                                                                                                                                                  server1.apxserv
niglelitepeolimited.co.uk    162.255.116.78 niglelitepeolimi                        6/15/2017 21:55 home    unlimited           15 default   paper_lanternroot    er.com             1497563736         16216


                                                                                                                                                                                       EXHIBIT 18
                                                                                                                                                                                        Page 121
                                    Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 111 of 182 Page ID
                                                                       #:1832

                                                                                                                       Disk
                                                                                                  Disk                 Space                                                                    Disk Space
Domain                        IP               User Name        Email             Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                 server1.apxserv
nigltedtestrot3.co.uk         162.255.116.78 nigltedtestrot3c                      1/26/2018 21:38 home    unlimited           12 default   paper_lanternroot    er.com             1517002681         12352
                                                                                                                                                                 server1.apxserv
nigroltdivirilityt3x.co.uk    162.255.116.78 nigroltdivirilit                      1/26/2018 21:40 home    unlimited           11 default   paper_lanternroot    er.com             1517002822         12196
                                                                                                                                                                 server1.apxserv
nitrasleep.com                162.255.116.78 nit34rasleep                          2/17/2017 18:08 home    unlimited      410 default       paper_lanternroot    er.com             1487354918        420344
                                                                                                                                                                 server1.apxserv
nitsleepbsol.com              162.255.116.78 cv67nitsleepbsol                        6/8/2018 1:16 home    unlimited           10 default   paper_lanternroot    er.com             1528420596         10836
                                                                                                                                                                 server1.apxserv
nsleeepigl.com                162.255.116.78 n8sleeepigl                           1/31/2017 21:25 home    unlimited           15 default   paper_lanternroot    er.com             1485897908         15744
                                                              chris@apexcaptial                                                                                  server1.apxserv
nubodypro.com                 162.255.116.78 nubodypnubodypro grp.com              5/13/2015 23:56 home    unlimited           26 default   paper_lanternroot    er.com             1431561400         27608
                                                              chris@apexcapital                                                                                  server1.apxserv
nubodyx.com                   162.255.116.78 nubodyx          grp.com              4/19/2015 23:17 home    unlimited      166 default       paper_lanternroot    er.com             1429485449        170868
                                                                                                                                                                 server1.apxserv
nubulkextreme.com             162.255.116.78 n7bulkextreme                         2/15/2017 23:52 home    unlimited           73 default   paper_lanternroot    er.com             1487202776         74788
                                                                                                                                                                 server1.apxserv
nuerosleepmvsl.com            162.255.116.78 nuero1sleepmvsl                       4/12/2017 17:59 home    unlimited           17 default   paper_lanternroot    er.com             1492019941         18284
                                                                                                                                                                 server1.apxserv
nuerosleepmvslimited.com      162.255.116.78 nuerosleepmvslim                       8/9/2017 20:10 home    unlimited            7 default   paper_lanternroot    er.com             1502309438          7460
                                                                                                                                                                 server1.apxserv
nuglobaltestrot3.co.uk        162.255.116.78 nuglobaltestrot3                       2/16/2018 0:12 home    unlimited           10 default   paper_lanternroot    er.com             1518739931         11172
                                                                                                                                                                 server1.apxserv
nuideaglitestrot3.co.uk       162.255.116.78 nuideaglitestrot                      1/26/2018 21:39 home    unlimited           13 default   paper_lanternroot    er.com             1517002763         14292
                                                                                                                                                                 server1.apxserv
nurglolttestrot3.com          162.255.116.78 nurglolttestrot3                       2/16/2018 0:13 home    unlimited           11 default   paper_lanternroot    er.com             1518740008         11900
                                                                                                                                                                 server1.apxserv
nusleepxtreme.com             162.255.116.78 nusleepxtreme                          2/6/2017 20:18 home    unlimited           16 default   paper_lanternroot    er.com             1486412317         17136
                                                                                                                                                                 server1.apxserv
nutglobtestrot3.co.uk         162.255.116.78 nutglobtestrot3c                       2/16/2018 0:13 home    unlimited           10 default   paper_lanternroot    er.com             1518739985         11168
                                                                                                                                                                 server1.apxserv
nutraglltdvirilityt3x.co.uk   162.255.116.78 nutraglltdvirili                       2/16/2018 0:12 home    unlimited           11 default   paper_lanternroot    er.com             1518739950         11760
                                                                                                                                                                 server1.apxserv
nutragloltdtestrot3.com       162.255.116.78 nv5ragloltdtestr                      3/15/2018 22:56 home    unlimited            4 default   paper_lanternroot    er.com             1521154593          4748
                                                                                                                                                                 server1.apxserv
nwidglimitvirilityt3x.co.uk   162.255.116.78 nwidglimitvirili                      1/26/2018 21:39 home    unlimited           13 default   paper_lanternroot    er.com             1517002745         13612
                                                                                                                                                                 server1.apxserv
nxramg100.com                 162.255.116.78 n2xramg100                            2/21/2017 19:25 home    unlimited           14 default   paper_lanternroot    er.com             1487705103         14732
                                                                                                                                                                 server1.apxserv
nxrcornice.com                162.255.116.78 n13xrcornice                           2/2/2017 18:42 home    unlimited            7 default   paper_lanternroot    er.com             1486060927          7560
                                                                                                                                                                 server1.apxserv
nxrigl.com                    162.255.116.78 n2xrigl                               1/31/2017 21:23 home    unlimited           14 default   paper_lanternroot    er.com             1485897781         14452
                                                                                                                                                                 server1.apxserv
nxrinteli.com                 162.255.116.78 n00xrinteli                           1/31/2017 22:35 home    unlimited           13 default   paper_lanternroot    er.com             1485902145         14192


                                                                                                                                                                                      EXHIBIT 18
                                                                                                                                                                                       Page 122
                                     Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 112 of 182 Page ID
                                                                        #:1833

                                                                                                                          Disk
                                                                                                     Disk                 Space                                                                    Disk Space
Domain                         IP               User Name        Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                    server1.apxserv
nxrprecision.com               162.255.116.78 n11xrprecision                           2/9/2017 19:09 home    unlimited           17 default   paper_lanternroot    er.com             1486667392         18304
                                                                                                                                                                    server1.apxserv
nxrptg.com                     162.255.116.78 n12xrptg                                 2/9/2017 19:10 home    unlimited           17 default   paper_lanternroot    er.com             1486667415         17744
                                                                                                                                                                    server1.apxserv
oenpdtltdvirilityt3x.co.uk     162.255.116.78 oenpdtltdvirilit                        2/13/2018 21:29 home    unlimited            4 default   paper_lanternroot    er.com             1518557386          4648
                                                                                                                                                                    server1.apxserv
olenuprodltdtestrot3.co.uk     162.255.116.78 olenuprodltdtest                        2/13/2018 21:28 home    unlimited            4 default   paper_lanternroot    er.com             1518557332          4692
                                                                                                                                                                    server1.apxserv
olnpgltdvirilityt3x.co.uk      162.255.116.78 olnpgltdvirility                        1/26/2018 21:36 home    unlimited           11 default   paper_lanternroot    er.com             1517002561         12220
                                                                                                                                                                    server1.apxserv
omnigrp.co.uk                  162.255.116.78 omnigrpco                                1/3/2018 20:30 home    unlimited           60 default   paper_lanternroot    er.com             1515011424         62192
                                                                 chris@apexcapital                                                                                  server1.apxserv
omniventuresllc.com            162.255.116.78 omniventuresllc    grp.com               7/14/2015 0:25 home    unlimited      119 default       paper_lanternroot    er.com             1436833503        122391
                                                                                                                                                                    server1.apxserv
onlinepgltdtestrot3.co.uk      162.255.116.78 onlinepgltdtestr                        1/26/2018 21:34 home    unlimited           12 default   paper_lanternroot    er.com             1517002485         13048
                                                                                                                                                                    server1.apxserv
onlnupltdtestrot3.co.uk        162.255.116.78 onlnupltdtestrot                        2/13/2018 21:28 home    unlimited            4 default   paper_lanternroot    er.com             1518557299          4800
                                                                                                                                                                    server1.apxserv
onnuptltdvirilityt3x.co.uk     162.255.116.78 onnuptltdvirilit                        2/13/2018 21:29 home    unlimited            4 default   paper_lanternroot    er.com             1518557364          4652
                                                                                                                                                                    server1.apxserv
onpltdtestrot3.co.uk           162.255.116.78 onpltdtestrot3co                        2/13/2018 21:28 home    unlimited            4 default   paper_lanternroot    er.com             1518557280          4696
                                                                                                                                                                    server1.apxserv
onproglimitedtestrot3.co.uk    162.255.116.78 onproglimitedtes                        1/26/2018 21:35 home    unlimited           12 default   paper_lanternroot    er.com             1517002504         12324
                                                                                                                                                                    server1.apxserv
onproltdvirilityt3x.co.uk      162.255.116.78 onproltdvirility                        2/13/2018 21:30 home    unlimited            4 default   paper_lanternroot    er.com             1518557406          4572
                                                                 chris@swellcom.c                                                                                   server1.apxserv
onsocial.com                   162.255.116.78 onsocial           om                   5/21/2015 23:44 home    unlimited           29 default   paper_lanternroot    er.com             1432251899         29918
                                                                                                                                                                    server1.apxserv
onutraplimittestrot3.co.uk     162.255.116.78 onutraplimittest                        2/13/2018 21:29 home    unlimited            2 default   paper_lanternroot    er.com             1518557348          2444
                                                                                                                                                                    server1.apxserv
onutrprlimitedtestrot3.co.uk   162.255.116.78 onutrprlimitedte                        2/13/2018 21:28 home    unlimited            4 default   paper_lanternroot    er.com             1518557315          4716
                                                                                                                                                                    server1.apxserv
opdgltdvirilityt3x.co.uk       162.255.116.78 opdgltdvirilityt                        1/26/2018 21:36 home    unlimited           12 default   paper_lanternroot    er.com             1517002605         12340
                                                                 chris@apexcapital                                                                                  server1.apxserv
opethealth.com                 162.255.116.78 opethealth         grp.com              8/18/2015 21:04 home    unlimited           19 default   paper_lanternroot    er.com             1439931850         19756
                                                                 chris@apexcapital                                                                                  server1.apxserv
opetnutrition.com              162.255.116.78 opetnutrition      grp.com              8/18/2015 21:15 home    unlimited           18 default   paper_lanternroot    er.com             1439932513         19112
                                                                                                                                                                    server1.apxserv
opgbiogenicxr.com              162.255.116.78 opg8biogenxr                             4/3/2017 23:13 home    unlimited           16 default   paper_lanternroot    er.com             1491261201         16796
                                                                                                                                                                    server1.apxserv
opglttestrot3.co.uk            162.255.116.78 opglttestrot3co                         1/26/2018 21:34 home    unlimited           13 default   paper_lanternroot    er.com             1517002464         13420
                                                                                                                                                                    server1.apxserv
oprgltdvirilityt3x.co.uk       162.255.116.78 oprgltdvirilityt                        1/26/2018 21:36 home    unlimited           13 default   paper_lanternroot    er.com             1517002585         13648


                                                                                                                                                                                         EXHIBIT 18
                                                                                                                                                                                          Page 123
                                Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 113 of 182 Page ID
                                                                   #:1834

                                                                                                                     Disk
                                                                                                Disk                 Space                                                                    Disk Space
Domain                    IP              User Name         Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                               server1.apxserv
oprodgltdtestrot3.co.uk   162.255.116.78 oprodgltdtestrot                        1/26/2018 21:35 home    unlimited           14 default   paper_lanternroot    er.com             1517002542         14520
                                                                                                                                                               server1.apxserv
oprogltdtestrot3.co.uk    162.255.116.78 oprogltdtestrot3                        1/26/2018 21:35 home    unlimited           13 default   paper_lanternroot    er.com             1517002522         14312
                                                                                                                                                               server1.apxserv
optamindultra.com         162.255.116.78 optamindultra                            2/6/2017 20:20 home    unlimited           15 default   paper_lanternroot    er.com             1486412404         15876
                                                            david@apexcapital                                                                                  server1.apxserv
optimalpet.com            162.255.116.78 optimal            grp.com                2/4/2016 4:24 home    unlimited           94 default   paper_lanternroot    er.com             1454559846         96520
                                                            chris@apexcapital                                                                                  server1.apxserv
optimalpetblend.com       162.255.116.78 opblend            grp.com               8/26/2015 0:49 home    unlimited           18 default   paper_lanternroot    er.com             1440550148         19392
                                                            chris@apexcapital                                                                                  server1.apxserv
optimalpetlife.com        162.255.116.78 oplife             grp.com               8/6/2015 21:37 home    unlimited           25 default   paper_lanternroot    er.com             1438897054         26492
                                                            chris@apexcapital                                                                                  server1.apxserv
optimalpetnatural.com     162.255.116.78 opetnatura         grp.com              8/18/2015 21:37 home    unlimited           18 default   paper_lanternroot    er.com             1439933844         19224
                                                            chris@apexcapital                                                                                  server1.apxserv
optimalpetoffer.com       162.255.116.78 opoffer            grp.com               8/6/2015 21:58 home    unlimited           28 default   paper_lanternroot    er.com             1438898339         28696
                                                            chris@apexcaptial                                                                                  server1.apxserv
optimalpetspecial.com     162.255.116.78 optimalpetspecia   grp.com              5/15/2015 23:02 home    unlimited           11 default   paper_lanternroot    er.com             1431730930         12196
                                                            chris@apexcapital                                                                                  server1.apxserv
optimalpettoday.com       162.255.116.78 optoday            grp.com               8/6/2015 21:56 home    unlimited           38 default   paper_lanternroot    er.com             1438898194         39260
                                                            chris@apexcapital                                                                                  server1.apxserv
oweworkdout.com           162.255.116.78 oweworkdout        grp.com              1/20/2016 23:02 home    unlimited           43 default   paper_lanternroot    er.com             1453330952         44252
                                                                                                                                                               server1.apxserv
p7gainmax.com             162.255.116.78 x8p7gainmax                             9/19/2018 17:41 home    unlimited           12 default   paper_lanternroot    er.com             1537378903         12484
                                                                                                                                                               server1.apxserv
pmedbrainultimate.com     162.255.116.78 p8edbrainultimat                          6/8/2018 1:17 home    unlimited           13 default   paper_lanternroot    er.com             1528420638         13676
                                                                                                                                                               server1.apxserv
portals.apxserver.com     162.255.116.78 portals                                 6/12/2017 22:17 home    unlimited      412 default       paper_lanternroot    er.com             1497305868        422560
                                                                                                                                                               server1.apxserv
powerenhancerxl.com       162.255.116.78 powerenhancerxl                          6/9/2017 22:45 home    unlimited           13 default   paper_lanternroot    er.com             1497048306         14188
                                                                                                                                                               server1.apxserv
powerlastxl.com           162.255.116.78 powerlastxl                             6/14/2017 20:36 home    unlimited           13 default   paper_lanternroot    er.com             1497472590         13956
                                                                                                                                                               server1.apxserv
powermax10.co.uk          162.255.116.78 powermax10co                            3/21/2016 16:55 home    unlimited           29 default   paper_lanternroot    er.com             1458579349         30304
                                                                                                                                                               server1.apxserv
powersupp.co.uk           162.255.116.78 powersuppco                             3/21/2016 16:56 home    unlimited      103 default       paper_lanternroot    er.com             1458579386        105732
                                                                                                                                                               server1.apxserv
precisionneurosleep.com   162.255.116.78 precisionneurosl                         2/9/2017 19:11 home    unlimited           19 default   paper_lanternroot    er.com             1486667464         19564
                                                                                                                                                               server1.apxserv
primevitashop.com         162.255.116.78 primevitashop                           12/7/2016 19:59 home    unlimited            7 default   paper_lanternroot    er.com             1481140788          7396
                                                                                                                                                               server1.apxserv
privatepolicy.co.uk       162.255.116.78 privatepolicyco                         5/15/2018 19:33 home    unlimited            3 default   paper_lanternroot    er.com             1526412794          3724
                                                                                                                                                               server1.apxserv
probiomanix.com           162.255.116.78 probiomanix                             6/14/2017 20:23 home    unlimited           15 default   paper_lanternroot    er.com             1497471824         15928


                                                                                                                                                                                    EXHIBIT 18
                                                                                                                                                                                     Page 124
                                    Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 114 of 182 Page ID
                                                                       #:1835

                                                                                                                         Disk
                                                                                                    Disk                 Space                                                                    Disk Space
Domain                        IP               User Name        Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                   server1.apxserv
profivemaxt.com               162.255.116.78 profivemaxt                             6/12/2017 22:56 home    unlimited           12 default   paper_lanternroot    er.com             1497308207         12800
                                                                                                                                                                   server1.apxserv
prolargesize.com              162.255.116.78 prolargesize                            6/16/2017 20:56 home    unlimited           13 default   paper_lanternroot    er.com             1497646570         13392
                                                                                                                                                                   server1.apxserv
proxtendedplus.com            162.255.116.78 proxtendedplus                          6/12/2017 22:58 home    unlimited           13 default   paper_lanternroot    er.com             1497308290         13588
                                                                                                                                                                   server1.apxserv
ptgneurosleep.com             162.255.116.78 p16tgneurosleep                          2/9/2017 19:11 home    unlimited           19 default   paper_lanternroot    er.com             1486667480         19464
                                                                                                                                                                   server1.apxserv
purbxrnow.uk                  162.255.116.78 pur98bxrnow                             2/21/2017 19:42 home    unlimited           18 default   paper_lanternroot    er.com             1487706168         18808
                                                                                                                                                                   server1.apxserv
purebiogenic.uk               162.255.116.78 pu23ebiogenic                           2/21/2017 20:00 home    unlimited           14 default   paper_lanternroot    er.com             1487707228         15288
                                                                chris@apexcapital                                                                                  server1.apxserv
purebodyburn.com              162.255.116.78 purebodyburn       grp.com              4/19/2015 23:17 home    unlimited           93 default   paper_lanternroot    er.com             1429485474         96184
                                                                                                                                                                   server1.apxserv
purebxrsource.uk              162.255.116.78 p12bxrsource                            2/21/2017 20:02 home    unlimited           17 default   paper_lanternroot    er.com             1487707326         18008
                                                                                                                                                                   server1.apxserv
pureelitepro.uk               162.255.116.78 pu23reelitepro                          2/21/2017 19:52 home    unlimited           15 default   paper_lanternroot    er.com             1487706770         15956
                                                                                                                                                                   server1.apxserv
pureepnow.uk                  162.255.116.78 p38reepnow                              2/21/2017 20:01 home    unlimited           15 default   paper_lanternroot    er.com             1487707279         15912
                                                                                                                                                                   server1.apxserv
puregflemx.uk                 162.255.116.78 pur54egflemx                            2/21/2017 19:40 home    unlimited           17 default   paper_lanternroot    er.com             1487706026         17564
                                                                                                                                                                   server1.apxserv
purekorper.de                 162.255.116.78 purekorper                              2/24/2017 18:29 home    unlimited           13 default   paper_lanternroot    er.com             1487960995         13712
                                                                chris@apexcapital                                                                                  server1.apxserv
purevx3.com                   162.255.116.78 purevx3            grp.com              8/18/2015 21:30 home    unlimited           32 default   paper_lanternroot    er.com             1439933402         33300
                                                                                                                                                                   server1.apxserv
pwrelitepro.uk                162.255.116.78 pw87relitepro                           2/21/2017 19:52 home    unlimited           15 default   paper_lanternroot    er.com             1487706741         16028
                                                                                                                                                                   server1.apxserv
qltynplimitedtestrot3.co.uk   162.255.116.78 qltynplimitedtes                        2/13/2018 21:07 home    unlimited            4 default   paper_lanternroot    er.com             1518556046          4700
                                                                                                                                                                   server1.apxserv
qnpltdtestrot3.co.uk          162.255.116.78 qnpltdtestrot3co                        2/13/2018 21:05 home    unlimited            4 default   paper_lanternroot    er.com             1518555918          4668
                                                                                                                                                                   server1.apxserv
qnuproltdtestrot3.co.uk       162.255.116.78 qnuproltdtestrot                        2/13/2018 21:06 home    unlimited            4 default   paper_lanternroot    er.com             1518555969          4692
                                                                                                                                                                   server1.apxserv
qnutrapltdvirilityt3x.co.uk   162.255.116.78 qnutrapltdvirili                        2/13/2018 21:08 home    unlimited            4 default   paper_lanternroot    er.com             1518556123          4608
                                                                                                                                                                   server1.apxserv
qtyntpltdtestrot3.co.uk       162.255.116.78 qtyntpltdtestrot                        2/13/2018 21:07 home    unlimited            4 default   paper_lanternroot    er.com             1518556067          4644
                                                                                                                                                                   server1.apxserv
qultynplvirilityt3x.co.uk     162.255.116.78 qultynplvirility                        2/13/2018 21:08 home    unlimited            4 default   paper_lanternroot    er.com             1518556104          4692
                                                                                                                                                                   server1.apxserv
qunuplimittestrot3.co.uk      162.255.116.78 qunuplimittestro                        2/13/2018 21:05 home    unlimited            4 default   paper_lanternroot    er.com             1518555936          4672
                                                                                                                                                                   server1.apxserv
qynaproltdvirilityt3x.co.uk   162.255.116.78 qynaproltdvirili                        2/13/2018 21:08 home    unlimited            4 default   paper_lanternroot    er.com             1518556083          4700


                                                                                                                                                                                        EXHIBIT 18
                                                                                                                                                                                         Page 125
                                       Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 115 of 182 Page ID
                                                                          #:1836

                                                                                                                            Disk
                                                                                                       Disk                 Space                                                                     Disk Space
Domain                           IP               User Name        Email               Start Date      Partition Quota      Used       Package   Theme        Owner    Server          Unix Startdate Used (bytes)
                                                                                                                                                                       server1.apxserv
rdsitltdtestrot3.co.uk           162.255.116.78 rdsitltdtestrot3                         2/16/2018 0:19 home    unlimited           11 default   paper_lanternroot     er.com             1518740340         11264
                                                                                                                                                                       server1.apxserv
reitlimitedbiogenicxr.co.uk      162.255.116.78 reitlimitedbioge                         8/9/2017 20:21 home    unlimited           15 default   paper_lanternroot     er.com             1502310084         16216
                                                                   chris@apexcapital                                                                                   server1.apxserv
rejuviusoffer.com                162.255.116.78 rejuviusoffer      grp.com              5/29/2015 21:46 home    unlimited           12 default   paper_lanternroot     er.com             1432935965         12424
                                                                                                                                                                       server1.apxserv
renditlimitedvirilityt3x.co.uk   162.255.116.78 renditlimitedvir                         2/16/2018 0:18 home    unlimited           11 default   paper_lanternroot     er.com             1518740323         11836
                                                                                                                                                                       server1.apxserv
renditltdtestrot3.com            162.255.116.78 rei8itltdtestrot                        3/15/2018 22:56 home    unlimited            4 default   paper_lanternroot     er.com             1521154616          4768
                                                                                                                                                                       server1.apxserv
renitltdbiogenicxr.co.uk         162.255.116.78 renitltdbiogen1c                        4/12/2017 18:07 home    unlimited           24 default   paper_lanternroot     er.com             1492020473         24968
                                                                                                                                                                       server1.apxserv
renitltdvirilityt3x.co.uk        162.255.116.78 renit8tdvirility                         2/16/2018 0:17 home    unlimited           11 default   paper_lanternroot     er.com             1518740279         11712
                                                                                                                                                                       server1.apxserv
restgasolution.com               162.255.116.78 o4restgasolution                          6/8/2018 1:15 home    unlimited           10 default   paper_lanternroot     er.com             1528420533         10808
                                                                                                                                                                       server1.apxserv
restgioultra.com                 162.255.116.78 re3stgioultra                           2/17/2017 18:07 home    unlimited           17 default   paper_lanternroot     er.com             1487354836         17868
                                                                                                                                                                       server1.apxserv
ritlimitedelitepro.co.uk         162.255.116.78 ritlimitedelitep                         8/9/2017 20:20 home    unlimited           16 default   paper_lanternroot     er.com             1502310028         16684
                                                                                                                                                                       server1.apxserv
ritltdelitepro.co.uk             162.255.116.78 r1tltdel1teproco                        4/12/2017 18:06 home    unlimited           19 default   paper_lanternroot     er.com             1492020380         20440
                                                                                                                                                                       server1.apxserv
ritltdtestrot3.co.uk             162.255.116.78 ritltdtestrot3co                         2/16/2018 0:18 home    unlimited           11 default   paper_lanternroot     er.com             1518740295         11292
                                                                                                                                                                       server1.apxserv
rocketflexplus.com               162.255.116.78 rocketflexplus                          2/15/2017 23:47 home    unlimited           17 default   paper_lanternroot     er.com             1487202472         17508
                                                                                                                                                                       server1.apxserv
rocketlast.co.uk                 162.255.116.78 rocketlastco                             3/29/2016 0:11 home    unlimited           26 default   paper_lanternroot     er.com             1459210301         27220
                                                                                                                                                                       server1.apxserv
rocketpumpplus.com               162.255.116.78 rocketpumpplus                          2/15/2017 21:15 home    unlimited           14 default   paper_lanternroot     er.com             1487193353         14800
                                                                                                                                                                       server1.apxserv
rockpumppolym.com                162.255.116.78 f4rockpumppolym                          6/6/2018 23:07 home    unlimited           11 default   paper_lanternroot     er.com             1528326471         11436
                                                                                                                                                                       server1.apxserv
rsroot.com                       162.255.116.78 rsroot                                  4/11/2017 21:48 home    unlimited              default   paper_lanternrsroot   er.com             1491947317           908
                                                                                                                                                                       server1.apxserv
rzvitlimittestrot3.co.uk         162.255.116.78 r4vitlimittestro                        7/25/2018 18:41 home    unlimited            9 default   paper_lanternroot     er.com             1532544089          9852
                                                                                                                                                                       server1.apxserv
rzvitlimittestrot3.com           162.255.116.78 rzvitlimittestro                         2/16/2018 0:19 home    unlimited           11 default   paper_lanternroot     er.com             1518740357         11772
                                                                                                                                                                       server1.apxserv
sbmlimitedtestrot3.co.uk         162.255.116.78 qasbmlimitedtest                         1/16/2018 0:54 home    unlimited           13 default   paper_lanternroot     er.com             1516064097         14088
                                                                                                                                                                       server1.apxserv
sbmltdbiogenicxr.com             162.255.116.78 sbmltdbiogenicxr                        4/12/2017 21:05 home    unlimited           18 default   paper_lanternroot     er.com             1492031138         18804
                                                                                                                                                                       server1.apxserv
sbmltdelitepro.com               162.255.116.78 sbmltdelitepro                          4/12/2017 21:05 home    unlimited           18 default   paper_lanternroot     er.com             1492031127         19112


                                                                                                                                                                                            EXHIBIT 18
                                                                                                                                                                                             Page 126
                                  Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 116 of 182 Page ID
                                                                     #:1837

                                                                                                                       Disk
                                                                                                  Disk                 Space                                                                    Disk Space
Domain                      IP              User Name         Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                 server1.apxserv
sbmltdvirilityt3x.co.uk     162.255.116.78 xosbmltdvirilit                          1/16/2018 0:56 home    unlimited           12 default   paper_lanternroot    er.com             1516064175         12820
                                                              steve@apexcapital                                                                                  server1.apxserv
scripts.dummy.com           162.255.116.78 scripts            grp.com               2/4/2016 23:19 home    unlimited    45788 default       paper_lanternroot    er.com             1454627956     46887792
                                                              chris@apexcaptial                                                                                  server1.apxserv
securecomserver.com         162.255.116.78 securecomserver    grp.com              5/18/2015 17:40 home    unlimited           67 default   paper_lanternroot    er.com             1431970838         68984
                                                              derrick@apexcapti                                                                                  server1.apxserv
secureimageserver.com       162.255.116.78 secureimage        algrp.com            4/29/2015 23:13 home    unlimited     5638 default       paper_lanternroot    er.com             1430349182       5773393
                                                              admin@seekfly.co                                                                                   server1.apxserv
seekfly.com                 162.255.116.78 seekfly            m                    6/15/2015 21:17 home    unlimited     5256 default       paper_lanternroot    er.com             1434403054       5382282
                                                                                                                                                                 server1.apxserv
shopvitafitness.com         162.255.117.158 shopvitafitness                        1/12/2017 18:58 home    unlimited           34 default   paper_lanternroot    er.com             1484247509         34944
                                                                                                                                                                 server1.apxserv
signalfitness.com           162.255.116.78 signalfitness                            1/6/2017 22:32 home    unlimited           28 default   paper_lanternroot    er.com             1483741979         29112
                                                                                                                                                                 server1.apxserv
simplybeautifulskin.co.uk   162.255.116.78 simplybeautifuls                        3/15/2016 16:40 home    unlimited           34 default   paper_lanternroot    er.com             1458060023         35116
                                                                                                                                                                 server1.apxserv
sizeupultraxl.com           162.255.116.78 sizeupultraxl                           6/14/2017 20:26 home    unlimited           15 default   paper_lanternroot    er.com             1497471962         15964
                                                                                                                                                                 server1.apxserv
sizexl9ultra.com            162.255.116.78 c6sizexl9ultra                          9/19/2018 17:42 home    unlimited           10 default   paper_lanternroot    er.com             1537378939         11232
                                                              chris@apexcapital                                                                                  server1.apxserv
skincarevf.co.uk            162.255.116.78 skincarevfco       grp.com              2/15/2016 23:42 home    unlimited           31 default   paper_lanternroot    er.com             1455579758         32488
                                                                                                                                                                 server1.apxserv
skybluebioxrltd.com         162.255.116.78 skybluebioxrltd                         4/12/2017 21:05 home    unlimited           18 default   paper_lanternroot    er.com             1492031135         19268
                                                                                                                                                                 server1.apxserv
skyblueltdelitepro.co.uk    162.255.116.78 skyblueltdelitep                        4/12/2017 21:05 home    unlimited           20 default   paper_lanternroot    er.com             1492031142         21184
                                                                                                                                                                 server1.apxserv
skybxr.com                  162.255.116.78 sk10ybxr                                1/19/2017 23:15 home    unlimited           17 default   paper_lanternroot    er.com             1484867715         18364
                                                                                                                                                                 server1.apxserv
skyelitepro.com             162.255.116.78 s12kyelitepro                           1/19/2017 23:15 home    unlimited           18 default   paper_lanternroot    er.com             1484867735         18568
                                                                                                                                                                 server1.apxserv
skymbltdvirilityt3x.co.uk   162.255.116.78 xpskymbltdvirili                         1/16/2018 0:58 home    unlimited           12 default   paper_lanternroot    er.com             1516064281         12568
                                                                                                                                                                 server1.apxserv
skymedialtdbioxr.co.uk      162.255.116.78 skymedialtdbioxr                        4/12/2017 21:05 home    unlimited           19 default   paper_lanternroot    er.com             1492031146         19616
                                                                                                                                                                 server1.apxserv
sl3eepgr.com                162.255.116.78 sl3eepgr                                2/17/2017 18:04 home    unlimited              default   paper_lanternroot    er.com             1487354688           656
                                                                                                                                                                 server1.apxserv
sl3eepyultimate.com         162.255.116.78 sl3eepyultimate                         2/17/2017 18:04 home    unlimited              default   paper_lanternroot    er.com             1487354647           656
                                                                                                                                                                 server1.apxserv
sleep360sts.com             162.255.116.78 sleep360sts                             5/10/2017 23:31 home    unlimited           13 default   paper_lanternroot    er.com             1494459095         13336
                                                                                                                                                                 server1.apxserv
sleepboost360.com           162.255.116.78 sleepboost360                            2/6/2017 20:19 home    unlimited           15 default   paper_lanternroot    er.com             1486412390         15556
                                                                                                                                                                 server1.apxserv
sleepboostunlimited.com     162.255.116.78 s5leeostuimi                            2/17/2017 18:05 home    unlimited           16 default   paper_lanternroot    er.com             1487354737         17144


                                                                                                                                                                                      EXHIBIT 18
                                                                                                                                                                                       Page 127
                                    Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 117 of 182 Page ID
                                                                       #:1838

                                                                                                                         Disk
                                                                                                    Disk                 Space                                                                    Disk Space
Domain                        IP              User Name         Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                   server1.apxserv
sleepbounlimited.com          162.255.116.78 sleepbounlimited                         2/6/2017 20:20 home    unlimited           16 default   paper_lanternroot    er.com             1486412449         16840
                                                                                                                                                                   server1.apxserv
sleepcompleteultraowe.com     162.255.116.78 sleepcompleteult                        5/10/2017 23:33 home    unlimited           12 default   paper_lanternroot    er.com             1494459233         13152
                                                                                                                                                                   server1.apxserv
sleepezemprolimited.com       162.255.116.78 sleepezemprolimi                        11/21/2017 0:14 home    unlimited           13 default   paper_lanternroot    er.com             1511223293         14080
                                                                                                                                                                   server1.apxserv
sleepflexultra.com            162.255.116.78 sleepflexultra                           2/6/2017 20:20 home    unlimited           15 default   paper_lanternroot    er.com             1486412419         16052
                                                                                                                                                                   server1.apxserv
sleepisyunlimited.com         162.255.116.78 slee3unlimite                           2/17/2017 18:04 home    unlimited           17 default   paper_lanternroot    er.com             1487354666         17576
                                                                                                                                                                   server1.apxserv
sleeppowerpro.com             162.255.116.78 sl6eeppowerpro                           2/11/2017 0:17 home    unlimited           15 default   paper_lanternroot    er.com             1486772275         15832
                                                                                                                                                                   server1.apxserv
sleepsimpleavm.com            162.255.116.78 sleepsimpleavm                          5/10/2017 23:30 home    unlimited           12 default   paper_lanternroot    er.com             1494459041         12644
                                                                                                                                                                   server1.apxserv
sleeptrendpro.com             162.255.116.78 sleeptrendpro                            2/6/2017 20:21 home    unlimited           16 default   paper_lanternroot    er.com             1486412505         17188
                                                                                                                                                                   server1.apxserv
sleepyultimate.com            162.255.116.78 sle3epyultimate                         2/17/2017 18:17 home    unlimited           16 default   paper_lanternroot    er.com             1487355426         17076
                                                                                                                                                                   server1.apxserv
slimkorper.de                 162.255.116.78 slimkorper                              2/24/2017 18:29 home    unlimited           27 default   paper_lanternroot    er.com             1487960960         28492
                                                                                                                                                                   server1.apxserv
smartflexmuscle.com           162.255.116.78 s4exmuscle                              2/17/2017 18:07 home    unlimited           16 default   paper_lanternroot    er.com             1487354874         17260
                                                                                                                                                                   server1.apxserv
smartflexsleep.com            162.255.116.78 smartflexsleep                           2/6/2017 20:19 home    unlimited           16 default   paper_lanternroot    er.com             1486412362         16576
                                                                                                                                                                   server1.apxserv
smartmuscleflex.com           162.255.116.78 s4artmuscleflex                         2/15/2017 23:49 home    unlimited           22 default   paper_lanternroot    er.com             1487202587         22860
                                                                                                                                                                   server1.apxserv
smflexmusclepmeds.com         162.255.116.78 e3flexmusclepmed                         6/6/2018 23:08 home    unlimited           13 default   paper_lanternroot    er.com             1528326507         13632
                                                                chris@apexcapital                                                                                  server1.apxserv
smgworkout.com                162.255.116.78 smgworkout         grp.com              1/20/2016 22:47 home    unlimited           48 default   paper_lanternroot    er.com             1453330052         49472
                                                                                                                                                                   server1.apxserv
smgxtrfocus.com               162.255.116.78 q9smgxtrfocus                             6/8/2018 1:18 home    unlimited           10 default   paper_lanternroot    er.com             1528420716         10692
                                                                                                                                                                   server1.apxserv
smslbxr.uk                    162.255.116.78 s98mslbxr                               2/21/2017 19:45 home    unlimited           15 default   paper_lanternroot    er.com             1487706311         16288
                                                                                                                                                                   server1.apxserv
snosltdtestrot3.com           162.255.116.78 sn5osltdtestrot3                         8/7/2018 23:36 home    unlimited            9 default   paper_lanternroot    er.com             1533684986          9764
                                                                                                                                                                   server1.apxserv
snosltestrot3.co.uk           162.255.116.78 snosltestrot3co                         11/21/2017 0:04 home    unlimited           12 default   paper_lanternroot    er.com             1511222662         13088
                                                                                                                                                                   server1.apxserv
snowbxr.uk                    162.255.116.78 sn9owbxr                                2/21/2017 19:49 home    unlimited           18 default   paper_lanternroot    er.com             1487706545         18988
                                                                                                                                                                   server1.apxserv
snowdriftltdvirilityt3x.com   162.255.116.78 snowd55ftltdviri                         8/7/2018 23:40 home    unlimited           10 default   paper_lanternroot    er.com             1533685249         10344
                                                                                                                                                                   server1.apxserv
snowdriftsltdtestrot3.com     162.255.116.78 sn8wdriftsltdtes                         8/7/2018 23:38 home    unlimited            9 default   paper_lanternroot    er.com             1533685098          9744


                                                                                                                                                                                        EXHIBIT 18
                                                                                                                                                                                         Page 128
                                 Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 118 of 182 Page ID
                                                                    #:1839

                                                                                                                      Disk
                                                                                                 Disk                 Space                                                                    Disk Space
Domain                     IP               User Name        Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                server1.apxserv
snowelitepro.uk            162.255.116.78 s34welitepro                            2/21/2017 19:50 home    unlimited           18 default   paper_lanternroot    er.com             1487706603         19232
                                                                                                                                                                server1.apxserv
snslltdvirilityt3x.com     162.255.116.78 sns34tdvirilityt                         8/7/2018 23:39 home    unlimited           10 default   paper_lanternroot    er.com             1533685160         10300
                                                                                                                                                                server1.apxserv
snsltdtestrot3.co.uk       162.255.116.78 snsltdtestrot3co                        11/21/2017 0:05 home    unlimited           12 default   paper_lanternroot    er.com             1511222711         13188
                                                                                                                                                                server1.apxserv
snsoltdvirilityt3x.co.uk   162.255.116.78 snsoltdvirilityt                        11/21/2017 0:06 home    unlimited           14 default   paper_lanternroot    er.com             1511222762         14572
                                                                                                                                                                server1.apxserv
softerskin.co.uk           162.255.116.78 softerskinco                            3/28/2016 18:43 home    unlimited           25 default   paper_lanternroot    er.com             1459190619         26288
                                                                                                                                                                server1.apxserv
spirebxr.uk                162.255.116.78 sp47irebxr                              2/21/2017 19:45 home    unlimited           16 default   paper_lanternroot    er.com             1487706327         16396
                                                                                                                                                                server1.apxserv
spirelitepro.uk            162.255.116.78 sp223elitepro                           2/21/2017 19:47 home    unlimited           14 default   paper_lanternroot    er.com             1487706440         14776
                                                             chris@swellcom.c                                                                                   server1.apxserv
spkworkout.com             162.255.116.78 spkworkout         om                   1/20/2016 22:46 home    unlimited           26 default   paper_lanternroot    er.com             1453329962         26736
                                                                                                                                                                server1.apxserv
sslbiogenic.uk             162.255.116.78 s7biogenic                              2/21/2017 19:48 home    unlimited           17 default   paper_lanternroot    er.com             1487706531         18244
                                                                                                                                                                server1.apxserv
sslbxr.uk                  162.255.116.78 s277lbxr                                2/21/2017 19:48 home    unlimited           18 default   paper_lanternroot    er.com             1487706511         19200
                                                                                                                                                                server1.apxserv
sslimitedtestrot3.com      162.255.116.78 ssli1itedtestrot                         8/7/2018 23:38 home    unlimited            9 default   paper_lanternroot    er.com             1533685129          9788
                                                                                                                                                                server1.apxserv
ssltdvirilityt3x.co.uk     162.255.116.78 ssltdvirilityt3x                        11/21/2017 0:05 home    unlimited           15 default   paper_lanternroot    er.com             1511222744         15568
                                                                                                                                                                server1.apxserv
ssltestrot3.co.uk          162.255.116.78 ssltestrot3co                           11/21/2017 0:04 home    unlimited           15 default   paper_lanternroot    er.com             1511222644         15884
                                                             admin@stack500p                                                                                    server1.apxserv
stack500plus.com           162.255.116.78 stack500plus       lus.com              3/20/2017 18:34 home    unlimited           13 default   paper_lanternroot    er.com             1490034892         13848
                                                                                                                                                                server1.apxserv
stackitultra.com           162.255.116.78 stackitultra                            3/27/2017 20:54 home    unlimited           16 default   paper_lanternroot    er.com             1490648059         16660
                                                                                                                                                                server1.apxserv
starxrgoldplus.com         162.255.116.78 starxrgoldplus                           6/9/2017 22:06 home    unlimited           15 default   paper_lanternroot    er.com             1497046012         16004
                                                                                                                                                                server1.apxserv
stsneuroxr.com             162.255.116.78 stsneuroxr                                5/9/2017 0:03 home    unlimited            7 default   paper_lanternroot    er.com             1494288234          8052
                                                             chris@apexcapital                                                                                  server1.apxserv
stsworkout.com             162.255.116.78 stsworkout         grp.com              1/20/2016 22:42 home    unlimited           45 default   paper_lanternroot    er.com             1453329776         46096
                                                                                                                                                                server1.apxserv
super400mass.com           162.255.116.78 super400mass                            3/27/2017 20:53 home    unlimited           12 default   paper_lanternroot    er.com             1490648007         12452
                                                                                                                                                                server1.apxserv
superbmass.com             162.255.116.78 s3perbmass                              2/15/2017 23:49 home    unlimited     1318 default       paper_lanternroot    er.com             1487202552       1350620
                                                                                                                                                                server1.apxserv
tacslltdtestrot3.com       162.255.116.78 tacslltdtestrot3                         2/16/2018 0:27 home    unlimited           11 default   paper_lanternroot    er.com             1518740861         11712
                                                                                                                                                                server1.apxserv
tacticbiogenicxr.com       162.255.116.78 tacticbiogenicxr                       12/23/2016 23:58 home    unlimited           17 default   paper_lanternroot    er.com             1482537528         17892


                                                                                                                                                                                     EXHIBIT 18
                                                                                                                                                                                      Page 129
                                 Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 119 of 182 Page ID
                                                                    #:1840

                                                                                                          Disk
                                                                                     Disk                 Space                                                                    Disk Space
Domain                     IP               User Name        Email   Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                    server1.apxserv
tacticbxr.com              162.255.116.78 tacticbxr                  12/23/2016 23:59 home    unlimited           17 default   paper_lanternroot    er.com             1482537546         17540
                                                                                                                                                    server1.apxserv
tacticelitepro.com         162.255.116.78 tacticelitepro             12/23/2016 23:59 home    unlimited           16 default   paper_lanternroot    er.com             1482537567         17100
                                                                                                                                                    server1.apxserv
tacticneuroxr.com          162.255.116.78 t6acticneuroxr              1/10/2017 19:03 home    unlimited           19 default   paper_lanternroot    er.com             1484075023         19604
                                                                                                                                                    server1.apxserv
tcsltltdvirilityt3x.com    162.255.116.78 tcsltltdvirility             2/16/2018 0:28 home    unlimited           12 default   paper_lanternroot    er.com             1518740898         12404
                                                                                                                                                    server1.apxserv
testoxr.com                162.255.116.78 xtestoxr                    3/28/2017 21:56 home    unlimited           46 default   paper_lanternroot    er.com             1490738178         47724
                                                                                                                                                    server1.apxserv
testrorestoret3.com        162.255.116.78 yz3testrestoret3             5/8/2018 18:47 home    unlimited            4 default   paper_lanternroot    er.com             1525805231          4252
                                                                                                                                                    server1.apxserv
testrot3.com               162.255.116.78 ztestrot                   11/15/2017 23:44 home    unlimited     3421 default       paper_lanternroot    er.com             1510789452       3503604
                                                                                                                                                    server1.apxserv
testrot3ccsl.co.uk         162.255.116.78 vtestrot3ccslco             12/13/2017 2:15 home    unlimited           14 default   paper_lanternroot    er.com             1513131330         14496
                                                                                                                                                    server1.apxserv
testrot3ccslimited.co.uk   162.255.116.78 zatestrot3ccslim             1/16/2018 0:52 home    unlimited           15 default   paper_lanternroot    er.com             1516063940         15444
                                                                                                                                                    server1.apxserv
testrot3gfmltd.com         162.255.116.78 q2testrotfmltd              3/15/2018 22:52 home    unlimited           11 default   paper_lanternroot    er.com             1521154322         11480
                                                                                                                                                    server1.apxserv
testrot3gforcemltd.com     162.255.116.78 tes77ot3gforceml             8/7/2018 23:41 home    unlimited            9 default   paper_lanternroot    er.com             1533685311          9872
                                                                                                                                                    server1.apxserv
testrot3lblastltd.com      162.255.116.78 tc2trot3lblastlt            3/15/2018 22:56 home    unlimited            4 default   paper_lanternroot    er.com             1521154561          4740
                                                                                                                                                    server1.apxserv
testrot3mpltd.co.uk        162.255.116.78 wtestrot3mpltdco            11/21/2017 0:09 home    unlimited           13 default   paper_lanternroot    er.com             1511222988         14216
                                                                                                                                                    server1.apxserv
testrot3mvsl.co.uk         162.255.116.78 utestrot3mvslco             12/13/2017 2:16 home    unlimited           18 default   paper_lanternroot    er.com             1513131417         19176
                                                                                                                                                    server1.apxserv
testrot3mvslimited.co.uk   162.255.116.78 patestrot3mvsli              1/16/2018 0:53 home    unlimited           13 default   paper_lanternroot    er.com             1516064022         13516
                                                                                                                                                    server1.apxserv
testrot3snosltltd.com      162.255.116.78 te9trot3snosltlt             8/7/2018 23:36 home    unlimited            9 default   paper_lanternroot    er.com             1533685018          9772
                                                                                                                                                    server1.apxserv
testrot3snowdriftltd.com   162.255.116.78 tes2rot3snowdrif             8/7/2018 23:37 home    unlimited            9 default   paper_lanternroot    er.com             1533685054          9792
                                                                                                                                                    server1.apxserv
testrot3sslimited.co.uk    162.255.116.78 ytestrot3sslimit            11/21/2017 0:04 home    unlimited           13 default   paper_lanternroot    er.com             1511222678         14056
                                                                                                                                                    server1.apxserv
testrot3ssltd.co.uk        162.255.116.78 xtestrot3ssltdco            11/21/2017 0:04 home    unlimited           13 default   paper_lanternroot    er.com             1511222694         14164
                                                                                                                                                    server1.apxserv
testrpeelt3.com            162.255.116.78 z3testrpeelt3                5/3/2018 22:00 home    unlimited            9 default   paper_lanternroot    er.com             1525384814          9996
                                                                                                                                                    server1.apxserv
tetonbiogenicxr.com        162.255.116.78 te2tonbiogenicxr            1/19/2017 23:13 home    unlimited           18 default   paper_lanternroot    er.com             1484867596         18824
                                                                                                                                                    server1.apxserv
tetonelitepro.com          162.255.116.78 t4etonelitepro              1/19/2017 23:13 home    unlimited           18 default   paper_lanternroot    er.com             1484867616         18692


                                                                                                                                                                         EXHIBIT 18
                                                                                                                                                                          Page 130
                                      Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 120 of 182 Page ID
                                                                         #:1841

                                                                                                                       Disk
                                                                                                  Disk                 Space                                                                    Disk Space
Domain                          IP               User Name      Email             Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                chris@swellcom.c                                                                                 server1.apxserv
tetonflex.com                   162.255.116.78 tetonflex        om                   3/3/2016 21:12 home   unlimited           30 default   paper_lanternroot    er.com             1457039524         31068
                                                                chris@apexcapital                                                                                server1.apxserv
tetonsupplements.com            162.255.116.78 tetonsupplements grp.com              6/4/2015 18:49 home   unlimited           35 default   paper_lanternroot    er.com             1433443771         35892
                                                                                                                                                                 server1.apxserv
tgloaptltvirilityt3x.co.uk      162.255.116.78 tgloaptltvirilit                    1/26/2018 21:43 home    unlimited           12 default   paper_lanternroot    er.com             1517003001         12800
                                                                                                                                                                 server1.apxserv
tglobaptltdtestrot3.co.uk       162.255.116.78 tglobaptltdtestr                    1/26/2018 21:43 home    unlimited           13 default   paper_lanternroot    er.com             1517002981         13564
                                                                                                                                                                 server1.apxserv
tglopltdtestrot3.co.uk          162.255.116.78 tglopltdtestrot3                    1/26/2018 21:41 home    unlimited           12 default   paper_lanternroot    er.com             1517002866         12356
                                                                                                                                                                 server1.apxserv
tgpdlimitedtestrot3.co.uk       162.255.116.78 tgpdlimitedtestr                    1/26/2018 21:42 home    unlimited           12 default   paper_lanternroot    er.com             1517002940         13156
                                                                                                                                                                 server1.apxserv
tnslltdtestrot3.co.uk           162.255.116.78 tnslltdtestrot3c                    2/13/2018 21:09 home    unlimited            4 default   paper_lanternroot    er.com             1518556147          4748
                                                                                                                                                                 server1.apxserv
tnusolltdtestrot3.co.uk         162.255.116.78 tnusolltdtestrot                    2/13/2018 21:09 home    unlimited            4 default   paper_lanternroot    er.com             1518556181          4688
                                                                                                                                                                 server1.apxserv
tnutrasolultdtestrot3.co.uk     162.255.116.78 tnutrasolultdtes                    2/13/2018 21:10 home    unlimited            4 default   paper_lanternroot    er.com             1518556219          4664
                                                                                                                                                                 server1.apxserv
tnutrslnltdvirilityt3x.co.uk    162.255.116.78 tnutrslnltdviril                    2/13/2018 21:11 home    unlimited            4 default   paper_lanternroot    er.com             1518556274          4616
                                                                                                                                                                 server1.apxserv
toglpltdvirilityt3x.co.uk       162.255.116.78 toglpltdvirility                    1/26/2018 21:41 home    unlimited           13 default   paper_lanternroot    er.com             1517002886         14044
                                                                                                                                                                 server1.apxserv
topgloproltestrot3.co.uk        162.255.116.78 topgloproltestro                    1/26/2018 21:41 home    unlimited           11 default   paper_lanternroot    er.com             1517002905         12252
                                                                                                                                                                 server1.apxserv
topglpoltdvirilityt3x.co.uk     162.255.116.78 topglpoltdvirili                    1/26/2018 21:42 home    unlimited           12 default   paper_lanternroot    er.com             1517002922         12748
                                                                                                                                                                 server1.apxserv
topnsltdvirilityt3x.co.uk       162.255.116.78 topnsltdvirility                    2/13/2018 21:10 home    unlimited            4 default   paper_lanternroot    er.com             1518556237          4608
                                                                                                                                                                 server1.apxserv
topnusltdtestrot3.co.uk         162.255.116.78 topnusltdtestrot                    2/13/2018 21:09 home    unlimited            4 default   paper_lanternroot    er.com             1518556164          4696
                                                                                                                                                                 server1.apxserv
topqglimitedbiogenxr.co.uk      162.255.116.78 topqglimitedbiog                    6/15/2017 22:35 home    unlimited           15 default   paper_lanternroot    er.com             1497566107         15956
                                                                                                                                                                 server1.apxserv
topqglimitedelitep.co.uk        162.255.116.78 ztopqglimitedeli                    6/15/2017 22:38 home    unlimited           15 default   paper_lanternroot    er.com             1497566316         16160
                                                                                                                                                                 server1.apxserv
topqugltdtestrot3.co.uk         162.255.116.78 topqugltdtestrot                    1/26/2018 21:44 home    unlimited           14 default   paper_lanternroot    er.com             1517003062         14908
                                                                                                                                                                 server1.apxserv
toqualgroltdvirilityt3x.co.uk   162.255.116.78 toqualgroltdviri                    1/26/2018 21:45 home    unlimited           11 default   paper_lanternroot    er.com             1517003123         12060
                                                                                                                                                                 server1.apxserv
tpglelitepro.co.uk              162.255.116.78 tpgleliteproco                      6/15/2017 22:33 home    unlimited           15 default   paper_lanternroot    er.com             1497566030         16200
                                                                                                                                                                 server1.apxserv
tpgpdlimitedvirilityt3x.co.uk   162.255.116.78 tpgpdlimitedviri                    1/26/2018 21:42 home    unlimited           12 default   paper_lanternroot    er.com             1517002962         12376
                                                                                                                                                                 server1.apxserv
tpnusolulimtedtestrot3.co.uk    162.255.116.78 tpnusolulimtedte                    2/13/2018 21:10 home    unlimited            4 default   paper_lanternroot    er.com             1518556202          4680


                                                                                                                                                                                      EXHIBIT 18
                                                                                                                                                                                       Page 131
                                      Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 121 of 182 Page ID
                                                                         #:1842

                                                                                                                            Disk
                                                                                                       Disk                 Space                                                                    Disk Space
Domain                          IP               User Name        Email                Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                      server1.apxserv
tpnutrsltltdvirilityt3x.co.uk   162.255.116.78 tpnutrsltltdviri                         2/13/2018 21:10 home    unlimited            4 default   paper_lanternroot    er.com             1518556255          4624
                                                                                                                                                                      server1.apxserv
tpquagltdvirilityt3x.co.uk      162.255.116.78 tpquagltdvirilit                         1/26/2018 21:44 home    unlimited           12 default   paper_lanternroot    er.com             1517003081         12760
                                                                                                                                                                      server1.apxserv
tqglbioxr.co.uk                 162.255.116.78 tqglbioxrco                              6/15/2017 22:33 home    unlimited           15 default   paper_lanternroot    er.com             1497566006         15904
                                                                                                                                                                      server1.apxserv
tqgrolimitedtestrot3.co.uk      162.255.116.78 tqgrolimitedtest                         1/26/2018 21:43 home    unlimited           11 default   paper_lanternroot    er.com             1517003021         11732
                                                                                                                                                                      server1.apxserv
tquagroltdtestrot3.co.uk        162.255.116.78 tquagroltdtestro                         1/26/2018 21:45 home    unlimited           13 default   paper_lanternroot    er.com             1517003102         13348
                                                                                                                                                                      server1.apxserv
tqugrolimitvirilityt3x.co.uk    162.255.116.78 tqugrolimitviril                         1/26/2018 21:44 home    unlimited           13 default   paper_lanternroot    er.com             1517003041         13676
                                                                                                                                                                      server1.apxserv
tqultglvirilityt3x.co.uk        162.255.116.78 tqultglvirilityt                         1/26/2018 21:46 home    unlimited           13 default   paper_lanternroot    er.com             1517003164         13584
                                                                                                                                                                      server1.apxserv
tqultyglimtestrot3.co.uk        162.255.116.78 tqultyglimtestro                         1/26/2018 21:45 home    unlimited           11 default   paper_lanternroot    er.com             1517003142         11724
                                                                  admin@triflexmax                                                                                    server1.apxserv
triflexmax.com                  162.255.116.78 triflexmax         .com                  3/28/2017 18:25 home    unlimited           15 default   paper_lanternroot    er.com             1490725545         15596
                                                                  admin@triflexultra                                                                                  server1.apxserv
triflexultra.com                162.255.116.78 triflexultra       .com                  3/17/2017 15:47 home    unlimited           16 default   paper_lanternroot    er.com             1489765628         16884
                                                                                                                                                                      server1.apxserv
trixelitepro.co.uk              162.255.116.78 trix5eliteproco                          4/11/2017 18:40 home    unlimited           20 default   paper_lanternroot    er.com             1491936025         21108
                                                                                                                                                                      server1.apxserv
trixlimitedelitepro.co.uk       162.255.116.78 trixlimitedelite                          8/9/2017 19:19 home    unlimited           15 default   paper_lanternroot    er.com             1502306376         16372
                                                                  chris@apexcapital                                                                                   server1.apxserv
trubox.co                       162.255.116.78 trubox             grp.com               4/21/2015 23:39 home    unlimited            2 default   paper_lanternroot    er.com             1429659583          2520
                                                                                                                                                                      server1.apxserv
tryawesomesleeppro.com          162.255.116.78 tryawesomesleepp                          9/7/2017 22:37 home    unlimited           14 default   paper_lanternroot    er.com             1504823878         14624
                                                                                                                                                                      server1.apxserv
trybeastbuildxr.com             162.255.116.78 trybeastbuildxr                           9/7/2017 22:35 home    unlimited           13 default   paper_lanternroot    er.com             1504823722         14100
                                                                                                                                                                      server1.apxserv
trybestrestpro.com              162.255.116.78 trybestrestpro                            9/7/2017 22:20 home    unlimited           13 default   paper_lanternroot    er.com             1504822855         14004
                                                                                                                                                                      server1.apxserv
trybettermanxr.com              162.255.116.78 ztrybettermanxr                           9/7/2017 22:38 home    unlimited           19 default   paper_lanternroot    er.com             1504823893         19512
                                                                                                                                                                      server1.apxserv
trybettermindxr.com             162.255.116.78 trybettermindxr                           9/7/2017 22:34 home    unlimited           14 default   paper_lanternroot    er.com             1504823682         14640
                                                                                                                                                                      server1.apxserv
trybiogenic.com                 162.255.116.78 trybiogenic                              12/23/2016 4:11 home    unlimited           17 default   paper_lanternroot    er.com             1482466275         17632
                                                                                                                                                                      server1.apxserv
trybiogenicmavpro.co.uk         162.255.116.78 ztrybiogenicmavp                          6/8/2017 20:50 home    unlimited           15 default   paper_lanternroot    er.com             1496955035         15896
                                                                                                                                                                      server1.apxserv
trybiogenicmavpro.com           162.255.116.78 trybi99ogenmavpr                          4/3/2017 20:10 home    unlimited           16 default   paper_lanternroot    er.com             1491250231         16752
                                                                                                                                                                      server1.apxserv
trybiogenicopg.com              162.255.116.78 trybio1genicop                            4/3/2017 19:58 home    unlimited           16 default   paper_lanternroot    er.com             1491249481         17004


                                                                                                                                                                                           EXHIBIT 18
                                                                                                                                                                                            Page 132
                                   Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 122 of 182 Page ID
                                                                      #:1843

                                                                                                                        Disk
                                                                                                   Disk                 Space                                                                    Disk Space
Domain                       IP              User Name         Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                                  server1.apxserv
trybiogenicxrchl.co.uk       162.255.116.78 ytrybiogenicxrch                        7/12/2017 22:58 home    unlimited            6 default   paper_lanternroot    er.com             1499900324          6368
                                                                                                                                                                  server1.apxserv
trybxrmavpro.co.uk           162.255.116.78 trybxrmavproco                           6/8/2017 20:50 home    unlimited           15 default   paper_lanternroot    er.com             1496955031         15880
                                                                                                                                                                  server1.apxserv
trybxrmavpro.com             162.255.116.78 trybxr5mavpr                             4/3/2017 20:09 home    unlimited           16 default   paper_lanternroot    er.com             1491250194         16736
                                                                                                                                                                  server1.apxserv
trybxrnow.uk                 162.255.116.78 t98rybxrnow                             2/21/2017 19:42 home    unlimited           18 default   paper_lanternroot    er.com             1487706135         18956
                                                                                                                                                                  server1.apxserv
trybxropgl.com               162.255.116.78 try3bxropgl                              4/3/2017 20:05 home    unlimited           16 default   paper_lanternroot    er.com             1491249946         16760
                                                                                                                                                                  server1.apxserv
trybxrpwr.uk                 162.255.116.78 tr987ybxrpwr                            2/21/2017 19:51 home    unlimited           17 default   paper_lanternroot    er.com             1487706688         18028
                                                                                                                                                                  server1.apxserv
trycognismarterpro.com       162.255.116.78 trycognismarterp                         9/7/2017 22:20 home    unlimited           14 default   paper_lanternroot    er.com             1504822852         14496
                                                               chris@apexcapital                                                                                  server1.apxserv
trydermac.com                162.255.116.78 trydermac          grp.com              1/27/2016 22:13 home    unlimited     1170 default       paper_lanternroot    er.com             1453932807       1198488
                                                                                                                                                                  server1.apxserv
tryeliteprochlimited.co.uk   162.255.116.78 ytryeliteprochli                        7/12/2017 23:00 home    unlimited            6 default   paper_lanternroot    er.com             1499900411          6400
                                                                                                                                                                  server1.apxserv
tryeliteprompl.co.uk         162.255.116.78 ztryelitepromplc                         6/8/2017 20:50 home    unlimited           15 default   paper_lanternroot    er.com             1496955053         16136
                                                                                                                                                                  server1.apxserv
tryeliteprompl.com           162.255.116.78 tryelite441pr                            4/3/2017 20:12 home    unlimited           16 default   paper_lanternroot    er.com             1491250331         17084
                                                                                                                                                                  server1.apxserv
tryelitepronow.uk            162.255.116.78 tr209litepronow                         2/21/2017 19:44 home    unlimited           19 default   paper_lanternroot    er.com             1487706271         19504
                                                                                                                                                                  server1.apxserv
tryeliteproopg.com           162.255.116.78 try4eliteproop                           4/3/2017 20:06 home    unlimited           16 default   paper_lanternroot    er.com             1491249973         17072
                                                               chris@swellcom.c                                                                                   server1.apxserv
tryevermax.com               162.255.116.78 tryevermax         om                    8/27/2015 0:09 home    unlimited     5733 default       paper_lanternroot    er.com             1440634195       5871088
                                                               chris@apexcapital                                                                                  server1.apxserv
tryflawlesseyes.com          162.255.116.78 tryflawlesseyes    grp.com               7/1/2015 20:02 home    unlimited           23 default   paper_lanternroot    er.com             1435780970         24364
                                                                                                                                                                  server1.apxserv
tryflexiboost.com            162.255.116.78 try34exiboost                           2/17/2017 18:09 home    unlimited           18 default   paper_lanternroot    er.com             1487354951         19424
                                                                                                                                                                  server1.apxserv
tryfocuszx1.com              162.255.116.78 tryfocuszx1                            11/13/2017 21:51 home    unlimited            5 default   paper_lanternroot    er.com             1510609872          5444
                                                                                                                                                                  server1.apxserv
trygflemx.uk                 162.255.116.78 tr32ygflemx                             2/21/2017 19:38 home    unlimited           17 default   paper_lanternroot    er.com             1487705923         17708
                                                                                                                                                                  server1.apxserv
trygflvx3.uk                 162.255.116.78 tr21ygflvx3                             2/21/2017 19:41 home    unlimited           15 default   paper_lanternroot    er.com             1487706100         16076
                                                                                                                                                                  server1.apxserv
trylumeraskin.com            162.255.116.78 trylumeraskin                            5/8/2015 23:15 home    unlimited           84 default   paper_lanternroot    er.com             1431126938         86812
                                                                                                                                                                  server1.apxserv
trymaxboostpro.com           162.255.116.78 trymaxboostpro                           9/7/2017 22:35 home    unlimited           14 default   paper_lanternroot    er.com             1504823711         15036
                                                                                                                                                                  server1.apxserv
trymaxbuildpro.com           162.255.116.78 trymaxbuildpro                           9/7/2017 22:13 home    unlimited           14 default   paper_lanternroot    er.com             1504822389         14496


                                                                                                                                                                                       EXHIBIT 18
                                                                                                                                                                                        Page 133
                              Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 123 of 182 Page ID
                                                                 #:1844

                                                                                                                   Disk
                                                                                              Disk                 Space                                                                    Disk Space
Domain                  IP              User Name         Email               Start Date      Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                                                                                                             server1.apxserv
trymaxcorez9.com        162.255.116.78 trymaxcorez9                             9/7/2017 22:38 home    unlimited           17 default   paper_lanternroot    er.com             1504823911         17588
                                                                                                                                                             server1.apxserv
trymegaboost5000.com    162.255.116.78 trymegaboost5000                         9/7/2017 22:18 home    unlimited           14 default   paper_lanternroot    er.com             1504822727         14392
                                                                                                                                                             server1.apxserv
trymindclaritypro.com   162.255.116.78 trymindclaritypr                         9/7/2017 22:37 home    unlimited           17 default   paper_lanternroot    er.com             1504823861         17432
                                                                                                                                                             server1.apxserv
trymorezzz.com          162.255.116.78 trymorezzz                               9/7/2017 22:18 home    unlimited           14 default   paper_lanternroot    er.com             1504822693         14464
                                                                                                                                                             server1.apxserv
tryneurosmart.com       162.255.116.78 t8yneurosmart                           2/17/2017 18:08 home    unlimited      410 default       paper_lanternroot    er.com             1487354892        420660
                                                          derrick@apexcapit                                                                                  server1.apxserv
tryneuroxr.com          162.255.116.78 tryneuroxr         algrp.com             9/8/2015 21:41 home    unlimited     1154 default       paper_lanternroot    er.com             1441748479       1182624
                                                          tom@apexcapitalg                                                                                   server1.apxserv
trynewfollicure.com     162.255.116.78 trynewfollicure    rp.com                6/9/2015 23:41 home    unlimited           37 default   paper_lanternroot    er.com             1433893270         38140
                                                                                                                                                             server1.apxserv
trynushredx5.com        162.255.116.78 trynushredx5                             9/7/2017 22:40 home    unlimited           14 default   paper_lanternroot    er.com             1504824056         14472
                                                                                                                                                             server1.apxserv
tryoptimaxsize.com      162.255.116.78 tryoptimaxsize                           9/7/2017 22:21 home    unlimited           15 default   paper_lanternroot    er.com             1504822872         15580
                                                          chris@apexcapital                                                                                  server1.apxserv
trypureburn.com         162.255.116.78 trypureburn        grp.com               6/3/2015 18:04 home    unlimited           21 default   paper_lanternroot    er.com             1433354694         21664
                                                                                                                                                             server1.apxserv
trypxripped9.com        162.255.116.78 trypxripped9                             9/7/2017 22:21 home    unlimited           14 default   paper_lanternroot    er.com             1504822889         14352
                                                                                                                                                             server1.apxserv
trysleepeze.com         162.255.116.78 xtrysleepeze                           11/13/2017 21:52 home    unlimited           13 default   paper_lanternroot    er.com             1510609920         13940
                                                                                                                                                             server1.apxserv
trysleepfastxr.com      162.255.116.78 ztrysleepfastxr                          9/7/2017 22:12 home    unlimited           13 default   paper_lanternroot    er.com             1504822354         13608
                                                                                                                                                             server1.apxserv
trysleepgr.com          162.255.116.78 trysleepgr                              2/17/2017 18:24 home    unlimited           25 default   paper_lanternroot    er.com             1487355863         26036
                                                                                                                                                             server1.apxserv
trysleepsimplexr.com    162.255.116.78 ytrysleepsimplex                         9/7/2017 22:35 home    unlimited           13 default   paper_lanternroot    er.com             1504823709         13800
                                                                                                                                                             server1.apxserv
trysmartbrainpro.com    162.255.116.78 trysmartbrainpro                         9/7/2017 22:17 home    unlimited           13 default   paper_lanternroot    er.com             1504822678         13892
                                                                                                                                                             server1.apxserv
trysmartfocusx5.com     162.255.116.78 ztrysmartfocusx5                         9/7/2017 22:40 home    unlimited           13 default   paper_lanternroot    er.com             1504824007         14156
                                                                                                                                                             server1.apxserv
trytslbxr.com           162.255.116.78 tr99ytslbxr                             2/21/2017 19:36 home    unlimited           16 default   paper_lanternroot    er.com             1487705779         17216
                                                                                                                                                             server1.apxserv
trytslnxr.com           162.255.116.78 try4tslnxr                              2/21/2017 19:34 home    unlimited           13 default   paper_lanternroot    er.com             1487705684         14200
                                                                                                                                                             server1.apxserv
tryultragain.com        162.255.116.78 tr2yultragain                           2/15/2017 23:48 home    unlimited           45 default   paper_lanternroot    er.com             1487202502         46112
                                                                                                                                                             server1.apxserv
tryupsmarty.com         162.255.116.78 tr4yupsmarty                            2/16/2017 21:18 home    unlimited           14 default   paper_lanternroot    er.com             1487279935         14740
                                                                                                                                                             server1.apxserv
tryvigxr9.com           162.255.116.78 tryvigxr9                                9/7/2017 22:18 home    unlimited           14 default   paper_lanternroot    er.com             1504822710         15196


                                                                                                                                                                                  EXHIBIT 18
                                                                                                                                                                                   Page 134
                              Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 124 of 182 Page ID
                                                                 #:1845

                                                                                                                   Disk
                                                                                              Disk                 Space                                                                    Disk Space
Domain                  IP              User Name         Email             Start Date        Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                          chris@apexcapital                                                                                  server1.apxserv
tryvirilityx3.com       162.255.116.78 tryvx3             grp.com            9/17/2015 19:56 home      unlimited           38 default   paper_lanternroot    er.com             1442519789         39052
                                                                                                                                                             server1.apxserv
tryx5sleepaid.com       162.255.116.78 tryx5sleepaid                            9/7/2017 22:40 home    unlimited           13 default   paper_lanternroot    er.com             1504824022         13860
                                                                                                                                                             server1.apxserv
tryxrfocus9.com         162.255.116.78 tryxrfocus9                              9/7/2017 22:12 home    unlimited           15 default   paper_lanternroot    er.com             1504822339         15400
                                                                                                                                                             server1.apxserv
tryxrsizepro.com        162.255.116.78 tryxrsizepro                             9/7/2017 22:40 home    unlimited           15 default   paper_lanternroot    er.com             1504824039         15896
                                                                                                                                                             server1.apxserv
tryxrxtend9.com         162.255.116.78 tryxrxtend9                              9/7/2017 22:12 home    unlimited           14 default   paper_lanternroot    er.com             1504822371         15080
                                                                                                                                                             server1.apxserv
tslbiogenic.com         162.255.116.78 t1slbiogenic                              1/5/2017 0:00 home    unlimited           20 default   paper_lanternroot    er.com             1483574437         20992
                                                                                                                                                             server1.apxserv
tslelitepro.com         162.255.116.78 tslelitepro                            12/23/2016 23:59 home    unlimited           16 default   paper_lanternroot    er.com             1482537589         17032
                                                                                                                                                             server1.apxserv
tslimitedbiogenxr.com   162.255.116.78 ztslimitedbiogen                         8/9/2017 22:08 home    unlimited           16 default   paper_lanternroot    er.com             1502316519         16848
                                                                                                                                                             server1.apxserv
tslimitedneuroxr.com    162.255.116.78 tslimitedneuroxr                         8/9/2017 22:03 home    unlimited            7 default   paper_lanternroot    er.com             1502316181          7372
                                                                                                                                                             server1.apxserv
tsltdtestrot3.com       162.255.116.78 tslt63dtestrot3                          2/16/2018 0:27 home    unlimited           11 default   paper_lanternroot    er.com             1518740842         11756
                                                                                                                                                             server1.apxserv
ttcstltdtestrot3.com    162.255.116.78 ttcstltdtestrot3                         2/16/2018 0:28 home    unlimited           11 default   paper_lanternroot    er.com             1518740881         11712
                                                                                                                                                             server1.apxserv
ttnmax.com              162.255.116.78 ttnmax                                  5/17/2017 22:32 home    unlimited           16 default   paper_lanternroot    er.com             1495060353         16568
                                                                                                                                                             server1.apxserv
ultgainsharpmg.com      162.255.116.78 x9ultgainsharpmg                         6/6/2018 23:09 home    unlimited           10 default   paper_lanternroot    er.com             1528326545         11216
                                                                                                                                                             server1.apxserv
ultralastxl.com         162.255.116.78 u215ltralastxl                          6/26/2018 18:31 home    unlimited           11 default   paper_lanternroot    er.com             1530037860         11540
                                                                                                                                                             server1.apxserv
ultravilboost.com       162.255.116.78 q23ultravilboost                        6/21/2018 23:42 home    unlimited           11 default   paper_lanternroot    er.com             1529624528         12012
                                                                                                                                                             server1.apxserv
upmentalxr.com          162.255.116.78 upmentalxr                               2/6/2017 20:21 home    unlimited           15 default   paper_lanternroot    er.com             1486412491         15864
                                                                                                                                                             server1.apxserv
upsizeproxt.com         162.255.116.78 upsizeproxt                             6/14/2017 20:22 home    unlimited           13 default   paper_lanternroot    er.com             1497471767         14004
                                                                                                                                                             server1.apxserv
upsizexrpro.com         162.255.116.78 u78psizexrpro                           6/26/2018 18:28 home    unlimited           13 default   paper_lanternroot    er.com             1530037684         13516
                                                          chris@apexcapital                                                                                  server1.apxserv
usautoreports.com       162.255.116.78 usautoreports      grp.com               7/25/2015 1:13 home    unlimited      515 default       paper_lanternroot    er.com             1437786781        527660
                                                                                                                                                             server1.apxserv
usleepmax.com           162.255.116.78 usleepmax                                2/6/2017 20:21 home    unlimited           15 default   paper_lanternroot    er.com             1486412477         15688
                                                          chris@swellcom.c                                                                                   server1.apxserv
vapmanager.com          162.255.116.78 vapmanager         om                    6/6/2016 21:48 home    unlimited     5474 default       paper_lanternroot    er.com             1465249684       5606173
                                                                                                                                                             server1.apxserv
vilxrultra.com          162.255.116.78 v451ilxrultra                           6/26/2018 18:29 home    unlimited           11 default   paper_lanternroot    er.com             1530037745         11772


                                                                                                                                                                                  EXHIBIT 18
                                                                                                                                                                                   Page 135
                                     Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 125 of 182 Page ID
                                                                        #:1846

                                                                                                                           Disk
                                                                                                      Disk                 Space                                                                    Disk Space
Domain                         IP               User Name        Email             Start Date         Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                                 chris@apexcaptial                                                                                   server1.apxserv
virility3xprime.com            162.255.116.78 v3xprime           grp.com            4/24/2015 20:40 home       unlimited           55 default   paper_lanternroot    er.com             1429908052         56388
                                                                 chris@apexcaptial                                                                                   server1.apxserv
virilitybcg.com                162.255.116.78 vx3bcg             grp.com            5/27/2015 16:50 home       unlimited           11 default   paper_lanternroot    er.com             1432745425         11940
                                                                 chris@swellcom.c                                                                                    server1.apxserv
virilitydirect.com             162.255.116.78 vx3drct            om                 3/29/2016 23:17 home       unlimited      809 default       paper_lanternroot    er.com             1459293445        828676
                                                                                                                                                                     server1.apxserv
virilitygfm.uk                 162.255.116.78 vi6rilitygfm                              2/9/2017 19:08 home    unlimited           21 default   paper_lanternroot    er.com             1486667281         21584
                                                                                                                                                                     server1.apxserv
virilitygfmltdx3.co.uk         162.255.116.78 zvirilitygfmltdx                         4/20/2017 19:16 home    unlimited           16 default   paper_lanternroot    er.com             1492715805         16524
                                                                                                                                                                     server1.apxserv
virilityt3x.com                162.255.116.78 uvirilityt3x                            11/13/2017 21:51 home    unlimited           44 default   paper_lanternroot    er.com             1510609888         45804
                                                                                                                                                                     server1.apxserv
virilityt3xctrixltd.com        162.255.116.78 vir41ityt3xctrix                         3/15/2018 22:54 home    unlimited            4 default   paper_lanternroot    er.com             1521154490          4756
                                                                                                                                                                     server1.apxserv
virilityt3xgfmltd.com          162.255.116.78 viri22tyt3xgfmlt                         3/15/2018 22:54 home    unlimited           11 default   paper_lanternroot    er.com             1521154445         11848
                                                                                                                                                                     server1.apxserv
virilityt3xgforcmaxlimited.com 162.255.116.78 viri456yt3xgforc                          8/7/2018 23:43 home    unlimited           10 default   paper_lanternroot    er.com             1533685431         10328
                                                                                                                                                                     server1.apxserv
virilityt3xmountventsltd.com   162.255.116.78 virp9ityt3xmount                         3/15/2018 22:58 home    unlimited            4 default   paper_lanternroot    er.com             1521154689          4744
                                                                                                                                                                     server1.apxserv
virilityt3xsbmltd.co.uk        162.255.116.78 mxvirilityt3xsbm                          1/16/2018 0:57 home    unlimited           12 default   paper_lanternroot    er.com             1516064236         12956
                                                                                                                                                                     server1.apxserv
virilityt3xssllitd.com         162.255.116.78 v1rilityt3xsslli                          8/7/2018 23:39 home    unlimited           10 default   paper_lanternroot    er.com             1533685188         10280
                                                                                                                                                                     server1.apxserv
virilityt3xssltd.co.uk         162.255.116.78 tvirilityt3xsslt                         11/21/2017 0:05 home    unlimited           13 default   paper_lanternroot    er.com             1511222729         14112
                                                                                                                                                                     server1.apxserv
virilitytx3ccsl.co.uk          162.255.116.78 svirilitytx3ccsl                         12/13/2017 2:15 home    unlimited           17 default   paper_lanternroot    er.com             1513131315         17660
                                                                                                                                                                     server1.apxserv
virilitytx3mvsl.co.uk          162.255.116.78 rvirilitytx3mvsl                         12/13/2017 2:16 home    unlimited           14 default   paper_lanternroot    er.com             1513131403         14768
                                                                 chris@apexcapital                                                                                   server1.apxserv
virilityworks.com              162.255.116.78 vworks             grp.com               4/21/2015 23:28 home    unlimited            1 default   paper_lanternroot    er.com             1429658917          2028
                                                                 chris@apexcapital.                                                                                  server1.apxserv
virilityx3‐support.com         162.255.116.78 virilityx3suppor   com                    4/18/2015 0:34 home    unlimited           23 default   paper_lanternroot    er.com             1429317240         24188
                                                                 chris@swellcom.c                                                                                    server1.apxserv
virilityx3.com                 162.255.116.78 vx3com             om                    5/20/2015 20:43 home    unlimited           42 default   paper_lanternroot    er.com             1432154598         43708
                                                                                                                                                                     server1.apxserv
virilityx3.uk                  162.255.116.78 v7irilityx3                               2/9/2017 19:08 home    unlimited           17 default   paper_lanternroot    er.com             1486667306         17824
                                                                 chris@swellcom.c                                                                                    server1.apxserv
virilityx3cornice.com          162.255.116.78 vx3cornice         om                     12/2/2015 1:45 home    unlimited           14 default   paper_lanternroot    er.com             1449020710         14340
                                                                 chris@apexcapital                                                                                   server1.apxserv
virilityx3enhanced.com         162.255.116.78 vx3enhanced        grp.com               8/20/2015 18:27 home    unlimited           19 default   paper_lanternroot    er.com             1440095279         19616
                                                                                                                                                                     server1.apxserv
virilityx3gfmlimited.co.uk     162.255.116.78 wvirilityx3gfmli                          8/9/2017 22:12 home    unlimited            6 default   paper_lanternroot    er.com             1502316728          6680


                                                                                                                                                                                          EXHIBIT 18
                                                                                                                                                                                           Page 136
                                 Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 126 of 182 Page ID
                                                                    #:1847

                                                                                                                     Disk
                                                                                                Disk                 Space                                                                    Disk Space
Domain                     IP               User Name        Email             Start Date       Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                             chris@apexcapital                                                                                 server1.apxserv
virilityx3horizon.com      162.255.116.78 vx3horizon         grp.com              9/9/2015 16:03 home    unlimited           34 default   paper_lanternroot    er.com             1441814602         35628
                                                                                                                                                               server1.apxserv
virilityx3iz.co.uk         162.255.116.78 xvirilityx3izco                        7/11/2017 19:15 home    unlimited           18 default   paper_lanternroot    er.com             1499800506         18784
                                                                                                                                                               server1.apxserv
virilityx3prime.com        162.255.116.78 vx3prime                                4/25/2015 0:50 home    unlimited           28 default   paper_lanternroot    er.com             1429923018         29596
                                                             chris@apexcapital                                                                                 server1.apxserv
virilityx3results.com      162.255.116.78 vx3results         grp.com              8/6/2015 22:00 home    unlimited           32 default   paper_lanternroot    er.com             1438898418         33740
                                                             chris@swellcom.c                                                                                  server1.apxserv
virilityx3shadow.com       162.255.116.78 vx3shadow          om                   12/2/2015 1:43 home    unlimited           14 default   paper_lanternroot    er.com             1449020600         14880
                                                                                                                                                               server1.apxserv
virilityx3source.com       162.255.116.78 vx3source                              4/29/2015 16:57 home    unlimited           44 default   paper_lanternroot    er.com             1430326675         45404
                                                             chris@swellcom.c                                                                                  server1.apxserv
virilityx3source1.com      162.255.116.78 vx3s1replace       om                  8/23/2016 20:59 home    unlimited           14 default   paper_lanternroot    er.com             1471985969         14772
                                                             chris@apexcaptial                                                                                 server1.apxserv
virilityx3special.com      162.255.116.78 vx3special         grp.com             5/15/2015 22:58 home    unlimited           67 default   paper_lanternroot    er.com             1431730714         69260
                                                             chris@apexcapital                                                                                 server1.apxserv
virilityx3works.com        162.255.116.78 vx3works           grp.com              9/8/2015 18:43 home    unlimited           35 default   paper_lanternroot    er.com             1441737817         35972
                                                                                                                                                               server1.apxserv
virilityxgmlimited.co.uk   162.255.116.78 vvirilityxgmlimi                        8/9/2017 22:17 home    unlimited            6 default   paper_lanternroot    er.com             1502317029          6356
                                                                                                                                                               server1.apxserv
virilityxtageless.com      162.255.116.78 yvirilityxtagele                       6/14/2017 20:24 home    unlimited           13 default   paper_lanternroot    er.com             1497471895         13940
                                                                                                                                                               server1.apxserv
virilrevealt3x.com         162.255.116.78 c1virilrevealt3x                        5/3/2018 22:01 home    unlimited            9 default   paper_lanternroot    er.com             1525384890         10076
                                                                                                                                                               server1.apxserv
virilvitalt3x.com          162.255.116.78 m9virilvitalt3x                         5/8/2018 18:47 home    unlimited            4 default   paper_lanternroot    er.com             1525805254          4228
                                                                                                                                                               server1.apxserv
vitanutraonline.com        162.255.116.78 vitanutraonline                        1/24/2017 17:57 home    unlimited           39 default   paper_lanternroot    er.com             1485280648         40544
                                                             chris@apexcapital                                                                                 server1.apxserv
vx3apres.com               162.255.116.78 vx3apres           grp.com              12/2/2015 1:44 home    unlimited           14 default   paper_lanternroot    er.com             1449020676         14468
                                                             chris@apexcapital                                                                                 server1.apxserv
vx3ctrix.com               162.255.116.78 vx3ctrix           grp.com             12/21/2015 1:10 home    unlimited           21 default   paper_lanternroot    er.com             1450660208         22000
                                                             tom@apexcapitalg                                                                                  server1.apxserv
vx3direct.com              162.255.116.78 vx3direct          rp.com               6/9/2015 23:38 home    unlimited           49 default   paper_lanternroot    er.com             1433893124         50576
                                                             chris@apexcapital                                                                                 server1.apxserv
vx3enhanced.com            162.255.116.78 enhancedvx3        grp.com             8/20/2015 18:38 home    unlimited            1 default   paper_lanternroot    er.com             1440095905          1652
                                                                                                                                                               server1.apxserv
vx3gfm.uk                  162.255.116.78 vx93gfm                                 2/9/2017 19:08 home    unlimited           20 default   paper_lanternroot    er.com             1486667323         21128
                                                                                                                                                               server1.apxserv
vx3gfmlimited.co.uk        162.255.116.78 vx3gfmlimitedco                         8/9/2017 22:12 home    unlimited            6 default   paper_lanternroot    er.com             1502316760          6308
                                                                                                                                                               server1.apxserv
vx3iz.co.uk                162.255.116.78 vx3izco                                7/11/2017 19:14 home    unlimited           18 default   paper_lanternroot    er.com             1499800469         19072
                                                             chris@apexcapital                                                                                 server1.apxserv
vx3now.com                 162.255.116.78 vx3now             grp.com              8/6/2015 21:34 home    unlimited           45 default   paper_lanternroot    er.com             1438896874         46860


                                                                                                                                                                                    EXHIBIT 18
                                                                                                                                                                                     Page 137
                               Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 127 of 182 Page ID
                                                                  #:1848

                                                                                                                   Disk
                                                                                              Disk                 Space                                                                    Disk Space
Domain                   IP               User Name        Email             Start Date       Partition Quota      Used       Package   Theme        Owner   Server          Unix Startdate Used (bytes)
                                                           tom@apexcapitalg                                                                                  server1.apxserv
vx3offer.com             162.255.116.78 vx3offer           rp.com               6/9/2015 23:39 home    unlimited           60 default   paper_lanternroot    er.com             1433893191         62284
                                                           chris@apexcapital                                                                                 server1.apxserv
vx3sky.com               162.255.116.78 vx3sky             grp.com            12/21/2015 1:09 home     unlimited           19 default   paper_lanternroot    er.com             1450660147         19712
                                                           chris@swellcom.c                                                                                  server1.apxserv
vx3source.com            162.255.116.78 vx3ssource         om                 8/23/2016 23:42 home     unlimited           18 default   paper_lanternroot    er.com             1471995731         19372
                                                           chris@apexcapital                                                                                 server1.apxserv
vx3ultra.com             162.255.116.78 vx3ultra           grp.com            12/21/2015 1:09 home     unlimited           19 default   paper_lanternroot    er.com             1450660183         19592
                                                                                                                                                             server1.apxserv
vx3werke.de              162.255.116.78 vx3werke                               2/24/2017 18:28 home    unlimited           44 default   paper_lanternroot    er.com             1487960918         45352
                                                           derrick@apexcapit                                                                                 server1.apxserv
whoisdatamanager.com     162.255.116.78   whoisdatamanager algrp.com           12/9/2015 16:42 home    unlimited      178 default       paper_lanternroot    er.com             1449679367        182388
                                                           chris@swellcom.c                                                                                  server1.apxserv
wmdepot.com              162.255.116.78   wmdepot          om                  1/27/2016 17:13 home    unlimited            8 default   paper_lanternroot    er.com             1453914829          8312
                                                           chris@apexcapital                                                                                 server1.apxserv
wyomingsupplements.com   162.255.116.78   wyomingsupplemengrp.com               1/14/2016 1:35 home    unlimited           19 default   paper_lanternroot    er.com             1452735338         19644
                                                           chris@swellcom.c                                                                                  server1.apxserv
wyworkout.com            162.255.116.78   wyworkout        om                  1/20/2016 22:42 home    unlimited           25 default   paper_lanternroot    er.com             1453329772         25740
                                                                                                                                                             server1.apxserv
x5shredall.com           162.255.116.78 x115shredall                           6/26/2018 18:29 home    unlimited           10 default   paper_lanternroot    er.com             1530037774         10780
                                                                                                                                                             server1.apxserv
xlbioenhance.com         162.255.116.78 x212lbioenhance                         7/3/2018 23:55 home    unlimited           18 default   paper_lanternroot    er.com             1530662147         19160
                                                                                                                                                             server1.apxserv
xrbiolast.com            162.255.116.78 xrbiolast                              6/14/2017 20:33 home    unlimited           13 default   paper_lanternroot    er.com             1497472408         13704
                                                                                                                                                             server1.apxserv
xrnutrapro.com           162.255.116.78 xrnutrapro                               4/4/2017 0:40 home    unlimited           16 default   paper_lanternroot    er.com             1491266456         16428
                                                                                                                                                             server1.apxserv
xtendx8.com              162.255.116.78 op09xtendx8                            6/21/2018 23:39 home    unlimited           11 default   paper_lanternroot    er.com             1529624391         11744
                                                                                                                                                             server1.apxserv
xtremefocus9.com         162.255.116.78 xtr3emefocus9                          2/16/2017 21:18 home    unlimited           14 default   paper_lanternroot    er.com             1487279918         14684
                                                                                                                                                             server1.apxserv
xtremesizemax.com        162.255.116.78 xtremesizemax                          6/14/2017 20:35 home    unlimited           13 default   paper_lanternroot    er.com             1497472520         13588
                                                                                                                                                             server1.apxserv
z10maxcore.com           162.255.116.78 z8810maxcore                           6/26/2018 18:28 home    unlimited           12 default   paper_lanternroot    er.com             1530037715         12732
                                                         chris@apexcapital                                                                                   server1.apxserv
zoomdoctor.com           162.255.116.78 zoomdoctor       grp.com                7/16/2015 0:28 home    unlimited            6 default   paper_lanternroot    er.com             1437006526          6148
                                                         chris@apexcaptial                                                                                   server1.apxserv
zoommedialimited.com     162.255.116.78 zoommedialimited grp.com               4/24/2015 22:56 home    unlimited           10 default   paper_lanternroot    er.com             1429916196         10616




                                                                                                                                                                                  EXHIBIT 18
                                                                                                                                                                                   Page 138
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 128 of 182 Page ID
                                   #:1849




                           EXHIBIT 19
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 129 of 182 Page ID
                                   #:1850


                                  Apex Capital Group, LLC, Receivership
                                   Initial Accounting Records Review
                                           Lisa Jones, CIRA, CFE
                                           November 28, 2018

 Apex Capital Group, LLC and the other defendant entities engaged in domestic and foreign online sales
 of health supplements and skin care products. Merchant account services were used to process
 payments from consumers. There were multiple nominee entities through which sales were processed.
 The defendant maintained several QuickBooks files. The sales transactions were categorized by product
 line rather than by nominee entity. This analysis is focused on the seven QuickBooks files secured from
 the defendants’ records, which contain the most recent activity:
          QuickBooks Files
          5 UK LTD USD
          UK LTD
          10 US LLC’s
          Apex Capital Group, LLC
          Jaci, LLC
          NextG Payments, LLC
          Omni Group Limited, LLC

 While substantial income from sales was reported, there were significant chargebacks and refunds to
 offset the income. Other significant expenses included costs for sales leads and merchant processing
 fees. Management income and management fees were reported; however, the transactions in those
 accounts represented payments to and from related entities. The source of the management income
 appeared to be funds received from related entities; therefore, for the purpose of determining the
 income from operations, management income will be treated in the same manner as an intercompany
 transfer.

 Two of the entities, Jaci, LLC and NextG Payments, LLC, did not generate income from sales of
 supplements and skin care products. The only income listed for Jaci, LLC was a $15,000.00 deposit. The
 QuickBooks data does not include the source of those funds. The primary source of income for NextG
 Payments, LLC was commission and consulting income.

 The source of income for Omni Group Limited was management sales and Apex income. The
 management sales account appeared to consist of deposits from the foreign nominee entities;
 therefore, the management sales income will be treated in the same manner as intercompany transfers.
 The QuickBooks transactions reported in the QuickBooks files named Omni Group Limited and UK LTD
 appear to be stated in British pound (GBP) currency. The income statement data will not be converted
 to U.S. dollars (USD) currency for this analysis; however, based on the current exchange rate, the sales
 income reported would be greater if converted from GBP to USD. We will assume a one to one
 exchange rate for reporting purposes. The UK LTD QuickBooks file lists transactions relating to sales of
 skin care products. The QuickBooks file named 5 UK LTD USD contains transactions relating to sales of
 health supplements.

 The QuickBooks data for Apex Capital Group, LLC includes income from sales and management income.
 The management income is categorized as U.S. management income and U.K. management income.
 The income reported in these categories appears to represent funds received from related entities;
 therefore, will be treated in the same manner as intercompany transfers.



                                                                                                EXHIBIT 19
                                                                                                 Page 139
                                                                                                             Page 1 of 7
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 130 of 182 Page ID
                                   #:1851


 One of the objectives of this review is to determine the total sales income attributable to the online
 sales to consumers. Per the data available in QuickBooks, Apex Capital Group, LLC and the related
 entities reported sales income in the amount of $60,303,4161, net of chargebacks, pre arbitration, and
 refunds, for years 2013 through 2018. In addition to reported sales, the net sales total includes
 chargeback reversals and reserve releases. In certain cases, income reported that did not appear to be
 the result of online sales to consumers was excluded from the sales calculation. Service income,
 commission income, debt recovery, and partial sales were not included in the total sales income. Those
 amounts do; however, appear on the attached Profit & Loss Statements. At this time, it is unknown
 whether or not the reserve releases were reported as sales income at the time of the sale, or reported
 only when received from the merchant processor. In addition to chargebacks and refunds, other
 expenses were reported in each of the QuickBooks entity files.


 Product Sales Reported

     A. QuickBooks File: 5 UK LTD USD (13 U.K. Nominee Entities)
 The net sales income reported in the QuickBooks file named 5 UK LTD USD was $18,157,258. Detail of
 the net sales income for 5 UK LTD USD is shown below. Sales income was reported from thirteen U.K.
 nominee entities.

                                                                    5 UK LTD USD
                                                                       Income

                              2015                2016                  2017                2018                 Total
  Sales                   $   573,549.87    $   5,204,924.41    $     8,600,749.42    $   6,409,062.69    $   20,788,286.39
  Reserve Release         $          ‐      $     471,811.67    $       486,946.86    $     881,538.48    $    1,840,297.01
  Chargeback Reversals    $          ‐      $      89,782.29    $        58,452.22    $     518,045.41    $      666,279.92
  Sales Discounts         $          ‐      $            ‐      $              ‐      $       5,613.00    $        5,613.00
  VAP Deposits            $          ‐      $       2,769.00    $         2,739.00    $            ‐      $        5,508.00
  Chargebacks             $   (30,728.29)   $    (482,263.74)   $      (840,092.56)   $    (812,656.13)   $   (2,165,740.72)
  Pre Arbitration         $      (157.58)   $      (5,928.11)   $        (1,983.26)   $    (186,157.75)   $     (194,226.70)
  Refunds                 $   (75,746.05)   $    (706,523.74)   $    (1,226,006.52)   $    (780,482.96)   $   (2,788,759.27)
  Total                   $   466,917.95    $   4,574,571.78    $     7,080,805.16    $   6,034,962.74    $   18,157,257.63




 1
   Sales income entries in the QuickBooks files 5 UK LTD, 10 US LLC's, and Apex Capital Group, LLC were
 reported in U.S. dollars (USD). Entries in the UK LTD QuickBooks file appear to be reported in British
 pounds (GBP). For purposes of this report, we will assume a "one to one" exchange rate; therefore,
 sales reported in GBP would equal the same amount if stated in USD. Currently, 1 GBP is approximately
 equal to 1.27 USD, based on recent exchange rates.

                                                                                                                  EXHIBIT 19
                                                                                                                   Page 140
                                                                                                                          Page 2 of 7
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 131 of 182 Page ID
                                   #:1852


     B. QuickBooks File: UK LTD ( 12 U.K. Nominee Entities)
 The net sales income reported in the QuickBooks file named UK LTD was £17,779,014 GBP. Detail of the
 net sales income for UK LTD is shown below. Although stated in GBP, for purposes of this report, we will
 assume that £1.00 GBP is equal to $1.00 USD. Sales income was reported from twelve U.K. nominee
 entities.

                                                               UK LTD
                                                            Income (GBP)

                               2015           2016             2017             2018               Total
  Sales                     £3,615,900.30   £2,783,381.73   £12,366,126.70    £5,984,327.47     £24,749,736.20
  Reserve Release                                                                                        £0.00
  Chargeback Reversals       £128,149.21      £18,205.25        £98,987.67      £759,009.35      £1,004,351.48
  Sales Discounts                                                                                        £0.00
  VAP Deposits                                                                                           £0.00
  Chargebacks                ‐£914,362.96    ‐£389,420.79    ‐£1,983,228.98   ‐£1,200,288.71    ‐£4,487,301.44
  Pre Arbitration             ‐£52,521.60      ‐£2,814.79        ‐£4,495.28     ‐£417,352.86      ‐£477,184.53
  Refunds                    ‐£600,382.60    ‐£392,489.57    ‐£1,424,258.34     ‐£593,457.47    ‐£3,010,587.98
  Total                     £2,176,782.35   £2,016,861.83     £9,053,131.77    £4,532,237.78    £17,779,013.73

     C. QuickBooks File: 10 US LLC’s (36 U.S. Nominee Entities)
 The net sales income reported in the QuickBooks file named 10 US LLC’s was $14,426,395. Detail of the
 net sales income for 10 US LLC’s is shown below. Sales income was reported from 36 U.S. nominee
 entities.

                                                             10 US LLC's
                                                              Income

                             2015           2016           2017           2018                      Total
  Sales                  $ 1,561,563.07 $ 6,056,308.26 $ 6,400,834.12 $ 2,737,697.96           $ 16,756,403.41
  Reserve Release        $          ‐   $          ‐                                           $           ‐
  Chargeback Reversals   $          ‐   $          ‐                                           $           ‐
  Sales Discounts        $          ‐   $          ‐                                           $           ‐
  VAP Deposits           $          ‐   $          ‐                                           $           ‐
  Chargebacks            $          ‐   $          ‐                                           $           ‐
  Pre Arbitration        $          ‐   $          ‐                                           $           ‐
  Refunds                $ (174,268.61) $ (945,647.56) $ (836,626.61) $ (373,465.65)           $ (2,330,008.43)
  Total                  $ 1,387,294.46 $ 5,110,660.70 $ 5,564,207.51 $ 2,364,232.31           $ 14,426,394.98




                                                                                                     EXHIBIT 19
                                                                                                      Page 141
                                                                                                                  Page 3 of 7
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 132 of 182 Page ID
                                   #:1853


     D. QuickBooks File: Apex Capital Group, LLC
 The net sales income reported in the QuickBooks file named Apex Capital Group, LLC was $9,940,491.
 Detail of the net sales income for Apex Capital Group, LLC is shown below.

                                                       Apex Capital Group, LLC
                                                              Income

                              2013           2014         2015           2016           2017          2018         Total
  Sales                  $ 6,291,023.67 $ 1,868,222.53 $ 43,073.60   $ 1,627,218.52 $ 85,609.37 $ 21,559.55 $ 9,936,707.24
  Reserve Release        $          ‐   $ 175,099.66 $ 43,427.31     $          ‐    $       ‐    $        ‐    $  218,526.97
  Chargeback Reversals   $          ‐   $          ‐   $       ‐     $          ‐    $       ‐    $        ‐    $         ‐
  Sales Discounts        $          ‐   $          ‐   $       ‐     $          ‐    $       ‐    $        ‐    $         ‐
  VAP Deposits           $          ‐   $          ‐   $       ‐     $          ‐    $       ‐    $        ‐    $         ‐
  Chargebacks            $          ‐   $ (132,313.57) $       ‐     $   (11,252.87) $       ‐    $        ‐    $ (143,566.44)
  Pre Arbitration        $          ‐   $          ‐   $       ‐     $          ‐    $       ‐    $        ‐    $         ‐
  Refunds                $          ‐   $          ‐   $       ‐     $   (26,155.50) $(25,856.46) $ (19,165.01) $  (71,176.97)
  Total                  $ 6,291,023.67 $ 1,911,008.62 $ 86,500.91   $ 1,589,810.15 $ 59,752.91 $ 2,394.54 $ 9,940,490.80



 The Net Sales Income Summary of the data from the above four QuickBooks files is attached as Exhibit
 C. The analysis regarding the sales income was based solely on the information reported in the seven
 QuickBooks files that have been reviewed. Bank statements, canceled checks, and wire transfer
 information have not been reviewed. Additionally, source documents supporting the journal entries and
 other transactions reported in QuickBooks have not been reviewed.

 Summary of Activity Reported in QuickBooks Files

     1. 5 UK LTD USD
 The QuickBooks data for 5 UK LTD USD lists entries beginning September 23, 2015 and ending
 November 16, 2018. The QuickBooks data indicates that there are thirteen foreign nominee entities
 with thirteen different bank accounts. The list of foreign nominee entities is attached as Exhibit A. Bank
 reconciliations for many of the nominee entity bank accounts appear to have been completed for the
 period ending July 31, 2018. There were total sales reported for the period of $20,788,286.39.
 Additionally, funds held in reserve in the amount of $1,840,297.01 were released and chargebacks
 totaling $666,279.92 were reversed. Refunds and chargebacks for the entire period totaled
 $4,954,499.99. Total income for the period was $18,157,257.63, as detailed in the attached Profit &
 Loss Statement. The cost of goods sold totaled $4,192,434.51, which included merchant account fees
 and reserves. The reserves account totaled $2,075,068.07 and appears to represent funds held by the
 acquiring bank that are not yet eligible for release to the nominee entities; therefore, they have not
 been recorded as deposits by the nominee entities. Undeposited funds would typically be recorded as
 an asset, not as a cost of goods sold. The gross profit is likely understated by the reserve amount of
 $2,075,068.07. The largest reported expense was for management fees totaling $13,626,806.56,
 consisting of reported payments made to Apex Capital Group and Omni Group Limited. The balance
 sheet indicates total assets of $63,640.71, consisting of cash in nominee entity bank account of
 $38,282.26 and an outstanding loan balance of $25,358.45 due from Rendezvous IT, one of the thirteen
 nominee entities.

     2. UK LTD
 The QuickBooks data for UK LTD lists entries beginning March 11, 2015 and ending November 16, 2018.
 The QuickBooks data indicates that there are twelve foreign nominee entities with twelve different bank
 accounts. The list of foreign nominee entities related to UK LTD is attached as Exhibit A.


                                                                                                                   EXHIBIT 19
                                                                                                                    Page 142
                                                                                                                             Page 4 of 7
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 133 of 182 Page ID
                                   #:1854


 Bank reconciliations for many of the nominee entity bank accounts appear to have been completed for
 the period ending July 31, 2018. The QuickBooks data indicates that funds were deposited into and
 drawn on Transact Pro Bank, but the actual bank statements have not yet been analyzed. Total sales
 were reported for the period of £24,749,736.20. The products sold were Step 1 Skin and Step 2 Skin.
 Chargeback reversals were reported in the amount of £1,004,351.48. Refunds and chargebacks for the
 entire period totaled £7,497,889.42. Total income reported for the period was £17,779,013.73. The
 cost of goods sold totaled £3,413,667.55, which consisted of merchant account fees. The actual product
 cost does not appear as a cost of goods sold. The reserve balance of £65,916.05 appears as a cost of
 goods sold, but undeposited funds are typically recorded as an asset, not as a cost of goods. The largest
 reported expense was for management fees totaling £13,481,419.33, consisting of payments made to
 Apex Capital Group and Omni Group Limited. Expenses of £490,427.80 were reported for sales leads.
 The payments were reported in 2015, primarily to Aware Ads, Inc. and Media Crowd, Inc. Assets listed
 on the balance sheet totaled £24,900.75, consisting mostly of cash in nominee entity bank accounts of
 £18,394.72.

     3. 10 US LLC’s
 The QuickBooks accounting data for 10 US LLC’s lists entries beginning April 23, 2015 and ending
 November 7, 2018. The QuickBooks data indicates that there are 36 nominee entities with 43 different
 bank accounts. The list of nominee entities is attached as Exhibit B. It appears that recent bank
 reconciliations for many of the bank accounts have not been completed. Sales were reported for 32 of
 the nominee entities, which totaled $16,756,403.41 for the entire period. Refunds and chargebacks
 totaled $2,330,008.43, while merchant account and gateway fees totaled $2,379,802.10. The
 QuickBooks file reported management income for the period totaling $13,313,023.38 and management
 fees totaling $25,054,260.42. These transactions appear to be transfers to and from related entities,
 rather than income earned from sales or an outside source. For example, Cascade Canyon made a
 payment to Albright Solutions and one entity recorded the transfer as management income and the
 other entity recorded the transfer as a management expense. Review of the bank statements will be
 required in order to prepare an analysis of the actual cash receipts and disbursements.

 The balance sheet reports total assets of $31,342.75, consisting solely of cash in the nominee entity
 bank accounts. The liabilities include loans from various parties; however, there is a negative balance
 due for three of the loans. It appears that, during 2018, payments to the lending parties have been
 reported in amounts exceeding the amounts of the original loans.

     4. Apex Capital Group, LLC
 The QuickBooks accounting data for Apex Capital Group, LLC lists entries beginning August 1, 2013 and
 ending November 16, 2018. It appears that the bank reconciliation for the Citibank bank account has
 been completed through June 30, 2018. Sales of $8,288,533.20 were reported for the entire period, of
 which $6,291,023.67 were sales recorded in 2013. Additional sales in the amount of $1,649,743.21
 were recorded for Axis Health Store and Health Shop 1. Income in the amount of $23,130,356.00 was
 reported as UK management income, which consists of income reported from foreign nominee entities
 to Apex Capital Group. U.S. management income in the amount of $29,526,947.10 consisted of funds
 reported from domestic nominee entities, as detailed on the Apex Capital Group Profit & Loss
 Statement. Sales leads in the amount of $13,281,014.94 were reported as a cost of goods sold and
 included costs for both domestic and foreign sales. Chargebacks, loss management, freight, fulfillment,
 and product cost accounted for the majority of the remaining cost of goods sold of $14,759,340.33.
 Expenses of $15,428,139.52 included the cost of leads, social media, and advertising. Management fees
 were paid by Apex Capital Group to Apex Puerto Rico in the amount of $1,680,500.00. Additional
 management fees totaling $3,730,381.16 were paid to several nominee entities, as detailed in the Apex


                                                                                                 EXHIBIT 19
                                                                                                  Page 143
                                                                                                        Page 5 of 7
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 134 of 182 Page ID
                                   #:1855


 Capital Group Profit & Loss Statement. Net income for the entire period was reported in the amount of
 $8,290,233.33.

 The largest asset consists of loans to shareholders in the amount of $3,457,107.87. The amount
 reported in the Citibank account totaled $19,844.16. The largest liability is accounts payable accrual of
 $3,210,245.50. Another current liability reported was a loan from DMB Marketing, LLC in the amount of
 $8,969.56. Per the QuickBooks data, a loan in the amount of $323,087.78 from DMB Marketing, LLC was
 recorded on September 30, 2013. The last entry regarding the loan was dated December 31, 2014.
 Further analysis of the transactions recorded in QuickBooks, along with the bank statements, is needed
 in order to categorize the receipts and disbursements for each entity and/or each group of entities to
 ensure that receipts were reported accurately.

     5. Jaci, LLC
 The QuickBooks accounting records for Jaci, LLC lists entries beginning June 4, 2018 and ending
 November 14, 2018. A bank reconciliation for the period ending July 31, 2018 appears to have been
 completed for CitiBank bank account ending in 5557 and indicated an ending balance of $22,698.55. A
 deposit of $15,000 was recorded on October 1, 2018 and appears on the Profit & Loss Statement as
 Merchandise Sales, the only income for the entire period. The QuickBooks data does not indicate the
 payee of the reported deposit and the Jaci, LLC bank statement for the period October 1 through
 October 31, 2018 has not yet been reviewed. One of the primary expenses of Jaci, LLC was rent of
 approximately $5,250 per month paid to Alliance Resident for the four months beginning August 2018
 through November 2018, totaling $20,999.77. The largest expense was sub‐contractor services in the
 amount of $40,600.00 paid to three different vendors, Boaz B. Kroon, Laura Ren, and RPC Productions,
 LLC between July 25, 2018 and November 1, 2018. Jaci, LLC reported a net loss for the period of
 $63,519.36.

 According to the QuickBooks data, fixed assets total $132,743.77, and consist of a camera, computer
 equipment, and molds, all of which were purchased in 2018. The balance sheet indicates a negative
 accounts payable balance of $108,765.00. Further review confirmed that these transactions were
 actually reported deposits paid on purchase orders to three different vendors in August 2018. Deposits
 are typically recorded as an asset, not a liability; therefore, the assets of Jaci, LLC may have been
 understated by $108,765.00. The largest liability reported is a loan from Apex America in the amount of
 $299,450.00. I have reviewed the Jaci, LLC Citibank bank statements for the account ending 5557 for
 June and July 2018. There were six wire transfers received from Apex Capital Group totaling $49,350.00.

     6. NextG Payments, LLC
 The QuickBooks accounting records for NextG Payments, LLC list entries beginning December 31, 2011
 and ending November 9, 2018. The QuickBooks data indicates that funds were deposited into and
 drawn on Citibank account ending in 6446, but the actual bank statements have not been analyzed.
 Income of $2,067,099.85 was reported for the entire period, consisting of commission income in the
 amount of $1,688,297.44, and consulting services and sales totaling $378,802.41. NextG Payments, LLC
 incurred automobile expenses in the amount of $176,907.87, including lease payments in the amount of
 $143,585.54 payable to Audi Financial and Bentley Payment Center. Travel expenses totaled
 $290,065.37 for the entire period, consisting primarily of hotel expenses in the amount of $210,549.17.
 Management fees were incurred in the amount of $605,000, which included reported payments totaling
 $422,000 to Digi network, Inc. Rent expense in the amount of $94,115.22 consisted, largely, of
 payments ranging between $3,500‐$4,250 per month issued to the Dromy Family Trust. Net income in
 the amount of $434,691.70 was reported for the period.



                                                                                                EXHIBIT 19
                                                                                                 Page 144
                                                                                                         Page 6 of 7
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 135 of 182 Page ID
                                   #:1856


 The QuickBooks data indicates that funds in the amount of $50,000.00 were transferred to a TD
 Ameritrade account. The contribution to capital noted on the balance sheet included $2,769,620.50
 from Apex Capital Group. Transactions described as a distribution and/or a profit distribution totaled
 $657,000.00. Transfers to/from an account, PP personal, were shown as a negative contribution to
 capital in the amount of $3,268,036.20. There are numerous transactions in this account, which begin
 January 1, 2013 and end November 2, 2018. Further analysis is required in order to categorize the
 transactions.

      7. Omni Group Limited
 The QuickBooks accounting records for Omni Group Limited list entries beginning August 1, 2016 and
 ending November 12, 2018. Entries in the QuickBooks files of Omni Group Limited appear to be
 reported in GBP. It appears that certain transactions were reported in Euro, then converted to GBP. For
 purposes of this report, we will assume a "one to one" exchange rate; therefore, sales reported in GBP
 would equal the same amount if stated in USD. The QuickBooks data indicates that funds were
 deposited into and drawn on Barclays Bank, but the actual bank statements have not been analyzed.
 Omni Group Limited reported income from management sales for the entire period of £10,132,006.24
 and Apex income of £1,434,159.65. The management sales account consists of reported payments
 made by certain of the thirteen foreign nominee entities to Omni Group Limited for sales leads. The
 Apex income of £1,434,159.65 consists of an account receivable from Apex Capital Group. Two deposits
 were recorded in 2018 from Apex Capital Group in the total amount of £59,907.76, leaving an
 outstanding accounts receivable balance of £1,374,251.89. The primary expenses of Omni Group were
 sales leads, totaling £3,014,181.82, which included reported payments to vendors such as Aware Ads,
 Inc., Convert2Media, Deluxe Ads, The Affiliati Network, among others. Omni Group Limited reported
 management services fees of £3,082,270.50 to Apex Capital Group, LLC from February, 2017 through
 June, 2018. Payments were reported to Apex Capital Group, LLC in the amount of £319,767.86 for
 management services under the expense account, Management Services‐PR. Expenses were incurred in
 the amount of £597,569.58 for chargeback management. Net income for the period totaled
 £3,135,581.39. Omni Group Limited reported total assets of £3,143,558.02, consisting of accounts
 receivable and loans to four other entities, Brandooza, LLC, High Post Holdings, JACI, and Panangel
 Trading.

 Profit & Loss Statements and Balance Sheets
 Attached are the income statements and balance sheets generated from the seven QuickBooks files.




                                                                                                EXHIBIT 19
                                                                                                         Page 7 of 7
                                                                                                 Page 145
 Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 136 of 182 Page ID
                                    #:1857

Apex Capital Group, LLC Receivership


5 UK LTD USD
Foreign Nominee Entities

 1.   Ace Media Group
 2.   Capstone Capital
 3.   Clik Trix LTD
 4.   Empire Partners
 5.   G Force Max LTD
 6.   Interzoom Capital
 7.   Lead Blast
 8.   Maverick Pro LTD
 9.   Mountain Ventures
10.   Nutra Global
11.   Rendezvous IT
12.   Sky Blue Media
13.   Tactic Solution LTD



UK LTD
Foreign Nominee Entities

 1.   Capstone Capital
 2.   Clik Trix
 3.   Empire Partners
 4.   G Force Max
 5.   Interzoom Capital
 6.   Lead Blast
 7.   Maverick Pro LTD
 8.   Mountain Ventures
 9.   Nutra Global
10.   Rendezvous IT
11.   Sky Blue Media
12.   Snowdrift Solutions LTD




                                                                       EXHIBIT 19
                                                                        Page 146
                                                                      Exhibit A
 Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 137 of 182 Page ID
                                    #:1858

Apex Capital Group, LLC Receivership


10 US LLCʹs
Nominee Entities

  1.   Albright Solutions
  2.   Alpha Max Solutions
  3.   Apres Vous
  4.   Astro Solutions
  5.   Asus Capital
  6.   Blizzard Solutions
  7.   Cascade Canyon
  8.   Confidential Holdings
  9.   Cornice Group
 10.   Digitley Solutions
 11.   Element Media
 12.   First Start Up
 13.   Global Products
 14.   Horizon Media
 15.   Interzoom
 16.   Mountain Range Ventures
 17.   New Ideas Management
 18.   NextLevel Solutions
 19.   Old West Equity
 20.   Online Capital Products
 21.   Online Pro Products
 22.   Online Products
 23.   Poly Media Solutions
 24.   Quality Nutra Pro
 25.   Shadow Peak
 26.   Sharp Media Group
 27.   Singletrack Solutions
 28.   Sky Media Group
 29.   Snowdrift Solutions
 30.   Spire Mountain
 31.   Teton Pass
 32.   Top Nutra Solutions
 33.   Top Quality Goods
 34.   Vortex Media
 35.   WY Coastal Partners
 36.   WY Freedom Group




                                                                       EXHIBIT 19
                                                                        Exhibit
                                                                        Page 147 B
    Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 138 of 182 Page ID
                                       #:1859

Apex Capital Group, LLC Receivership

Net Sales Income Summary
Net of Chargebacks and Refunds

QuickBooks File                                      Total Sales Income
5 UK LTD (USD) ‐13 U.K. Nominee Entities              $     18,157,257.63
10 US LLC's (USD) ‐ 36 U.S. Nominee Entities          $     14,426,394.98
Apex Capital Group, LLC (USD)                         $       9,940,490.80
Sub‐total USD                                                                $    42,524,143.41
UK LTD (GBP) 1 ‐ 12 U.K. Nominee Entities                                        £17,779,013.73
                                                                                 60,303,157.14


1
  Sales income entries in the QuickBooks files 5 UK LTD, 10 US LLC's, and Apex Capital Group, LLC were reported in U.S. dollars (USD).
Entries in the UK LTD QuickBooks file appear to be reported in British pounds (GBP). For purposes of this report, we will assume a
"one to one" exchange rate; therefore, sales reported in GBP would equal the same amount if stated in USD. Currently, 1 GBP is
approximately equal to 1.27 USD, based on recent exchange rates.




                                                                                                                       EXHIBIT 19
                                                                                                                        Page Exhibit
                                                                                                                              148        C
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 139 of 182 Page ID
                                   #:1860




                                                                      EXHIBIT 19
                                                                       Page 149
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 140 of 182 Page ID
                                   #:1861




                                                                      EXHIBIT 19
                                                                       Page 150
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 141 of 182 Page ID
                                   #:1862




                                                                      EXHIBIT 19
                                                                       Page 151
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 142 of 182 Page ID
                                   #:1863




                                                                      EXHIBIT 19
                                                                       Page 152
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 143 of 182 Page ID
                                   #:1864




                                                                      EXHIBIT 19
                                                                       Page 153
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 144 of 182 Page ID
                                   #:1865




                                                                      EXHIBIT 19
                                                                       Page 154
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 145 of 182 Page ID
                                   #:1866




                                                                      EXHIBIT 19
                                                                       Page 155
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 146 of 182 Page ID
                                   #:1867




                                                                      EXHIBIT 19
                                                                       Page 156
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 147 of 182 Page ID
                                   #:1868




                                                                      EXHIBIT 19
                                                                       Page 157
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 148 of 182 Page ID
                                   #:1869




                                                                      EXHIBIT 19
                                                                       Page 158
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 149 of 182 Page ID
                                   #:1870




                                                                      EXHIBIT 19
                                                                       Page 159
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 150 of 182 Page ID
                                   #:1871




                                                                      EXHIBIT 19
                                                                       Page 160
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 151 of 182 Page ID
                                   #:1872




                                                                      EXHIBIT 19
                                                                       Page 161
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 152 of 182 Page ID
                                   #:1873




                                                                      EXHIBIT 19
                                                                       Page 162
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 153 of 182 Page ID
                                   #:1874




                                                                      EXHIBIT 19
                                                                       Page 163
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 154 of 182 Page ID
                                   #:1875




                                                                      EXHIBIT 19
                                                                       Page 164
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 155 of 182 Page ID
                                   #:1876




                                                                      EXHIBIT 19
                                                                       Page 165
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 156 of 182 Page ID
                                   #:1877




                                                                      EXHIBIT 19
                                                                       Page 166
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 157 of 182 Page ID
                                   #:1878




                                                                      EXHIBIT 19
                                                                       Page 167
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 158 of 182 Page ID
                                   #:1879




                                                                      EXHIBIT 19
                                                                       Page 168
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 159 of 182 Page ID
                                   #:1880




                                                                      EXHIBIT 19
                                                                       Page 169
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 160 of 182 Page ID
                                   #:1881




                                                                      EXHIBIT 19
                                                                       Page 170
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 161 of 182 Page ID
                                   #:1882




                                                                      EXHIBIT 19
                                                                       Page 171
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 162 of 182 Page ID
                                   #:1883




                                                                      EXHIBIT 19
                                                                       Page 172
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 163 of 182 Page ID
                                   #:1884




                                                                      EXHIBIT 19
                                                                       Page 173
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 164 of 182 Page ID
                                   #:1885




                                                                      EXHIBIT 19
                                                                       Page 174
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 165 of 182 Page ID
                                   #:1886




                                                                      EXHIBIT 19
                                                                       Page 175
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 166 of 182 Page ID
                                   #:1887




                                                                      EXHIBIT 19
                                                                       Page 176
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 167 of 182 Page ID
                                   #:1888




                                                                      EXHIBIT 19
                                                                       Page 177
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 168 of 182 Page ID
                                   #:1889




                                                                      EXHIBIT 19
                                                                       Page 178
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 169 of 182 Page ID
                                   #:1890




                           EXHIBIT 20
- --
   Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 170 of 182 Page ID
                                      #:1891




                                           LOAN AGREEMENT


       $300,000.00    Date: May 14, 2015

       For value received, the undersigned Bright Guard, Inc. (the "Bon-ower"), at 31280 Oak Crest
       Drive Suite 5, Westlake Village, CA 91361, California 91361, promises to pay to the order of
       Apex Capital Group, LLC (the "Lender"), at 31280 Oak Crest Drive Suite 5, Westlake Village,
       California 91361 (or at such other place as the Lender may designate in writing), the sum of
       $300,000.00 with no interest.

       I. TERMS OF REPAYMENT

       A. Payments

       The unpaid principal shall be payable in full on May 14, 2020 (the "Due Date").

       B. Acceleration of Debt

       If any payment obligation under this Note is not paid when due, the remaining unpaid principal
       balance and any accrued interest shall be deemed a Corporate Liability Guarantee and can-y no
       Shareholder Liability.

       II. PREPAYMENT

       The Borrower reserves the right to prepay this Note (in whole or in part) prior to the Due Date
       with no prepayment penalty.

       III. COLLECTION COSTS

       If any payment obligation under this Note is not paid when due, the Bon-ower promises to pay all
       costs of collection, including reasonable attorney fees, whether or not a lawsuit is commenced as
       part of the collection process.

       IV.DEFAULT

       If any of the following events of default occur, this Note and any other obligations of the
       Borrower to the Lender, shall be deemed a Corporate Liability Guarantee and carry no
       Shareholder Liability.

           1) the failure of the Borrower to pay the principal and any accrued interest when due;

          2) the liquidation, dissolution, incompetency or death of the Borrower;

          3) the filing of bankruptcy proceedings involving the Bon-ower as a debtor;




                                                                                                     EXHIBIT 20
                                                                                                      Page 179
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 171 of 182 Page ID
                                   #:1892




       4) the application for the appointment of a receiver for the Borrower;

       5) the making of a general assignment for the benefit of the Borrower's creditors;

       6) the insolvency of the Borrower;

       7) a misrepresentation by the Borrower to the Lender for the purpose of obtaining or
       extending credit; or

       8) the sale of a material portion of the business or assets of the Borrower.


   V. SEVERABILITY OF PROVISIONS

   If any one or more of the provisions of this Note are determined to be unenforceable, in whole or
   in part, for any reason, the remaining provisions shall remain fully operative.

   VI.MISCELLANEOUS

   All payments of principal and interest on this Note shall be paid in the legal currency of the
   United States. The Borrower waives presentment for payment, protest, and notice of protest and
   demand of this Note.

   No delay in enforcing any right of the Lender under this Note, or assignment by Lender of this
   Note, or failure to accelerate the debt evidenced hereby by reason of default in the payment of a
   monthly installment or the acceptance of a past-due installment shall be construed as a waiver of
   the right of Lender to thereafter insist upon strict compliance with the terms of this Note without
   notice being given to B01rower. All rights of the Lender under this Note are cumulative and may
   be exercised concurrently or consecutively at the Lender's option.

   This note may not be amended without the written approval of the holder.


   VII. GOVERNING LAW

   This Note shall be construed in accordance with the laws of the State of California.


   VIII. SIGNATURES

   This Note shall be signed by Ryan Warren, on behalf of Bright Guard, Inc. and Phillip Peikos, on
   behalf of Apex Capital Group, LLC.

                                  [SIGNATURE PAGE FOLLOWS)




                                                                                            EXHIBIT 20
                                                                                             Page 180
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 172 of 182 Page ID
                                   #:1893




IN WITNESS WHEREOF, this Agreement has been executed and delivered in the manner
prescribed by law as of the date first written above.

Signed this~ day of        A-1 ;,              , ?.,ol.$, at 3/ 'l. KO   oft'{ c/2,esr DI<   #~
  w( .St l/J. U6     &l:c tl c9 Ct '71 C1-(1   C/ / s b I

Borrower:
Bright Guard, Inc.




Lender:
Apex Capital Group, LLC




                                                                                        EXHIBIT 20
                                                                                         Page 181
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 173 of 182 Page ID
                                   #:1894




                           EXHIBIT 21
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 174 of 182 Page ID
                                   #:1895




                                                                                  EXHIBIT 21
                                                                                   Page 182
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 175 of 182 Page ID
                                   #:1896




                                                                                  EXHIBIT 21
                                                                                   Page 183
                   Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 176 of 182 Page ID
                                                      #:1897
                                                                                               EXHIBIT A


                                                                                                                                                                                             Resulting
                                                                                                                                                       Correct              Corporate       Individual
                                                                                                              Number of                               Individual            Ownership       Ownership
                                                                                                                Shares                               Percentage           Percentage of   Percentage of
                                                                                                               Per Stock                            Ownership of             Business        Business
                                                                   Issuance Date                              Certificates                          Corporation           (Through LLC)   (Through LLC)

Ryan C. Warren                                                                01/30/15                            155,863.37                                  31.17267%       74.61200%       23.25856%
Alexander Beck                                                                01/30/15                             77,931.68                                  15.58634%       74.61200%       11.62928%
Eric Avery                                                                    01/30/15                             36,857.35                                   7.37147%       74.61200%        5.50000%
Samuel Bartman                                                                01/30/15                             12,804.35                                   2.56087%       74.61200%        1.91072%
Spike Beck                                                                    01/30/15                              6,402.20                                   1.28044%       74.61200%        0.95536%
Daniel C. Smith                                                               02/15/15                             20,050.40                                   4.01008%       74.61200%        2.99200%
Raul Camacho                                                                  03/15/15                              6,402.20                                   1.28044%       74.61200%        0.95536%
Smash Media, LLC                                                              03/15/15                              6,402.20                                   1.28044%       74.61200%        0.95536%
Jordan Rambis                                                                 09/15/15                              6,402.20                                   1.28044%       74.61200%        0.95536%
Apex Capital Group International S.a.r.l. (See Note Below)                    01/01/16                            170,884.05                                  34.17681%       74.61200%       25.50000%

Totals                                                                                                            500,000.00                              100.00000%                          74.61200%

Smith LLC Interest                                                                                                                                                                             2.30800%
Innovate LLC Interest                                                                                                                                                                         23.08000%

Total Business Ownership                                                                                                                                                                     100.00000%



Note: Apex Capital consists of a stock issuance of 134,026.70 shares on 1/30/15 and 36,857.35 shares on 1/1/16




                                                             P:\18\18193\73392\Bright Guard, Inc. Corporate Docs\Bright Guard Stock Analysis Revised (2016)

                                                                                                                                                                                               EXHIBIT 21
                                                                                                                                                                                                Page 184
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 177 of 182 Page ID
                                   #:1898




                           EXHIBIT 22
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 178 of 182 Page ID
                                   #:1899



                                HIGHPOST HOLDINGS LIMITED

                               SHARE PURCHASE AGREEMENT

     This SHARE PURCHASE AGREEMENT (this "Agreement") is made and entered into as of
     20 February, 2018 (the "Effective Date"), by and between C.D.L. Developing Limited,
     a Cyprus Company (the "Seller"), and Apex Capital Group LLC, a Puerto Rico
     corporation (the "Purchaser"). Capitalized terms not defined herein shall have the
     meanings ascribed to them in the Memorandum and Articles of Association of Highpost
     Holdings Limited, a Cyprus Company (the "Company"), as may be further amended
     and/or restated from time to time (the "Articles").

     the Seller and the Purchaser hereinafter referred to together as the "Parties" and
     individually as a "Party".



     1. GRANT OF SHARES



       On the effective date and subject to the terms and conditions of this Agreement,
       the Seller hereby grants and sells to the Purchaser, and the Purchaser hereby
       purchases and subscribes for, 370 Class A Shares of the Company, 1.00 Euro par
       value per share (the "Shares"), at a price of 4054.05 Euro per share for an
       aggregate purchase price of 1,500,000 Euro (the "Purchase Price").



     2. CLOSING



       2.1. Deliveries by Purchaser. Purchaser hereby delivers to the Seller the Purchase
            Price payable by bank transfer or check payable to the Seller on the following
            dates and in the following amounts:



           • 100,000 Euro paid 11 February 2018 (receipt of which is hereby
             acknowledged).

           • 150,000 Euro on or before 28 February 2018

           • 350,000 Euro on or before 31 March 2018

           • 400,000 Euro on or before 30 April 2018

           • 300,000 Euro on or before 30 May 2018

           • 200,000 Euro on or before 30 June 2018


                                              1                                                ......./)
                                                                                                  I        / /J
                                                                                                             I


                                                                                       I
                                                                                           i         //
                                                                                               EXHIBIT
                                                                                                   /I 22
                                                                                                    •
                                                                                t~,/               Page 185
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed
                                           \ 11/28/18 Page 179 of 182 Page ID
                                   #:1900




       2.2. Deliveries by the Company. Once the Purchase Price of 1,500,000 Euro has been
            duly paid by the Purchaser to the Seller, the Company and the Seller will
            prepare all the necessary documents and take all the necessary actions to
            accomplish the transfer of Shares.




     3. GENERAL PROVISIONS



       3.1. Validity and Enforceability. The Seller confirms that it is not aware of any
            factor which might affect the validity or enforceability of this Agreement or the
            consummation of the trans~ction contemplated hereby except as provided in
            paragraph 3. 2 below.



       3.2. Pre-emption Rights. The Seller hereby confirms that the pre-emption rights
            provided in the Company's Articles will not be exercised by the Company's
            shareholders. However, in the event that these rights are exercised by any
            shareholder then this Agreement will be terminated and the Seller will be
            obliged to return any payment received.



       3.3. Default in Payment. If the Purchaser defaults in any payment for more than 5
            business days in respect of the payments due on 28/2/18 and 31 /3/18 (as per
            paragraph 2 above), and 14 business days in respect of the payments due on
            30/4/18, 30/5/18 and 30/6/18 (as per paragraph 2 above), then this Agreement
            shall be automatically terminated and the Seller is entitled to keep all a n d ~
            payment received.                                                        I":o\i.:'i-1·\ Yn!-1.;/.,/>,
                                                                                                 " ~
                                                                                                        ,.e, M c,.. lf,J,
                                                                                                    ,<;:,'·
                                                                                                                      ' II',• '~
                                                                                                                      (,?1()
                                                                                                                          . '~7 \
                                                                                           ./     ;.fC:,~               •'.)) \"''\
                                                                                       /        -" !'?,~'                  ,..,

       3.4. Voting prior to transfer of Shares. The Seller acknowledges th(tl:,e,~.,..PJ\~~.                             - .~)
           may wish to enter into financial transactions (including but not lirTJl ./ o i/\, /:/tl
           capital raise) prior to the transfer ~f Shares to the Purchaser an~r:e( . . , , ~:;-
                                                                                               1
                                                                                                                 ,;;6<::··//
           and vote in accordance with the mstructions of the Purchaser to effect sakl~.:.:.-/
           Company transactions prior to the transfer of Shares, provided always that
           timely payments have been made in accordance with paragraph 2.1 above.

                                                    2
                                                                                                            //        /'}
                                                            !lf                                       EXHIBIT 22
                                                                                                           /><//
                                                                                                       Page 186
                                                                                                       /
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 180 of 182 Page ID
                                   #:1901




       3.5. Governing Law. This Agreement shall be governed by and construed in
            accordance with the laws of the Republic of Cyprus.



       3.6. Disputes. All disputes and disagreements which may arise between the Parties
            in relation to the matters which have not been agreed upon in this Agreement
            shall be resolved by means of negotiations according to the current Cyprus Law
            and usual business practice. If the disputes are not settled in the course of
            negotiations, they shall be settled in the Cyprus court according to the current
            legislation.



       3.7.Severability. If any provision of this Agreement is held to be invalid or
           unenforceable, then such provision shall (so far as it is invalid or
           unenforceable) be given no effect and shall be deemed not to be
           included in this Agreement but without invalidating any of the remaining
           provisions of this Agreement. The Parties shall then use all reasonable
           endeavours to replace the invalid or unenforceable provisions by a valid
           and enforceable substitute provision the effect of which is as close as
           possible to the intended effect of the invalid or unenforceable provision.



       3.8. Notices. Any notice required to be given shall be in writing and addressed to
            the Chief Executive Officer or the Director at its principal corporate offices. All
            notices shall be deemed effectively given upon personal delivery, or one
            business day after its deposit with any return receipt express courier (prepaid).



       3. 9. Further Assurances. The parties agree to execute such further documents and
             instruments and to take such further actions as may be reasonably necessary to
             carry out the purposes and intent of this Agreement.




       3.11.Amendment. This Agreement may be amended only by a written agreement
           executed by each of the parties hereto.

                                                3
                                                                                                    /'j   ·?
                                                         f)   f   / ' I,,,,··
                                                                  L-,;~   'f---              ,-1'·/' '/
                                                                                             I
                                                                                               ,,
                                                                                          EXHIBIT 22
                                                                                                  ·/ I
                                                                                           Page
                                                                                           ;}    187
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 181 of 182 Page ID
                                   #:1902



                         understandings and agreements, whether oral or written, between or among
                         the parties hereto with respect to the specific subject matter hereof.



         IN WITNESS WHEREOF, the Seller has caused this Agreement to be executed by its
         duly authorized representative and Purchaser has executed this Agreement, as of
         the Effective Date.




         COMPANY: C.D.L. Developing Limited                                                                             PURCHASER: Apex Capital
         Group LLC
                                                                                                                                              /1
                                                                                                                                ,1,l /~'

                                                                                                            By: ---..'-,,-~·
                                                                                                                            11;     '1'.::>
                                                                                                                       .,.:~-· ....L,. . . . . : - - / - - - - - - -

                                                                                                            (Signature)




          (Please print name)                                                                               (Please print name)




                                                                                                            By:---------
          (Signature)                                                                                                           (Signature)




         (Please print title)                                                                               (Please print title)



 Si~~Ad           (or sealed)~lh~                  1,dai '",       mr      ~~~~enG::11         .       CJ
 b[ll:LL..C.\-i:?.lA/l;:Vl,~,,Q,,,, ..,\:i.:l~ld,,.t.'t.,.,,.l.~t).,.ef\~v
      1       ./,       ..---      'U         11 ;\i ,.,...'' ~. ti,,..,.,,
 ~. ;\,\...,l\\9.r,,,l,.\,~~.,.,,,\.,,,,'R,,,,,,,,,..\w.1.l-;;,r:s          ....... ,.......
                                                                        i.._C      j
                                                                                                       ,
 As the Certifying Officer, I certify only th6 signature which aµµears 011
 document and assume no responsibilit'/ lg.r·the conlenl of this documr~t                          /


 ::,:'.'."ll'.~·:::·:,'. '.~~,;;;;;,,:::,.::::..;~::/
                                                       ,,,-;GEtl'RGIOS~CLEOU3
                                                            . •;-e-ertitying Officer
                                                                                  Nicosia




                                                                                                                                  rL\         L.                       \
                                                                                                                                                                       EXHIBIT 22
                                                                                                                                                                        Page 188
Case 2:18-cv-09573-JFW-JPR Document 31-3 Filed 11/28/18 Page 182 of 182 Page ID
                                   #:1903




                                               ACKNOWLEDGMENT


      A notary public or other officer completing this
      certificate verifies only the identity of the individual
      who signed the document to which this certificate is
      attached, and not the truthfulness, accuracy, or
      validitv of that document.




         ./)
    On ' t,-' ·
                n ,:;,:;- .--,
                  l;T'r
                                 r    1 /'.'
                            1-_s.:) \ ;)        before me,
                                                             .   JI\ 1.-,., IA
                                                                 U,, r "'/I' 1
                                                                                 r.;~ c-)1  0. i l1 ,., {
                                                                                      '· : \\..J\.1 1:'.)t \::,     I
                                                                                                                      f\J .··C,-.. J<l
                                                                                                                                   ,\. ( .
                             .-') ,                  7"\~.·,          (insert name and title of the &fficer)

    personally appeared          t1''\ ,Jlt..'p      )~~ \
                                                     ~,<).S                                               ,
    who proved to me on the basis of satisfactory evidence to be the persortts~ whose name'ts-)· is/afis-
    subscribed to the within instrument and acknowledged to me that he/sllettl:ley executed the same in
    his/her/their authorized capacity~·and that by his/-1:\e.rltheir signature~n the instrument the
    person~_pr the entity upon behalf of which the person(SJ_ acted, executed the instrument.

    I certify under PENAL TY OF PERJURY under the laws of the State of California that the foregoing
    paragraph is true and correct.

                                                                                                               KAREN E. STEVENS
    WITNESS my hand and official seal.                                                                           COMM. #2162121
                                                                                                              Notary Public - Cllllfornla ·
                                                                                                                     Ventura County                 •
                                                                                                                                                     I
                                                                                                            My Comm. Expires Aug. 6, 2020           I
                                                                                                       1nn11mmmu11mn11u11111111111urm111111111111111rii


                                                                      (Seal)




                                                                                                                                        EXHIBIT 22
                                                                                                                                         Page 189
